Exhibit 10.1

CUSIP NUMBER 50060JAA8

$300,000,000 REVOLVING CREDIT FACILITY

AMENDED AND RESTATED CREDIT AGREEMENT

by and among

KOPPERS INC., as Borrower

THE GUARANTORS PARTY HERETO

THE LENDERS PARTY HERETO

PNC CAPITAL MARKETS LLC

and

RBS CITIZENS N.A., as Co-Lead Arrangers

PNC CAPITAL MARKETS LLC,

BANC OF AMERICA SECURITIES LLC

and

RBS CITIZENS N.A., as Joint Bookrunners

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

BANK OF AMERICA, N.A.,

as Documentation Agent

CITIZENS BANK OF PENNSYLVANIA,

FIRST COMMONWEALTH BANK

and

WELLS FARGO BANK, N.A.,

as Syndication Agents

Dated as of March 27, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.     CERTAIN DEFINITIONS

     1   

    1.1

 

Certain Definitions

     1   

    1.2

 

Construction

     34   

    1.3

 

Accounting Principles; Changes in GAAP

     35   

    1.4

 

Currency Calculations

     35   

2.     REVOLVING CREDIT AND SWING LOAN FACILITIES

     36   

    2.1

 

Revolving Credit Commitments

     36   

        2.1.1

 

Revolving Credit Loans; Optional Currency Loans

     36   

        2.1.2

 

Swing Loan Commitment

     36   

        2.1.3

 

Restatement of Commitments

     36   

    2.2

 

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

     36   

    2.3

 

Commitment Fees

     37   

    2.4

 

Termination or Reduction of Revolving Credit Commitments

     37   

    2.5

 

Revolving Credit Loan Requests; Swing Loan Requests

     38   

        2.5.1

 

Revolving Credit Loan Requests

     38   

        2.5.2

 

Swing Loan Requests

     38   

    2.6

 

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans

     39   

        2.6.1

 

Making Revolving Credit Loans

     39   

        2.6.2

 

Presumptions by the Administrative Agent

     39   

        2.6.3

 

Making Swing Loans

     40   

        2.6.4

 

Repayment of Revolving Credit Loans

     40   

        2.6.5

 

Borrowings to Repay Swing Loans

     40   

        2.6.6

 

Swing Loans Under Cash Management Agreements

     40   

    2.7

 

Notes

     41   

    2.8

 

Use of Proceeds

     41   

    2.9

 

Letter of Credit Subfacility

     41   

        2.9.1

 

Issuance of Letters of Credit

     41   

        2.9.2

 

Letter of Credit Fees

     42   

        2.9.3

 

Disbursements, Reimbursement

     42   

        2.9.4

 

Repayment of Participation Advances

     44   

        2.9.5

 

Documentation

     44   

        2.9.6

 

Determinations to Honor Drawing Requests

     45   

        2.9.7

 

Nature of Participation and Reimbursement Obligations

     45   

        2.9.8

 

Indemnity

     46   

        2.9.9

 

Liability for Acts and Omissions

     47   

        2.9.10

 

Issuing Lender Reporting Requirements

     48   

        2.9.11

 

Cash Collateral

     48   

    2.10

 

Defaulting Lenders

     49   

    2.11

 

Increase in Revolving Credit Commitments

     50   

        2.11.1

 

Increasing Lenders and New Lenders

     50   

 

(i)



--------------------------------------------------------------------------------

        2.11.2

 

Treatment of Outstanding Loans and Letters of Credit

     51   

    2.12

 

Utilization of Commitments in Optional Currencies

     51   

        2.12.1

 

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency

     51   

        2.12.2

 

Notices From Lenders That Optional Currencies Are Unavailable to Fund New Loans

     52   

        2.12.3

 

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the Euro-Rate Option

     52   

        2.12.4

 

European Monetary Union

     53   

3.     [Reserved]

     54   

4.     INTEREST RATES

     54   

    4.1

 

Interest Rate Options

     54   

        4.1.1

 

Revolving Credit Interest Rate Options; Swing Line Interest Rate

     54   

        4.1.2

 

Rate Quotations

     54   

    4.2

 

Interest Periods

     54   

        4.2.1

 

Amount of Borrowing Tranche

     55   

        4.2.2

 

Renewals

     55   

    4.3

 

Interest After Default

     55   

        4.3.1

 

Letter of Credit Fees, Interest Rate

     55   

        4.3.2

 

Other Obligations

     55   

        4.3.3

 

Acknowledgment

     55   

    4.4

 

Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

     55   

        4.4.1

 

Unascertainable

     55   

        4.4.2

 

Illegality; Increased Costs; Deposits Not Available

     55   

        4.4.3

 

Administrative Agent’s and Lender’s Rights

     56   

    4.5

 

Selection of Interest Rate Options

     57   

5.     PAYMENTS

     57   

    5.1

 

Payments

     57   

    5.2

 

Pro Rata Treatment of Lenders

     57   

    5.3

 

Sharing of Payments by Lenders

     58   

    5.4

 

Presumptions by Administrative Agent

     58   

    5.5

 

Interest Payment Dates

     59   

    5.6

 

Voluntary Prepayments

     59   

        5.6.1

 

Right to Prepay

     59   

        5.6.2

 

Replacement of a Lender

     60   

        5.6.3

 

Designation of a Different Lending Office

     61   

    5.7

 

Mandatory Prepayments

     61   

        5.7.1

 

Recovery of Insurance Proceeds

     61   

        5.7.2

 

Currency Fluctuations

     61   

        5.7.3

 

Application Among Loans and Interest Rate Options

     61   

    5.8

 

Increased Costs

     62   

        5.8.1

 

Increased Costs Generally

     62   

        5.8.2

 

Capital Requirements

     62   

 

(ii)



--------------------------------------------------------------------------------

        5.8.3

 

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans

     63   

        5.8.4

 

Delay in Requests

     63   

    5.9

 

Taxes

     63   

        5.9.1

 

Issuing Lender

     63   

        5.9.2

 

Payments Free of Taxes

     63   

        5.9.3

 

Payment of Other Taxes by the Loan Parties

     63   

        5.9.4

 

Indemnification by the Loan Parties

     63   

        5.9.5

 

Indemnification by the Lenders

     64   

        5.9.6

 

Evidence of Payments

     64   

        5.9.7

 

Status of Lenders

     64   

        5.9.8

 

Treatment of Certain Refunds

     66   

        5.9.9

 

Survival

     67   

    5.10

 

Indemnity

     67   

    5.11

 

Settlement Date Procedures

     67   

    5.12

 

Collections; Administrative Agent’s Right to Notify Account Debtors

     68   

    5.13

 

Currency Conversion Procedures for Judgments

     68   

    5.14

 

Indemnity in Certain Events

     68   

6.     REPRESENTATIONS AND WARRANTIES

     69   

    6.1

 

Representations and Warranties

     69   

        6.1.1

 

Organization and Qualification

     69   

        6.1.2

 

[Reserved]

     69   

        6.1.3

 

Subsidiaries

     69   

        6.1.4

 

Power and Authority

     69   

        6.1.5

 

Validity and Binding Effect

     69   

        6.1.6

 

No Conflict

     70   

        6.1.7

 

Litigation

     70   

        6.1.8

 

Title to Properties

     70   

        6.1.9

 

Financial Statements

     70   

        6.1.10

 

Use of Proceeds; Margin Stock

     71   

        6.1.11

 

Full Disclosure

     71   

        6.1.12

 

Taxes

     71   

        6.1.13

 

Consents and Approvals

     72   

        6.1.14

 

No Event of Default; Compliance with Instruments

     72   

        6.1.15

 

Patents, Trademarks, Copyrights, Licenses, Etc.

     72   

        6.1.16

 

Security Interests

     72   

        6.1.17

 

Intentionally Omitted

     73   

        6.1.18

 

Status of the Pledged Collateral

     73   

        6.1.19

 

Insurance

     73   

        6.1.20

 

Compliance with Laws

     73   

        6.1.21

 

Material Contracts

     73   

        6.1.22

 

Investment Companies; Regulated Entities

     74   

        6.1.23

 

Plans and Benefit Arrangements

     74   

        6.1.24

 

Employment Matters

     75   

        6.1.25

 

Environmental Matters and Safety Matters

     75   

        6.1.26

 

Senior Debt Status

     78   

 

(iii)



--------------------------------------------------------------------------------

        6.1.27

 

Solvency

     78   

    6.2

  Updates to Schedules      78   

7.     CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

     79   

    7.1

  First Loans and Letters of Credit      79   

        7.1.1

 

Deliveries

     79   

        7.1.2

 

Payment of Fees

     80   

    7.2

  Each Loan or Letter of Credit      80   

8.     COVENANTS

     81   

    8.1

 

Affirmative Covenants

     81   

        8.1.1

 

Preservation of Existence, Etc.

     81   

        8.1.2

 

Payment of Liabilities, Including Taxes, Etc.

     81   

        8.1.3

 

Maintenance of Insurance

     81   

        8.1.4

 

Maintenance of Properties and Leases

     81   

        8.1.5

 

Maintenance of Patents, Trademarks, Etc.

     82   

        8.1.6

 

Visitation Rights

     82   

        8.1.7

 

Keeping of Records and Books of Account

     82   

        8.1.8

 

Plans and Benefit Arrangements

     82   

        8.1.9

 

Compliance with Laws

     82   

        8.1.10

 

Use of Proceeds

     83   

        8.1.11

 

Further Assurances

     83   

        8.1.12

 

Subordination of Intercompany Loans

     83   

        8.1.13

 

Anti-Terrorism Laws

     83   

    8.2

 

Negative Covenants

     83   

        8.2.1

 

Indebtedness

     83   

        8.2.2

 

Liens; Lien Covenants

     84   

        8.2.3

 

Guaranties

     85   

        8.2.4

 

Loans and Investments

     85   

        8.2.5

 

Restricted Payments

     86   

        8.2.6

 

Liquidations, Mergers, Consolidations, Acquisitions

     87   

        8.2.7

 

Dispositions of Assets or Subsidiaries

     88   

        8.2.8

 

Affiliate Transactions

     89   

        8.2.9

 

Subsidiaries, Partnerships and Joint Ventures

     89   

        8.2.10

 

Continuation of or Change in Business

     89   

        8.2.11

 

Plans and Benefit Arrangements

     90   

        8.2.12

 

Fiscal Year

     90   

        8.2.13

 

Issuance of Stock

     90   

        8.2.14

 

Changes in Organizational Documents; Changes in 2009 Senior Note Debt Documents

     91   

        8.2.15

 

Intentionally Omitted

     91   

        8.2.16

 

Minimum Fixed Charge Coverage Ratio

     91   

        8.2.17

 

Maximum Leverage Ratio

     91   

    8.3

 

Reporting Requirements

     91   

        8.3.1

 

Quarterly Financial Statements

     91   

        8.3.2

 

Annual Financial Statements

     92   

        8.3.3

 

Certificate of the Borrower

     92   

 

(iv)



--------------------------------------------------------------------------------

        8.3.4

 

Intentionally Omitted

     92   

        8.3.5

 

Notice of Default

     92   

        8.3.6

 

Notice of Litigation

     93   

        8.3.7

 

Certain Events

     93   

        8.3.8

 

Budgets, Forecasts, Other Reports and Information

     93   

        8.3.9

 

Notices Regarding Plans and Benefit Arrangements

     94   

9.     DEFAULT

     95   

    9.1

 

Events of Default

     95   

        9.1.1

 

Payments Under Loan Documents

     95   

        9.1.2

 

Breach of Warranty

     95   

        9.1.3

 

Breach of Negative Covenants or Visitation Rights

     95   

        9.1.4

 

Breach of Other Covenants

     95   

        9.1.5

 

Defaults in Other Agreements or Indebtedness

     96   

        9.1.6

 

Final Judgments or Orders

     96   

        9.1.7

 

Loan Document Unenforceable

     96   

        9.1.8

 

Uninsured Losses; Proceedings Against Assets

     96   

        9.1.9

 

Notice of Lien or Assessment

     96   

        9.1.10

 

Insolvency

     96   

        9.1.11

 

Events Relating to Plans and Benefit Arrangements

     97   

        9.1.12

 

Cessation of Business

     97   

        9.1.13

 

Change of Control

     97   

        9.1.14

 

Beazer East Default

     97   

        9.1.15

 

Involuntary Proceedings

     98   

        9.1.16

 

Voluntary Proceedings

     98   

    9.2

 

Consequences of Event of Default

     98   

        9.2.1

 

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

     98   

        9.2.2

 

Bankruptcy, Insolvency or Reorganization Proceedings

     99   

        9.2.3

 

Set-off

     99   

        9.2.4

 

Application of Proceeds

     99   

        9.2.5

 

Collateral Sharing

     100   

        9.2.6

 

Other Rights and Remedies

     100   

        9.2.7

 

Notice of Sale

     100   

10.     THE ADMINISTRATIVE AGENT

     101   

    10.1

 

Appointment and Authority

     101   

    10.2

 

Rights as a Lender

     101   

    10.3

 

Exculpatory Provisions

     101   

    10.4

 

Reliance by Administrative Agent

     102   

    10.5

 

Delegation of Duties

     102   

    10.6

 

Resignation of Administrative Agent

     103   

    10.7

 

Non-Reliance on Administrative Agent and Other Lenders

     103   

    10.8

 

No Other Duties, etc.

     104   

    10.9

 

Administrative Agent’s Fee

     104   

    10.10

 

Authorization to Release Collateral and Guarantors

     104   

    10.11

 

No Reliance on Administrative Agent’s Customer Identification Program

     104   

 

(v)



--------------------------------------------------------------------------------

11.     MISCELLANEOUS

     104   

    11.1

 

Modifications, Amendments or Waivers

     104   

        11.1.1

 

Increase of Commitment

     105   

        11.1.2

 

Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment

     105   

        11.1.3

 

Release of Collateral or Guarantor

     105   

        11.1.4

 

Miscellaneous

     105   

    11.2

 

No Implied Waivers; Cumulative Remedies

     105   

    11.3

 

Expenses; Indemnity; Damage Waiver

     106   

        11.3.1

 

Costs and Expenses

     106   

        11.3.2

 

Indemnification by the Borrower

     106   

        11.3.3

 

Reimbursement by Lenders

     107   

        11.3.4

 

Waiver of Consequential Damages, Etc.

     107   

        11.3.5

 

Payments

     107   

    11.4

 

Holidays

     107   

    11.5

 

Notices; Effectiveness; Electronic Communication

     108   

        11.5.1

 

Notices Generally

     108   

        11.5.2

 

Electronic Communications

     108   

        11.5.3

 

Change of Address, Etc.

     108   

    11.6

 

Severability

     108   

    11.7

 

Duration; Survival

     109   

    11.8

 

Successors and Assigns

     109   

        11.8.1

 

Successors and Assigns Generally

     109   

        11.8.2

 

Assignments by Lenders

     109   

        11.8.3

 

Register

     111   

        11.8.4

 

Participations

     111   

        11.8.5

 

Certain Pledges; Successors and Assigns Generally

     112   

    11.9

 

Confidentiality

     112   

        11.9.1

 

General

     112   

        11.9.2

 

Sharing Information With Affiliates of the Lenders

     113   

    11.10

 

Counterparts; Integration; Effectiveness

     113   

        11.10.1

 

Counterparts; Integration; Effectiveness

     113   

    11.11

 

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

     113   

        11.11.1

 

Governing Law

     113   

        11.11.2

 

SUBMISSION TO JURISDICTION

     113   

        11.11.3

 

WAIVER OF VENUE

     114   

        11.11.4

 

SERVICE OF PROCESS

     114   

        11.11.5

 

WAIVER OF JURY TRIAL

     114   

    11.12

 

USA Patriot Act Notice

     115   

    11.13

 

Joinder of Guarantors

     115   

    11.14

 

Funding by Branch, Subsidiary or Affiliate

     115   

        11.14.1

 

Notional Funding

     115   

        11.14.2

 

Actual Funding

     115   

    11.15

 

Amendment and Restatement, No Novation

     116   

 

(vi)



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES      

SCHEDULE 1.1(A)

  

-

  

PRICING GRID

SCHEDULE 1.1(B)

  

-

  

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(E)

  

-

  

EXCLUDED SUBSIDIARIES

SCHEDULE 1.1(L)

  

-

  

LANDLORD’S WAIVERS - LOCATIONS

SCHEDULE 1.1(P)

  

-

  

PERMITTED LIENS

SCHEDULE 2.9.1

  

-

  

EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.1

  

-

  

QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.3

  

-

  

SUBSIDIARIES

SCHEDULE 6.1.7

  

-

  

LITIGATION

SCHEDULE 6.1.8

  

-

  

OWNED AND LEASED REAL PROPERTY

SCHEDULE 6.1.13

  

-

  

CONSENTS AND APPROVALS

SCHEDULE 6.1.15

  

-

  

PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

SCHEDULE 6.1.18

  

-

  

PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

SCHEDULE 6.1.19

  

-

  

INSURANCE POLICIES

SCHEDULE 6.1.21

  

-

  

MATERIAL CONTRACTS

SCHEDULE 6.1.23

  

-

  

EMPLOYEE BENEFIT PLAN DISCLOSURES

SCHEDULE 6.1.25

  

-

  

ENVIRONMENTAL DISCLOSURES

SCHEDULE 7.1.1

  

-

  

MATTERS TO BE ADDRESSED BY OPINION(S) OF COUNSEL

SCHEDULE 8.1.3

  

-

  

INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 8.2.1

  

-

  

PERMITTED INDEBTEDNESS

SCHEDULE 8.2.3

  

-

  

GUARANTIES

SCHEDULE 8.2.4

  

-

  

PERMITTED LOANS AND INVESTMENTS

SCHEDULE 8.2.9

  

-

  

PERMITTED PARTNERSHIPS, LLCs, JOINT VENTURES

SCHEDULE 8.2.10

  

-

  

BUSINESS DESCRIPTIONS

EXHIBITS      

EXHIBIT 1.1(A)

  

-

  

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)

  

-

  

GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

  

-

  

GUARANTY AGREEMENT

EXHIBIT 1.1(I)

  

-

  

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(N)(1)

  

-

  

REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

  

-

  

SWING LOAN NOTE

EXHIBIT 1.1(P)(1)

  

-

  

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)

  

-

  

PLEDGE AGREEMENT

EXHIBIT 1.1(S)

  

-

  

SECURITY AGREEMENT

EXHIBIT 2.5.1

  

-

  

LOAN REQUEST

EXHIBIT 2.5.2

  

-

  

SWING LOAN REQUEST

EXHIBIT 2.11

  

-

  

LENDER JOINDER

EXHIBIT 5.9.7(A)

  

-

  

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)

  

-

  

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)

  

-

  

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)

  

-

  

U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

EXHIBIT 7.1.16

  

-

  

LANDLORD’S WAIVER

EXHIBIT 8.2.6

  

-

  

ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.3

  

-

  

QUARTERLY COMPLIANCE CERTIFICATE

 

(vii)



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of March 27, 2013 and is made by and among KOPPERS
INC., a Pennsylvania corporation (the “Borrower”), each of the GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), PNC BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders under this
Agreement (hereinafter referred to in such capacity as the “Administrative
Agent”), BANK OF AMERICA, N.A., as Documentation Agent, and CITIZENS BANK OF
PENNSYLVANIA, FIRST COMMONWEALTH BANK and WELLS FARGO BANK, N.A., as Syndication
Agents.

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent, the Guarantors and the Lenders
are party to that certain Amended and Restated Credit Agreement dated as of
October 31, 2008, as amended (the “Existing Credit Agreement”) pursuant to which
the lenders party thereto extended to the Borrower a $300,000,000 revolving
credit facility;

WHEREAS, the Borrower has requested the Lenders to amend and restate the
Existing Credit Agreement and, in connection therewith, continue to provide a
revolving credit facility to the Borrower in an aggregate principal amount not
to exceed $300,000,000; and

WHEREAS, the Lenders are willing to provide such credit facility upon the terms
and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree that the Existing Credit Agreement is hereby amended
and restated as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
or services rendered, whether or not earned by performance and whether or not
evidenced by a contract, instrument or document, which is now owned or hereafter
acquired by the Borrower or any other Loan Party. All Accounts of the Loan
Parties shall be subject to the Administrative Agent’s Prior Security Interest
for the benefit of the Lenders and their respective Affiliates.

Account Debtor shall mean any Person who is or who may become obligated to the
Borrower or to any other Loan Party, with respect to, or on account of, an
Account.

Acquisition Compliance Certificate shall have the meaning specified in
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] hereof.



--------------------------------------------------------------------------------

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agents shall mean, collectively, the Administrative Agent, the Documentation
Agent and the Syndication Agents.

Anti-Terrorism Laws shall mean any applicable Laws relating to terrorism or
money laundering, government sanctions and know-your-client requirements
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control and Canadian
Anti-Money Laundering & Anti-Terrorism Legislation and the regulations
promulgated thereunder (as any of the foregoing Laws may from time to time be
amended, renewed, extended, or replaced).

Applicable Commitment Fee Rate shall mean, as applicable, the percentage rate
per annum equal to:

(i) 0.35% if the Revolving Facility Usage divided by the Revolving Commitments
of the Lenders is less than 50%; or

(ii) 0.25% if the Revolving Facility Usage divided by the Revolving Commitments
of the Lenders is equal to or greater than 50%.

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

Applicable Margin shall mean, as applicable:

(i) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Spread”, or

 

2



--------------------------------------------------------------------------------

(ii) the percentage spread to be added to the Euro-Rate applicable to Revolving
Credit Loans under the Euro-Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Euro-Rate Spread”.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

As-Offered Rate shall mean an interest rate per annum (computed on the basis of
a year of 360 days and actual days elapsed) applicable to the Swing Loans
offered by the Swing Loan Lender, as determined by the Swing Loan Lender in its
sole discretion.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Loan Party, Chief Executive
Officer, President, Chief Financial Officer, Treasurer, or Director of such Loan
Party of such Loan Party, any manager or the members (as applicable) in the case
of any Loan Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Borrower, authorized to execute notices, reports and other documents on behalf
of such Loan Party required hereunder. The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Options].

Beazer Acquisition Agreement shall mean the Asset Purchase Agreement dated as of
December 28, 1988, as amended as of July 15, 2004, by and between the Borrower
and Beazer East.

Beazer Acquisition Agreement Guarantee shall mean the Guarantee of Beazer
Limited of all of Beazer East’s liabilities and obligations under Article VII of
the Beazer Acquisition Agreement.

Beazer East shall mean Beazer East, Inc., a Delaware corporation.

 

3



--------------------------------------------------------------------------------

Beazer Limited shall mean Beazer Limited, an English corporation.

Benefit Arrangement shall mean at any time an “employee benefit plan”, within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Borrower shall have the meaning specified in the introductory paragraph.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

Canadian Anti-Money Laundering & Anti-Terrorism Legislation shall mean the
Criminal Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c. U-2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including, without
limitation, the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism and the United Nations Al-Qaida and Taliban Regulations
promulgated under the United Nations Act.

Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person.

Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, for the benefit of each Issuing Lender and the Lenders, as collateral for
the Letter of Credit Obligations, or obligations of the Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances pursuant to documentation satisfactory to Administrative Agent
and each Issuing Lender (which documents are hereby consented to by the
Lenders). Cash Collateral shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

Cash Equivalents shall mean, at any time, (i) Indebtedness with a maturity of
one year or less issued or directly and fully guaranteed or insured by the
United States or any agency

 

4



--------------------------------------------------------------------------------

or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof), (ii) certificates of deposit or
acceptances with a maturity of one year or less of any financial institution
that is a member of the Federal Reserve System having combined capital and
surplus and undivided profits of not less than $500,000,000, (iii) commercial
paper with a maturity of 270 days or less issued by a corporation (except an
Affiliate of the Borrower) organized under the laws of any state of the United
States or the District of Columbia or of the Commonwealth of Australia or any
state thereof or of England and rated at least A-1 by Standard & Poor’s or at
least P-1 by Moody’s, (iv) repurchase agreements with institutions described in
clause (ii) with respect to investments described in clause (i), and (v) money
market mutual funds or cash management trusts rated in the highest rating by
Standard & Poor’s or Moody’s (and not rated other than in the highest rating by
Standard & Poor’s or Moody’s) or investing solely in investments described in
clauses (i) through (iv) above.

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

Change of Control shall mean (i) any person or group of persons (within the
meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as
amended) shall have acquired beneficial ownership of (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act) 35%
or more of the voting capital stock of KI Holdings, (ii) KI Holdings shall cease
to own 100% of the outstanding capital stock of the Borrower, (iii) a “Change of
Control” as defined in the 2009 Senior Note Indenture shall occur, or (iv) the
Borrower shall cease to own 100% of the outstanding capital stock, member
interests or partnership interests of any Loan Party except as permitted in this
Agreement or following the consent of the Required Lenders.

China JV Letter of Credit shall mean that certain letter of credit denominated
in Renminbi and issued by The Bank of Tokyo-Mitsubishi UFJ, Ltd. in its capacity
as an Issuing Lender.

CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].

 

5



--------------------------------------------------------------------------------

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be March 27, 2013.

Collateral shall mean the Pledged Collateral, the UCC Collateral, and the
Intellectual Property Collateral.

Collateral Agent shall have the meaning specified in Section 9.2.5 [Collateral
Sharing].

Collateral Documents shall have the meaning specified in Section 9.2.5
[Collateral Sharing].

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of the Swing Loan Lender, its Swing Loan Commitment,
and Commitments shall mean the aggregate of the Revolving Credit Commitments and
Swing Loan Commitment of all of the Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Commodity Exchange Act shall mean the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.), as amended from time to time, and any successor statute.

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

Computation Date shall have the meaning specified in Section 2.12.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding, Etc.].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by the Borrower or any of its respective
Subsidiaries, directly or indirectly, to the seller in connection therewith,
(ii) the Indebtedness incurred or assumed by Borrower or any of its
Subsidiaries, whether in favor of the seller or otherwise and whether fixed or
contingent, (iii) any Guaranty given or incurred by the Borrower or any of its
respective Subsidiaries in connection therewith, and (iv) any other
consideration given or obligation incurred by the Borrower or any of its
respective Subsidiaries in connection therewith.

Consolidated EBITDA for any period of determination shall mean (i) the sum of,
without duplication, (a) net income, (b) depreciation, (c) depletion,
(d) amortization, (e) other non-recurring, non-cash charges to net income,
(f) losses on the sale of assets outside the ordinary course of business,
(g) interest expense, (h) income tax expense, (i) cash dividends received from
Affiliates to the extent not included in determining Consolidated Net Income,
(j) equity losses of Affiliates (other than Consolidated Subsidiaries) to the
extent included in

 

6



--------------------------------------------------------------------------------

determining Consolidated Net Income for such period, and (k) non-recurring cash
and non-cash charges to net income in an aggregate cumulative amount not greater
than $10,000,000 related to discontinuation or sale of business operations of
the Borrower and its Subsidiaries as such charges are incurred, minus (ii) the
sum of non-recurring, non-cash credits to net income, gains on the sale of
assets outside the ordinary course of business, and equity earnings of
Affiliates (other than Consolidated Subsidiaries) to the extent included in
determining Consolidated Net Income for such period, in each case of the
Borrower and its Subsidiaries for such period determined and consolidated in
accordance with GAAP. For purposes of determining Consolidated EBITDA, items
related to Excluded Subsidiaries shall be excluded, except that cash dividends
paid by an Excluded Subsidiary to a wholly-owned Subsidiary of the Borrower
(other than Koppers Beijing, Koppers Mauritius or any of their respective
subsidiaries) shall be included in Consolidated EBITDA, but only to the extent
that such dividends paid by the Excluded Subsidiaries exceed the loans, advances
and investments made by the Loan Parties in or to such Excluded Subsidiaries and
their respective subsidiaries during the period of measurement. For purposes of
this definition, with respect to a business acquired by the Loan Parties
pursuant to a Permitted Acquisition, Consolidated EBITDA as reported in the
maximum Leverage Ratio shall be calculated on a pro forma basis, using
(i) historical numbers, in accordance with GAAP as if the Permitted Acquisition
had been consummated at the beginning of such period or (ii) financial effects
that are reasonably identifiable and factually supportable, as projected by the
Borrower in good faith, and agreed to by the Administrative Agent, and set forth
in a certificate delivered by an Authorized Officer of the Borrower to the
Administrative Agent (which certificate shall also set forth in reasonable
detail the calculation of such financial effects). Additionally, for purposes of
this definition, with respect to a business or assets disposed of by the Loan
Parties pursuant to Section 8.2.7 [Disposition of Assets or Subsidiaries]
hereof, Consolidated EBITDA as reported in the maximum Leverage Ratio shall be
calculated as if such disposition had been consummated at the beginning of such
period.

Consolidated Net Income for any period of determination shall mean the
consolidated net income (or loss) after taxes of the Borrower and its
Consolidated Subsidiaries determined and consolidated in accordance with GAAP.

Consolidated Net Tangible Assets shall mean, at any time, the total assets of
the Borrower and its Subsidiaries, less all Intangible Assets, as set forth on
the consolidated balance sheet of the Borrower as of the end of the most
recently concluded fiscal quarter of the Borrower (but excluding the assets and
Intangible Assets of the Excluded Subsidiaries and their respective
subsidiaries).

Consolidated Subsidiaries of the Borrower shall mean those Subsidiaries whose
accounts are or should be consolidated with those of the Borrower at such time.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or migrating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the performance of a
Remedial Action or which otherwise constitutes a violation of Environmental
Laws.

 

7



--------------------------------------------------------------------------------

Currency Agreement shall mean any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement, among the Borrower or any
of its Subsidiaries, on the one hand, and one or more financial institutions, on
the other hand, designed to protect the Borrower or any of its Subsidiaries
against fluctuations in currency values.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lenders, PNC
(as the Swing Loan Lender) or any Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or the Borrower’s receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event or (e) has
failed at any time to comply with the provisions of Section 5.3 [Sharing of
Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender’s share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders.

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the

 

8



--------------------------------------------------------------------------------

jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

Environmental Complaint shall mean any (i) notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an Official
Body relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for personal injury (including but not limited to death),
property damage, natural resource damage, contribution or indemnity for the
costs associated with the performance of Remedial Actions, direct recovery for
the costs associated with the performance of Remedial Actions, liens or
encumbrances attached to or recorded or levied against property for the costs
associated with the performance of Remedial Actions, civil or administrative
penalties, criminal fines or penalties, or declaratory or equitable relief
arising under any Environmental Laws; or (iv) subpoena, request for information
or other written notice or demand of any type issued by an Official Body
pursuant to any Environmental Laws.

Environmental Laws shall mean all federal, territorial, tribal, state, local and
foreign Laws (including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § § 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. § § 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C.
§ § 300f-300j, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq.,
the Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § § 136 to 136y, each as amended, and
any regulations promulgated thereunder or any equivalent state or local Law,
each as amended, and any regulations promulgated thereunder) and any consent
decrees, settlement agreements, judgments, orders, directives, policies or
programs issued by or entered into with an Official Body pertaining or relating
to: (i) pollution or pollution control; (ii) protection of human health from
exposure to Regulated Substances (iii) protection of the environment and/or
natural resources; (iv) the presence, use, management, generation, manufacture,
processing, extraction, treatment, recycling, refining, reclamation, labeling,
sale, transport, storage, collection, distribution, disposal or release or
threat of release of Regulated Substances; (v) the presence of Contamination;
(vi) the protection of endangered or threatened species; and (vii) the
protection of Environmentally Sensitive Areas.

 

9



--------------------------------------------------------------------------------

Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, consents, registrations, identification numbers, approvals
or authorizations required under Environmental Laws (i) to own, occupy or
maintain the Property; (ii) for the operations and business activities of the
Loan Parties or any Subsidiaries of any Loan Party; or (iii) for the performance
of a Remedial Action.

Environmental Records shall mean all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties or any Subsidiaries of any Loan Party
which pursuant to Environmental Laws, Required Environmental Permits or at the
request or direction of an Official Body either must be submitted to an Official
Body or which otherwise must be maintained.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; (v) wilderness or refuge areas as defined or designated by
applicable Laws, including Environmental Laws; or (v) a floodplain or other
flood hazard area as defined pursuant to any applicable Laws.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made. Notwithstanding the other provisions in this
definition, in the case of the China JV Letter of Credit, the determinations set
forth above shall be made by the Issuing Lender of the China JV Letter of Credit
rather than the Administrative Agent.

Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

10



--------------------------------------------------------------------------------

Euro shall refer to the lawful currency of the Participating Member States.

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

Euro-Rate shall mean the following:

(a) with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent which has been
approved by the British Bankers’ Association as an authorized information vendor
for the purpose of displaying rates at which US Dollar deposits are offered by
leading banks in the London interbank deposit market (for purposes hereof, an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for Dollars for an amount comparable to the principal amount of
such Borrowing Tranche and having a borrowing date and a maturity comparable to
such Interest Period (or if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate with
respect to Dollar Loans may also be expressed by the following formula:

 

  Euro-Rate =    London interbank offered rate quoted by      Bloomberg or
appropriate successor as shown on      Bloomberg Page
BBAM1                                                1.0 - Euro-Rate Reserve
Percentage

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

(b) with respect to Optional Currency Loans in currency other than Euro
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in the
relevant Optional Currency are offered by leading banks in the Relevant
Interbank Market), or the rate which is quoted by an Alternate Source, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of

 

11



--------------------------------------------------------------------------------

such Interest Period as the Relevant Interbank Market offered rate for deposits
in the relevant Optional Currency for an amount comparable to the principal
amount of such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error)), by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage.
Such Euro-Rate may also be expressed by the following formula:

 

  Euro-Rate =    Relevant Interbank Market offered rate quoted by      Bloomberg
or appropriate successor as shown on      Bloomberg Page
BBAM1                                                1.00 - Euro-Rate Reserve
Percentage

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. The Euro-Rate for any Loans shall be based upon the Euro-Rate
for the currency in which such Loans are requested.

(c) with respect to Optional Currency Loans denominated in Euro comprising any
Borrowing Tranche to which the Euro-Rate Option applies for any Interest Period,
the interest rate per annum determined by Administrative Agent by dividing
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which deposits in Euro are
offered by leading banks in the Relevant Interbank Market) or the rate which is
quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time, two
(2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. Such Euro-Rate may also be expressed by the
following formula:

 

  Euro-Rate =    London interbank offered rate quoted by      Bloomberg or
appropriate successor as shown on      Bloomberg Page
BBAM1                                            1.00 - Euro-Rate Reserve
Percentage

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. The Euro-Rate for any Loans shall be based upon the Euro-Rate
for the currency in which such Loans are requested.

 

12



--------------------------------------------------------------------------------

Euro-Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.1(ii).

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excluded Subsidiary shall collectively mean (a) Koppers Mauritius, (b) Koppers
Beijing, (c) Koppers Jiangsu, (d) KCCC, (e) Koppers India, (f) Koppers Tianjin,
(g) TKK and (h) any Foreign Subsidiary created or acquired after the Closing
Date which meets the following requirements:

 

  (1) Such Foreign Subsidiary is not wholly-owned, directly or indirectly, by a
Loan Party or a Subsidiary of a Loan Party, and

 

  (2) The investment in such Foreign Subsidiary by the Loan Parties, together
with all other loans, advances and investments to and in all of the Loan
Parties’ Foreign Subsidiaries, must not exceed the amount permitted under clause
(vi) of Section 8.2.4 [Loans and Investments].

Any Foreign Subsidiary meeting the foregoing requirements may be designated by
the Loan Parties as an “Excluded Subsidiary” by delivering written notice to the
Administrative Agent prior to the creation of such Foreign Subsidiary, together
with an updated Schedule 1.1(E).

Excluded Swap Obligations shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

 

13



--------------------------------------------------------------------------------

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with
Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes
imposed under FATCA (except to the extent imposed due to the failure of the
Borrower to provide documentation or information to the IRS).

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Credit Agreement shall have the meaning specified in the preamble to
this Agreement.

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
March 27, 2018.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

14



--------------------------------------------------------------------------------

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

Financial Projections shall have the meaning specified in Section 6.1.9(ii).

Fitch shall mean Fitch IBCA, Duff & Phelps, a division of Fitch, Inc., and its
successors.

Fixed Charge Coverage Ratio shall mean the ratio of (i) Consolidated EBITDA
minus Capital Expenditures of the Borrower and its Subsidiaries minus cash taxes
of the Borrower and its Subsidiaries, to (ii) Fixed Charges.

Fixed Charges shall mean for any period of determination the sum of interest
expense, contractual principal installments on Indebtedness, contractual
principal payments on capitalized leases, and dividends and distributions made
by the Borrower, in each case of the Borrower and its Subsidiaries for such
period determined and consolidated in accordance with GAAP; except that payments
made by the Borrower to redeem the 2009 Senior Notes as permitted under
Section 8.2.5 [Restricted Payments] shall be excluded from the calculation of
Fixed Charges.

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

Foreign Subsidiary shall mean a Subsidiary of a Loan Party organized under the
laws of a jurisdiction outside of the United States of America, any State
thereof or the District of Columbia.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

 

15



--------------------------------------------------------------------------------

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.

Hedge Liabilities shall have the meaning given to such term in the definition of
the term “Lender-Provided Hedge”.

Historical Statements shall have the meaning specified in Section 6.1.9(i)
[Historical Statements].

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

Increasing Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

 

16



--------------------------------------------------------------------------------

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Intangible Assets shall mean, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Borrower and its Subsidiaries organized under the laws of
the United States or any state thereof, prepared on a consolidated basis as of
such date.

Intellectual Property Collateral shall mean all of the property described in the
Patent, Trademark and Copyright Security Agreement.

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I).

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall be
one Month with respect to Optional Currency Loans and one, two, three or six
Months with respect to all other Revolving Credit Loans. Such Interest Period
shall commence on the effective date of such Interest Rate Option, which shall
be (i) the Borrowing Date if the Borrower is requesting new Loans, or (ii) the
date of renewal of or conversion to the Euro-Rate Option if the Borrower is
renewing or converting to the Euro-Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.

 

17



--------------------------------------------------------------------------------

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

Issuing Lender shall mean (i) PNC, in its individual capacity as issuer of
Letters of Credit hereunder, (ii) The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its
individual capacity as issuer of Letters of Credit hereunder, and (iii) any
other Lender that Borrower, Administrative Agent and such other Lender may agree
may from time to time issue Letters of Credit hereunder.

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

KCCC shall mean Koppers (China) Carbon & Chemical Co, Ltd, a limited liability
company organized under the laws of the People’s Republic of China.

KI Holdings shall mean Koppers Holdings Inc., a Pennsylvania corporation.

Koppers Assurance shall mean Koppers Assurance, Inc., a South Carolina
corporation and successor by merger to KHC Assurance, Inc., a Vermont
corporation.

Koppers Beijing shall mean Koppers (Beijing) Chemical Co, Ltd, a limited
liability company organized under the laws of the People’s Republic of China.

Koppers India shall mean Koppers India Carbon Materials and Chemicals Pte Ltd, a
company organized under the laws of India.

Koppers Jiangsu shall mean Koppers (Jiangsu) Carbon Chemical Co., Ltd., a
limited liability company organized under the laws of the People’s Republic of
China.

Koppers Mauritius shall mean Koppers Mauritius, a company organized under the
laws of the Republic of Mauritius.

Koppers Tianjin shall mean Koppers (Tianjin) Trading Co., Ltd., a limited
liability company organized under the laws of the People’s Republic of China.

 

18



--------------------------------------------------------------------------------

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

Landlord’s Waiver shall mean a Landlord’s Waiver in favor of the Administrative
Agent in substantially the form attached hereto as Exhibit 7.1.16.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

Lender-Provided Hedge shall mean any of the following transactions which is
provided by a Lender or an Affiliate of a Lender to any Loan Party or any
Subsidiary of a Loan Party, whether or not such Subsidiary is a Guarantor:
(a) an Interest Rate Hedge which (i) is documented in a standard International
Swap Dealers and Derivatives Association Agreement, (ii) provides for the method
of calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes, and (b) foreign currency exchange transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions entered into for
hedging (rather than speculative) purposes, and (c) commodity swaps, commodity
options, forward commodity contracts and any other similar transactions entered
into for hedging (rather than speculative) purposes. The liabilities of the Loan
Parties and any such Subsidiaries to the provider of any Lender-Provided Hedge
(the “Hedge Liabilities”) shall be “Obligations” hereunder, guaranteed
obligations under the Guaranty Agreement and secured obligations under the
Pledge Agreement and Security Agreement and otherwise treated as Obligations for
purposes of each of the other Loan Documents. The Liens securing the Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the other Loan Documents.

Lender-Provided Treasury/Credit Arrangement shall mean any obligation or
liability of the Borrower or any of its Subsidiaries to the Administrative Agent
or any of the Lenders or their Affiliates howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, under or in connection with (i) treasury
management services, depository services, overdraft protection arrangement, and
cash management services, including, without limitation all arrangements with
the Administrative Agent, or any Lender or its Affiliates to provide company
paid credit cards that permit employees to make purchases on behalf of any Loan
Party, including all fees and expenses of the Loan Parties payable to the
Administrative Agent, any Lender or its Affiliates related to any of the
foregoing, (ii) line of credit facilities provided to Subsidiaries of the
Borrower which are not Guarantors, and (iii) letters of credit, bank guaranties
and bid guaranties issued for the account of Subsidiaries of the Borrower which
are not Guarantors (and for which the Borrower is not a co-applicant); and in
any case under clause (i), (ii) or (iii), either the applicable documents that
create or evidence any such arrangements, facilities, letters of credit or
guaranties shall designate the same as a Lender-Provided Treasury/Credit
Arrangement, or the Borrower shall have provided the Administrative Agent prior
written notice of such designation. The liabilities of the Loan Parties and any
Subsidiary of the Loan Parties to the provider of any

 

19



--------------------------------------------------------------------------------

Lender-Provided Treasury/Credit Arrangement (the “Treasury/Credit Liabilities”)
shall be “Obligations” hereunder, guaranteed obligations under the Guaranty
Agreement and secured obligations under the Pledge Agreement and Security
Agreement and otherwise treated as Obligations for purposes of each of the other
Loan Documents. The Liens securing the Treasury/Credit Liabilities shall be pari
passu with the Liens securing all other Obligations under this Agreement and the
other Loan Documents.

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate amount available to be drawn shall
currently give effect to any such future increase) plus the aggregate Dollar
Equivalent amount of Reimbursement Obligations and Letter of Credit Borrowings
on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

Leverage Ratio shall mean, as of any date of determination, the ratio of (i) an
amount equal to (a) Total Debt less (b) cash and Cash Equivalents of the
Borrower and its Consolidated Subsidiaries in excess of $5,000,000 on such date,
to (ii) Consolidated EBITDA for the four fiscal quarters ending on such date.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
hypothec, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

LLC Interests shall have the meaning specified in Section 6.1.3 [Subsidiaries].

 

20



--------------------------------------------------------------------------------

Loan Documents shall mean this Agreement, the Continuing Agreement of Guaranty
and Suretyship of the Borrower in favor of the Administrative Agent, for the
benefit of each Hedge/Treasury/Credit Provider (as defined therein), the
Guaranty Agreement, the Intercompany Subordination Agreement, the Notes, the
Patent, Trademark and Copyright Security Agreement, the Pledge Agreement, the
Security Agreement, agreements related to Lender-Provided Hedges and
Lender-Provided Treasury/Credit Arrangements, fee letters between the Borrower
and the Administrative Agent and any other instruments, certificates or
documents delivered or contemplated to be delivered hereunder or thereunder or
in connection herewith or therewith, as the same may be supplemented or amended
from time to time in accordance herewith or therewith, and Loan Document shall
mean any of the Loan Documents.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

Material Adverse Change shall mean any set of circumstances or events which
(a) has a material adverse effect upon the validity or enforceability of this
Agreement or any other Loan Document, (b) is material and adverse to the
business, properties, assets, financial condition, or results of operations of
the Loan Parties taken as a whole, (c) impairs materially the ability of the
Loan Parties taken as a whole to duly and punctually pay or perform its
Indebtedness, or (d) impairs materially the ability of the Administrative Agent
or any of the Lenders, to the extent permitted, to enforce their legal remedies
pursuant to this Agreement or any other Loan Document.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

 

21



--------------------------------------------------------------------------------

New Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans,
and in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.

Obligations shall mean (i) any and all obligations, liabilities, and
indebtedness from time to time of the Borrower, any Guarantor or any other
Subsidiary of the Borrower to the Administrative Agent, any of the Lenders or
any Affiliate of any Agent or any Lender under or in connection with this
Agreement or any other Loan Document, whether for principal, interest, fees,
indemnities, expenses, or otherwise, and all refinancings or refundings thereof,
whether such obligations, liabilities, or indebtedness are direct or indirect,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganizations, or similar
proceeding with respect to the Borrower, any Guarantor or any other Subsidiary
of the Borrower or which would have arisen or accrued but for the commencement
of such proceeding, even if the claim for such obligation, liability, or
indebtedness is not enforceable or allowable in such proceeding, and including
all Obligations, liabilities, and indebtedness arising from any extensions of
credit under or in connection with the Loan Documents from time to time,
regardless whether any such extensions of credit are in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to an extension of credit is not
satisfied); (ii) all Reimbursement Obligations of each Loan Party and any other
Subsidiary of the Borrower with respect to any one or more Letters of Credit
issued by any Issuing Lender; (iii) all indebtedness, loans, obligations,
expenses and liabilities of each Loan Party or any other Subsidiary of the
Borrower to the Agents or any of the Lenders, or any of their respective
Affiliates, arising out of any Lender-Provided Hedge or any Lender-Provided
Treasury/Credit Arrangement provided by the Administrative Agent, any of the
Lenders or such Affiliates pursuant to this Agreement; (iv) any sums advanced by
or owing to the Administrative Agent or any of the Lenders for any reason
relating to this Agreement, any other Loan Document, or any collateral relating
thereto, including for indemnification, for maintenance, preservation,
protection or enforcement of, or realization upon, the Collateral or other
collateral security or any one or more guaranties, and for enforcement,
collection, or preservation of the rights of the Administrative Agent and the
Lenders, and regardless whether before or after default or the entry of any
judgment; (v) any obligation or liability of any Loan Party or any other
Subsidiary of the Borrower arising out of overdrafts on deposits or other
accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of any Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of any Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository or
other similar arrangements, and (vi) any amendments, extensions, renewals and
increases of or to any of the foregoing. Notwithstanding the foregoing
provisions in this definition, Obligations shall not include Excluded Swap
Obligations.

 

22



--------------------------------------------------------------------------------

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

Optional Currency shall mean the following lawful currencies: the Euro,
Australian dollars, Renminbi (solely with respect to Letters of Credit issued
hereunder), and any other currency approved by Administrative Agent and all of
the Lenders pursuant to Section 2.12.4(iii) [European Monetary Union; Requests
for Additional Optional Currencies]. Subject to Section 2.12.4 [European
Monetary Union], each Optional Currency must be the lawful currency of the
specified country.

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

Original Currency shall have the meaning specified in Section 5.1.3 [Currency
Conversion Procedures for Judgments].

Other Currency shall have the meaning specified in Section 5.1.3 [Currency
Conversion Procedures for Judgments].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

 

23



--------------------------------------------------------------------------------

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Partnership Interests shall have the meaning specified in Section 6.1.3
[Subsidiaries].

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
1.1(P)(1) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.

Payment Date shall mean the first day of each February, May, August and
November, and on the Expiration Date or upon acceleration of the Notes.

Payment In Full and Paid In Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder (other than contingent
indemnification obligations which by their terms survive such termination of the
Commitments, payment of the Loans and the other Obligations), termination of the
Commitments and expiration or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Acquisitions shall have the meaning specified in Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

Permitted Investments shall mean:

(i) direct obligations of the United States of America, the Commonwealth of
Australia, a State of the Commonwealth of Australia, or any agency or
instrumentality thereof or

 

24



--------------------------------------------------------------------------------

obligations backed by the full faith and credit of the United States of America
or the Commonwealth of Australia or a State of the Commonwealth of Australia
maturing in twelve (12) months or less from the date of acquisition;

(ii) commercial paper with a maturity of 270 days or fewer issued by a
corporation (except an Affiliate of the Borrower) organized under the laws of
any state of the United States or the District of Columbia or of the
Commonwealth of Australia or any state thereof or of England and rated at least
A-1, by Standard & Poor’s, at least F1 by Fitch, or at least P-1 by Moody’s on
the date of acquisition;

(iii) demand deposits, time deposits, term deposits, or certificates of deposit
maturing within one year in commercial banks of the United States or Europe, or
banks constituted under the legislation of a State of the Commonwealth of
Australia whose obligations are given a short-term rating of A-1, or a long-term
senior unsecured rating of A or the equivalent or better by Standard & Poor’s or
given a short-term rating of P-1, or a long-term senior unsecured rating of A2
or the equivalent or better by Moody’s, or a short-term rating of F1, or a
long-term senior unsecured rating of A or the equivalent or better by Fitch on
the date of acquisition;

(iv) notes or bonds with a maturity or mandatory put or call of 365 days or less
from the date of investment issued by a corporation (except an Affiliate of the
Borrower) organized under the laws of any state of the United States or the
District of Columbia or of the Commonwealth of Australia or any state thereof or
of England and rated at least AA by Standard & Poor’s, at least AA by Fitch or
at least Aa by Moody’s; and

(v) money market mutual funds or cash management trusts rated in the highest
rating by Standard & Poor’s, Fitch or Moody’s (and not rated other than the
highest rating by Standard & Poor’s, Fitch or Moody’s) or money market mutual
funds or cash management trusts investing at least ninety percent (90%) of its
assets in investments described in clauses (i) through (iv) of the definition of
Cash Equivalents; and

(vi) investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

 

25



--------------------------------------------------------------------------------

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, or minor irregularities in title
thereto and other immaterial liens that do not secure the payment of money, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders or any Affiliates of any Lender securing
the Obligations including liabilities under any Lender-Provided Hedge or
Lender-Provided Treasury/Credit Arrangement;

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), and any extension, replacement or renewal thereof, provided that the
principal amount secured thereby is not hereafter increased, and no additional
assets become subject to such Lien;

(ix) Purchase Money Security Interests and liens on tangible property (excluding
inventory) acquired pursuant to Permitted Acquisitions to the extent permitted
under Section 8.2.1(vi);

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

 

26



--------------------------------------------------------------------------------

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 9.1.6;
and

(xi) Liens securing obligations in an aggregate amount not to exceed $5,000,000
at any one time outstanding; and

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Sections 412,
430 and 436 of the Internal Revenue Code and either (i) is maintained by any
member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the ERISA Group for employees of any
entity which was at such time a member of the ERISA Group.

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.

Pledged Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Pledge Agreement.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or a determination by the Administrative Agent or the Required Lenders,
or any combination of the foregoing, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the UCC
Collateral and the Pledged Collateral which is subject only to (i) Liens for
taxes not yet due and payable to the extent such prospective tax payments are
given priority by statute, (ii) Purchase Money Security Interests as permitted
hereunder, (iii) Permitted Liens on tangible property (excluding inventory)
acquired

 

27



--------------------------------------------------------------------------------

pursuant to Permitted Acquisitions, and (iv) other Permitted Liens to the extent
given priority by statute, excluding Liens created by consensual security
interests granted under the Uniform Commercial Code.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property, which Liens do not encumber any other property.

Ratable Share shall mean:

(i) with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

(ii) with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender’s Revolving Credit Commitment, by (ii) the
sum of the aggregate amount of the Revolving Credit Commitments of all Lenders;
provided however that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Revolving Credit Commitments
and provided further in the case of Section 2.10 [Defaulting Lenders] when a
Defaulting Lender shall exist, “Ratable Share” shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment.

Real Property shall mean the real estate owned by the Loan Parties listed on
Schedule 6.1.8 hereto.

 

28



--------------------------------------------------------------------------------

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) any
Issuing Lender, as applicable.

Reference Currency shall have the meaning specified in the definition of
“Equivalent Amount.”

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance”, “pollutant”, “pollution”, “contaminant”, “hazardous or
toxic substance”, “extremely hazardous substance”, “toxic chemical”, “toxic
substance”, “toxic waste”, “hazardous waste”, “special handling waste”,
“industrial waste”, “residual waste”, “solid waste”, “municipal waste”, “mixed
waste”, “infectious waste”, “chemotherapeutic waste”, “medical waste”,
“pesticide” or “regulated substance” or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws including without
limitation, petroleum and petroleum products (including crude oil and any
fractions thereof), natural gas, synthetic gas and any mixtures thereof,
asbestos, urea formaldehyde, polychlorinated biphenlys, mercury, radon and
radioactive materials.

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, and, in relation to any other currency, the London interbank market.

Remedial Action shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan
for which notice has not been waived by regulation of the PBGC.

 

29



--------------------------------------------------------------------------------

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

Restricted Payment shall mean with respect to any Person (i) the declaration or
payment of any dividend or other distribution on account of any shares of such
Person’s capital stock, (ii) any payment on account of the purchase, redemption,
retirement or other acquisition of (a) any shares of such Person’s capital stock
or (b) any option, warrant or other right to acquire shares of such Person’s
capital stock, (iii) any voluntary prepayment or defeasance, redemption,
repurchase or other acquisition or retirement for value of any Indebtedness
ranked subordinate in right of payment to the Obligations, or (iv) any payment
made for the purpose of redemption or repurchase of the 2009 Senior Notes prior
to the stated maturity. Notwithstanding the foregoing, “Restricted Payment”
shall not include (i) any dividend on shares of capital stock payable solely in
shares of capital stock or in options, warrants or other rights to purchase
capital stock; (ii) any dividend or other distribution or payment in respect of
redemption of capital stock payable to the Borrower by any of its Subsidiaries
or by a Subsidiary to another Subsidiary or the retirement of any shares of the
Borrower held by any wholly-owned Subsidiary of the Borrower; (iii) the
repurchase or other acquisition or retirement for value of any shares of the
Borrower’s capital stock, or any option, warrant or other right to purchase
shares of the Borrower’s capital stock with additional shares of, or out of the
net proceeds of a substantial contemporaneous issuance of, capital stock; and
(iv) the retirement of any shares of capital stock by conversion into, or by
exchange for, additional shares of capital stock, or out of the net proceeds of
the substantial contemporaneous issuance (other than to a Subsidiary of the
Borrower) of other shares of capital stock.

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the Dollar Equivalent
amount of the outstanding Revolving Credit Loans, the outstanding Swing Loans,
and the Letter of Credit Obligations.

Safety Complaints shall mean any (i) notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (ii) civil, criminal,
administrative or

 

30



--------------------------------------------------------------------------------

regulatory investigation instituted by an Official Body relating in any way to
any Safety Law; (iii) administrative, regulatory or judicial action, suit, claim
or proceeding instituted by any Person or Official Body or any written notice of
liability or potential liability from any Person or Official Body, in either
instance, setting forth allegations relating to or a cause of action for civil
or administrative penalties, criminal fines or penalties, or declaratory or
equitable relief arising under any Safety Laws; or (iv) subpoena, request for
information or other written notice or demand of any type issued by an Official
Body pursuant to any Safety Laws.

Safety Filings and Records shall mean all notices, reports, records, plans,
applications, forms, logs, programs, manuals or other filings or documents
relating or pertaining to compliance with Safety Laws, including, but not
limited to, employee safety in the workplace, employee injuries or fatalities,
employee training, or the protection of employees from exposure to Regulated
Substances which pursuant to Safety Laws or at the direction or order of any
Official Body the Loan Parties or any Subsidiaries of any Loan either must be
submit to an Official Body or otherwise must maintain in their records.

Safety Laws shall mean the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., as amended, and any regulations promulgated thereunder or any
equivalent foreign, territorial, provincial state or local Law, each as amended,
and any regulations promulgated thereunder or any other foreign, territorial,
provincial, federal, state or local Law, each as amended, and any regulations
promulgated thereunder, pertaining or relating to the protection of employees
from exposure to Regulated Substances in the workplace (but excluding workers
compensation and wage and hour laws).

Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by certain of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

Shares shall have the meaning specified in Section 6.1.2 [Capitalization and
Ownership].

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In

 

31



--------------------------------------------------------------------------------

computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Statements shall have the meaning specified in Section 6.1.9 [Financial
Statements].

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
more than 50% of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries; provided, that Excluded Subsidiaries and
their respective subsidiaries shall not be a “Subsidiary” for purposes of this
Agreement or any other Loan Document.

Subsidiary Shares shall have the meaning specified in Section 6.1.3
[Subsidiaries].

Swap Obligation shall mean, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

Swing Loan Commitment shall mean the Swing Loan Lender’s commitment to make
Swing Loans to the Borrower pursuant to Section 2.1.2 [Swing Loan Commitment]
hereof in an aggregate principal amount up to $20,000,000.

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

 

32



--------------------------------------------------------------------------------

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by the Swing Loan Lender to the Borrower
pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

TKK shall mean Tangshan Koppers Kailuan Carbon Chemical Co., Ltd (China), a
limited liability company organized under the laws of the People’s Republic of
China.

Total Debt shall mean, with respect to the Borrower and its Subsidiaries,
without duplication, determined and consolidated in accordance with GAAP, any
and all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) in respect of: (i) borrowed money, (ii) amounts raised under or
liabilities in respect of any note purchase or acceptance credit facility,
(iii) the unreimbursed amount of all drafts drawn under letters of credit issued
for the account of such Borrower or Subsidiary and the undrawn stated amount of
all letters of credit issued for the account of such Borrower or Subsidiary, or
(iv) obligations with respect to capitalized leases.

Treasury/Credit Liabilities shall have the meaning specified in the definition
of the term “Lender-Provided Treasury/Credit Arrangement”.

2009 Senior Note Debt shall mean the Indebtedness of the Borrower under the 2009
Senior Notes.

2009 Senior Note Debt Documents shall mean the 2009 Senior Note Indenture and
the 2009 Senior Notes substantially in the form as delivered to the
Administrative Agent and the Lenders in connection with the First Amendment
dated as of November 18, 2009, to the Existing Credit Agreement.

2009 Senior Note Indenture shall mean the Indenture, to be dated as of the
closing date of the Borrower’s offering of the 2009 Senior Notes, between the
Borrower, the Guarantors and Wells Fargo Bank, N.A., as trustee, relating to the
2009 Senior Notes, as the same may be amended, restated, supplemented or
otherwise modified in accordance with this Agreement.

2009 Senior Notes shall mean the Borrower’s Senior Unsecured Notes Due 2019, to
be issued pursuant to the 2009 Senior Note Indenture and whose terms are
substantially as described in the Borrower’s subject to completion Offering
Circular dated November 12, 2009 (whether sold in a registered public offering
or a private placement pursuant to Rule 144A and Regulation S promulgated under
the Securities Act of 1933, as the case may be, and any other applicable federal
and state “blue sky” Laws), as the same may be amended, restated, supplemented
or otherwise modified in accordance with this Agreement.

2009 Trustee shall mean Wells Fargo Bank, N.A., and its permitted successors and
assigns under the 2009 Senior Note Indenture.

 

33



--------------------------------------------------------------------------------

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

UCC Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Security Agreement.

Unavailable Currency shall mean a currency that is not available outside the
country of issuance of such currency, as determined by the Administrative Agent,
in its sole discretion, on any Computation Date.

Undrawn Availability shall mean, as of any date of determination, an amount
equal to (a) the Revolving Credit Commitments, minus (b) the sum of (i) the
Revolving Facility Usage plus (ii) all amounts due and owing to Borrower’s trade
creditors which are outstanding beyond normal trade terms, plus (iii) fees and
expenses then due from the Borrower hereunder which have not been paid or
charged to the account of the Borrower.

Uniform Commercial Code shall have the meaning specified in Section 6.1.16
[Security Interests].

Unpaid Drawing shall mean, with respect to any Letter of Credit, the aggregate
Dollar Equivalent amount of the draws made on such Letters of Credit that have
not been reimbursed by the Borrower.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

Withholding Agent shall mean any Loan Party and the Administrative Agent.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and

 

34



--------------------------------------------------------------------------------

“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (viii) section headings herein and in
each other Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall constitute
references to Eastern Time.

1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing the
Historical Statements referred to in Section 6.1.9 [Financial Statements].
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial covenant in
Section 8.2 of this Agreement, any related definition and/or the definition of
the term Leverage Ratio for purposes of interest and Letter of Credit Fee
determinations to eliminate the effect of any change in GAAP occurring after the
Closing Date affecting the operation of such financial covenants and/or interest
or Letter of Credit Fee determinations (or if the Administrative Agent notifies
the Borrower in writing that the Required Lenders wish to amend any financial
covenant in Section 8.2, any related definition and/or the definition of the
term Leverage Ratio for purposes of interest and Letter of Credit Fee
determinations to eliminate the effect of any such change in GAAP), then the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratios or requirements to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, the Loan Parties’ compliance with such
covenants and/or the definition of the term Leverage Ratio for purposes of
interest and Letter of Credit Fee determinations shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenants or
definitions are amended in a manner satisfactory to the Borrower and the
Required Lenders, and the Loan Parties shall provide to the Administrative
Agent, when they deliver their financial statements pursuant to Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements] of this
Agreement, such reconciliation statements as shall be reasonably requested by
the Administrative Agent. Without limiting the foregoing, leases (including, for
greater certainty, all leases entered into before, on and after the Closing
Date) shall continue to be classified and accounted for on a basis consistent
with that reflected in the Historical Financial Statements referred to in
Section 6.1.9 for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

1.4 Currency Calculations. All financial statements and Compliance Certificates
shall be set forth in Dollars. For purposes of preparing the financial
statements, calculating financial covenants and determining compliance with
covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars on a weighted average in accordance with GAAP.

 

35



--------------------------------------------------------------------------------

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments.

2.1.1 Revolving Credit Loans; Optional Currency Loans. Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Lender severally agrees to make Revolving Credit Loans in either
Dollars or one or more Optional Currencies to the Borrower at any time or from
time to time on or after the date hereof to the Expiration Date; provided that
after giving effect to each such Loan (i) the aggregate Dollar Equivalent amount
of Revolving Credit Loans from such Lender shall not exceed such Lender’s
Revolving Credit Commitment minus such Lender’s Ratable Share of the Letter of
Credit Obligations and outstanding Swing Loans, (ii) the Revolving Facility
Usage shall not exceed the aggregate Revolving Credit Commitments of the
Lenders, (iii) no Revolving Credit Loan to which the Base Rate Option applies
shall be made in an Optional Currency, and (iv) the aggregate Dollar Equivalent
principal amount of Revolving Credit Loans made in an Optional Currency (each an
“Optional Currency Loan”) shall not exceed $75,000,000 (the “Optional Currency
Sublimit”). Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.

2.1.2 Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans in
Dollars (the “Swing Loans”) to the Borrower at any time or from time to time
after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $20,000,000, provided that
after giving effect to such Loan, the Revolving Facility Usage shall not exceed
the aggregate Revolving Credit Commitments of the Lenders. Within such limits of
time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.2.

2.1.3 Restatement of Commitments. This Agreement amends and restates the
Existing Credit Agreement. The commitments of the Lenders under this Agreement
replace the commitments of the lenders under the Existing Credit Agreement. From
and after the Closing Date, the commitments of the lenders under the Existing
Credit Agreement no longer constitute a separate obligation of such lenders, and
the Borrower hereby terminates commitments of lenders under the Existing Credit
Agreement which are not parties to this Agreement.

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrower at
any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

 

36



--------------------------------------------------------------------------------

2.3 Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Revolving Facility Usage (provided
however, that solely in connection with determining the share of each Lender in
the Commitment Fee, the Revolving Facility Usage with respect to the portion of
the Commitment Fee allocated to PNC shall include the full amount of the
outstanding Swing Loans, and with respect to the portion of the Commitment Fee
allocated by the Administrative Agent to all of the Lenders other than PNC, such
portion of the Commitment Fee shall be calculated (according to each such
Lender’s Ratable Share) as if the Revolving Facility Usage excludes the
outstanding Swing Loans); provided, further, that any Commitment Fee accrued
with respect to the Revolving Credit Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Commitment Fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Subject to the proviso in the directly preceding
sentence, all Commitment Fees shall be payable in arrears on each Payment Date.

The Applicable Commitment Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date by dividing the Revolving Facility
Usage by the Revolving Credit Commitments of the Lenders as of such quarter end.
Any increase or decrease in the Applicable Commitment Fee Rate computed as of a
quarter end shall be effective on the date on which the Compliance Certificate
evidencing such computation is due to be delivered under Section 8.3.3
[Certificate of Borrower]. If a Compliance Certificate is not delivered when due
in accordance with such Section 8.3.3, then the Applicable Commitment Fee Rate
shall be 0.35% as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.

2.4 Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than five (5) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect. Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding

 

37



--------------------------------------------------------------------------------

Commitment Fees, and the full amount of interest accrued on the principal sum to
be prepaid (and all amounts referred to in Section 5.10 [Indemnity] hereof) to
the extent necessary to cause the aggregate Revolving Facility Usage after
giving effect to such prepayments to be equal to or less than the Revolving
Credit Commitments as so reduced or terminated. Any notice to reduce the
Revolving Credit Commitments under this Section 2.4 shall be irrevocable.

2.5 Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1 Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 12:00 p.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans in Dollars to which the Euro-Rate Option
applies or the conversion to or the renewal of the Euro-Rate Option for any
Loans in Dollars; (ii) four (4) Business Days prior to the proposed Borrowing
Date with respect to the making of Optional Currency Loans or the date of
renewal of the Euro-Rate Option for any Optional Currency Loan; and (iii) the
same Business Day of the proposed Borrowing Date with respect to the making of a
Revolving Credit Loan to which the Base Rate Option applies or the last day of
the preceding Interest Period with respect to the conversion to the Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.5.1 or a request by telephone immediately confirmed in writing
by letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify (A) the aggregate amount of the proposed Loans (expressed in the
currency in which such Loans shall be funded) comprising each Borrowing Tranche,
and, if applicable, the Interest Period, which amount shall be in (1) integral
multiples of $500,000 (or the Dollar Equivalent thereof) and not less than
$1,000,000 (or the Dollar Equivalent thereof) for each Borrowing Tranche under
the Euro-Rate Option, and (2) not less than the lesser of $100,000 or the
maximum amount available for Borrowing Tranches to which the Base Rate Option
applies, (B) whether the Euro-Rate Option or Base Rate Option shall apply to the
proposed Revolving Credit Loans comprising the applicable Borrowing Tranche,
(C) the currency in which such Loans shall be funded if the Borrower elects the
Euro-Rate Option, and (D) in the case of a Borrowing Tranche to which the
Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche. No Optional Currency Loan may be converted
into a Base Rate Loan or a Loan denominated in a different Optional Currency.

2.5.2 Swing Loan Requests. Except as otherwise provided herein, the Borrower may
from time to time prior to the Expiration Date request the Swing Loan Lender to
make Swing Loans in Dollars by delivery to the Swing Loan Lender not later than
11:00a.m. on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a “Swing
Loan Request”), it being understood that the Administrative Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be in integral multiples of $100,000 and
not less than $500,000.

 

38



--------------------------------------------------------------------------------

2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.6.1 Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrower, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested Optional
Currency (or in Dollars if so requested by the Administrative Agent) to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrower in U.S. Dollars or the
requested Optional Currency (as applicable) and immediately available funds at
the Principal Office prior to 2:00 p.m., on the applicable Borrowing Date;
provided that if any Lender fails to remit such funds to the Administrative
Agent (or fails to remit such funds in the applicable Optional Currency) in a
timely manner, the Administrative Agent may elect in its sole discretion to fund
with its own funds, including funds in the requested Optional Currency, the
Revolving Credit Loans of such Lender on such Borrowing Date, and such Lender
shall be subject to the repayment obligation in Section 2.6.2 [Presumptions by
the Administrative Agent].

2.6.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any Loan
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Loans under the Base Rate Option. If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

39



--------------------------------------------------------------------------------

2.6.3 Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.5.2, [Swing
Loan Requests] fund such Swing Loan to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m. on the
Borrowing Date.

2.6.4 Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

2.6.5 Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 2:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.

2.6.6 Swing Loans Under Cash Management Agreements. In addition to making Swing
Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Borrower in accordance with the provisions of the
agreements between the Borrower and such Swing Loan Lender relating to the
Borrower’s deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Borrower’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Borrower’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrower in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2.

 

40



--------------------------------------------------------------------------------

2.7 Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a swing Note, dated the Closing Date payable to the order of
such Lender in a face amount equal to the Revolving Credit Commitment or Swing
Loan Commitment, as applicable, of such Lender.

2.8 Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
Indebtedness of the Borrower under the Existing Credit Agreement, (ii) to
provide working capital to the Borrower, (iii) for Capital Expenditures and
financing for Permitted Acquisitions, and (iv) for general corporate purposes of
the Borrower and its Subsidiaries as permitted by the terms of this Agreement,
including transaction costs and expenses, and dividends and distributions
permitted by Section 8.2.5 [Restricted Payments] of this Agreement.

2.9 Letter of Credit Subfacility.

2.9.1 Issuance of Letters of Credit. The Borrower or any Loan Party may at any
time prior to the Expiration Date request the issuance of a letter of credit
(each a “Letter of Credit”), which may be denominated in either Dollars or an
Optional Currency, for its own account or the account of another Loan Party or
on behalf of the Borrower and either an Excluded Subsidiary or a Subsidiary of
the Borrower which is not a Loan Party (in which case the Borrower and such
Excluded Subsidiary or Subsidiary, as applicable, shall be co-applicants with
respect to such Letter of Credit), or the amendment or extension of an existing
Letter of Credit, by delivering or transmitting electronically, or having such
other Loan Party deliver or transmit electronically to an Issuing Lender (with a
copy to the Administrative Agent) a completed application for letter of credit,
or request for such amendment or extension, as applicable, in such form as such
Issuing Lender may specify from time to time by no later than 10:00 a.m. at
least five (5) Business Days, or such shorter period as may be agreed to by such
Issuing Lender, in advance of the proposed date of issuance. The Borrower or any
Loan Party shall authorize and direct such Issuing Lender to name the Borrower
or any Loan Party or any Excluded Subsidiary or Subsidiary, as applicable, as
the “Applicant” or “Account Party” of each Letter of Credit. Promptly after
receipt of any letter of credit application, such Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide the Administrative Agent with a
copy thereof. All letters of credit which are identified on Schedule 2.9.1
hereto, which shall consist of all letters of credit outstanding on the Closing
Date, shall be deemed to have been issued under this Agreement and shall
constitute Letters of Credit, regardless of which Person is the applicant
thereunder.

2.9.1.1 Unless such Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of such Issuing

 

41



--------------------------------------------------------------------------------

Lender’s Affiliates will issue the proposed Letter of Credit or agree to such
amendment or extension, provided that each Letter of Credit shall (A) have a
maximum maturity of twelve (12) months from the date of issuance (but may
include a provision for the automatic extension of the Letter of Credit absent
notice by such Issuing Lender to the beneficiary), and (B) in no event expire
later than 364 days after the Expiration Date and provided further that in no
event shall (i) the Letter of Credit Obligations exceed, at any one time,
$75,000,000 (the “Letter of Credit Sublimit”) or (ii) the Revolving Facility
Usage exceed, at any one time, the Revolving Credit Commitments. Each request by
the Borrower for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrower that it shall be in
compliance with the preceding sentence and with Section 7 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

2.9.1.2 Notwithstanding Section 2.9.1.1, the Issuing Lenders shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain such Issuing Lender from issuing the Letter of Credit, or any Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over such
Issuing Lender shall prohibit, or request that such Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to the Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Issuing Lender in good faith deems material to it, or (ii) the issuance of the
Letter of Credit would violate one or more policies of such Issuing Lender
applicable to letters of credit generally.

2.9.2 Letter of Credit Fees. The Borrower shall pay in Dollars (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate on the daily
Dollar Equivalent amount available to be drawn under each Letter of Credit, and
(ii) to each Issuing Lender for its own account a fronting fee which shall
accrue at the rate or rates per annum separately agreed upon by the Borrower and
such Issuing Bank. All Letter of Credit Fees and fronting fees shall be computed
on the basis of a year of 360 days and actual days elapsed and shall be payable
quarterly in arrears on each Payment Date following issuance of each Letter of
Credit and on the Expiration Date. The Borrower shall also pay (in Dollars) to
each Issuing Lender for such Issuing Lender’s sole account such Issuing Lender’s
then in effect customary fees and administrative expenses payable with respect
to the Letters of Credit as such Issuing Lender may generally charge or incur
from time to time in connection with the issuance, maintenance, amendment (if
any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.

2.9.3 Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally

 

42



--------------------------------------------------------------------------------

agrees to, purchase from such Issuing Lender a participation in such Letter of
Credit and each drawing thereunder in a Dollar Equivalent amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.

2.9.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, such Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
such Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) such Issuing Lender prior to 12:00 noon on each date that an amount
is paid by such Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of such
Issuing Lender an amount equal to the amount so paid by such Issuing Lender, in
the same currency as paid, unless otherwise required by the Administrative Agent
or such Issuing Lender, or unless such currency is an Unavailable Currency, in
which case the Borrower shall pay the Dollar Equivalent amount of the amount
paid by such Issuing Lender under the Letter of Credit. Notwithstanding the
foregoing sentence, with respect to the China JV Letter of Credit, and subject
to the approval of the Issuing Lender thereof, Borrower may repay, in Dollars,
the Dollar Equivalent Amount paid by such Issuing Lender under the China JV
Letter of Credit. In the event the Borrower fails to reimburse such Issuing
Lender (through the Administrative Agent) for the full amount of any drawing
under any Letter of Credit by 12:00 noon on the Drawing Date, the Administrative
Agent will promptly notify each Lender thereof, and the Borrower shall be deemed
to have requested that Revolving Credit Loans be made in a Dollar Equivalent
Amount of such Reimbursement Obligations by the Lenders under the Base Rate
Option to be disbursed on the Drawing Date under such Letter of Credit, subject
to the amount of the unutilized portion of the Revolving Credit Commitment and
subject to the conditions set forth in Section 7.2 [Each Loan or Letter of
Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.9.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

2.9.3.2 Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of such Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the Dollar Equivalent amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.9.3 [Disbursements; Reimbursement]) each be deemed
to have made a Revolving Credit Loan in Dollars under the Base Rate Option to
the Borrower in that amount. If any Lender so notified fails to make available
in Dollars to the Administrative Agent for the account of such Issuing Lender
the amount of such Lender’s Ratable Share of such amount by no later than 2:00
p.m. on the Drawing Date, then interest shall accrue on such Lender’s obligation
to make such payment, from the Drawing Date to the date on which such Lender
makes such payment (i) at a rate per annum equal to the Federal Funds Effective
Rate during the first three (3) days following the Drawing Date and (ii) at a
rate per annum equal to the rate applicable to Revolving Credit Loans under the
Base Rate Option on and after the fourth day following the Drawing Date. The
Administrative Agent and such Issuing Lender will promptly give notice (as
described in Section 2.9.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or such Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.9.3.2.

 

43



--------------------------------------------------------------------------------

2.9.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.9.3.1, because of the Borrower’s
failure to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Borrower shall be deemed to have incurred from such Issuing Lender a borrowing
(each a “Letter of Credit Borrowing”) in Dollars in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender’s payment to the
Administrative Agent for the account of such Issuing Lender pursuant to
Section 2.9.3 [Disbursements, Reimbursement] shall be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing (each a
“Participation Advance”) from such Lender in satisfaction of its participation
obligation under this Section 2.9.3.

2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of such Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by such Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
such Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of such Issuing Lender will pay to each Lender, in the same funds as
those received by the Administrative Agent, the amount of such Lender’s Ratable
Share of such funds, except the Administrative Agent shall retain for the
account of such Issuing Lender the amount of the Ratable Share of such funds of
any Lender that did not make a Participation Advance in respect of such payment
by such Issuing Lender.

2.9.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of such Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of such
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in an Optional Currency, the Overnight Rate) in effect from time to
time.

2.9.5 Documentation. Each Loan Party agrees to be bound by the terms of such
Issuing Lender’s application and agreement for letters of credit and such
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party’s
own. In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that,

 

44



--------------------------------------------------------------------------------

except in the case of gross negligence or willful misconduct, such Issuing
Lender shall not be liable for any error, negligence and/or mistakes, whether of
omission or commission, in following any Loan Party’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

2.9.6 Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
such Issuing Lender shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.9.7 Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lenders upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against such Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against such Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
such Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

 

45



--------------------------------------------------------------------------------

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if such Issuing Lender or any
of its Affiliates has been notified thereof;

(vi) payment by such Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by such Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless such Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after such Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8 Indemnity. The Borrower hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which such Issuing Lender or any of its Affiliates
may incur or be subject to as a consequence, direct or indirect, of the

 

46



--------------------------------------------------------------------------------

issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of such Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction, (B) failure by
such Issuing Lender to comply with Section 2.9.6 [Determinations to Honor
Drawing Requests] in a material manner, or (C) the wrongful dishonor by such
Issuing Lender or any of its Affiliates of a proper demand for payment made
under any Letter of Credit, except if such dishonor resulted from any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority.

2.9.9 Liability for Acts and Omissions. As between any Loan Party and each
Issuing Lender, or such Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Lender shall not be responsible for
any of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if such Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of such Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve such Issuing Lender
from liability for such Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall such Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.

Without limiting the generality of the foregoing, each Issuing Lender and each
of its Affiliates (i) may rely on any oral or other communication believed in
good faith by such Issuing Lender or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor

 

47



--------------------------------------------------------------------------------

was pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by such Issuing Lender or its Affiliate; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on such Issuing Lender or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by such Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

2.9.10 Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and Borrower a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

2.9.11 Cash Collateral. (i) Upon the request of Administrative Agent, if any
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an Letter of Credit Borrowing, then
Borrower shall immediately Cash Collateralize the then outstanding amount of the
Letter of Credit Obligation relating to such Letter of Credit, or (ii) if, as of
five (5) days prior to the Expiration Date, any Letter of Credit Obligation for
any reason remains outstanding, Borrower shall immediately Cash Collateralize
the then outstanding amount of all Letter of Credit Obligations. Borrower hereby
grants to Administrative Agent, for the benefit of each Issuing Lender and the
Lenders, a security interest in all Cash Collateral pledged pursuant to this
Section or otherwise under this Agreement. All Cash Collateral shall be
maintained in a deposit account at the Administrative Agent. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

48



--------------------------------------------------------------------------------

2.10 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of such Issuing Lender
the Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;

(d) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(e) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of such
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees]

 

49



--------------------------------------------------------------------------------

with respect to such Defaulting Lender’s Letter of Credit Obligations shall be
payable to such Issuing Lender (and not to such Defaulting Lender) until and to
the extent that such Letter of Credit Obligations are reallocated and/or cash
collateralized; and

(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and such Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.10(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(iii)(a) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or an Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lenders shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or such Issuing Lender, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or such Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

2.11 Increase in Revolving Credit Commitments.

2.11.1 Increasing Lenders and New Lenders. The Borrower may, at any time prior
to the Expiration Date, but not more often than two (2) times during the term of
this Agreement, request that (1) the current Lenders increase their Revolving
Credit Commitments (any current Lender which elects to increase its Revolving
Credit Commitment shall be referred to as an “Increasing Lender”) or (2) one or
more new lenders reasonably satisfactory to the Borrower and the Administrative
Agent (each a “New Lender”) join this Agreement and provide a Revolving Credit
Commitment hereunder, subject to the following terms and conditions:

(i) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.

(ii) Defaults. There shall exist no Events of Default or Potential Default on
the effective date of such increase after giving effect to such increase.

(iii) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed $350,000,000.

 

50



--------------------------------------------------------------------------------

(iv) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by such Loan
Parties, and (2) an opinion of counsel addressed to the Administrative Agent and
the Lenders addressing the authorization and execution of the Loan Documents by,
and enforceability of the Loan Documents against, the Loan Parties.

(v) Notes. The Borrower shall execute and deliver (1) to each Increasing Lender
a replacement revolving credit Note reflecting the new amount of such Increasing
Lender’s Revolving Credit Commitment after giving effect to the increase (and
the prior Note issued to such Increasing Lender shall be deemed to be
terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender’s Revolving Credit Commitment.

(vi) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.

(vii) New Lenders—Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.11 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.

2.11.2 Treatment of Outstanding Loans and Letters of Credit.

(i) Repayment of Outstanding Loans; Borrowing of New Loans. On the on the
effective date of such increase, the Borrower shall repay all Loans then
outstanding, subject to the Borrower’s indemnity obligations under Section 5.10
[Indemnity]; provided that it may borrow new Loans with a Borrowing Date on such
date. Each of the Lenders shall participate in any new Loans made on or after
such date in accordance with their respective Ratable Shares after giving effect
to the increase in Revolving Credit Commitments contemplated by this
Section 2.11.

(ii) Outstanding Letters of Credit. Repayment of Outstanding Loans; Borrowing of
New Loans. On the effective date of such increase, each Increasing Lender and
each New Lender (i) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Ratable Share of such Letter of
Credit and the participation of each other Lender in such Letter of Credit shall
be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.

2.12 Utilization of Commitments in Optional Currencies.

2.12.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the

 

51



--------------------------------------------------------------------------------

Administrative Agent will determine the Dollar Equivalent amount of (i) the
proposed Revolving Credit Loans that are Optional Currency Loans and Letters of
Credit to be denominated in an Optional Currency as of the requested Borrowing
Date or date of issuance, as the case may be, (ii) the outstanding Letter of
Credit Obligations denominated in an Optional Currency as of the last Business
Day of each month, and (iii) the outstanding Revolving Credit Loans denominated
in an Optional Currency as of the end of each Interest Period (each such date
under clauses (i) through (iii), and any other date on which the Administrative
Agent determines it is necessary or advisable to compute the Dollar Equivalent
amount of an Optional Currency or an Unavailable Currency, in its sole
discretion, is referred to as a “Computation Date”). Unless otherwise provided
in this Agreement or agreed to by the Administrative Agent and the Company, each
Loan and Reimbursement Obligation shall be repaid or prepaid in the same
currency in which the Loan or Reimbursement Obligation was made.

2.12.2 Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Loans. The Lenders shall be under no obligation to make the Revolving Credit
Loans requested by the Borrower which are denominated in an Optional Currency if
any Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that such Lender
cannot provide its Revolving Credit Ratable Share of such Revolving Credit Loans
in such Optional Currency. In the event the Administrative Agent timely receives
a notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrower no later than 12:00 noon three (3) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that the Optional
Currency is not then available for such Revolving Credit Loans, and the
Administrative Agent shall promptly thereafter notify the Lenders of the same
and the Lenders shall not make such Revolving Credit Loans requested by the
Borrower under its Loan Request.

2.12.3 Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the Euro-Rate Option. If the Borrower delivers a Loan Request
requesting that the Lenders renew the Euro-Rate Option with respect to an
outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such
Euro-Rate Option if any Lender delivers to the Administrative Agent a notice by
5:00 p.m. four (4) Business Days prior to the effective date of such renewal
that such Lender cannot continue to provide Revolving Credit Loans in such
Optional Currency. In the event the Administrative Agent timely receives a
notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrower no later than 12:00 noon three (3) Business Days
prior to the renewal date that the renewal of such Revolving Credit Loans in
such Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same. If the Administrative Agent
shall have so notified the Borrower that any such continuation of such Revolving
Credit Loans in such Optional Currency is not then available, any notice of
renewal with respect thereto shall be deemed withdrawn, and such Loans shall be
redenominated into Loans in Dollars at the Base Rate Option or Euro-Rate Option,
at the Borrower’s option (subject, in the case of the Euro-Rate Option, to
compliance with Section 2.6.1 [Making Revolving Credit Loans, Etc.] and
Section 4.1[Interest Rate Options]), with effect from the last day of the
Interest Period with respect to any such Loans. The Administrative Agent will
promptly notify the Borrower and the Lenders of any such redenomination, and in
such notice, the Administrative Agent will state the aggregate Dollar Equivalent
amount of the redenominated Revolving Credit Loans in an Optional Currency as of
the applicable

 

52



--------------------------------------------------------------------------------

Computation Date with respect thereto and such Lender’s Revolving Credit Ratable
Share thereof.

2.12.4 European Monetary Union.

(i) Payments In Euros Under Certain Circumstances. If (i) any Optional Currency
ceases to be lawful currency of the nation issuing the same and is replaced by
the Euro or (ii) any Optional Currency and the Euro are at the same time
recognized by any governmental authority of the nation issuing such currency as
lawful currency of such nation and the Administrative Agent or the Required
Lenders shall so request in a notice delivered to the Borrower, then any amount
payable hereunder by any party hereto in such Optional Currency shall instead by
payable in the Euro and the amount so payable shall be determined by translating
the amount payable in such Optional Currency to the Euro at the exchange rate
established by that nation for the purpose of implementing the replacement of
the relevant Optional Currency by the Euro (and the provisions governing
payments in Optional Currencies in this Agreement shall apply to such payment in
the Euro as if such payment in the Euro were a payment in an Optional Currency).
Prior to the occurrence of the event or events described in clause (i) or
(ii) of the preceding sentence, each amount payable hereunder in any Optional
Currency will, except as otherwise provided herein, continue to be payable only
in that currency.

(ii) Additional Compensation Under Certain Circumstances. The Borrower agrees,
at the request of any Lender, to compensate such Lender for any loss, cost,
expense or reduction in return that such Lender shall reasonably determine shall
be incurred or sustained by such Lender as a result of the replacement of any
Optional Currency by the Euro and that would not have been incurred or sustained
but for the transactions provided for herein. A certificate of any Lender
setting forth such Lender’s determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrower and shall be
conclusive absent manifest error so long as such determination is made on a
reasonable basis. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(iii) Requests for Additional Optional Currencies. The Borrower may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of “Optional Currency”
herein, provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Lenders in the Relevant Interbank Market. The
Administrative Agent will promptly notify the Lenders of any such request
promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrower of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrower’s
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrower’s request.

 

53



--------------------------------------------------------------------------------

3. [RESERVED]

4. INTEREST RATES

4.1 Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than twelve (12) Borrowing
Tranches in the aggregate among all of the Loans and provided further that if an
Event of Default or Potential Default exists and is continuing, the Borrower may
not request, convert to, or renew the Euro-Rate Option for any Loans. If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender’s highest lawful rate, the rate of interest on such Lender’s Loan shall
be limited to such Lender’s highest lawful rate. Interest on the principal
amount of each Optional Currency Loan shall be paid by the Borrower in such
Optional Currency. Notwithstanding anything to the contrary herein, the
As-Offered Rate shall only apply to Swing Loans.

4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

(ii) Revolving Credit Euro-Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the Euro-Rate as
determined for each applicable Interest Period plus the Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans or the As-Offered Rate, as selected by the
Borrower, shall apply to the Swing Loans.

4.1.2 Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2 Interest Periods. At any time when the Borrower shall select, convert to or
renew a Euro-Rate Option, the Borrower shall notify the Administrative Agent
thereof by delivering a Loan Request to the Administrative Agent (i) at least
three (3) Business Days prior to the effective date of such Euro-Rate Option
with respect to a Loan denominated in Dollars, and (ii) at least four
(4) Business Days prior to the effective date of such Euro-Rate Option with
respect

 

54



--------------------------------------------------------------------------------

to an Optional Currency Loan. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a Euro-Rate Option:

4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

4.2.2 Renewals. In the case of the renewal of a Euro-Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.

4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent:

4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

4.3.2 Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and

4.3.3 Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.

4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro-Rate, then the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

 

55



--------------------------------------------------------------------------------

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency, as applicable, for the relevant Interest
Period for a Loan, or to banks generally, to which a Euro-Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.3 Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a Euro-Rate Option or select an Optional Currency, as applicable, shall be
suspended until the Administrative Agent shall have later notified the Borrower,
or such Lender shall have later notified the Administrative Agent, of the
Administrative Agent’s or such Lender’s, as the case may be, determination that
the circumstances giving rise to such previous determination no longer exist. If
at any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a Euro-Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a Euro-Rate Option applies, on the date specified in
such notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or select a different Optional
Currency or Dollars, or (ii) or prepay such Loan in accordance with Section 5.6
[Voluntary Prepayments]. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date.

 

56



--------------------------------------------------------------------------------

4.5 Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro-Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option, commencing upon the last day of the existing Interest
Period.

The amount of the interest or fees eligible in applying this agreement shall not
exceed the maximum rate permitted by Law. Where the amount of such interest or
such fees is greater than the maximum rate, the amount shall be reduced to the
highest rate which may be recovered in accordance with the applicable provisions
of Law.

5. PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrower hereunder shall be payable prior to
12:00 p.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower, and
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue. Such payments shall be made to the
Administrative Agent at the Principal Office for the account of PNC with respect
to the Swing Loans and for the ratable accounts of the Lenders with respect to
the Revolving Credit Loans in U.S. Dollars (unless otherwise provided herein)
and in immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 12:00 p.m. by the Administrative
Agent with respect to the Loans and such payments are not distributed to the
Lenders on the same day received by the Administrative Agent, the Administrative
Agent shall pay the Lenders interest at the Federal Funds Effective Rate in the
case of Loans or other amounts due in Dollars, or the Overnight Rate in the case
of Loans or other amounts due in an Optional Currency, with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement (including
the Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an “account stated”. All payments of principal and
interest made in respect of the Loans must be repaid in the same currency
(whether Dollars or the applicable Optional Currency) in which such Loan was
made and all Unpaid Drawings with respect to each Letter of Credit shall be made
in the same currency (whether Dollars or the applicable Optional Currency) in
which such Letter of Credit was issued; provided that if the currency in which
such Loan was made or in which such Letter of Credit was issued is an
Unavailable Currency, then the Borrower shall pay the Dollar Equivalent amount
of such payment. The Administrative Agent may (but shall not be obligated to)
debit the amount of any such payment which is not made by such time to any
ordinary deposit account of the applicable Borrower with the Administrative
Agent.

5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to

 

57



--------------------------------------------------------------------------------

or renewal of any Interest Rate Option and each payment or prepayment by the
Borrower with respect to principal, interest, Commitment Fees and Letter of
Credit Fees (but excluding the Administrative Agent’s Fee and each Issuing
Lender’s fronting fee) shall (except as otherwise may be provided with respect
to a Defaulting Lender and except as provided in Sections 4.4.3 [Administrative
Agent’s and Lender’s Rights] in the case of an event specified in Section 4.4
[Euro-Rate Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8
[Increased Costs]) be payable ratably among the Lenders entitled to such payment
in accordance with the amount of principal, interest, Commitment Fees and Letter
of Credit Fees, as set forth in this Agreement. Notwithstanding any of the
foregoing, each borrowing or payment or prepayment by the Borrower of principal,
interest, fees or other amounts from the Borrower with respect to Swing Loans
shall be made by or to PNC according to Section 2.6.5 [Borrowings to Repay Swing
Loans].

5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower

 

58



--------------------------------------------------------------------------------

has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Lenders, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Lenders, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate (or, for payments in an Optional
Currency, the Overnight Rate) and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated maturity date, upon acceleration
or otherwise).

5.6 Voluntary Prepayments.

5.6.1 Right to Prepay. The Borrower shall have the right at its option from time
to time to prepay the Loans in whole or part without premium or penalty (except
as provided in Section 5.6.2 [Replacement of a Lender] below, in Section 5.8
[Increased Costs] and Section 5.10 [Indemnity]). Whenever the Borrower desires
to prepay any part of the Loans, it shall provide a prepayment notice to the
Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans denominated in Dollars, and at
least four (4) Business Days prior to the date of prepayment of any Optional
Currency Loans, or no later than 1:00 p.m. on the date of prepayment of Swing
Loans, setting forth the following information:

(w) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(y) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies, Loans to which the Euro-Rate Option applies
and Loans to which the As-Offered Rate applies; and

(z) the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing
Loan or $500,000 for any Revolving Credit Loan.

 

59



--------------------------------------------------------------------------------

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied first to Revolving Credit
Loans to which the Base Rate Option applies, then to Revolving Credit Loans
which are not Optional Currency Loans to which the Euro-Rate Option applies,
then to Optional Currency Loans, then to Swing Loans to which the Base Rate
Option applies, then to Swing Loans to which the As-Offered Rate applies. Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 5.10 [Indemnity]. Prepayments shall be made in the
currency in which such Loan was made unless otherwise directed by the
Administrative Agent or unless such currency is an Unavailable Currency, in
which case the Borrower shall pay the Dollar Equivalent amount of such
prepayment.

5.6.2 Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [Euro-Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

 

60



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.6.3 Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment

5.7 Mandatory Prepayments.

5.7.1 Recovery of Insurance Proceeds. Within one hundred eighty (180) days of
the receipt of insurance proceeds from a loss described in clause (c) of
Schedule 8.1.3 (or, within sixty (60) days after such receipt, to the extent
such Loan Party has failed to provide to the Administrative Agent satisfactory
evidence of such Loan Party’s commitment to reinvest such proceeds as provided
in clause (c) of Schedule 8.1.3, to the extent that such Loan Party has not
reinvested such proceeds), the Borrower shall make a mandatory prepayment of
principal equal to 100% of the net (after reinvestment, if any) after-tax
proceeds thereof, together with accrued interest on such principal amount.
Within one hundred eighty (180) days of the receipt of insurance proceeds by a
Loan Party from a loss which are not reinvested as described in clause (c) of
Schedule 8.1.3 (or, within sixty (60) days after such receipt, to the extent a
Loan Party has failed to provide to the Administrative Agent satisfactory
evidence of such Loan Party’s commitment to reinvest such proceeds as provided
in clause (c) of Schedule 8.1.3), the Borrower shall make a mandatory prepayment
of principal equal to 100% of the net (after reinvestment, if any) after-tax
proceeds thereof, together with accrued interest on such principal amount.

5.7.2 Currency Fluctuations. If on any Computation Date the Revolving Facility
Usage is equal to or greater than the Revolving Credit Commitments as a result
of a change in exchange rates between one (1) or more Optional Currencies and
Dollars, then the Administrative Agent shall notify the Borrower of the
same. The Borrower shall pay or prepay (subject to Borrower’s indemnity
obligations under Sections 5.8 and 5.10) within one (1) Business Day after
receiving such notice such that the Revolving Facility Usage shall not exceed
the aggregate Revolving Credit Commitments after giving effect to such payments
or prepayments.

5.7.3 Application Among Loans and Interest Rate Options. All prepayments
pursuant to this Section 5.7 shall be first applied to the Revolving Credit
Loans outstanding, if any, and the excess, if any, shall be returned to the
Borrower. All prepayments required pursuant to this Section 5.7 shall first be
applied among the Interest Rate Options to the principal amount

 

61



--------------------------------------------------------------------------------

of the Loans subject to the Base Rate Option, then to Loans denominated in
Dollars and subject to the Euro-Rate Option, then to Optional Currency Loans. In
accordance with Section 5.10 [Indemnity], the Borrower shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a Euro-Rate Option on
any day other than the last day of the applicable Interest Period.

5.8 Increased Costs.

5.8.1 Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Euro-Rate) or any Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender, an Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, such Issuing Lender or
other Recipient, the Borrower will pay to such Lender, such Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

5.8.2 Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or such Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Lender’s capital or
on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender, or the Letters of Credit issued by an Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Lender’s policies and the
policies of such Lender’s or such Issuing Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.

 

62



--------------------------------------------------------------------------------

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or an Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

5.8.4 Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or an
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).

5.9 Taxes.

5.9.1 Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes any Issuing Lender and the term “applicable Law” includes FATCA.

5.9.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3 Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

5.9.4 Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified

 

63



--------------------------------------------------------------------------------

Taxes were correctly or legally imposed or asserted by the relevant Official
Body. A certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

5.9.5 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

5.9.6 Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

5.9.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

64



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

 

65



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

5.9.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification

 

66



--------------------------------------------------------------------------------

payments or additional amounts with respect to such Tax had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

5.9.9 Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and

 

67



--------------------------------------------------------------------------------

on any mandatory prepayment date as provided for herein and may at its option
effect settlement on any other Business Day. These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.

5.12 Collections; Administrative Agent’s Right to Notify Account Debtors. After
the occurrence of any Event of Default, the Administrative Agent may, and upon
request of the Required Lenders, shall (i) notify any or all Account Debtors
that the Accounts have been assigned to the Lenders and that the Lenders have a
security interest therein, and (ii) direct such Account Debtors to make all
payments due from them to the Borrower and the Guarantors upon the Accounts
directly to the Administrative Agent or to a lockbox designated by the
Administrative Agent. The Administrative Agent shall promptly furnish the
Borrower with a copy of any such notice sent. Any such notice, in the
Administrative Agent’s sole discretion, may be sent on the Borrower’s
stationery, in which event the Borrower shall co-sign such notice with the
Administrative Agent. To the extent that any Law or custom or any contract or
agreement with any Account Debtor requires notice to or the approval of the
Account Debtor in order to perfect such assignment of a security interest in
Accounts, the Borrower agrees to give such notice or obtain such approval.

5.13 Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures each Lender could purchase the Original Currency with the
Other Currency after any premium and costs of exchange on the Business Day
preceding that on which final judgment is given.

5.14 Indemnity in Certain Events. The obligation of Borrower in respect of any
sum due from Borrower to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

 

68



--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1 Organization and Qualification. Each Loan Party and each Subsidiary of
each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each Loan Party and each Subsidiary of each Loan
Party has the lawful power to own or lease its properties and to engage in the
business it presently conducts or proposes to conduct. Each Loan Party and each
Subsidiary of each Loan Party is duly licensed or qualified and in good standing
in each jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary, except
to the extent that any failure to be so qualified and in good standing would not
constitute a Material Adverse Change.

6.1.2 [Reserved].

6.1.3 Subsidiaries. Schedule 6.1.3 states as of the Closing Date the name of
each of the Borrower’s Subsidiaries, its jurisdiction of organization, its
authorized capital stock, the issued and outstanding shares (referred to herein
as the “Subsidiary Shares”) and the owners thereof if it is a corporation, its
outstanding partnership interests (the “Partnership Interests”) if it is a
partnership and its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
“LLC Interests”) if it is a limited liability company. The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien. All Subsidiary Shares, Partnership
Interests and LLC Interests have been validly issued, and all Subsidiary Shares
are fully paid and nonassessable. All capital contributions and other
consideration required to be made or paid in connection with the issuance of the
Partnership Interests and LLC Interests have been made or paid, as the case may
be. As of the Closing Date, there are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated on Schedule 6.1.3.

6.1.4 Power and Authority. Each Loan Party has full power to enter into,
execute, deliver and carry out this Agreement and the other Loan Documents to
which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

6.1.5 Validity and Binding Effect. This Agreement has been duly and validly
executed and delivered by each Loan Party, and each other Loan Document which
any Loan Party is required to execute and deliver on or after the date hereof
will have been duly executed and delivered by such Loan Party on the required
date of delivery of such Loan Document. This Agreement and each other Loan
Document constitutes, or will constitute, legal, valid and binding obligations
of each Loan Party which is or will be a party thereto on and after its date of
delivery thereof, enforceable against such Loan Party in accordance with its
terms, except to the extent that enforceability of any of such Loan Document may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforceability of creditors’ rights generally or
limiting the right of specific performance.

 

69



--------------------------------------------------------------------------------

6.1.6 No Conflict. Neither the execution and delivery of this Agreement or the
other Loan Documents by any Loan Party nor the consummation of the transactions
herein or therein contemplated or compliance with the terms and provisions
hereof or thereof by any of them will conflict with, constitute a default under
or result in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, constitution, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or (ii) any Law or
any material agreement or instrument or order, writ, judgment, injunction or
decree to which any Loan Party or any of its Subsidiaries is a party or by which
it or any of its Subsidiaries is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than Liens granted under the Loan Documents).

6.1.7 Litigation. Except as set forth on Schedule 6.1.7, there are no actions,
suits, proceedings or investigations pending or, to the knowledge of any Loan
Party, threatened against such Loan Party or any Subsidiary of such Loan Party
at law or equity before any Official Body as to which there is a reasonable
probability of such actions, suits, proceedings or investigations being
adversely decided and, if adversely decided, which would reasonably be expected
to have a Material Adverse Change. None of the Loan Parties or any Subsidiaries
of any Loan Party is in violation of any order, writ, injunction or any decree
of any Official Body which may result in any Material Adverse Change.

6.1.8 Title to Properties. The real property owned or leased by each Loan Party
and each Subsidiary of each Loan Party as of the Closing Date is described on
Schedule 6.1.8. Each Loan Party and each Subsidiary of each Loan Party has good
and marketable title to or valid leasehold interest in all material properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens, and subject to the terms and conditions of
the applicable leases. All material leases of property are in full force and
effect without the necessity for any consent which has not previously been
obtained upon consummation of the transactions contemplated hereby.

6.1.9 Financial Statements.

(i) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the fiscal year ended December 31, 2012 (collectively, the “Historical
Statements”). The Historical Statements were compiled from the books and records
maintained by the Borrower’s management, are correct and complete and fairly
represent the consolidated financial condition of the Borrower and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied.

(ii) Financial Projections. The Borrower has delivered to the Administrative
Agent financial projections of the Borrower and its Subsidiaries for the years
2013 through 2017 derived from various assumptions of the Borrower’s management,
including balance sheets, income statements and statements of operations and
cash flows and assumptions with respect thereto (the “Financial Projections”).
The Financial Projections represent a

 

70



--------------------------------------------------------------------------------

reasonable range of possible results in light of the history of the business,
present and foreseeable conditions and the intentions of the Borrower’s
management. The Financial Projections accurately reflect the liabilities of the
Borrower and its Subsidiaries upon consummation of the transactions contemplated
hereby as of the Closing Date.

(iii) Accuracy of Financial Statements. Neither the Borrower nor any Subsidiary
of the Borrower had, as of the date of the Historical Statements, any material
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Historical Statements or in the notes thereto, and
except as disclosed therein there are no unrealized or anticipated losses from
any commitments of the Borrower or any Subsidiary of the Borrower which would
cause a Material Adverse Change. Since December 31, 2012, no Material Adverse
Change has occurred.

6.1.10 Use of Proceeds; Margin Stock.

6.1.10.1 General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.8 [Use of Proceeds] and Section 8.1.10 [Use of Proceeds].

6.1.10.2 Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System. None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than 25% of the reasonable value of the assets of any
Loan Party or Subsidiary of any Loan Party are or will be represented by margin
stock.

6.1.11 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, in each
case on the respective dates thereof, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. As of the Closing Date, there is no fact
known to any Loan Party which materially adversely affects the business,
property, assets, financial condition, or results of operations specific to any
Loan Party or Subsidiary of any Loan Party which has not been set forth in this
Agreement or in the certificates, statements, agreements or other documents
furnished in writing to the Administrative Agent and the Lenders prior to or at
the date hereof in connection with the transactions contemplated hereby.

6.1.12 Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed,

 

71



--------------------------------------------------------------------------------

and payment or adequate provision has been made for the payment of all taxes,
fees, assessments and other governmental charges which have or may become due
pursuant to said returns or to assessments received, except to the extent that
such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. As of the Closing Date there are no agreements or waivers
extending the statutory period of limitations applicable to any federal income
tax return of any Loan Party or Subsidiary of any Loan Party for any period.

6.1.13 Consents and Approvals. Except for the filing of financing statements in
the state and county filing offices, no consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents by any Loan Party, except as listed on Schedule 6.1.13, all of which
shall have been obtained or made on or prior to the Closing Date except as
otherwise indicated on Schedule 6.1.13.

6.1.14 No Event of Default; Compliance with Instruments. No event has occurred
and is continuing and no condition exists or will exist after giving effect to
the borrowings or other extensions of credit to be made on the Closing Date
under or pursuant to the Loan Documents which constitutes an Event of Default or
Potential Default. None of the Loan Parties or any Subsidiaries of any Loan
Party is in violation of (i) any term of its certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents or (ii) any material agreement or instrument to which it is a party or
by which it or any of its properties may be subject or bound where such
violation constitutes a Material Adverse Change.

6.1.15 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses or otherwise has the right to
use all the material patents, trademarks, service marks, trade names,
copyrights, licenses, registrations, franchises, permits and rights necessary to
own and operate its properties and to carry on its business as presently
conducted and planned to be conducted by such Loan Party or Subsidiary, without
known conflict with the rights of others. All material patents, trademarks,
service marks, trade names, copyrights, licenses, registrations, franchises and
permits of each Loan Party and each Subsidiary of each Loan Party as of the
Closing Date are listed and described on Schedule 6.1.15.

6.1.16 Security Interests. The Liens and security interests granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Patent,
Trademark and Copyright Security Agreement, the Pledge Agreement, and the
Security Agreement in the Collateral (other than the Real Property) constitute
and will continue to constitute Prior Security Interests under the Uniform
Commercial Code as in effect in each applicable jurisdiction (the “Uniform
Commercial Code”) or other applicable Law entitled to all the rights, benefits
and priorities provided by the Uniform Commercial Code or such Law. Upon the
filing of financing statements relating to said security interests in each
office and in each jurisdiction where required in order to perfect the security
interests described above, taking possession of any stock certificates or other
certificates evidencing the Pledged Collateral and recordation of the Patent,

 

72



--------------------------------------------------------------------------------

Trademark and Copyright Security Agreement in the United States Patent and
Trademark Office and United States Copyright Office, as applicable, all such
action as is necessary or advisable to establish such rights of the
Administrative Agent will have been taken, and there will be upon execution and
delivery of the Patent, Trademark and Copyright Security Agreement, the Pledge
Agreement, and the Security Agreement, such filings and such taking of
possession, no necessity for any further action in order to preserve, protect
and continue such rights, except the filing of continuation statements with
respect to such financing statements within six months prior to each five-year
anniversary of the filing of such financing statements. All filing or
registration fees and other expenses in connection with each such action have
been or will be paid by the Borrower.

6.1.17 Intentionally Omitted.

6.1.18 Status of the Pledged Collateral. All the shares of capital stock,
Partnership Interests or LLC Interests included in the Pledged Collateral to be
pledged pursuant to the Pledge Agreement are or will be upon issuance validly
issued and nonassessable and owned beneficially and of record by the pledgors
thereunder free and clear of any Lien or restriction on transfer, except for
taxes not yet due and payable to the extent such prospective tax payments are
given priority by statute or as otherwise provided by the Pledge Agreement and
except as the right of the Lenders to dispose of the Shares, Partnership
Interests or LLC Interests may be limited by the Securities Act of 1933, as
amended, and the regulations promulgated by the Securities and Exchange
Commission thereunder and by applicable state securities laws. There are no
shareholder, partnership, limited liability company or other agreements or
understandings with respect to the shares of capital stock, Partnership
Interests or LLC Interests included in the Pledged Collateral except for the
partnership agreements and limited liability company agreements described on
Schedule 6.1.18. The Loan Parties have delivered true and correct copies of such
partnership agreements and limited liability company agreements to the
Administrative Agent.

6.1.19 Insurance. Schedule 6.1.19 lists as of the Closing Date all insurance
policies and other bonds to which any Loan Party or Subsidiary of any Loan Party
is a party, all of which are valid and in full force and effect. No notice has
been given or claim made and no grounds exist to cancel or avoid any of such
policies or bonds or to reduce the coverage provided thereby. Such policies and
bonds provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each Loan Party and each
Subsidiary of each Loan Party in accordance with prudent business practice in
the industry of the Loan Parties and their Subsidiaries.

6.1.20 Compliance with Laws. The Loan Parties and their Subsidiaries are in
compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.25
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business.

6.1.21 Material Contracts. Schedule 6.1.21 lists as of the Closing Date all
contracts relating to the business operations of each Loan Party and each
Subsidiary of any Loan Party required to be filed by Item 601 of Regulation S-K
of the Securities Act of 1933, as amended. All such material contracts are
valid, binding and enforceable upon such Loan Party

 

73



--------------------------------------------------------------------------------

or Subsidiary and each of the other parties thereto in accordance with their
respective terms. The Borrower and its Subsidiaries are not in material default
with respect to any such material contracts, nor do the Loan Parties have
knowledge of any material default with respect to the other parties to such
material contracts.

6.1.22 Investment Companies; Regulated Entities. None of the Loan Parties or any
Subsidiaries of any Loan Party is an “investment company” registered or required
to be registered under the Investment Company Act of 1940 or under the “control”
of an “investment company” as such terms are defined in the Investment Company
Act of 1940 and shall not become such an “investment company” or under such
“control”. None of the Loan Parties or any Subsidiaries of any Loan Party is
subject to any other Federal or state statute or regulation limiting its ability
to incur Indebtedness.

6.1.23 Plans and Benefit Arrangements.

Except as set forth on Schedule 6.1.23:

(i) The Borrower and each other member of the ERISA Group are in compliance in
all material respects with any applicable provisions of ERISA with respect to
all Benefit Arrangements, Plans and Multiemployer Plans. There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of the Borrower, with respect to any Multiemployer Plan or
Multiple Employer Plan, which could result in any material liability of the
Borrower or any other member of the ERISA Group. The Borrower and all other
members of the ERISA Group have made when due any and all payments required to
be made under any agreement relating to a Multiemployer Plan or a Multiple
Employer Plan or any Law pertaining thereto. With respect to each Plan and
Multiemployer Plan, the Borrower and each other member of the ERISA Group
(i) have fulfilled in all material respects their obligations under the minimum
funding standards of ERISA, (ii) have not incurred any liability to the PBGC,
and (iii) have not had asserted against them any penalty for failure to fulfill
the minimum funding requirements of ERISA.

(ii) To the best of the Borrower’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

(iii) Neither the Borrower nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan under
Section 4041 of ERISA.

(iv) No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan, and no
amendment has been made or is reasonably expected to be made to any Plan in
violation of 436(c) of the Code.

(v) Neither the Borrower nor any other member of the ERISA Group has incurred or
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any
member of the ERISA Group has incurred or reasonably expects to incur any
material liability under Section 4062(e) of ERISA with respect to cessation of
operations at a facility. Neither the Borrower nor

 

74



--------------------------------------------------------------------------------

any other member of the ERISA Group has been notified by any Multiemployer Plan
or Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA.

(vi) To the extent that any Benefit Arrangement is insured, the Borrower and all
other members of the ERISA Group have paid when due all premiums required to be
paid for all periods through the Closing Date. To the extent that any Benefit
Arrangement is funded other than with insurance, the Borrower and all other
members of the ERISA Group have made when due all contributions required to be
paid for all periods through the Closing Date.

(vii) All Plans, Benefit Arrangements and, to the knowledge of any Loan Party,
Multiemployer Plans have been administered in accordance with their terms and
applicable Law in all material respects.

6.1.24 Employment Matters. Each of the Loan Parties and each of their
Subsidiaries is in compliance with the Labor Contracts and all applicable
federal, state and local labor and employment Laws including those related to
equal employment opportunity and affirmative action, labor relations, minimum
wage, overtime, child labor, medical insurance continuation, worker adjustment
and relocation notices, immigration controls and worker and unemployment
compensation, where the failure to comply constitutes a Material Adverse Change.
As of the Closing Date, there are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of any of the Loan Parties or any of their Subsidiaries which in any
case would constitute a Material Adverse Change. The Borrower has delivered to
the Administrative Agent true and correct copies of each of the Labor Contracts.

6.1.25 Environmental Matters and Safety Matters.

Except as set forth on Schedule 6.1.25:

(i) None of the Loan Parties has received any Environmental Complaint which
there is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate, in a Material Adverse Change, whether directed or issued to
any Loan Party or relating or pertaining to any predecessor of any Loan Party or
to any prior owner, operator or occupant of the Property, and none of the Loan
Parties is aware of any acts or omissions or any conditions or circumstances,
not subject to indemnification by Beazer East, which could reasonably be
expected to give rise to such an Environmental Complaint;

(ii) No activity or operation of any Loan Party at the Property is being or has
been conducted in violation of any Environmental Law or Environmental Permit
where such violation would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change, and to the knowledge of any
Loan Party no activity or

 

75



--------------------------------------------------------------------------------

operation of any predecessor of any Loan Party or any prior owner, operator or
occupant of the Property was conducted in material violation of any
Environmental Law in effect as of the date such predecessor, prior owner,
operator or occupant conducted such activity or operation where such violation
would reasonably be expected to result, whether individually or in the
aggregate, in a Material Adverse Change;

(iii) To any Loan Party’s knowledge, all Regulated Substances which are or are
likely to result in Contamination and are present on, in, under, or migrating
from, or migrating to, the Property or any portion thereof are being managed,
including pursuant to Remedial Action, either (A) by a Person (other than a Loan
Party) in material compliance with applicable Environmental Laws and
Environmental Permits issued to such Person (other than a Loan Party), or (B) by
a Loan Party in compliance with applicable Environmental Laws and Environmental
Permits, except (in the case of this clause (B)), where such failure to so
manage would not reasonably be expected to result in Material Adverse Change;

(iv) Each Loan Party in its current operations uses, generates, treats,
collects, stores, disposes, deposits, emits, releases, discharges and transports
to or from the Property all Regulated Substances in material compliance with
applicable Environmental Laws and Environmental Permits;

(v) Each Loan Party has all Environmental Permits except for any such
Environmental Permits the absence of which whether individually or in the
aggregate, would result in a Material Adverse Change; all such Environmental
Permits are in full force and effect, each Loan Party’s operations at the
Property are conducted in compliance in all material respects with the terms and
conditions of such Environmental Permits, and none of the Loan Parties has
received any written notice from an Official Body that such Official Body has or
intends to suspend, revoke or adversely alter, whether in whole or in part, any
such Environmental Permit which would reasonably be expected to result whether
individually or in the aggregate in a Material Adverse Change;

(vi) Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Environmental Records;

(vii) To the knowledge of any Loan Party, no structures, improvements,
equipment, fixtures, impoundments, pits, lagoons or aboveground or underground
storage tanks, operated or owned by any Loan Party, located on the Property
contain or use, except in compliance in all material respects with Environmental
Laws and Environmental Permits, Regulated Substances or otherwise are operated
or owned except in compliance in all material respects with Environmental Laws
and Environmental Permits.

(viii) To the knowledge of each Loan Party, all structures, improvements,
equipment, fixtures, impoundments, pits, lagoons or aboveground or underground
storage tanks that contained or used Regulated Substances and were operated or
maintained by prior owners, operators or occupants of the Property have been
identified and/or located. To the knowledge of each Loan Party, any such
structure, improvement, equipment, fixture, impoundment, pit, lagoon or
aboveground or underground storage tank located on Property not acquired from
Beazer East, the presence of which does not comply in all material respects with
applicable Environmental Laws, or from which there has been or is a release of
Regulated Substances which has or could result in Contamination, is the subject
of a Remedial Action;

 

76



--------------------------------------------------------------------------------

(ix) To the knowledge of each Loan Party, no facility or site to which any Loan
Party, either directly or indirectly by a third party, has sent Regulated
Substances for storage, treatment, disposal or other management has been or is
being operated in material violation of Environmental Laws or pursuant to
Environmental Laws is identified or proposed to be identified on any list of
contaminated properties or other properties which pursuant to Environmental Laws
are the subject of a Remedial Action by an Official Body or any other Person
(including any Loan Party), except where such violation, identification or
designation would not reasonably be expected to result, whether individually or
in the aggregate, in a Material Adverse Change;

(x) To the knowledge of each Loan Party, no portion of the Property is
identified or to the knowledge of any Loan Party proposed to be identified on
any Official Body’s list of contaminated properties or other properties which
pursuant to Environmental Laws are the subject of a Remedial Action by an
Official Body or any other Person (including any Loan Party), nor to the
knowledge of any Loan Party is any property adjoining or in the proximity of the
Property identified or proposed to be identified on any such list or the subject
of a Remedial Action;

(xi) To the knowledge of each Loan Party, no portion of the Property constitutes
an Environmentally Sensitive Area;

(xii) To the knowledge of each Loan Party, no Official Body has filed or
recorded a lien for the recovery of Remedial Action costs against the Property
or any other assets of any Loan Party and none of the Loan Parties is aware of
any acts or omissions by any Loan Party or any conditions or circumstances
caused or created by any Loan Party which could reasonably be expected to result
in the filing or recording by an Official Body of any such lien;

(xiii) Neither the transaction contemplated by the Loan Documents nor any other
transaction involving the sale, transfer or exchange of the Property will
trigger or has triggered any obligation under any applicable Environmental Laws
to make a filing, provide a notice, provide other disclosure or take any other
action the failure to accomplish which whether individually or in the aggregate
would reasonably be expected to result in a Material Adverse Change, or in the
event that any such transaction-triggered obligation does arise or has arisen
under any Environmental Laws, all such actions required thereby have been taken
in compliance with applicable Environmental Laws (it being understood that the
foregoing does not constitute a representation or warranty that any transferee
or creditor could conduct operations on any Property under existing
Environmental Permits);

(xiv) The activities and operations of the Loan Parties are being conducted in
compliance with applicable Safety Laws, except where the failure, whether
individually or in the aggregate, to do so would not reasonably be expected to
result in a Material Adverse Change;

 

77



--------------------------------------------------------------------------------

(xv) The Loan Parties have not received any Safety Complaints, the Loan Parties
are not aware of any acts or omissions by any Loan Party or any conditions or
circumstances caused or created by any Loan Party which could reasonably be
expected to give rise to any Safety Complaints and, to the knowledge of the Loan
Parties no Safety Complaints are being threatened in each case as to which there
is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change; and

(xvi) Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Safety Filings and Records.

It is expressly understood and agreed that for purposes of this Section 6.1.25
only to the extent any of the preceding requires the Loan Parties to make
representations and warranties which relate or pertain to: (a) any Person (other
than a Loan Party); or (b) the operations and activities of any Person (other
than a Loan Party), including Beazer East under the Beazer Acquisition
Agreement, such representations and warranties are being made to the knowledge
of the Loan Parties; it is further expressly understood and agreed that for
purposes of this Section 6.1.25 only to the extent any of the preceding requires
the Loan Parties to make representations and warranties which relate or pertain
to portions of the Property leased by a Loan Party, such representations and
warranties are limited to the operations conducted by the Loan Parties on such
portions of the Property.

6.1.26 Senior Debt Status. The Obligations of each Loan Party under this
Agreement, the Notes, the Guaranty Agreements and each of the other Loan
Documents to which it is a party do rank and will rank at least pari passu in
priority of payment with all other Indebtedness of such Loan Party except
Indebtedness of such Loan Party to the extent secured by Permitted Liens. There
is no Lien upon or with respect to any of the properties or income of any Loan
Party or Subsidiary of any Loan Party which secures indebtedness or other
obligations of any Person except for Permitted Liens. The Obligations of the
Borrower hereunder constitute and will constitute “Senior Indebtedness” within
the meaning of such term in the 2009 Senior Note Indenture, and all or a portion
of the Obligations of the Borrower hereunder constitute or will constitute
“First Lien Obligations” within the meaning of such term in the 2009 Senior Note
Indenture.

6.1.27 Solvency. Each of the Loan Parties is Solvent. After giving effect to the
transactions contemplated by the Loan Documents, including all Indebtedness
incurred thereby, the Liens granted by the Loan Parties in connection therewith
and the payment of all fees related thereto, each of the Loan Parties will be
Solvent, determined as of the Closing Date.

6.2 Updates to Schedules. Should any of the information or disclosures provided
on any of the Schedules attached hereto which are not limited to matters
disclosed as of the Closing Date become outdated or incorrect in any material
respect, the Borrower shall promptly provide the Administrative Agent in writing
with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct same; provided, however, that no Schedule shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Required Lenders, in their sole and absolute
discretion, shall have accepted in writing such revisions or updates to such
Schedule.

 

78



--------------------------------------------------------------------------------

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of each Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

7.1 First Loans and Letters of Credit.

7.1.1 Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(i) A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (A) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct in all
material respects on such date (except representations and warranties which
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein), (B) the Loan Parties are in compliance with each of the covenants and
conditions hereunder, (C) no Event of Default or Potential Default exists,
(D) no Material Adverse Change in any Loan Party or Subsidiary of any Loan Party
shall have occurred since last certified to the Administrative Agent under the
Existing Credit Agreement, and (E) the Loan Parties are in compliance with
ERISA, the Code and other applicable Laws applicable to Plan and Benefit
Arrangements except where such failure, alone or in conjunction with any other
failure, would not result in a Material Adverse Change, and all Plans maintained
by any ERISA Group are funded in accordance with the minimum funding
requirements of ERISA;

(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business;

(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the Pledged Collateral;

(iv) A written opinion of counsel for the Loan Parties, dated the Closing Date
and as to the matters set forth in Schedule 7.1.1;

(v) Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured and lender loss
payable special endorsements attached thereto in form and substance satisfactory
to the Administrative Agent and its counsel naming the Administrative Agent as
additional insured and lender loss payee;

 

79



--------------------------------------------------------------------------------

(vi) A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrower;

(vii) Delivery of the Financial Projections in form and substance satisfactory
to the Administrative Agent;

(viii) All material consents, approvals and licenses required to effectuate the
transactions contemplated hereby as set forth on Schedule 6.1.13 shall have been
obtained, and there shall be an absence of any legal or regulatory prohibitions
or restrictions;

(ix) The Existing Credit Agreement shall have been terminated and all
outstanding obligations thereunder shall be deemed to be Obligations hereunder,
and such Obligations shall be allocated to each Lender on the Closing Date in
accordance with such Lender’s Ratable Share; the Administrative Agent shall have
paid all outstanding amounts owed to any lender under the Existing Credit
Agreement who is not a Lender under this Agreement;

(x) A Lien search in acceptable scope and with acceptable results;

(xi) Landlord’s Waivers executed and delivered to the Administrative Agent, on a
commercially reasonable best efforts basis, from the lessors of certain of the
leased Collateral locations as identified on Schedule 1.1(L);

(xii) With respect to each Loan Party and each Subsidiary of each Loan Party,
the capital structure, ownership, organization documents (including, without
limitation, articles or certificate of incorporation, certificate of limited
partnership, certificate of limited liability company, bylaws, partnership
agreements, and limited liability company agreements), shareholder agreements or
similar agreements among equity owners shall be reasonably satisfactory, in form
and substance, to the Administrative Agent; and

(xiii) Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

7.1.2 Payment of Fees. The Borrower shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document.

7.2 Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) all representations and warranties of the
Loan Parties set forth in this Agreement are true and correct in all material
respects on such date (except representations and warranties which relate solely
to an earlier date or time, which representations and warranties shall be true
and correct on and as of the specific dates or times referred to therein),
(ii) no Event of Default or Potential Default shall have occurred and be
continuing, (iii) the making of the Loans or issuance, extension or increase of
such Letter of Credit shall not contravene any Law applicable

 

80



--------------------------------------------------------------------------------

to any Loan Party or Subsidiary of any Loan Party or any of the Lenders, and
(iv) the Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request or to an Issuing Lender an application for a
Letter of Credit, as the case may be.

8. COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1 Affirmative Covenants.

8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.] and except to the extent that any
failure to be so licensed or qualified and in good standing would not constitute
a Material Adverse Change.

8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all liabilities
to which it is subject or which are asserted against it, promptly as and when
the same shall become due and payable, including all taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made, but only to the extent that
failure to discharge any such liabilities would not result in any additional
liability which would adversely affect to a material extent the financial
condition of any Loan Party or Subsidiary of any Loan Party or which would
materially adversely affect the Collateral, provided that the Loan Parties and
their Subsidiaries will pay all such liabilities forthwith upon the commencement
of proceedings to foreclose or enforce any Lien which may have attached as
security therefor.

8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. The Loan Parties shall comply with the covenants and
provide the endorsement set forth on Schedule 8.1.3 relating to property and
related insurance policies covering the Collateral.

8.1.4 Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary

 

81



--------------------------------------------------------------------------------

wear and tear excepted) in accordance with the general practice of other
businesses of similar character and size, all of those properties useful or
necessary to its business, and from time to time, such Loan Party will make or
cause to be made all appropriate repairs, renewals or replacements thereof,
except to the extent that the failure to so maintain, repair, renew or replace
such properties would not constitute a Material Adverse Change.

8.1.5 Maintenance of Patents, Trademarks, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in full force and effect all
patents, trademarks, service marks, trade names, copyrights, licenses,
franchises, permits and other authorizations necessary for the ownership and
operation of its properties and business if the failure so to maintain the same
would constitute a Material Adverse Change.

8.1.6 Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that so long as an Event of Default has
not occurred, each Lender shall provide the Borrower and the Administrative
Agent with reasonable notice prior to any visit or inspection.

8.1.7 Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

8.1.8 Plans and Benefit Arrangements. The Borrower shall, and shall cause each
other member of the ERISA Group to, comply with ERISA, the Internal Revenue Code
and other applicable Laws applicable to Plans and Benefit Arrangements except
where such failure, alone or in conjunction with any other failure, would not
result in a Material Adverse Change. Without limiting the generality of the
foregoing, the Borrower shall cause all of its Plans and all Plans maintained by
any member of the ERISA Group to be funded in accordance with the minimum
funding requirements of ERISA and shall make, and cause each member of the ERISA
Group to make, in a timely manner, all contributions due to Plans, Benefit
Arrangements and Multiemployer Plans.

8.1.9 Compliance with Laws. Each Loan Party shall, and shall cause each of its
Subsidiaries to, comply with all applicable Laws, including all Environmental
Laws and Safety Laws, in all respects, provided that it shall not be deemed to
be a violation of this Section 8.1.9 if any failure to comply with any Law would
not result in fines, penalties, costs associated with the performance of any
Remedial Actions, other similar liabilities or injunctive relief which in the
aggregate would constitute a Material Adverse Change. Without limiting the
generality of the foregoing, each Loan Party shall, and shall cause each of its
Subsidiaries to, obtain, maintain, renew and comply with all Environmental
Permits applicable to their respective operations and activities, provided that
it shall not be deemed to be a violation of this Section 8.1.9 if any failure to
do so would not result in cease and desist orders or fines, penalties or other
similar liabilities or injunctive relief which in the aggregate would constitute
a Material Adverse Change.

 

82



--------------------------------------------------------------------------------

8.1.10 Use of Proceeds. The Loan Parties will use the Letters of Credit and the
proceeds of the Loans only in accordance with Section 2.8 [Use of Proceeds] as
permitted by applicable Law.

8.1.11 Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent’s Lien on and
Prior Security Interest in the Collateral as a continuing first priority
perfected Lien, subject only to Permitted Liens, and shall do such other acts
and things as the Administrative Agent in its reasonable discretion may deem
necessary or advisable from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
its rights and remedies thereunder with respect to the Collateral.

8.1.12 Subordination of Intercompany Loans. Each Loan Party shall cause any
intercompany Indebtedness, loans or advances owed by any Loan Party to any other
Loan Party to be subordinated pursuant to the terms of the Intercompany
Subordination Agreement.

8.1.13 Anti-Terrorism Laws. None of the Loan Parties is or shall be (i) a Person
with whom any Lender is restricted from doing business under Executive Order
No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any business involved
in making or receiving any contribution of funds, goods or services to or for
the benefit of such a Person or in any transaction that evades or avoids, or has
the purpose of evading or avoiding, the prohibitions set forth in any
Anti-Terrorism Law, or (iii) otherwise in violation of any Anti-Terrorism Law.
The Loan Parties shall provide to the Lenders any certifications or information
that a Lender requests to confirm compliance by the Loan Parties with
Anti-Terrorism Laws.

8.2 Negative Covenants.

8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions, renewals or replacements thereof), provided (i) there is no increase
in the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2.1, and (ii) the terms of such Indebtedness
do not restrict the ability of the Subsidiaries of the Borrower to pay dividends
or make other distributions on account of the ownership interests of the
Borrower’s Subsidiaries;

(iii) Indebtedness of a Loan Party to another Loan Party which is subordinated
in accordance with the provisions of Section 8.1.12 [Subordination of
Intercompany Loans];

 

83



--------------------------------------------------------------------------------

(iv) Indebtedness under any Lender-Provided Treasury/Credit Arrangement or other
cash management arrangement approved by the Administrative Agent; provided
however, that the aggregate amount of all such Indebtedness under this
Subsection 8.2.1(iv) shall not exceed $50,000,000 at any one time outstanding;

(v) Any Lender-Provided Hedge or other Interest Rate Hedge approved by the
Administrative Agent;

(vi) Indebtedness secured by Purchase Money Security Interests and Indebtedness
evidenced by capitalized leases and other Indebtedness for borrowed money,
including without limitation, Indebtedness assumed in connection with Permitted
Acquisitions; provided however, (i) the aggregate amount of all such
Indebtedness under this Subsection 8.2.1(vi) (excluding for the purpose of this
computation any Indebtedness described in Schedule 8.2.1) shall not exceed
$25,000,000, and (ii) the terms of such Indebtedness shall not restrict the
ability of the Subsidiaries of the Borrower to pay dividends or make other
distributions on account of the ownership interests of the Borrower’s
Subsidiaries;

(vii) Non-speculative Currency Agreements in the ordinary course of business;

(viii) The 2009 Senior Note Debt of the Borrower in an aggregate principal
amount not to exceed $300,000,000, and Guaranties of the domestic Loan Parties
executed in connection with the 2009 Senior Note Debt subject, however, to the
requirements of Section 8.2.3 [Guaranties];

(ix) Guaranties permitted under Section 8.2.3 [Guaranties]; and

(x) Any other Indebtedness of any Loan Party or of any Subsidiary of any Loan
Party; provided however, that the aggregate amount of all such Indebtedness
under this Subsection 8.2.1(x) shall not exceed $10,000,000 at any one time
outstanding; provided further that the terms of such Indebtedness shall not
restrict the ability of the Subsidiaries of the Borrower to pay dividends or
make other distributions on account of the ownership interests of the Borrower’s
Subsidiaries.

8.2.2 Liens; Lien Covenants. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, at any time directly or indirectly enter into or assume any
agreement (other than this Agreement, the other Loan Documents and the 2009
Senior Note Indenture), or adopt any charter or other governing document
provision, prohibiting the creation or assumption of any Lien upon any of the
property or assets of the Loan Parties and their Subsidiaries, other than
(i) this Agreement and the other Loan Documents, (ii) the 2009 Senior Note
Indenture, and (iii) agreements which relate to purchase money financing and
capital leases permitted under clause (vi) of Section 8.2.1 [Indebtedness];
provided that the prohibitions on Liens in such agreements relate only to the
assets subject to such financing or lease.

 

84



--------------------------------------------------------------------------------

8.2.3 Guaranties. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries or any Excluded Subsidiary to, at any time, directly or
indirectly, become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for:

(i) Guaranties of Indebtedness of the Loan Parties permitted hereunder, and
Guaranties by the Borrower of Indebtedness of Subsidiaries of the Borrower under
Lender-Provided Hedges and Lender-Provided Treasury/Credit Arrangements
permitted hereunder;

(ii) Guaranties listed on Schedule 8.2.3 hereto;

(iii) Guaranties of Indebtedness incurred by any Excluded Subsidiary, and its
respective subsidiaries, permitted Joint Ventures under Section 8.2.9
[Subsidiaries, Partnerships and Joint Ventures] and Guaranties of any other
obligations, provided however, that the aggregate principal or stated amount of
all such Guaranties under this clause (iii) of Section 8.2.3 shall not exceed
$120,000,000 at any one time; and

(v) indemnifications by the Borrower or any of its Subsidiaries of the
liabilities of its directors or officers pursuant to the provisions contained in
such party’s respective organizational documents or bylaws.

Notwithstanding the foregoing, no Subsidiary shall execute any Guaranty of any
Indebtedness of the 2009 Senior Notes unless, prior to the date of such
execution, such Subsidiary has executed and delivered a Guaranty Agreement in
favor of the Administrative Agent.

8.2.4 Loans and Investments. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase or acquire any stock, bonds,
notes or securities of, or any partnership interest (whether general or limited)
or limited liability company interest in, or any other investment or interest
in, or make any capital contribution to, any other Person, or agree, become or
remain liable to do any of the foregoing, except:

(i) trade credit extended on usual and customary terms, including extended
repayment terms to the extent consistent with the current practices of the Loan
Parties, in the ordinary course of business;

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii) Permitted Investments;

(iv) loans and advances to, and investments in, other Loan Parties organized
under the laws of the United States or a state thereof, or, upon the Borrower’s
request and the prior written consent of the Administrative Agent, any other
country;

 

85



--------------------------------------------------------------------------------

(v) loans and investments set forth on Schedule 8.2.4;

(vi) loans and advances to, and investments in, Foreign Subsidiaries created or
acquired after the Closing Date, and additional loans and advances to, and
investments in, existing Foreign Subsidiaries in excess of the amount of such
investments in each of the existing Subsidiaries listed on Schedule 8.2.4, in an
aggregate amount not exceeding $100,000,000 at any one time outstanding;

(vii) loans and advances to, and investments in, Joint Ventures not existing as
of the Closing Date (excluding any loans and advances to, and investments in,
Foreign Subsidiaries created after the Closing Date pursuant to clause (vi) of
this Section 8.2.4), and additional loans, advances and investments in existing
Joint Ventures above the amount of such investments in existing Joint Ventures
listed on Schedule 8.2.4, which Joint Ventures (a) limit the liability of the
Loan Party or Subsidiary to such party’s investment therein (except to the
extent of liabilities under Guaranties otherwise permitted under this
Agreement), and (b) are in the same or substantially similar lines of business
as the Loan Parties’ business; provided that the aggregate amount of the sum of
(y) such investments in Joint Ventures from and after the Closing Date pursuant
to this clause (vii), and (z) advances under clause (ix) of this Section 8.2.4
shall not exceed $75,000,000 at any one time;

(viii) advances to subcontractors and suppliers of the Loan Parties or their
Subsidiaries made in the ordinary course of business, provided that the
aggregate amount of such advances shall not exceed $10,000,000 at any one time
outstanding; and

(ix) advances not in excess of $10,000,000 at any one time outstanding to
customers of the Loan Parties or their Subsidiaries to finance the construction
of facilities for such customers which will use products supplied by the Loan
Parties or their Subsidiaries, provided that the aggregate amount of the sum of
(y) all such advances pursuant to this clause (ix), and (z) investments under
clause (vii) of this Section 8.2.4 shall not exceed $75,000,000 at any one time.

8.2.5 Restricted Payments. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, make any Restricted Payment,
provided that the Borrower may make the following Restricted Payments:

(i) dividends and distributions by the Borrower to KI Holdings, including
dividends and distributions which are used to redeem or repurchase the
outstanding capital stock of KI Holdings, if prior to and after giving effect
thereto, (A) no Event of Default or Potential Default will have occurred and be
continuing or shall exist, and (B) the Loan Parties are in pro forma compliance
with the Fixed Charge Coverage Ratio after giving effect to such dividend or
distribution; and

(ii) payments made by the Borrower to repurchase the 2009 Senior Notes so long
as prior to and after giving effect to any such dividend or distribution,
(A) Undrawn Availability is at least $50,000,000, and (B) no Event of Default or
Potential Default will have occurred and be continuing or shall exist.

 

86



--------------------------------------------------------------------------------

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, provided that:

(i) any Loan Party other than the Borrower may consolidate or merge into the
Borrower or into another Loan Party which is wholly-owned by one or more of the
other Loan Parties;

(ii) any Subsidiary of a Loan Party may be liquidated or dissolved if it is
inactive or if all of the assets of such Subsidiary have been sold or disposed
of in compliance with the terms of this Agreement;

(iii) any Subsidiary of a Loan Party may be merged into any Person or may be
liquidated and dissolved, in each case in connection with the sale or
disposition of such Subsidiary, if the sale or disposition of all of the assets
of such Subsidiary would have been otherwise permitted hereunder, and any
Subsidiary of the Borrower which is not a Loan Party may be merged into any
other Subsidiary of the Borrower which is not a Loan Party;

(iv) any Loan Party or any Subsidiary of a Loan Party may acquire, whether by
purchase or by merger, (A) all of the ownership interests of another Person or
(B) substantially all of assets of another Person or of a business or division
of another Person (each, a “Permitted Acquisition”), provided that each of the
following requirements is met:

(a) if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall execute a Guarantor Joinder and join this Agreement as a
Guarantor pursuant to Section 11.13 [Joinder of Guarantors] on or before the
date of such Permitted Acquisition;

(b) the Loan Parties, such Person and its owners, as applicable, if the same are
located in the United States, shall grant Liens in the assets of or acquired
from and stock or other ownership interests in such Person and otherwise comply
with Section 11.13 [Joinder of Guarantors] on or before the date of such
Permitted Acquisition;

(c) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition;

(d) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be reasonably
related to as one or more line or lines of business conducted by the Loan
Parties and shall comply with Section 8.2.10 [Continuation of or Change in
Business];

(e) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(f) in the case of any Permitted Acquisition, (1) the Borrower shall be in
compliance with the covenants contained in Sections 8.2 hereof after giving
effect to such Permitted Acquisition (including in such computation Indebtedness
or other

 

87



--------------------------------------------------------------------------------

liabilities assumed or incurred in connection with such Permitted Acquisition
and income earned or expenses incurred by the Person, business or assets to be
acquired prior to the date of such Permitted Acquisition), and (2) after giving
effect to such Permitted Acquisition, the Undrawn Availability is at least
$50,000,000. In the case of any Permitted Acquisition in connection with which
the aggregate Consideration exceeds $50,000,000, the Borrower shall demonstrate
compliance with clauses (1) and (2) of this subsection (f) by delivering at
least five (5) Business Days prior to such Permitted Acquisition a certificate
in the form of Exhibit 8.2.6 (each, an “Acquisition Compliance Certificate”)
evidencing compliance with such covenants on a pro forma basis and certifying as
to such Undrawn Availability; and

(g) the Loan Parties or such Subsidiary, as applicable, shall deliver to the
Administrative Agent (a) at least five (5) Business Days before such Permitted
Acquisition drafts of any agreements proposed to be entered into by such Loan
Parties and/or such Subsidiary, as applicable, in connection with such Permitted
Acquisition, and (b) prior to the date of such Permitted Acquisition, execution
copies of such agreements entered into by such Loan Parties and/or such
Subsidiary, as applicable, in connection with such Permitted Acquisition, and
shall deliver to the Administrative Agent such other information about such
Person or its assets as any Loan Party may reasonably require.

8.2.7 Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:

(i) transactions involving the sale of inventory in the ordinary course of
business and casualty losses to inventory to the extent that the insurance
proceeds therefrom are used (a) to repair or replace such inventory, which
inventory shall be subject to the Lenders’ Prior Security Interest, or (b) to
prepay the Loans in accordance with this Agreement;

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

(iii) any sale, transfer or lease of assets by any wholly owned Subsidiary of a
Loan Party to another Loan Party;

(iv) subject to the provisions of Section 8.2.9, any transfer of the ownership
interests in a wholly owned Subsidiary of the Borrower which is not a Loan Party
to another wholly owned Subsidiary of the Borrower; or

(v) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased, provided such
substitute assets are subject to the Lenders’ Prior Security Interest if the
assets so sold, transferred or leased were so subject;

 

88



--------------------------------------------------------------------------------

(vi) provided no Event of Default or Potential Default exists, any sale,
transfer or lease of assets, other than those specifically excepted pursuant to
clauses (i) through (v) above, which in any one sale, transfer or lease of
assets, or in any number of sales, transfers or leases of assets, involves the
sale, transfer, or lease of assets having a book value of (i) not more than
fifteen percent (15%) of the Consolidated Net Tangible Assets in the fiscal year
of the Borrower ended December 31, 2012 (in each case, measured with respect to
a series of sales, transfers or leases of assets on the day of the first sale),
and (ii) not more than twenty-five percent (25%) of the Consolidated Net
Tangible Assets during the term of this Agreement (in each case, measured with
respect to a series of sales, transfers or leases of assets on the day of the
first sale); provided however, the proceeds of any such sale, transfer or lease
of assets under this clause (vi) shall be applied by the Borrower to repayment
of any principal balance outstanding on the Revolving Credit Loans.

8.2.8 Affiliate Transactions. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, enter into or carry out any transaction with
an Affiliate (other than a Loan Party or a wholly-owned Subsidiary of a Loan
Party to the extent not otherwise prohibited by this Agreement) (including
purchasing property or services from or selling property or services to any
Affiliate of any Loan Party or other Person) unless such transaction is not
otherwise prohibited by this Agreement, is entered into in the ordinary course
of business upon fair and reasonable arm’s-length terms and conditions which are
of a type which are or have previously been fully disclosed to the
Administrative Agent and is in accordance with all applicable Law.

8.2.9 Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary which has
joined this Agreement as a Guarantor on the Closing Date or which is listed on
Schedule 6.1.3 hereto (excluding Koppers Assurance); (ii) any Subsidiary formed
under the laws of the United States or a state thereof after the Closing Date
which joins this Agreement as a Guarantor pursuant to Section 11.13 [Joinder of
Guarantors], provided that such Subsidiary and the Loan Parties, as applicable,
shall grant and cause to be perfected first priority Liens to the Administrative
Agent for the benefit of the Lenders (in form and substance satisfactory to the
Administrative Agent) in the assets held by, and stock of or other ownership
interests in, such Subsidiary; (iii) Excluded Subsidiaries and any subsidiary of
an Excluded Subsidiary and (iv) Foreign Subsidiaries and any subsidiary of a
Foreign Subsidiary. Except as set forth on Schedule 8.2.9 and to the extent
permitted by clause (vii) of Section 8.2.4 [Loans and Investments], each of the
Loan Parties shall not become or agree to (1) become a general or limited
partner in any general or limited partnership, except that the Loan Parties may
be general or limited partners in other Loan Parties, (2) become a member or
manager of, or hold a limited liability company interest in, a limited liability
company, except that the Loan Parties may be members or managers of, or hold
limited liability company interests in, other Loan Parties, or (3) become a
party to a Joint Venture.

8.2.10 Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than as set forth on Schedule 8.2.10, substantially as conducted and
operated by such Loan Party or Subsidiary during the present fiscal year and
businesses reasonably related thereto, and such Loan Party or Subsidiary shall
not permit any material change in the nature of such business. For avoidance of
doubt, the parties recognize that sale or dispositions of assets or Subsidiaries
otherwise permitted under this Agreement shall not violate this Section 8.2.10.

 

89



--------------------------------------------------------------------------------

8.2.11 Plans and Benefit Arrangements. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to:

(i) fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan;

(ii) request a minimum funding waiver from the Internal Revenue Service with
respect to any Plan;

(iii) engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, would constitute a
Material Adverse Change;

(iv) fail to make when due any contribution to any Multiemployer Plan that the
Borrower or any member of the ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto;

(v) withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple
Employer Plan, where any such withdrawal is likely to result in a material
liability of the Borrower or any member of the ERISA Group;

(vi) terminate, or institute proceedings to terminate, any Plan under
Section 4041 of ERISA, where such termination is likely to result in a material
liability to the Borrower or any member of the ERISA Group;

(vii) make any amendment to any Plan in violation of Section 436(c) of the Code;
or

(viii) fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code, where
such failure is likely to result in a Material Adverse Change.

8.2.12 Fiscal Year. The Borrower shall not, and shall not permit any Subsidiary
of the Borrower to, change its fiscal year from the twelve-month period
beginning January 1 and ending December 31.

8.2.13 Issuance of Stock. The Borrower shall not issue any capital stock,
options or warrants, the effect of which would result in a Change of Control.
Other than as permitted under Sections 8.2.5 and 8.2.9, each of the Loan Parties
other than the Borrower and KI Holdings shall not, and shall not permit any of
its Subsidiaries to, issue any additional shares of its capital stock or any
options, warrants or other rights in respect thereof.

 

90



--------------------------------------------------------------------------------

8.2.14 Changes in Organizational Documents; Changes in 2009 Senior Note Debt
Documents.

(i) Changes in Organizational Documents. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least ten (10) calendar
days’ prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be materially adverse to the Lenders as determined
by the Administrative Agent in its sole discretion, obtaining the prior written
consent of the Required Lenders.

(ii) Changes in 2009 Senior Note Debt Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend, modify, supplement
or restate any of the 2009 Senior Note Debt Documents or waive compliance by any
Person party thereto with any provision thereof without providing at least
thirty (30) calendar days’ prior written notice to the Administrative Agent and,
in the event such change could be adverse to the Lenders as reasonably
determined by the Administrative Agent, obtaining the prior written consent of
the Required Lenders. Without limiting the generality of the foregoing, the
Administrative Agent may deem any such amendment, modification, supplement or
restatement to be adverse if the covenants which relate to the Borrower and its
Subsidiaries set forth in the terms and conditions of any such notes and related
documents are more restrictive in any material respect than the covenants set
forth in this Agreement.

8.2.15 Intentionally Omitted.

8.2.16 Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not permit
the Fixed Charge Coverage Ratio, calculated as of the end of each fiscal quarter
for the four fiscal quarters then ended, to be less than 1.1 to 1.0.

8.2.17 Maximum Leverage Ratio. The Loan Parties shall not at any time permit the
Leverage Ratio, calculated as of the end of each fiscal quarter for the four
fiscal quarters then ended, to exceed 4.0 to 1.0.

8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

8.3.1 Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of KI Holdings,
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income and cash flows for the fiscal
quarter then ended and the fiscal year through that date, which shall include in
the notes thereto the condensed consolidating balance sheet and condensed
consolidating statements of income and cash flows for the Borrower, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President, Chief Financial Officer, or Treasurer
of the Borrower as having been prepared in accordance with GAAP,

 

91



--------------------------------------------------------------------------------

consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. Simultaneously with the delivery of the financial statements
referred to above, the Borrower shall also furnish to the Administrative Agent
and the Lenders a report on environmental matters occurring during such fiscal
quarter with such information and in form and scope satisfactory to the
Administrative Agent.

8.3.2 Annual Financial Statements. As soon as available and in any event within
ninety (90) calendar days after the end of each fiscal year of the Borrower,
financial statements of KI Holdings consisting of a consolidated balance sheet
as of the end of such fiscal year, and related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal year then ended,
which shall include in the notes thereto the condensed consolidating balance
sheet and condensed consolidating statements of income and cash flows for the
Borrower, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified by independent certified public accountants of nationally recognized
standing satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents.
Simultaneously with the delivery of the financial statements referred to above,
the Borrower shall also furnish to the Administrative Agent and the Lenders a
report on environmental matters occurring during the fourth fiscal quarter of
such year which contains such information and in form and scope satisfactory to
the Administrative Agent.

8.3.3 Certificate of the Borrower. Concurrently with the financial statements of
the Borrower furnished to the Administrative Agent and to the Lenders pursuant
to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each, a “Compliance Certificate”) of the Borrower
signed by the Chief Executive Officer, President, Chief Financial Officer, or
Treasurer of the Borrower, in the form of Exhibit 8.3.3, to the effect that,
except as described pursuant to Section 8.3.5 [Notice of Default], (i) the
representations and warranties of the Borrower contained in Section 6 and in the
other Loan Documents are true on and as of the date of such certificate with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which expressly relate
solely to an earlier date or time) and the Loan Parties have performed and
complied with all covenants and conditions hereof, (ii) no Event of Default or
Potential Default exists and is continuing on the date of such certificate and
(iii) containing calculations in sufficient detail to demonstrate compliance as
of the date of such financial statements with all financial covenants contained
in Section 8.2 [Negative Covenants].

8.3.4 Intentionally Omitted.

8.3.5 Notice of Default. Promptly after any officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by the Chief Executive Officer, President, Chief Financial
Officer, Treasurer, or Director of such Loan Party setting forth the details of
such Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.

 

92



--------------------------------------------------------------------------------

8.3.6 Notice of Litigation. Promptly after the commencement thereof, notice of
all (i) actions, suits, proceedings or investigations before or by any Official
Body or any other Person against any Loan Party or Subsidiary of any Loan Party
which relate to the Collateral, involve a claim or series of claims in excess of
$5,000,000 or, (ii) Environmental Complaint, individually or in the aggregate
which exceeds $5,000,000 or a Safety Complaint, individually or in the
aggregate, which exceeds $5,000,000, which in any such case listed in clause
(i) or (ii) would, if adversely determined, constitute a Material Adverse
Change.

8.3.7 Certain Events. Written notice to the Administrative Agent:

(i) at least ten (10) Business Days prior thereto, with respect to any proposed
sale or transfer of assets pursuant to clause (vi) of Section 8.2.7
[Dispositions of Assets or Subsidiaries],

(ii) within the time limits set forth in Section 8.2.14 [Changes in
Organizational Documents], any amendment to the organizational documents of any
Loan Party; and

(iii) at least ten (10) Business Days prior thereto, with respect to any change
in any Loan Party’s locations from the locations set forth in Schedule A to the
Security Agreement; and

(iv) Immediately in the event that the Borrower or its accountants conclude or
advise that any previously issued financial statement, audit report or interim
review should no longer be relied upon or that disclosure should be made or
action should be taken to prevent future reliance, notice in writing setting
forth the details thereof and the action which the Borrower proposes to take
with respect thereto.

8.3.8 Budgets, Forecasts, Other Reports and Information. Promptly upon their
becoming available to the Borrower:

(i) KI Holdings’ consolidated annual budget, including a consolidated balance
sheet, income statement and cash flow statement, and consolidated forecasts or
projections of KI Holdings and its subsidiaries, to be supplied not later than
sixty (60) days after the commencement of the fiscal year to which any of the
foregoing may be applicable,

(ii) any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

(iii) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the
Securities and Exchange Commission,

 

93



--------------------------------------------------------------------------------

(iv) a copy of any material order in any proceeding to which the Borrower or any
of its Subsidiaries is a party issued by any Official Body,

(v) a duly completed copy of IRS Form 8886 or any successor form, in the event
that the Borrower has notified the Administrative Agent of its intention to
treat the Loans and/or Letters of Credit as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4); and

(vi) such other reports and information as any of the Lenders may from time to
time reasonably request. The Borrower shall also notify the Lenders promptly of
the enactment or adoption of any Law which results in a Material Adverse Change

8.3.9 Notices Regarding Plans and Benefit Arrangements.

8.3.9.1 Certain Events. Promptly upon becoming aware of the occurrence thereof,
notice (including the nature of the event and, when known, any action taken or
threatened by the Internal Revenue Service or the PBGC with respect thereto) of:

(i) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group,

(ii) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

(iv) any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

(v) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA,

(vi) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,

(vii) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 302(f) of
ERISA,

(viii) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

 

94



--------------------------------------------------------------------------------

(ix) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions.

8.3.9.2 Notices of Involuntary Termination and Annual Reports. Promptly after
receipt thereof, copies of (a) all notices received by the Borrower or any other
member of the ERISA Group of the PBGC’s intent to terminate any Plan
administered or maintained by the Borrower or any member of the ERISA Group, or
to have a trustee appointed to administer any such Plan; and (b) at the request
of the Administrative Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

8.3.9.3 Notice of Voluntary Termination. Promptly upon the filing thereof,
copies of any Form 5310, or any successor or equivalent form to Form 5310, filed
with the PBGC in connection with the termination of any Plan under Section 4041
of ERISA.

9. DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1 Payments Under Loan Documents. The Borrower shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation or any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation or any other amount owing hereunder or under the other Loan
Documents on the date on which such principal, interest or other amount becomes
due in accordance with the terms hereof or thereof;

9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

9.1.3 Breach of Negative Covenants or Visitation Rights. Any of the Loan Parties
shall default in the observance or performance of any covenant contained in
Section 8.1.6 [Visitation Rights] or Section 8.2 [Negative Covenants];

9.1.4 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty calendar days

 

95



--------------------------------------------------------------------------------

after any officer of any Loan Party becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties as determined by the
Administrative Agent in its sole discretion);

9.1.5 Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $10,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend;

9.1.6 Final Judgments or Orders. Any final judgments or orders for the payment
of money (not covered by insurance for which there is no dispute with respect to
coverage by the applicable insurance carrier) in excess of $10,000,000 in the
aggregate shall be entered against any Loan Party by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of thirty (30) days from the date of entry;

9.1.7 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

9.1.8 Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $10,000,000 or the Collateral or any other of the Loan
Parties’ or any of their Subsidiaries’ assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;

9.1.9 Notice of Lien or Assessment. A notice of Lien or assessment in excess of
$5,000,000 which is not a Permitted Lien is filed of record with respect to all
or any part of any of the Loan Parties’ or any of their Subsidiaries’ assets by
the United States, Canada, Bermuda or any department, agency or instrumentality
of the foregoing, or by any state, county, provincial, municipal or other
governmental agency, including the PBGC, or any taxes or debts owing at any time
or times hereafter to any one of these becomes payable and the same is not paid
within thirty (30) days after the same becomes payable;

9.1.10 Insolvency. Any Loan Party or any Subsidiary of a Loan Party ceases to be
Solvent or admits in writing its inability to pay its debts as they mature;

 

96



--------------------------------------------------------------------------------

9.1.11 Events Relating to Plans and Benefit Arrangements. Any of the following
occurs: (i) any Reportable Event, which the Administrative Agent determines in
good faith constitutes grounds for the termination of any Plan by the PBGC or
the appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan under Section 4041 of ERISA; (iii) a trustee
shall be appointed to administer or liquidate any Plan; (iv) the PBGC shall give
notice of its intent to institute proceedings to terminate any Plan or Plans or
to appoint a trustee to administer or liquidate any Plan; and, in the case of
the occurrence of (i), (ii), (iii) or (iv) above, the Administrative Agent
determines in good faith that the amount of the Borrower’s liability is likely
to exceed $10,000,000; (v) the Borrower or any member of the ERISA Group shall
fail to make any contributions when due to a Plan or a Multiemployer Plan;
(vi) the Borrower or any other member of the ERISA Group shall make any
amendment to a Plan with respect to which security is required under Section 307
of ERISA; (vii) the Borrower or any other member of the ERISA Group shall
withdraw completely or partially from a Multiemployer Plan; (viii) the Borrower
or any other member of the ERISA Group shall withdraw (or shall be deemed under
Section 4062(e) of ERISA to withdraw) from a Multiple Employer Plan; or (ix) any
applicable Law is adopted, changed or interpreted by any Official Body with
respect to or otherwise affecting one or more Plans, Multiemployer Plans or
Benefit Arrangements and, with respect to any of the events specified in (v),
(vi), (vii), (viii) or (ix), the Administrative Agent determines in good faith
that any such occurrence would be reasonably likely to materially and adversely
affect the total enterprise represented by the Borrower and the other members of
the ERISA Group;

9.1.12 Cessation of Business. Any Loan Party or Subsidiary of a Loan Party
ceases to conduct its business as contemplated, except as expressly permitted
under Section 8.2.6 [Liquidations, Mergers, Etc.] or 8.2.7 [Dispositions of
Assets or Subsidiaries], or any Loan Party or Subsidiary of a Loan Party is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof;

9.1.13 Change of Control. A Change of Control shall have occurred;

9.1.14 Beazer East Default. (1) (a) A failure by Beazer East to pay any
obligation or set of obligations under Article VII of the Beazer Acquisition
Agreement in excess of $10,000,000 in the aggregate, which failure shall have
continued for a period of 30 days or more, or (b) any other failure by Beazer
East to perform any obligation or set of obligations under Article VII of the
Beazer Acquisition Agreement which the Required Lenders shall have determined in
good faith has had, is having, or would be reasonably likely to have, a Material
Adverse Change; and (2) a failure to perform by Beazer Limited under the Beazer
Acquisition Agreement Guarantee with respect to such obligation or set of
obligations; provided, however, that if an arbitration proceeding or
arbitrations proceedings shall have been instituted under Article XI of the
Beazer Acquisition Agreement with respect to such obligation or set of
obligations, such failure by Beazer East to perform shall not constitute an
Event of Default hereunder unless and until (w) a final decision shall have been
rendered against Beazer East in such arbitration proceeding and Beazer East
shall have failed to perform such obligation for a period of thirty days after
such final decision has been rendered, (x) the Required Lenders shall have
determined in good faith that such arbitration proceeding is not being
diligently prosecuted,

 

97



--------------------------------------------------------------------------------

(y) a period of one year shall have passed since the commencement of such
arbitration proceeding, or (z) the Borrower shall have expended more than
$10,000,000 in the aggregate in unreimbursed expenditures as a result of such
failure to perform by Beazer East and Beazer Limited;

9.1.15 Involuntary Proceedings. A proceeding shall have been instituted in a
court having jurisdiction in the premises seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in an involuntary
case under any applicable bankruptcy, insolvency, reorganization or other
similar law now or hereafter in effect, or for the appointment of a receiver,
receiver and manager, liquidator, provisional liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of thirty (30) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or

9.1.16 Voluntary Proceedings. Any Loan Party or Subsidiary of a Loan Party shall
commence a voluntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, shall consent to
the entry of an order for relief in an involuntary case under any such law, or
shall consent to the appointment or taking possession by a receiver, receiver
and manager, liquidator, provisional liquidator, assignee, custodian, trustee,
sequestrator, administrator, conservator (or other similar official) of itself
or for any substantial part of its property or shall make a general assignment
for the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action in furtherance of any of the foregoing.

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.14 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lenders shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations. Upon the curing of all Events of Default
to the satisfaction of the Required Lenders, the Administrative Agent shall
return such cash collateral to the Borrower; and

 

98



--------------------------------------------------------------------------------

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.15 [Involuntary Proceedings] or
Section 9.1.16 [Voluntary Proceedings] shall occur, the Lenders shall be under
no further obligations to make Loans hereunder and the Issuing Lenders shall be
under no obligation to issue Letters of Credit and the unpaid principal amount
of the Loans then outstanding and all interest accrued thereon, any unpaid fees
and all other Indebtedness of the Borrower to the Lenders hereunder and
thereunder shall be immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived; and

9.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, each Issuing Lender, and each of their respective Affiliates and
any participant of such Lender or Affiliate which has agreed in writing to be
bound by the provisions of Section 5.3 [Sharing of Payments by Lenders] is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Lender or any such Affiliate or participant to or for the
credit or the account of any Loan Party against any and all of the Obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender, Affiliate or participant,
irrespective of whether or not such Lender, Issuing Lender, Affiliate or
participant shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Issuing Lender different from the branch or office holding such deposit or
obligated on such Indebtedness. The rights of each Lender, each Issuing Lender
and their respective Affiliates and participants under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender or their respective Affiliates and participants
may have. Each Lender and each Issuing Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application; and

9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Lender in its
capacity as such and the Swing Loan Lender in its capacity as such, ratably
among the Administrative Agent, the Issuing Lenders and Swing Loan Lender in
proportion to the respective amounts described in this clause First payable to
them;

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

99



--------------------------------------------------------------------------------

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Hedges and Lender-Provided Treasury/Credit
Arrangements, ratably among the Lenders, the Issuing Lenders, and the Lenders or
Affiliates of Lenders which provide Lender Provided Hedges and other
Lender-Provided Treasury/Credit Arrangement, in proportion to the respective
amounts described in this clause Fourth held by them;

(v) Fifth, to the Administrative Agent for the account of the Issuing Lenders,
to cash collateralize any undrawn amounts under outstanding Letters of Credit;
and

(vi) Last, the balance, if any, to the Loan Parties or as required by Law.

9.2.5 Collateral Sharing. All Liens granted under the Security Agreement, the
Patent Trademark and Copyright Security Agreement, the Pledge Agreement and any
other Loan Document (the “Collateral Documents”) shall secure ratably and on a
pari passu basis (i) the Obligations in favor of the Administrative Agent and
the Lenders hereunder and (ii) the Obligations incurred by any of the Loan
Parties in favor of any Lender, or any Affiliate of any Lender, which provides a
Lender-Provided Hedge or a Lender-Provided Treasury/Credit Arrangement (the
“Hedge/Treasury/Credit Provider”). The Administrative Agent under the Collateral
Documents shall be deemed to serve and is appointed as the collateral agent (the
“Collateral Agent”) for the Hedge/Treasury/Credit Provider and the Lenders
hereunder, provided that the Collateral Agent shall comply with the instructions
and directions of the Administrative Agent (or the Lenders under this Agreement
to the extent that this Agreement or any other Loan Documents empowers the
Lenders to direct the Administrative Agent), as to all matters relating to the
Collateral, including the maintenance and disposition thereof. No
Hedge/Treasury/Credit Provider (except in its capacity as a Lender hereunder)
shall be entitled or have the power to direct or instruct the Collateral Agent
on any such matters or to control or direct in any manner the maintenance or
disposition of the Collateral.

9.2.6 Other Rights and Remedies. In addition to all of the rights and remedies
contained in this Agreement or in any of the other Loan Documents, the
Administrative Agent shall have all of the rights and remedies of a secured
party under the Uniform Commercial Code or other applicable Law, all of which
rights and remedies shall be cumulative and non-exclusive, to the extent
permitted by Law. The Administrative Agent may, and upon the request of the
Required Lenders shall, exercise all post-default rights granted to the
Administrative Agent and the Lenders under the Loan Documents or applicable Law.

9.2.7 Notice of Sale. Any notice required to be given by the Administrative
Agent of a sale, lease, or other disposition of the Collateral or any other
intended action by the Administrative Agent, if given ten (10) days prior to
such proposed action, shall constitute commercially reasonable and fair notice
thereof to the Borrower.

 

100



--------------------------------------------------------------------------------

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders and each Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lenders, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

101



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or an Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

102



--------------------------------------------------------------------------------

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each Issuing Lender acknowledges that it has, independently and without reliance
upon the

 

103



--------------------------------------------------------------------------------

Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Lender hereunder.

10.9 Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrower and
Administrative Agent, as amended from time to time.

10.10 Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

10.11 No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements

 

104



--------------------------------------------------------------------------------

amending or changing any provision of this Agreement or any other Loan Document
or the rights of the Lenders or the Loan Parties hereunder or thereunder, or may
grant written waivers or consents hereunder or thereunder. Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

11.1.1 Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;

11.1.2 Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;

11.1.3 Release of Collateral or Guarantor. Except for sales of assets or capital
stock permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries] and
releases of Guarantors and Collateral authorized under Section 8.2.9
[Subsidiaries, Partnerships and Joint Ventures], release all or substantially
all of the Collateral or any Guarantor from its Obligations under the Guaranty
Agreement without the consent of all Lenders (other than Defaulting Lenders); or

11.1.4 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders],
Section 10.3 [Exculpatory Provisions] or Section 5.3 [Sharing of Payments by
Lenders] or this Section 11.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders;

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lenders, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lenders or the Swing Loan Lender, as applicable, and
provided, further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender]. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof

 

105



--------------------------------------------------------------------------------

preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.

11.3 Expenses; Indemnity; Damage Waiver.

11.3.1 Costs and Expenses. The Borrower shall pay (i) all out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lenders in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or any
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties.

11.3.2 Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee,

 

106



--------------------------------------------------------------------------------

be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This Section 11.3.2 [Indemnification by the Borrower] shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

11.3.3 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lenders or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lenders or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or an Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

11.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

11.3.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

 

107



--------------------------------------------------------------------------------

11.5 Notices; Effectiveness; Electronic Communication.

11.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender if such
Lender or such Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.5.3 Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

108



--------------------------------------------------------------------------------

11.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.

11.8 Successors and Assigns.

11.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

11.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000,

 

109



--------------------------------------------------------------------------------

in the case of any assignment in respect of the Revolving Credit Commitment of
the assigning Lender, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B) the consent of the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Euro-Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

 

110



--------------------------------------------------------------------------------

11.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a record of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time. Such register shall
be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is in such register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

11.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and the Issuing Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4 [Euro-Rate Unascertainable, Etc.],
5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the
requirements and limitations therein, including the requirements under
Section 5.9.7 [Status of Lenders] (it being understood that the documentation
required under Section 5.9.7 [Status of Lenders] shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.8.2 [Assignments by
Lenders]; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3
[Designation of a Different Lending Office] as if it were an assignee under
Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of Different Lending Office] with respect
to any Participant. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.2.3 [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.3
[Sharing of Payments by Lenders] as

 

111



--------------------------------------------------------------------------------

though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

11.8.5 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.9 Confidentiality.

11.9.1 General. Each of the Administrative Agent, the Lenders and the Issuing
Lenders agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, any Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

112



--------------------------------------------------------------------------------

11.9.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

11.10 Counterparts; Integration; Effectiveness.

11.10.1 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

11.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lenders, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles.

11.11.2 SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA
SITTING IN ALLEGHENY COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA AND ANY APPELLATE COURT FROM ANY THEREOF,

 

113



--------------------------------------------------------------------------------

IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

11.11.3 WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

114



--------------------------------------------------------------------------------

11.12 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

11.13 Joinder of Guarantors. Any Subsidiary of the Borrower which is required to
join this Agreement as a Guarantor pursuant to Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures] shall execute and deliver to the Administrative
Agent (i) a Guarantor Joinder in substantially the form attached hereto as
Exhibit 1.1(G)(2) pursuant to which it shall join as a Guarantor each of the
documents to which the Guarantors are parties; (ii) documents in the forms
described in Section 7.1 [First Loans] modified as appropriate to relate to such
Subsidiary; and (iii) documents necessary to grant and perfect Prior Security
Interests to the Administrative Agent for the benefit of the Lenders in all
Collateral held by such Subsidiary. The Loan Parties shall deliver such
Guarantor Joinder and related documents to the Administrative Agent within five
(5) Business Days after the date of the filing of such Subsidiary’s articles of
incorporation or constitution if the Subsidiary is a corporation, the date of
the filing of its certificate of limited partnership if it is a limited
partnership or the date of its organization if it is an entity other than a
limited partnership or corporation.

11.14 Funding by Branch, Subsidiary or Affiliate.

11.14.1 Notional Funding. Each Lender shall have the right from time to time,
without notice to the Borrower, to deem any branch, Subsidiary or Affiliate
(which for the purposes of this Section 11.14 shall mean any corporation or
association which is directly or indirectly controlled by or is under direct or
indirect common control with any corporation or association which directly or
indirectly controls such Lender) of such Lender to have made, maintained or
funded any Loan to which the Euro-Rate Option applies at any time, provided that
immediately following (on the assumption that a payment were then due from the
Borrower to such other office), and as a result of such change, the Borrower
would not be under any greater financial obligation pursuant to Section 2.12.4
[Additional Compensation in Certain Circumstances] than it would have been in
the absence of such change. Notional funding offices may be selected by each
Lender without regard to such Lender’s actual methods of making, maintaining or
funding the Loans or any sources of funding actually used by or available to
such Lender.

11.14.2 Actual Funding. Each Lender shall have the right from time to time to
make or maintain any Loan by arranging for a branch, Subsidiary or Affiliate of
such Lender to make or maintain such Loan subject to the last sentence of this
Section 11.14.2. If any Lender causes a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder, all terms and conditions of this
Agreement shall, except where the context clearly requires otherwise, be
applicable to such part of the Loans to the same extent as if such Loans were
made or maintained by such Lender, but in no event shall any Lender’s use of
such a branch,

 

115



--------------------------------------------------------------------------------

Subsidiary or Affiliate to make or maintain any part of the Loans hereunder
cause such Lender or such branch, Subsidiary or Affiliate to incur any cost or
expenses payable by the Borrower hereunder or require the Borrower to pay any
other compensation to any Lender (including any expenses incurred or payable
pursuant to Section 2.12.4 [Additional Compensation in Certain Circumstances])
which would otherwise not be incurred.

11.15 Amendment and Restatement, No Novation. This Agreement amends and restates
in its entirety the Existing Credit Agreement, and the Borrower and the
Guarantors confirm that: the Existing Credit Agreement, the other Loan Documents
and the Collateral for the Obligations thereunder (as all such capitalized terms
are defined in the Existing Credit Agreement) have at all times, since the date
of the execution and delivery of such documents, remained in full force and
effect and continued to secure such obligations which are continued as the
Obligations hereunder as amended hereby. The Loans hereunder are a continuation
of the Loans under (and as such term is defined in) the Existing Credit
Agreement. The Borrower, the Guarantors, the Administrative Agent, and the
Lenders acknowledge and agree that the amendment and restatement of the Existing
Credit Agreement and any Loan Documents expressly amended by this Agreement is
not intended to constitute, nor does it constitute, a novation, interruption,
suspension of continuity, satisfaction, discharge or termination of the
obligations, loans, liabilities, or indebtedness under the Existing Credit
Agreement and other Loan Documents thereunder or the collateral security
therefor, and this Agreement and the other Loan Documents are entitled to all
rights and benefits originally pertaining to the Existing Credit Agreement and
the other Loan Documents (as such term is defined therein).

[SIGNATURE PAGES FOLLOW]

 

116



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER:   KOPPERS INC.   By:  

/s/ Louann Tronsberg-Deihle

  Name:  

Louann Tronsberg-Deihle

  Title:  

Treasurer

 

1



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

GUARANTORS:   KOPPERS HOLDINGS INC.   By:  

/s/ Louann Tronsberg-Deihle

  Name:  

Louann Tronsberg-Deihle

  Title:  

Treasurer

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

KOPPERS WORLD-WIDE VENTURES CORPORATION By:  

/s/ Louann Tronsberg-Deihle

Name:  

Louann Tronsberg-Deihle

Title:  

Vice President

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

KOPPERS DELAWARE, INC. By:  

/s/ Louann Tronsberg-Deihle

Name:  

Louann Tronsberg-Deihle

Title:  

Treasurer

 

4



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

KOPPERS ASIA LLC By:  

/s/ Louann Tronsberg-Deihle

Name:  

Louann Tronsberg-Deihle

Title:  

Treasurer

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

KOPPERS CONCRETE PRODUCTS, INC. By:  

/s/ Louann Tronsberg-Deihle

Name:  

Louann Tronsberg-Deihle

Title:  

Treasurer

 

6



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

CONCRETE PARTNERS, INC. By:  

/s/ Louann Tronsberg-Deihle

Name:  

Louann Tronsberg-Deihle

Title:  

Treasurer

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

KOPPERS VENTURES LLC By:  

/s/ Louann Tronsberg-Deihle

Name:  

Louann Tronsberg-Deihle

Title:  

Treasurer

 

8



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President

 

9



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA, individually and as Syndication Agent By:  

/s/ Philip R. Medsger

Name:  

Philip R. Medsger

Title:  

Senior Vice President

 

10



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A.,

individually and as Documentation Agent

By:  

/s/ Joseph Flynn

Name:  

Joseph Flynn

Title:  

Senior Vice President

 

11



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

WELLS FARGO BANK, N.A., individually and as Syndication Agent By:  

/s/ J. Barrett Donovan

Name:  

J. Barrett Donovan

Title:  

Senior Vice President

 

12



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIRST COMMONWEALTH BANK, individually and as Syndication Agent By:  

/s/ C. Forrest Tefft

Name:  

C. Forrest Tefft

Title:  

Executive Vice President

 

13



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIFTH THIRD BANK By:  

/s/ Rachel Bonomo

Name:  

Rachel Bonomo

Title:  

Officer

 

14



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Adrienne Young

Name:  

Adrienne Young

Title:  

Vice-President

 

15



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIRST NATIONAL BANK OF PENNSYLVANIA By:  

/s/ Dennis F. Lennon

Name:  

Dennis F. Lennon

Title:  

Vice President

 

16



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

THE HUNTINGTON NATIONAL BANK By:  

/s/ W. Christopher Kohler

Name:  

W. Christopher Kohler

Title:  

Senior Vice President

 

17



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

TRISTATE CAPITAL BANK By:  

/s/ Paul J. Oris

Name:  

Paul J. Oris

Title:  

Senior Vice President

 

18



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND LETTER OF CREDIT

FEES BASED ON LEVERAGE RATIO

 

Level

  

Leverage

Ratio

   Letter of
Credit Fee     Revolving Credit
Base Rate Spread     Revolving Credit
Euro-Rate Spread  

I

  

Less than or equal to 2.25 to 1.00

     1.75 %      0.75 %      1.75 % 

II

  

Greater than 2.25 to 1.00 but less than or equal to 2.75 to 1.00

     2.00 %      1.00 %      2.00 % 

III

  

Greater than 2.75 to 1.00

     2.25 %      1.25 %      2.25 % 

For purposes of determining the Applicable Margin and the Applicable Letter of
Credit Fee Rate:

(a) The Applicable Margin and the Applicable Letter of Credit Fee Rate shall be
determined on the Closing Date based on the Leverage Ratio computed as of
December 31, 2012 pursuant to a Compliance Certificate to be delivered on the
Closing Date.

(b) The Applicable Margin and the Applicable Letter of Credit Fee Rate shall be
recomputed as of the end of each fiscal quarter ending after the Closing Date
based on the Leverage Ratio as of such quarter end. Any increase or decrease in
the Applicable Margin or the Applicable Letter of Credit Fee Rate computed as of
a quarter end shall be effective on the date on which the Compliance Certificate
evidencing such computation is due to be delivered under Section 8.3.3
[Certificate of Borrower], except that any changes in pricing levels relating to
outstanding Borrowing Tranches of Optional Currency Loans shall be effective
upon the expiration of the current Interest Period with respect to such
Borrowing Tranches. If a Compliance Certificate is not delivered when due in
accordance with such Section 8.3.3, then the rates in Level III shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to

 

19



--------------------------------------------------------------------------------

the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or any Issuing
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any Issuing Lender, as the case may be,
under Section 2.9 [Letter of Credit Subfacility] or Section 4.3 [Interest After
Default] or Section 9 [Default]. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

20



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment for
Revolving Credit
Loans      Commitment      Ratable Share   Name:    PNC Bank, National
Association    $ 55,000,000.00       $ 55,000,000.00         18.333333333 % 
Address:    One PNC Plaza             249 Fifth Avenue             Pittsburgh,
Pennsylvania 15222          Attention:    Tracy J. DeCock, Vice President      
      tracy.decock@pnc.com          Telephone:    (412) 762-4718         
Telecopy:    (412) 762-6484         

 

with a copy to:

        

 

Name:

   PNC Agency Services          Address:    PNC Bank, National Association      
      PNC Firstside Center             500 First Avenue             Pittsburgh,
Pennsylvania 15219          Attention:    Rini Davis          Telephone:   
(412) 762-7638          Telecopy:    (412) 762-8672          Name:    Citizens
Bank of Pennsylvania    $ 45,000,000.00       $ 45,000,000.00        
15.000000000 %  Address:    525 William Penn Place – 153-2910            
Pittsburgh, Pennsylvania 15219-1729          Attention:    Philip R. Medsger,
Senior Vice President             philip.r.medsger@rbscitizens.com         
Telephone:    (412) 867-2384          Telecopy:    (412) 552-6306          Name:
   Bank of America, N.A.    $ 40,000,000.00       $ 40,000,000.00        
13.333333333 %  Address:    Four Penn Center, Suite 1100, 1600 JFK Blvd.      
      Philadelphia, PA 19103          Attention:    Joseph E. Flynn, Senior Vice
President             Joseph.flynn@baml.com          Telephone:    (267)
675-0214          Telecopy:    (212) 909-8551         

 

21



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment for
Revolving Credit
Loans      Commitment      Ratable Share   Name:    Wells Fargo Bank, N.A.    $
40,000,000.00       $ 40,000,000.00         13.333333333 %  Address:    444
Liberty Avenue, Suite 1400             Pittsburgh, PA 15222          Attention:
   J. Barrett Donovan, Vice President             b.donovan@wellsfargo.com      
   Telephone:    (412) 454-4603          Telecopy:    (412) 454-4609         
Name:    Fifth Third Bank    $ 30,000,000.00       $ 30,000,000.00        
10.000000000 %  Address:    Gulf Tower - 21st Floor             707 Grant Street
            Pittsburgh, Pennsylvania 15219          Attention:    Jim Janovsky,
Vice President          Telephone:    (412) 291-5457          Telecopy:    (412)
291-5477          Name:    First Commonwealth Bank    $ 30,000,000.00       $
30,000,000.00         10.000000000 %  Address:    Frick Building - Suite 1600   
         437 Grant Street             Pittsburgh, Pennsylvania 15219         
Attention:    C. Forrest Tefft, Senior Vice President            
cftefft@fcbanking.com          Telephone:    (412) 690-2202          Telecopy:
   (412) 690-2206          Name:    The Bank of Tokyo-Mitsubishi UFJ, Ltd.    $
20,000,000.00       $ 20,000,000.00         6.666666667 %  Address:    1251
Avenue of the Americas             New York, New York 10020-1104         
Attention:    Stephen Hall             shall@us.mufg.jp          Telephone:   
(212) 782-4394          Telecopy:    (212) 782-6445          Name:    First
National Bank of Pennsylvania    $ 20,000,000.00       $ 20,000,000.00        
6.666666667 %  Address:    One North Shore, 12 Federal St, Ste 500            
Pittsburgh, Pennsylvania 15212          Attention:    Dennis F. Lennon, Vice
President             lennon@fnb-corp.com          Telephone:    (412) 395-2042
         Telecopy:    (412) 231-3584          Name:    The Huntington National
Bank    $ 10,000,000.00       $ 10,000,000.00         3.333333333 %  Address:   
41 South High Street (HC 0735)             Columbus, Ohio 43215         
Attention:    Chad A. Lowe             chad.lowe@huntington.com         
Telephone:    (614) 480-5810          Telecopy:    (877) 274-8593         



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment for
Revolving Credit
Loans      Commitment      Ratable Share   Name:    TriState Capital Bank    $
10,000,000.00       $ 10,000,000.00         3.333333333 %  Address:    One
Oxford Centre - Suite 2700             Pittsburgh, Pennsylvania 15219         
Attention:    Paul J. Oris, Senior Vice President             poris@tscbank.com
         Telephone:    (412) 304-0344          Telecopy:    (412) 304-0391      
        

 

 

    

 

 

    

 

 

 

        TOTAL

   $ 300,000,000.00       $ 300,000,000.00         100.000000000 %       

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrower and Guarantors:

ADMINISTRATIVE AGENT

 

Name:    PNC Bank, National Association Address:    One PNC Plaza    249 Fifth
Avenue    Pittsburgh, Pennsylvania 15222 Attention:    Tracy J. DeCock, Vice
President    tracy.decock@pnc.com Telephone:    (412) 762-4718 Telecopy:   
(412) 762-6484 with a copy to: Name:    PNC Agency Services Address:    PNC
Bank, National Association    PNC Firstside Center    500 First Avenue   
Pittsburgh, Pennsylvania 15219 Attention:    Rini Davis Telephone:    (412)
762-7638 Telecopy:    (412) 762-8672 BORROWER: Name:    Koppers Inc. Address:   
436 Seventh Avenue    Pittsburgh, Pennsylvania 15219 Attention:    Louann E.
Tronsberg-Deihle Telephone:    (412) 227-2472 Telecopy:    (412) 227-2159
GUARANTORS: Name:    [Name]    c/o Koppers Inc. Address:    436 Seventh Avenue
   Pittsburgh, Pennsylvania 15219 Attention:    Louann E. Tronsberg-Deihle
Telephone:    (412) 227-2472 Telecopy:    (412) 227-2159



--------------------------------------------------------------------------------

Schedule 1.1(E)

EXCLUDED SUBSIDIARIES

Koppers Mauritius

Koppers (Beijing) Chemical Co Ltd (China)

Koppers (China) Carbon & Chemical Co Ltd (China)

Tangshan Koppers Kailuan Carbon Chemical Co., Ltd (China)

Koppers India Carbon Materials and Chemicals Pte Ltd (China)

Koppers (Tianjin) Trading Co. Ltd (China)

Koppers (Jiangsu) Carbon Chemical Co. Ltd ( China)



--------------------------------------------------------------------------------

SCHEDULE 1.1(L)

LANDLORD’S WAIVERS - LOCATIONS

 

Facility

     City      County      State      Country     

Street Address

Portec      Huntington           WV      USA     

900 Ninth Avenue West

Huntington, West Virginia 25701

Galesburg      Galesburg      Knox      IL      USA      Route 41 South,
Galesburg, IL 61401 Portland      Portland      Multnomah      OR      USA     
7540 NW Saint Helens Road, Portland, OR 97210-3663



--------------------------------------------------------------------------------

Schedule 1.1(P)

PERMITTED LIENS

Hardware lease for Dell under which, as of March, 2013, the total amount of
indebtedness on the Borrower’s balance sheet is $19,377.30, of which
approximately $19,377.30 is a current liability.



--------------------------------------------------------------------------------

Schedule 2.9.1

LETTERS OF CREDIT

OUTSTANDING LETTER OF CREDIT ISSUED BY PNC BANK, NATIONAL ASSOCIATION

OUTSTANDING LETTERS OF CREDIT

As Of 2/28/2013

 

LC #

  

Beneficiary

   Issue
Date      Expire
Date      Oustanding
Amount
as of March 27, 2013  

18116119-00-000

  

National Union Fire Insurance Company

     11/07/11         11/01/13       $ 4,883,658.00   

18100260

  

South Carolina Department of Insurance

     07/28/04         11/01/13       $ 2,250,000.00   

257454

  

National Union Fire Insurance Company

     05/12/03         11/01/13       $ 1,948,364.00               

 

 

 

TOTAL US STANDBY and DOCUMENTARY LETTERS OF CREDIT

  

   $ 9,082,022.00               

 

 

 

 

- 28 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.1

QUALIFICATIONS TO DO BUSINESS

 

   

Jurisdiction of

Incorporation/Organization

 

Certain Jurisdictions in which

Qualified to do Business as

Foreign Corporation

Koppers Inc.   Pennsylvania   Alabama, Arkansas, California, Colorado,
Connecticut, Delaware, District of Columbia, Florida, Georgia, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
Michigan, Minnesota, Mississippi, Missouri, Nebraska, Nevada, New Hampshire, New
Jersey, New York (as Koppers Industries, Inc.), North Carolina, Ohio, Oklahoma,
Oregon, South Carolina, Tennessee, Texas, Virginia, Washington, West Virginia,
Wisconsin Koppers World-Wide Ventures Corporation   Delaware   None Koppers
Delaware, Inc.   Delaware   None Koppers Assurance, Inc.   South Carolina   None
Koppers Asia LLC   Delaware   None Koppers Holdings Inc.   Pennsylvania   None
Koppers Ventures LLC   Delaware   None Koppers Concrete Products, Inc.  
Delaware   Ohio Concrete Partners, Inc.   Delaware   None Koppers Australia
Holding Company Pty Ltd   Australia (Victoria)   None Koppers Australia Pty
Limited   Australia (NSW)   None Koppers Wood Products Pty. Ltd.   Australia
(NWS)   Philippines Koppers Carbon Materials & Chemicals Pty Ltd.   Australia
(NSW)   None Continental Carbon Australia Pty Ltd.   Australia (NSW)   None
Koppers Shipping Pty Ltd.   Australia (NSW)   None Koppers Europe ApS   Denmark
  None Koppers Europe ApS   Denmark   None Koppers Tar Tech International ApS
(formerly Koppers Trading Denmark A/S)   Denmark   None Koppers European
Holdings ApS   Denmark   None Koppers Poland Sp. z.o.o   Poland (limited
liability company)   None Koppers UK Holding Ltd.   English Limited Corporation
  None Koppers UK Limited   English Limited Corporation   None Koppers UK
Transport Limited   English Limited Corporation   None Koppers Specialty
Chemicals Limited   English Limited Corporation   None Koppers Luxembourg Sarl  
Luxembourg   None 1Koppers (Beijing) Chemical Co. Ltd.   PRC (limited liability
company)   None

 

- 29 -



--------------------------------------------------------------------------------

   

Jurisdiction of

Incorporation/Organization

 

Certain Jurisdictions in which

Qualified to do Business as

Foreign Corporation

2Koppers (China) Carbon & Chemical Co. Ltd.   PRC (limited liability company)  
None 2Koppers (Jiangsu) Carbon Chemical Company Limited   PRC (limited liability
company)   None Koppers (Tianjin) Trading Co. Ltd.   PRC (limited liability
company)   None 2Tangahan Koppers Kailuan Carbon Chemical Co. Ltd.   PRC
(limited liability company)   None Koppers India Carbon Materials and Chemicals
Private Limited   India (private limited company)   None Koppers Mauritius  
Mauritius (Corporation)   None Koppers International B.V.   The Netherlands
(private limited liability company)   None Koppers Netherlands B.V.   The
Netherlands (private limited liability company)   None Koppers World-Wide
Holdings C.V.   The Netherlands (Limited Partnership)   None Tankrederij J.A.
van Seumeren B.V.   The Netherlands (private limited liability company)   None

 

1 In process of being dissolved

2 Joint Venture

 

- 30 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.3

SUBSIDIARIES1

 

Subsidiary Name

  

Jurisdiction of
Incorporation/

Organization

  

Authorized Capital

Stock

  

Issued and

Outstanding Shares

of Capital Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Borrower’s United States Subsidiaries:

Concrete Partners,

Inc.

  

Delaware

Corporation

  

1,000 shares of

common stock are

currently authorized.

  

1,000 shares of

common stock are

currently issued.

  

Koppers Inc. owns

100% of the

common stock of

Concrete Partners,

Inc.

Koppers Asia LLC

   Delaware limited liability company    None    None   

Koppers Inc. owns

100% of the

membership interest

in Koppers Asia

LLC

Koppers Assurance,

Inc.

   South Carolina corporation   

100,000 shares of

common stock are

currently authorized.

  

50,000 shares of

common stock are

currently issued.

  

Koppers Inc. owns

100% of the

common stock of

Koppers Assurance,

Inc.

Koppers Concrete

Products, Inc.

  

Delaware

corporation

  

1,000 shares of

common stock are

currently authorized.

  

1,000 shares of

common stock are

currently issued.

  

Koppers Inc. owns

100% of the

common stock of

Koppers Concrete

Products, Inc.

Koppers Delaware,

Inc.

  

Delaware

corporation

  

1,000 shares of

common stock are

currently authorized.

  

1,000 shares of

common stock are

currently issued.

  

Koppers Inc. owns

100% of the

common stock of

Koppers Delaware,

Inc.

Koppers Ventures

LLC

   Delaware limited liability company    None    None   

Koppers World-

Wide Ventures

Corporation owns

100% of the

membership interest

in Koppers Ventures

LLC

Koppers World-

Wide Ventures

Corporation

  

Delaware

corporation

  

1,000 shares of

common stock are

currently authorized.

  

1,000 shares of

common stock are

currently issued.

  

Koppers Inc. owns

100% of the

common stock of

Koppers World-

Wide Ventures

Corporation

Borrower’s Australian Subsidiaries:

Koppers Australia

Holding Company

Pty Ltd.

  

Australian

corporation

(Victoria)

   12 Ordinary Shares   

12 Ordinary Shares

$1 each fully paid

  

Koppers World-

Wide Ventures

Corporation owns

100% of the

common stock of

Koppers Australia

Holding Co. Pty Ltd.

 

1  There are no options, warrants or other rights outstanding to purchase any of
the Subsidiary Shares set forth on this Schedule 6.1.3.

 

- 31 -



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of
Incorporation/

Organization

  

Authorized Capital

Stock

  

Issued and

Outstanding Shares

of Capital Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Koppers Australia

Pty Ltd.

  

Australian

corporation (NSW)

     

12,375,000 of

ordinary shares of

common stock are

currently issued and

2,183,824 non-

voting C shares

  

Koppers Australia

Holding Company

Pty Ltd. currently

owns 100% of the

ordinary shares of

common stock of

Koppers Australia

Pty. And 100% of

non-voting C shares.

Koppers World-

Wide Ventures

Corporation owns

100% of the non -

voting “C” shares of

common stock of Koppers Australia

Pty. Limited.

Koppers Wood

Products Pty Ltd.

  

Australian

corporation (NSW)

     

3,500,000 shares of

nominal common

stock are currently

issued.

  

Koppers Australia

Pty. Limited

currently owns

100% of the shares

of nominal common

stock of Koppers

Wood Products Pty

Ltd. currently issued.

Koppers Carbon

Materials &

Chemicals Pty Ltd.

  

Australian

corporation (NSW)

     

2,000,000 shares of

nominal common

stock are currently

issued.

  

Koppers Australia

Pty. Limited

currently owns

100% of the shares

of nominal common

stock of Koppers

Carbon Materials &

Chemicals Pty Ltd.

Continental Carbon

Australia Pty Ltd.

  

Australian

corporation (NSW)

     

8,000,000 shares of

nominal common

stock are currently

issued.

  

Koppers Australia

Pty Limited

currently owns

100% of the shares

of nominal common

stock of Continental

Carbon Australia Pty

Ltd.

Koppers Shipping

Pty Ltd.

  

Australian

corporation (NSW)

     

2 shares of nominal

common stock are

currently issued.

  

Koppers Australia

Pty Limited

currently owns

100% of the shares

of nominal common stock of Koppers Shipping Pty Ltd. currently issued.

 

- 32 -



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of
Incorporation/

Organization

  

Authorized Capital

Stock

  

Issued and

Outstanding Shares

of Capital Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Borrower’s European Subsidiaries

Koppers Europe ApS

   Danish corporation   

DKK 8,375,000

shares of registered

capital stock are

currently authorized.

  

DKK 8,375,000

shares of registered

capital stock are

currently issued.

  

Koppers

International B.V.

Corporation

currently owns

100% of the issued

shares of registered

capital stock of

Koppers Europe

ApS.

Koppers Denmark

ApS

   Danish corporation   

DKK 70,000,000

shares of registered

capital stock are

currently authorized.

  

DKK 70,000,000

shares of registered

capital stock are

currently issued.

  

Koppers Europe

ApS currently owns

100% of the issued

shares of registered

capital stock of

Koppers Denmark

ApS.

Koppers Tar Tech

International ApS

(formerly Koppers

Trading Denmark

A/S

   Danish corporation   

DKK 70,000,000

shares of registered

capital stock are

currently authorized.

  

DKK 70,000,000

shares of registered

capital stock are

currently issued.

  

Koppers Denmark

ApS currently owns

100% of the issued

shares of registered

capital stock of

Koppers Tar Tech

International ApS.

Koppers European

Holdings ApS

   Danish corporation   

DKK 500,000 shares

of registered capital

stock are currently

authorized.

  

DKK 500,000 shares

of registered capital

stock are currently

issued.

  

Koppers Denmark

ApS owns 100% of

the issued shares of

registered capital

stock of Koppers

European Holdings

ApS.

Koppers Poland Sp.

z.o.o.

  

Polish corporation

(limited liability

company)

  

PLN 1.700.000

(3,400 shares @

PLN 500 each) are

currently authorized.

  

3,400 shares are

currently issued.

  

Koppers European

Holdings ApS

currently owns

100% of the issued

capital stock of

Koppers Poland Sp.

z.o.o.

Koppers UK

Holding Ltd.

  

English limited

corporation

  

3,900,000 shares of

registered capital

stock are currently

authorized.

  

3,900,000 shares of

registered capital

stock are currently

issued.

  

Koppers European

Holdings ApS

currently owns

100% of the issued

capital stock of

Koppers UK

Holding Ltd.

Koppers UK Limited

  

English limited

corporation

  

3,000,000 shares of

registered capital

stock are currently

authorized.

  

1,560,000 shares of

registered stock are

currently issued.

  

Koppers UK

Holding Limited currently owns

100% of the issued

capital stock of

Koppers UK Limited.

 

- 33 -



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of
Incorporation/

Organization

  

Authorized Capital

Stock

  

Issued and

Outstanding Shares

of Capital Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Koppers UK

Transport Limited

  

English limited

corporation

  

20,000 shares of

registered capital

stock are currently

authorized.

  

16,150 shares of

registered capital

stock are currently

issued.

  

Koppers UK

Limited currently

owns 100% of the

issued capital stock

of Koppers UK

Transport Limited

Koppers Specialty

Chemicals Limited

  

English limited

corporation

  

100,000 ordinary

shares of registered

capital stock are

currently authorized at

£1.

  

1 ordinary share of

registered capital

stock is currently

issued.

  

Koppers UK

Limited currently

owns 100% of the

issued capital stock

of Koppers Specialty

Chemicals Limited.

Koppers

Luxembourg Sarl

  

Limited Liability

Company Grand

Duchy of

Luxembourg

  

USD$19,950

registered capital

  

399 shares of

registered capital

stock at USD$50

each are currently

issued.

  

Koppers

International B.V.

currently owns

100% of the issued

capital stock of

Koppers

Luxembourg Sarl.

Koppers

International B.V.

  

The Netherlands –

private limited

liability company

     

18,000 shares are

issued with a

nominal value of

EUR 1 per share

  

Koppers World-

Wide Holdings C.V.

owns 100% of the

shares of Koppers

International B.V.

Koppers

Netherlands B.V.

  

The Netherlands –

private limited

liability company

  

EUR 6.750.000,00

divided into 15,000

shares with a par

value of EUR 450

each are authorized.

  

EUR 3.150.000,00

divided into 7,000

shares with a par

value of EUR 450

each are issued.

  

Koppers

International B.V.

owns 100% of the

shares of Koppers

Netherlands B.V.

Koppers World-

Wide Holdings C.V.

  

The Netherlands –

limited partnership

  

Koppers Ventures

LLC- EUR 300

Koppers World-

Wide Ventures

Corporation EUR

29,700

     

Koppers Ventures

LLC owns 1% of the

shares and Koppers

World-Wide

Ventures

Corporation owns

99% of the shares of

Koppers World-

Wide Holdings C.V.

Tankrederij J.A. van

Seumeren B.V.

  

The Netherlands –

private limited

liability company

  

NLG 75,000 (Dutch

guilders) divided

into 75 shares of

NLG at 1,000 each

are authorized.

  

NLG 15,000 shares

are issued.

  

Koppers Netherlands

B.V. owns 100% of

the shares of

Tankrederij J.A. van

Seumeren B.V.

KSA Limited

Partnership

   Ohio – limited partnership   

Koppers Concrete

Products, Inc.

$10,000 Property

Value Contribution

Concrete Partners,

Inc $490,000

Property Value

Contribution

Sherman $500,000

Cash

     

Concrete Partners,

Inc. – 49% Sherman

Industries 48%

Koppers Concrete

Products, Inc 1%

Sherman –Abetong,

Inc 2%

 

 

- 34 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.7

LITIGATION

1. Coal Tar Pitch Cases.

Koppers Inc. (the “Company”), along with other defendants, is currently a
defendant in lawsuits filed in three states in which the plaintiffs claim they
suffered a variety of illnesses (including cancer) as a result of exposure to
coal tar pitch sold by the defendants. There are approximately 136 plaintiffs in
75 cases pending as of December 31, 2012 as compared to 131 plaintiffs in 73
cases at December 31, 2011. As of December 31, 2012, there are a total of 70
cases pending in state court in Pennsylvania, four in Arkansas, and one case
pending in state court in Tennessee.

The plaintiffs in all 75 pending cases seek to recover compensatory damages,
while plaintiffs in 67 cases also seek to recover punitive damages. The
plaintiffs in the 70 cases filed in Pennsylvania state court seek unspecified
damages in excess of the court’s minimum jurisdictional limit. The plaintiffs in
the Arkansas state court cases each seek compensatory damages in excess of
$50,000 in addition to punitive damages. The plaintiffs in the Tennessee state
court case each seek damages of $15.0 million. The other defendants in these
lawsuits vary from case to case and include companies such as Beazer East, Inc.,
United States Steel Corporation, Honeywell International Inc., Vertellus
Specialties Inc., Dow Chemical Company, UCAR Carbon Company, Inc., Exxon Mobil
Corporation, SGL Carbon Corporation, Alcoa, Inc., and PPG Industries, Inc.
Discovery is proceeding in these cases. No trial dates have been set in any of
these cases.

The Company has not provided a reserve for these lawsuits because, at this time,
the Company cannot reasonably determine the probability of a loss, and the
amount of loss, if any, cannot be reasonably estimated. The timing of resolution
of these cases cannot be reasonably determined. Although the Company is
vigorously defending these cases, an unfavorable resolution of these matters may
have a material adverse effect on the Company’s business, financial condition,
cash flows and results of operations.

2. Gainesville.

The Company operated a utility pole treatment plant in Gainesville from
December 29, 1988 until its closure in 2009. The property upon which the utility
pole treatment plant was located was sold by the Company to Beazer East, Inc. in
2010.

In November 2010, a class action complaint was filed in the Circuit Court of the
Eighth Judicial Circuit located in Alachua County, Florida by residential real
property owners located in a neighborhood west of and immediately adjacent to
the former utility pole treatment plant in Gainesville. The complaint named
Koppers Holdings Inc., the Company, Beazer East and several other parties as
defendants. The complaint alleges that chemicals and dust from the plant have
contaminated and impacted plaintiffs’ properties by reducing the fair market
value and the exposure to the “contaminants” has left them at risk for the
development of future injuries. The complaint seeks injunctive relief and
compensatory damages for diminution in property values and for plaintiffs’ loss
of use and enjoyment of the properties and the establishment of a fund for
medical monitoring and punitive damages.

 

- 35 -



--------------------------------------------------------------------------------

The case was removed to the United States District Court for the Northern
District of Florida in December 2010. Koppers Holdings Inc. filed a motion to
dismiss alleging that the Court lacks personal jurisdiction over it. The Court
has not yet ruled on Koppers Holdings Inc.’s motion to dismiss. Discovery and
all prior deadlines were stayed for nine months until January 2013 while the
parties explored settlement possibilities. The stay was recently lifted and
plaintiffs have filed an amended complaint which further expands the boundaries
of the “class affected area,” introduces arsenic and hexavalent chromium as
additional “contaminants” of concern, adds multiple new defendants and injects
additional causes of action into the case. The Court has not yet scheduled a
class certification hearing or trial.

The Company has not provided a reserve for this matter because, at this time, it
cannot reasonably determine the probability of a loss, and the amount of loss,
if any, cannot be reasonably estimated. The timing of resolution of this case
cannot be reasonably determined. Although the Company is vigorously defending
this case, an unfavorable resolution of this matter may have a material adverse
effect on the Company’s business, financial condition, cash flows and results of
operations.

 

- 36 -



--------------------------------------------------------------------------------

Schedule 6.1.8

OWNED AND LEASED REAL PROPERTY

The following real property is either owned or leased by the borrower

 

Facility

  

City

   County    State    Country    Owned/
Leased    Division    Type    Status Clairton    Clairton    Allegheny    PA   
USA    O    CMC    PF    Operating Denver    Denver    Denver    CO    USA    O
   RUP    PF    Operating Florence    Florence    Florence    SC    USA    O   
RUP    PF    Operating Follansbee    Follansbee    Brooke    WV    USA    O   
CMC    PF    Operating Galesburg    Galesburg    Knox    IL    USA    L    RUP
   PF    Operating Green Spring    Green Spring    Hampshire    WV    USA    O
   RUP    PF    Operating Grenada*    Tie Plant    Grenada    MS    USA    O   
RUP    PF    Operating Guthrie    Guthrie    Todd    KY    USA    O    RUP    PF
   Operating Harmarville    Harmarville    Allegheny    PA    USA    L    Admin
   Office    Operating Huntington    Huntington       WV    Joints    L    RUP
   Huntington    Operating North Little Rock    North Little Rock    Pulaski   
AR    USA    O    RUP    PF    Operating Pittsburgh    Pittsburgh    Allegheny
   PA    USA    L    Admin    Office    Operating Portland    Portland   
Multnomah    OR    USA    L    CMC    PF    Operating Portsmouth    Portsmouth
   Scioto    OH    USA    O    RUP    TY/PY    Operating Roanoke    Salem   
Roanoke    VA    USA    O    RUP    PF    Operating Somerville    Somerville   
Burleson    TX    USA    O    RUP    PF    Operating Stickney    Stickney   
Cook    IL    USA    O    CMC    PF    Operating Susquehanna    Susquehanna   
Susquehanna    PA    USA    O    RUP    PF    Operating

CMC- Carbon Materials & Chemicals

RUP – Railroad Utility Products

Admin – offices

PF – Production Facility

TY/PY – Tie Yard / Pole Yard

 

* Closed Facility

 

Facility

 

City

 

State

 

Owned / Leased

 

Division

 

Type of Yard

Carey

  Carey   Ohio   L   RUP   Main Distribution Yard

New Haven

  New Haven   CT   L   RUP   Main Distribution Yard

Dubuque

  Dubuque   IA   L   RUP   Main Distribution Yard

Oklahoma City

  Oklahoma City   OK   L   RUP   Main Distribution Yard

Hagerstown

  Hagerstown   MD   L   RUP   Main Distribution Yard

Topeka

  Topeka   KS   L   RUP   Main Distribution Yard

 

- 37 -



--------------------------------------------------------------------------------

Benton

  Benton   KS   L   RUP   Main Distribution Yard

Green Bay

  Green Bay   WI   L   RUP   Main Distribution Yard

Salem

  Salem   NJ   L   RUP   Main Distribution Yard

Council Bluffs

  Council Bluffs   IA   L   RUP   Main Distribution Yard

South Windham

  South Windham   CT   L   RUP   Main Distribution Yard

Rochester Dist Yard

  Rochester   NY   L   RUP   Main Distribution Yard

Poplar Bluff

  Poplar Bluff   MO   L   RUP   Pole Procurement

Vivian

  Vivian   LA   L   RUP   Pole Procurement

Lordstown

  Lordstown   OH   L   RUP   Pole Procurement

Allendale

  Allendale   SC   L   RUP   Pole Procurement

Morrison

  Morrison   TN   L   RUP   Pole Procurement

Loogootee

  Loogootee   IN   L   RUP   Pole Procurement

Fordyce

  Fordyce   AR   L   RUP   Pole Procurement

Superior

  Superior   WI   L   RUP   Pole Procurement

Corith

  Corith   MS   L   RUP   Pole Procurement

Florence

  Florence   AL   L   RUP   Pole Procurement

Florence

  Florence   AL   L   RUP   Pole Procurement

Florence

  Florence   AL   L   RUP   Pole Procurement

Portsmouth

  Portsmouth   OR   L   RUP   Pole Procurement

Evergreen

  Evergreen   SC   L   RUP   Pole Procurement

Loundnville

  Loundnville   OH   L   RUP   Pole Procurement

Jackson

  Jackson   TN   L   RUP   Pole Procurement

West Plains

  West Plains   MO   L   RUP   Pole Procurement

Paducah

  Paducah   KY   L   RUP   Pole Procurement

 

- 38 -



--------------------------------------------------------------------------------

Orange

  Orange   VA   L   RUP   Pole Procurement

Fulton

  Fulton     L   RUP   Pole Procurement

Sedalia

  Sedalia   MO   L   RUP   Pole Procurement

Mitchell

  Mitchell   IN   L   RUP   Pole Procurement

Dillwyn

  Dillwyn   VA   L   RUP   Pole Procurement

Crewe

  Crewe   VA   L   RUP   Pole Procurement

Paintsville

  Paintsville   KY   L   RUP   Pole Procurement

Beaver Dam

  Beaver Dam   KY   L   RUP   Pole Procurement

South Alabama

  South Alabama   AL   L   RUP   Pole Procurement

Smarr

  Smarr   GA   L   RUP   Pole Procurement

Dallas

  Dallas   TX   L   RUP   Pole Procurement

Sedalia

  Sedalia   MO   L   RUP   Tie Producer

Calico Rock

  Calico Rock   AR   L   RUP   Tie Producer

Piedmont

  Piedmont   MO   L   RUP   Tie Producer

Willow Springs

  Willow Springs   MO   L   RUP   Tie Producer

Mena

  Mena   AR   L   RUP   Tie Producer

Waverly

  Waverly   TN   L   RUP   Tie Producer

Ozark

  Ozark   MO   L   RUP   Tie Producer

Jesper

  Jesper   AR   L   RUP   Tie Producer

Harrison

  Harrison   AR   L   RUP   Tie Producer

Australian Subsidiaries

 

Facility

 

City

 

State

 

Country

 

Owned/ Leased

 

Division

Brisbane

  Brisbane   Queensland   AU   Leased   Wood     Western     Owned /  

Bunbury

  Bunbury   Australia   AU   Leased   Wood    

New South

     

Grafton

  Grafton   Wales   AU   Owned   Wood

Longford

  Longford   Tasmania   AU   Owned   Wood   Mayfield, New   New South      

Mayfield

  Castle   Wales   AU   Owned   CMC

Port of Portland

  Port of Portland   Victoria   AU   Leased   CMC

Takura

  Takura   Queensland   AU   Leased   Wood    

New South

     

Thorton

  Thorton   Wales   AU   Owned   Wood    

New South

     

Sydney

  Sydney   Wales   AU   Leased   Wood

Manilla

  Manilla   Philippines   Philippines   Leased   Wood

 

 

- 39 -



--------------------------------------------------------------------------------

European Subsidiaries

 

Stettin   Stettin   Poland   Poland   Leased   CMC Scunthorpe   Scunthorpe  
England   UK   Owned   CMC Port Clarence   Port Clarence   England   UK   Owned
  CMC         Owned /   Nyborg   Nyborg   Nyborg   Denmark   Leased   CMC      
The     Uithoorn   Uithoorn   Uithoorn   Netherlands   Leased   CMC

 

- 40 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.13

CONSENTS AND APPROVAL

None

 

- 41 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.15

PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

Patents:

The report (Patent Property Report) which is attached to this Schedule is
incorporated by reference into this Schedule 6.1.15.

Trademarks:

The report (Trademark Property Report) which is attached to this Schedule is
incorporated by reference into this Schedule 6.1.15.

Copyrights:

None

Tradenames and Common Law Marks:2

CARBOMOD

KFOAM

KOPPERS

KOPPERS (IN CHINESE)

KOPPERS (IN CHINESE-IN INTAGLIO)

KOPPERS (STYLIZED)

KOPPERS (STYLIZED-IN INTAGLIO)

KOPPERS AND DESIGN

KOPPERS AND DESIGN (FULL CIRCLE)

KOPPERS AND DESIGN (OCTAGONAL)

KOPPERS AND DESIGN (SEMI-CIRCULAR)

NORSlP

TAR-GLAS – abandoned

ONYX

ORGOL

 

- 42 -



--------------------------------------------------------------------------------

Licenses:

 

1. The Borrower and/or its Subsidiaries hold various software and/or technology
licenses for the use of software and/or technology at locations around the
world.

 

2. The Borrower and/or its Subsidiaries hold various environmental, health and
safety licenses issued by local, state, federal or other regulatory authorities
related to the operation of their facilities.

 

3. The Borrower and/or its Subsidiaries hold various licenses related to the
operation of certain equipment at locations around the world.

 

2 To the extent registered or pending registration, recorded owners of such
tradenames are set forth on the Trademark Property Report attached to this
Schedule.

 

- 43 -



--------------------------------------------------------------------------------

KOPPERS DELAWARE, INC.

 

Trademark Report By Mark Family   Printed: 3/7/2013

Search Criteria                        

Client                    280714

Status                 ACTIVE

Display Options                     

Goods                         All

Images                        All

 

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

CARBOMOD                             EUROPEAN UNION (C   12-126-CT   10/6/2003  
3393741   4/19/2005   3393741   REGISTERED   01, 04, 19    

CLASS

 

DESCRIPTION

                      01   EVT (EQUI-VISCOUS TEMPERATURES) TAR, PHTHALIC
ANHYDRIDE       04   BENZENE, CRUDE BENZOLE, BASE OILS, CARBOLIC OIL, BENZOLE
ABSORBING OIL, COAL TAR OIL MIXTURES    

 

- 44 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  19   ALUMINUM PITCH SOLIDS, ALUMINUM PITCH LIQUIDS, LIQUID PITCHES, PENCIL
PITCH, SPECIAL PITCHES, ANTHRACENE PASTE     KFOAM                            
UNITED STATES   05-214-US   9/13/2005   78/711,858   10/16/2007   3,313,879  
REGISTERED   17    

CLASS

 

DESCRIPTION

                      17   CARBON, GRAPHITE AND COMPOSITE FOAM MATERIALS USED
FOR HEAT TRANSFER AND THERMAL MANAGEMENT APPLICATIONS     KOPPERS (IN CHINESE)  
                      CHINA   02-131-CN-1   8/27/1998   9800098184   1/14/2000  
1352569   REGISTERED   01    

CLASS

 

DESCRIPTION

                      01   CHEMICALS USED IN INDUSTRY (INCLUDES CARBON BLACK
FEEDSTOCK AND NAPHTHALENE); CHEMICALS USED IN AGRICULTURE (EXCLUDING PESTICIDES,
FUNGICIDES, HERBICIDES, INSECTICIDES, GERMICIDES, PARASITICIDES); CHEMICALS USED
IN HORTICULTURE (EXCLUDING PESTICIDES, FUNGICIDES, HERBICIDES, INSECTICIDES,
GERMICIDES, PARASITICIDES); CHEMICALS USED IN FORESTRY (EXCLUDING PESTICIDES,
FUNGICIDES, HERBICIDES, INSECTICIDES, GERMICIDES, PARASITICIDES)    

 

- 45 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

CHINA   02-131-CN-2   8/27/1998   9800098148   2/28/2000   1368007   REGISTERED
  02    

CLASS

 

DESCRIPTION

                      02   DYESTUFFS; PAINT; WOOD PRESERVING AGENTS (INCLUDES
CREOSOTE); COLOURING AGENTS     CHINA   02-131-CN-3   8/27/1998   9800098149  
1/28/2000   1358056   REGISTERED   04    

CLASS

 

DESCRIPTION

                      04   FUELS; DUST LAYING COMPOSITIONS     CHINA  
02-131-CN-5   10/16/1998   9800116941   1/28/2000   1358307   REGISTERED   05  
 

CLASS

 

DESCRIPTION

                      05   PESTICIDES, FUNGICIDES, HERBICIDES, INSECTICIDES,
GERMICIDES, PARASITICIDES     CHINA   02-131-CN-6   11/9/1998   9800126487  
3/28/2000   1378347   REGISTERED   19

 

- 46 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      19   TREATED WOODEN FRAMES; TREATED WOODEN DECKING;
TREATED CONSTRUCTION TIMBER; TREATED WOODEN TELEGRAPH POLES; TREATED TIMBER FOR
BRIDGES; TREATED WOODEN FOUNDATION PILING; TREATED WOODEN MARINE PILING; BINDING
MATERIALS FOR ROAD REPAIR; ROAD COATING MATERIALS; SEMI-WORKED WOOD (INCLUDES
PITCH)     CHINA   02-131-CN-7   8/27/1998   9800098148   2/28/2000   1367822  
REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   NON-METALLIC BUILDING MATERIALS; ASPHALT; TAR;
PORTABLE NON-METALLIC BUILDING STRUCTURES (INCLUDES PITCH)     CHINA  
02-131-CN-9   8/27/1998   9800098154   1/28/2000   1359827   REGISTERED   39    

CLASS

 

DESCRIPTION

                      39   TRANSPORT, STORAGE     CHINA   02-131-CN-10  
8/27/1998   9800098155   1/21/2000   1357381   REGISTERED   42

 

- 47 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      42   ENGINEERING, NON-TRADE PROFESSIONAL CONSULTING    
CHINA   02-131-CN-4   8/27/1998   9800098150   12/21/1999   1345845   REGISTERED
  05    

CLASS

 

DESCRIPTION

                      05   PHARMACEUTICALS; DISINFECTANTS     KOPPERS (IN
CHINESE-IN INTAGLIO)                     CHINA   02-132-CN-4   8/27/1998  
9800098178   12/21/1999   1345844   REGISTERED   05    

CLASS

 

DESCRIPTION

                      05   PHARMACEUTICALS; DISINFECTANTS     KOPPERS (STYLIZED)
                    CHINA   02-123-CN-9   8/27/1998   980098163   1/28/2000  
1359825   REGISTERED   39

 

- 48 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      39   TRANSPORT, STORAGE     CHINA   02-123-CN-7  
11/9/1998   9800126488   3/28/2000   1378208   REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   TREATED WOODEN FRAMES; TREATED WOODEN DECKING;
TREATED CONSTRUCTION TIMBER; TREATED WOODEN TELEGRAPH POLES, TREATED TIMBER FOR
BRIDGES; TREATED WOODEN FOUNDATION PILING; TREATED WOODEN MARINE PILING; BINDING
MATERIALS FOR ROAD REPAIR; ROAD COATING MATERIALS; SEMI-WORKED WOOD (INCLUDES
PITCH)     CHINA   02-123-CN-1   8/27/1998   980098156   1/14/2000   1352578  
REGISTERED   01    

CLASS

 

DESCRIPTION

                      01   CHEMICALS USED IN INDUSTRY (INCLUDES CARBON BLACK
FEEDSTOCK AND NAPHTHALENE); CHEMICALS USED IN AGRICULTURE (EXCLUDING PESTICIDES,
FUNGICIDES, HERBICIDES, INSECTICIDES, GERMICIDES, PARASITICIDES); CHEMICALS USED
IN HORTICULTURE (EXCLUDING PESTICIDES, FUNGICIDES, HERBICIDES, INSECTICIDES,
GERMICIDES, PARASITICIDES); CHEMICALS USED IN FORESTRY (EXCLUDING PESTICIDES,
FUNGICIDES, HERBICIDES, INSECTICIDES, GERMICIDES, PARASITICIDES)     CHINA  
02-123-CN-5   10/16/1998   9800116940   1/28/2000   1358309   REGISTERED   05

 

- 49 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

    

CLASS

 

DESCRIPTION

                      05   PESTICIDES, FUNGICIDES, HERBICIDES, INSECTICIDES,
GERMICIDES, PARASITICIDES     CHINA   02-123-CN-6   8/27/1998   9800098157  
2/28/2000   1367801   REGISTERED   19     

CLASS

 

DESCRIPTION

                      19   NON-METALLIC BUILDING MATERIALS; ASPHALT; TAR;
PORTABLE NON-METALLIC BUILDING STRUCTURES (INCLUDES PITCH)     CHINA  
02-123-CN-4   8/27/1998   9800098159   12/21/1999   1345804   REGISTERED   05   
 

CLASS

 

DESCRIPTION

                      05   PHARMACEUTICALS; DISINFECTANTS     CHINA  
02-123-CN-3   8/27/1998   9800098158   1/28/2000   1358054   REGISTERED   04

 

- 50 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

    

CLASS

 

DESCRIPTION

                      04   FUELS; DUST LAYING COMPOSITIONS     CHINA  
02-123-CN-2   8/27/1998   9800098157   2/28/2000   1368006   REGISTERED   02    

CLASS

 

DESCRIPTION

                      02   DYESTUFFS; PAINT; WOOD PRESERVING AGENTS (INCLUDES
CREOSOTE); COLOURING     JAPAN   02-123-JP   6/7/1984   597381984   9/30/1993  
2576356   REGISTERED   01, 02, 19    

CLASS

 

DESCRIPTION

                      01   CHEMICALS AND MEDICINES       02   PAINTS, VARNISHES,
LACQUERS, PRESERVATIVES AGAINST RUST AND AGAINST DETERIORATION OF WOOD;
COLOURANTS; MORDANTS; RAW NATURAL RESINS; METALS IN FOIL AND POWDER FORM FOR
PAINTERS, DECORATORS, PRINTERS AND ARTISTS       19   BUILDING MATERIALS
(NONMETALLIC); NONMETALLIC RIGID PIPES FOR BUILDING, ASPHALT, PITCH AND BITUMEN,
NONMETALLIC TRANSPORTABLE BUILDINGS, MONUMENTS, NOT OF METAL    

 

- 51 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

KOPPERS AND DESIGN (FULL CIRCLE)                    

AUSTRALIA

  02-118-AU   7/12/1985   N/A   7/12/1985   B429785   REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   TREATED WOOD AND TIMBER, IN PARTICULAR,
PRESSURE-TREATED AND/OR PRESERVATIVE-TREATED WOOD PRODUCTS, INCLUDING ROUND-WOOD
PRODUCTS FOR LANDSCAPING; BUILDING POLES FOR POLE FRAME CONSTRUCTION; AND SAWN
TIMBERS; EXCEPT REFRACTORY MATERIALS     KOPPERS AND DESIGN (OCTAGONAL)        
         

LOGO [g512272img001.jpg]

AUSTRALIA   02-117-AU   7/12/1985   B429772   7/12/1985   B429772   REGISTERED  
19    

CLASS

 

DESCRIPTION

                      19   TREATED WOOD AND TIMBER, IN PARTICULAR,
PRESSURE-TREATED AND/OR PRESERVATIVE-TREATED WOOD PRODUCTS, INCLUDING ROUND-WOOD
PRODUCTS FOR LANDSCAPING; BUILDING POLES FOR POLE FRAME CONSTRUCTION; AND SAWN
TIMBERS; EXCEPT REFRACTORY MATERIALS    

 

- 52 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

KOPPERS AND DESIGN (SEMI-CIRCULAR)               LOGO [g512272img002.jpg]
AUSTRALIA   02-116-AU   7/12/1985   N/A   7/12/1985   B429784   REGISTERED   19
   

CLASS

 

DESCRIPTION

                      19   TREATED WOOD AND TIMBER, IN PARTICULAR,
PRESSURE-TREATED AND/OR PRESERVATIVE-TREATED WOOD PRODUCTS, INCLUDING ROUND-WOOD
PRODUCTS FOR LANDSCAPING; BUILDING POLES FOR POLE FRAME CONSTRUCTION; AND SAWN
TIMBERS; EXCEPT REFRACTORY MATERIALS     KOPPERS AND DESIGN                  
LOGO [g512272img003.jpg] AUSTRALIA   03-118-AU   5/29/2003   955898   12/10/2004
  955898   REGISTERED   01, 02, 04, 17, 19    

CLASS

 

DESCRIPTION

                      17   ISOCYANURATE, URETHANE OR PHENOLIC FOAM INSULATION
MATERIALS       19   CRUDE OIL, TAR AND PITCHES; PRESERVATIVE TREATED LUMBER;
BITUMINOUS CEMENT FOR FLASHING AND ROOFING; STRUCTURAL MEMBRANES FOR BUILT-UP
ROOF CONSTRUCTION; NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR FELT;
WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING
PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING
BITUMINOUS-COATED SURFACES; BITUMINOUS PROTECTED ROOFING, SIDING AND VALLEYS;
PRESERVATIVE TREATED WOOD PRODUCTS; NAMELY, PILINGS, POLES, POSTS, CROSSTIES,
LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL WOOD PRODUCTS FOR GENERAL
CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD PRODUCTS, NAMELY ARCHES, BEAMS,
COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY CROSSARMS, PLYWOOD AND OTHER
STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD STRUCTURAL SHAPES FOR GENERAL
CONSTRUCTION PURPOSES AND PANELS; POLYESTER FLOORING; AND LIQUID AND LIQUIFIABLE
BITUMINOUS MASTIC AND ASPHALTIC ROOF COATING FOR BRUSHING AND SPRAYING    

 

- 53 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  01   ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS, NAPHTHALENE, COAL TAR BASES IN
CRUDE AND PURE FORM, NAMELY QUINOLINE AND PYRIDINE, SYNTHETIC PEARLESCENCE,
NAMELY BASIC LEAD CARBONATE, PHTHALIC ANHYDRIDE, AND MALEIC ANHYDRIDE, SOLD IN
BULK TO THE TAR, COKE AND ALUMINUM INDUSTRIES; FLOATATION OILS, COAL TAR NEUTRAL
OILS AND TAR ACID OILS FOR USE IN THE MANUFACTURE OF PAINTS AND SOLVENTS      
02   WOOD PRESERVATIVES, NAMELY CREOSOTE AND CREOSOTE SOLUTIONS       04   FUEL,
NAMELY COKE; AND FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR
USE AS INDUSTRIAL LUBRICANTS     CANADA   03-118-CA   8/6/2004   1226201  
1/19/2007   679870   REGISTERED   NA    

CLASS

 

DESCRIPTION

                      NA   ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS, NAPHTHALENE,
COAL TAR BASES IN CRUDE AND PURE FORM, NAMELY QUINOLINE AND PYRIDINE, SYNTHETIC
PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC ANHYDRIDE, AND MALEIC
ANHYDRIDE, SOLD IN BULK TO THE TAR, COKE AND ALUMINUM INDUSTRIES; FLOATATION
OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN THE MANUFACTURE OF
PAINTS AND SOLVENTS, WOOD PRESERVATIVES NAMELY CREOSOTE AND CREOSOTE SOLUTIONS,
FUEL, NAMELY COKE; AND FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS
FOR USE AS INDUSTRIAL LUBRICANTS; ISOCYANURATE, URETHANE AND PHENOLIC FOAM
INSULATION MATERIALS; CRUDE OIL COAL TAR AND PITCHES; PRESERVATIVE TREATED
LUMBER, BITUMINOUS CEMENT FOR FLASHING AND ROOFING; STRUCTURAL MEMBRANES FOR
BUILT-UP ROOF CONSTRUCTION; NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR FELT;
WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING
PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING
BITUMINOUS-COATED SURFACES; BITUMINOUS PROTECTED ROOFING, SIDING AND VALLEYS;
PRESERVATIVE TREATED WOOD PRODUCTS, NAMELY, PILINGS, POLES, POSTS, CROSSTIES,
LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL WOOD PRODUCTS FOR GENERAL
CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD PRODUCTS, NAMELY ARCHES, BEAMS,
COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY CROSSARMS, PLYWOOD AND OTHER
STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD STRUCTURAL SHAPES FOR GENERAL
CONSTRUCTION PURPOSES AND PANELS; POLYSTER FLOORING; AND LIQUID AND LIQUIFIABLE
BITUMINOUS MASTIC AND ASPHALTIC ROOF COATINGS FOR BRUSHING AND SPRAYING    

 

- 54 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

CHINA   03-118-CN   10/8/2003   3742247   8/21/2005   3742247   REGISTERED   01
   

CLASS

 

DESCRIPTION

                      01   ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS, NAPHTHALINE,
COAL TAR BASES IN CRUDE AND PURE FORM, NAMELY QUINOLINE AND PYRIDINE, SYNTHETIC
PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC ANHYDRIDE AND MALEIC
ANHYDRIDE SOLD IN BULK TO THE TAR, COKE AND ALUMINUM INDUSTRIES; FLOATATION
OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN THE MANUFACTURE OF
PAINTS AND SOLVENTS     CHINA   03-118-CN-2   10/8/2003   3742248   2/14/2006  
3742248   REGISTERED   02    

CLASS

 

DESCRIPTION

                      02   WOOD PRESERVATIVES, NAMELY CREOSOTE FOR WOOD
PRESERVATION     CHINA   03-118-CN-3   10/8/2003   3742250   5/28/2005   3742250
  REGISTERED   04

 

- 55 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      04   FUEL; FLOATATION OILS, COAL TAR NEUTRAL OILS, TAR
ACID OILS FOR USE AS INDUSTRIAL LUBRICANTS (INCLUDES CARBON BLACK FEEDSTOCK)    
CHINA   03-118-CN-4   10/8/2003   3742249   7/14/2005   3742249   REGISTERED  
17    

CLASS

 

DESCRIPTION

                      17   ISOCYANURATE, URETHANE OR PHENOLIC FOAM INSULATION
MATERIALS     CHINA   03-118-CN-5   10/8/2003   3742251   1/7/2006   3742251  
REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   CRUDE OIL, TAR AND PITCHES; PRESERVATIVE TREATED
LUMBER; BITUMINOUS CEMENT FOR FLASHING AND ROOFING; STRUCTURAL MEMBRANES FOR
BUILT-UP ROOF CONSTRUCTION, NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR FELT;
WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING
PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING
BITUMINOUS-COATED SURFACES; PRESERVATIVE TREATED WOOD PRODUCTS, NAMELY, PILINGS,
POLES, POSTS, CROSSTIES, LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL
WOOD PRODUCTS FOR GENERAL CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD
PRODUCTS, NAMELY, ARCHES, BEAMS, COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY
CROSSARMS, PLYWOOD AND OTHER STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD
STRUCTURAL SHAPES FOR GENERAL CONSTRUCTION PURPOSES AND PANELS; POLYESTER
FLOORING; AND LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND ASPHALTIC ROOF
COATINGS FOR BRUSHING AND SPRAYING; BITUMINOUS COATINGS FOR PROTECTING ROOFING;
BITUMINOUS COATING FOR PROTECTION SIDING; BITUMINOUS COATING FOR PROTECTING
VALLEYS     EUROPEAN UNION (C   03-118-CT   10/6/2003   3393725   4/25/2005  
3393725   REGISTERED   01, 02, 04, 17, 19

 

- 56 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      01   ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS, NAPHTHALENE,
COAL TAR BASES IN CRUDE AND PURE FORM, NAMELY, QUINOLINE AND PYRIDINE, SYNTHETIC
PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC ANHYDRIDE, AND MALEIC
ANHYDRIDE, SOLD IN BULK TO THE TAR, COKE AND ALUMINUM INDUSTRIES; FLOATATION
OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN THE MANUFACTURE OF
PAINTS AND SOLVENTS       02   WOOD PRESERVATIVES, NAMELY, CREOSOTE AND CREOSOTE
SOLUTIONS       04   FUEL, NAMELY, COKE AND FLOATATION OILS, COAL TAR NEUTRAL
OILS AND TAR ACID OILS FOR USE AS INDUSTRIAL LUBRICANTS       17   ISOCYANURATE,
URETHANE OR PHENOLIC FOAM INSULATION MATERIALS       19   CRUDE OIL, TAR AND
PITCHES; PRESERVATIVE TREATED LUMBER; BITUMINOUS CEMENT FOR FLASHING AND
ROOFING; STRUCTURAL MEMBRANES FOR BUILT-UP ROOF CONSTRUCTION, NAMELY,
TAR-SATURATED FABRIC, ASPHALT AND TAR FELT; WATERPROOF PITCH FOR BUILDING AND
ROOFING; BITUMINOUS FIBER ROOF COATING PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR
PATCHING AND REPAIRING BITUMINOUS-COATED SURFACES; BITUMINOUS-COATED SURFACES;
BITUMINOUS PROTECTED ROOFING, SIDING AND VALLEYS; PRESERVATIVE TREATED WOOD
PRODUCTS, NAMELY, PILINGS, POLES, POSTS, CROSSTIES, LUMBER, STRUCTURAL SUPPORTS
AND LAMINATED STRUCTURAL WOOD PRODUCTS FOR GENERAL CONSTRUCTION PURPOSES;
LAMINATED STRUCTURAL WOOD PRODUCTS, NAMELY, ARCHES, BEAMS, COLUMNS, DECKING,
LIGHTING STANDARDS, UTILITY CROSSARMS, PLYWOOD AND OTHER STRUCTURAL MEMBERS;
REINFORCED PLASTIC STANDARD STRUCTURAL SHAPES FOR GENERAL CONSTRUCTION PURPOSES
AND PANELS; POLYESTER FLOORING; AND LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND
ASPHALTIC ROOF COATINGS FOR BRUSHING AND SPRAYING     JAPAN   03-118-JP  
8/12/2004   2004074938   12/2/2005   4912572   REGISTERED   01, 02, 04, 17, 19  
 

CLASS

 

DESCRIPTION

                      01   ORGANIC ACIDS, NAPHTHALENE, CARBON BLACK FOR
INDUSTRIAL PURPOSES, OTHER CHEMICALS, UNPROCESSED PLASTICS    

 

- 57 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  02   CREOSOTE FOR WOOD PRESERVATIVES, OTHER WOOD PRESERVATIVES       04  
FUEL, COAL TAR OILS, INDUSTRIAL OILS, INDUSTRIAL MATERIALS       17  
ELECTRICAL, THERMAL AND ACOUSTIC INSULATION MATERIALS       19   COAL TAR, OTHER
TARS AND PITCHES, UTILITY POLES, NOT OF METAL, RAILROAD CROSSTIES, NOT OF METAL,
PRESERVATIVE TREATED LUMBER, OTHER BUILDING TIMBER; CEMENTS AND THEIR PRODUCTS;
ROOF COVERINGS, NOT OF METAL; BUILDING MATERIALS (NON-METALLIC)     MEXICO  
03-118-MX-2   1/19/2005   697481   4/18/2005   876173   REGISTERED   02    

CLASS

 

DESCRIPTION

                      02  

PAINTS, VARNISHES, LACQUERS; PRESERVATIVES AGAINST RUST AND AGAINST
DETERIORATION OF WOOD; COLORANTS; MORDANTS,

RAW NATURAL RESINS; METALS FOR FOIL AND POWDER FORM FOR PAINTERS, DECORATORS,
PRINTERS AND ARTISTS

    MEXICO   03-118-MX-1   8/27/2004   674074   5/27/2005   883632   REGISTERED
  01    

CLASS

 

DESCRIPTION

                      01   CHEMICALS USED IN INDUSTRY, SCIENCE AND PHOTOGRAPHY,
AS WELL AS IN AGRICULTURE, HORTICULTURE AND FORESTRY; UNPROCESSED ARTIFICIAL
RESINS; UNPROCESSED PLASTICS; MANURES; FIRE EXTINGUISHING COMPOSITIONS;
TEMPERING AND SOLDERING PREPARATIONS; CHEMICAL SUBSTANCES FOR PRESERVING
FOODSTUFFS; TANNING SUBSTANCES; ADHESIVES USED IN INDUSTRY     MEXICO  
03-118-MX-3   8/27/2004   674075   3/7/2005   871582   REGISTERED   04

 

- 58 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      04   INDUSTRIAL OILS AND GREASES; LUBRICANTS; DUST
ABSORBING, WETTING AND BINDING COMPOSITIONS; FUELS (INCLUDING MOTOR SPIRIT) AND
ILLUMINANTS; CANDLES AND WICKS FOR LIGHTING     MEXICO   03-118-MX-4   8/27/2004
  674076   9/23/2005   900465   REGISTERED   17    

CLASS

 

DESCRIPTION

                      17   RUBBER, GUTTA-PERCHA, GUM, ASBESTOS, MICA AND GOODS
MADE FROM THESE MATERIALS AND NOT INCLUDED IN OTHER CLASSES; PLASTICS IN
EXTRUDED FORM FOR USE IN MANUFACTURE; PACKING, STOPPING AND INSULATING
MATERIALS; FLEXIBLE PIPES, NOT OF METAL     SOUTH AFRICA   03-118-ZA-4  
8/11/2004   200413685   6/28/2010   200413685   REGISTERED   17    

CLASS

 

DESCRIPTION

                      17   RUBBER, GUTTA-PERCHA, GUM, ASBESTOS, MICA AND GOODS
MADE FROM THESE MATERIALS AND NOT INCLUDED IN OTHER CLASSES; PLASTICS IN
EXTRUDED FORM FOR USE IN MANUFACTURE; PACKING, STOPPING AND INSULATING MATERIALS
INCLUDING ISOCYANURATE, URETHANE AND PHENOLIC FOAM INSULATION MATERIALS;
FLEXIBLE PIPES, NOT OF METAL     SOUTH AFRICA   03-118-ZA-1   8/11/2004  
200416888   6/28/2010   200413688   REGISTERED   01

 

- 59 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      01   CHEMICALS USED IN INDUSTRY, SCIENCE AND PHOTOGRAPHY,
AS WELL AS IN AGRICULTURE, HORTICULTURE AND FORESTRY INCLUDING ORGANIC ACIDS,
CRESYLIC ACID COMPOUNDS, NAPHTHALENE, COAL TAR BASES IN CRUDE AND PURE FORM,
NAMELY QUINOLINE AND PYRIDINE, SYNTHETIC PEARLESCENCE, NAMELY BASIC LEAD
CARBONATE, PHTHALIC ANHYDRIDE, AND MALEIC ANHYDRIDE, SOLD IN BULK TO THE TAR,
COKE AND ALUMINUM INDUSTRIES; FLOATATION OILS, COAL TAR NEUTRAL OILS AND TA ACID
OILS FOR USE IN THE MANUFACTURE OF PAINTS AND SOLVENTS; UNPROCESSED ARTIFICIAL
RESINS; UNPROCESSED PLASTICS; MANURES; FIRE EXTINGUISHING COMPOSITIONS;
TEMPERING AND SOLDERING PREPARATIONS; CHEMICAL SUBSTANCES FOR PRESERVING
FOODSTUFFS; TANNING SUBSTANCES; ADHESIVE USED IN INDUSTRY     SOUTH AFRICA  
03-118-ZA-3   8/11/2004   200413686   6/28/2010   200413686   REGISTERED   04  
 

CLASS

 

DESCRIPTION

                      04   INDUSTRIAL OILS AND GREASES; LUBRICANTS INCLUDING
FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE AS INDUSTRIAL
LUBRICANTS; DUST ABSORBING, WETTING AND BINDING COMPOSITIONS; FUELS INCLUDING
MOTOR SPIRIT AND COKE, AND ILLUMINANTS; CANDLES WICKS     SOUTH AFRICA  
03-118-ZA-2   8/11/2004   200413687   6/28/2010   200413687   REGISTERED   02  
 

CLASS

 

DESCRIPTION

                      02   PAINTS, VARNISHES, LACQUERS; PRESERVATIVES AGAINST
RUST AND AGAINST DETERIORATION OF WOOD INCLUDING WOOD PRESERVATIVES, NAMELY
CREOSOTE AND CREOSOTE SOLUTIONS; COLOURANTS, MORDANTS; RAW NATURAL RESINS,
METALS IN FOIL AND POWDER FORM FOR PAINTERS, DECORATORS, PRINTERS AND ARTISTS  
 

 

- 60 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

SOUTH AFRICA   03-118-ZA-5   8/11/2004   200413684   6/28/2010   200413684  
REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   BUILDING MATERIALS (NON-METALLIC); NON-METALLIC RIGID
PIPES FOR BUILDING; ASPHALT, PITCH AND BITUMEN; CRUDE COAL TAR AND PITCHES;
PRESERVATIVE TREADED LUMBER; BITUMINOUS CEMENT FOR FLASHING AND ROOFING;
STRUCTURAL MEMBRANES FOR BUILT-UP ROOF CONSTRUCTION; NAMELY, TAR-SATURATED
FABRIC, ASPHALT AND TAR FELT; WATERPROOF PITCH FOR BUILDING AND ROOFING;
BITUMINOUS FIBER ROOF COATING PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING
AND REPAIRING BITUMINOUS-COATED SURFACES; BITUMINOUS PROTECTED ROOFING, SIDING
AND VALLEYS; PRESERVATIVE TREATED WOOD PRODUCTS; NAMELY, PILINGS, POLES, POSTS,
CROSSTIES, LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL WOOD PRODUCTS
FOR GENERAL CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD PRODUCTS, NAMELY
ARCHES, BEAMS, COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY CROSSARMS, PLYWOOD
AND OTHER STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD STRUCTURAL SHAPES FOR
GENERAL CONSTRUCTION PURPOSES AND PANELS, POLYESTER FLOORING; AND LIQUID AND
LIQUIFIABLE BITUMINOUS MASTIC AND ASPHALTIC ROOF COATINGS FOR BRUSHING AND
SPRAYING NON-METALLIC TRANSPORTABLE BUILDING MONUMENTS, NOT OF METAL     TAIWAN
  03-118-TW   8/11/2004   093037399       PENDING   01, 02, 04, 17, 19    

CLASS

 

DESCRIPTION

                      01   INDUSTRIAL CHEMICALS, SCIENTIFIC CHEMICALS; ORGANIC
ACIDS, CRESYLIC ACID COMPOUNDS, NAPHTHALENE, COAL TAR BASES IN CRUDE AND PURE
FORM, NAMELY QUINOLINE AND PYRIDINE, SYNTHETIC PEARLESCENCE, NAMELY BASIC LEAD
CARBONATE, PHTHALIC ANHYDRIDE, AND MALEIC ANHYDRIDE, SOLD IN BULK TO THE TAR,
COKE AND ALUMINUM INDUSTRIES; FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR
ACIDS OILS FOR USE IN THE MANUFACTURE OF PAINTS AND SOLVENTS       02   WOOD
PRESERVATIVE, NAMELY CREOSOTE AND CREOSOTE SOLUTIONS       04   GAS FUELS,
LIQUID FUELS AND SOLID FUELS, COKE; AND GREASES FOR INDUSTRIAL USE, LUBRICATING
OILS, SOLID FUELS; FUEL, NAMELY COKE; AND FLOATATION OILS, COAL TAR NEUTRAL OILS
AND TAR ACID OILS FOR USE AS INDUSTRIAL MATERIALS    

 

- 61 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  17   ISOCYANURATE, URETHANE AND PHENOLIC FOAM INSULATION MATERIALS       19  
CRUDE COAL TAR AND PITCHES; PRESERVATIVE TREATED LUMBER; BITUMINOUS CEMENT FOR
FLASHING AND ROOFING; STRUCTURAL MEMBRANES FOR BUILT-UP ROOF CONSTRUCTION;
NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR FELT; WATERPROOF PITCH FOR
BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING PLASTIC; BITUMINOUS TOUCH UP
SEALANT FOR PATCHING AND REPAIRING BITUMINOUS-COATED SURFACES; BITUMINOUS
PROTECTED ROOFING, SIDING AND VALLEYS; PRESERVATIVE TREATED WOOD PRODUCTS,
NAMELY, PILINGS, POLES, POSTS, CROSSTIES, LUMBER, STRUCTURAL SUPPORTS AND
LAMINATED STRUCTURAL WOOD PRODUCTS FOR GENERAL CONSTRUCTION PURPOSES; LAMINATED
STRUCTURAL WOOD PRODUCTS, NAMELY ARCHES, BEAMS, COLUMNS, DECKING, LIGHTING
STANDARDS, UTILITY CROSSARMS, PLYWOOD AND OTHER STRUCTURAL MEMBERS; REINFORCED
PLASTIC STANDARD STRUCTURAL SHAPES; FOR GENERAL CONSTRUCTION PURPOSES AND
PANELS; POLYESTER FLOORING; AND LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND
ASPHALT ROOF COATINGS FOR BRUSHING AND SPRAYING     UNITED STATES   03-118-US  
4/7/2003   76/504,825   4/25/2006   3,085,821   REGISTERED   01, 02, 19    

CLASS

 

DESCRIPTION

                      01   NAPHTHALENE, PHTHALIC ANHYDRIDE SOLD IN BULK TO THE
TAR, COKE AND ALUMINUM INDUSTRIES; TAR ACID OILS FOR USE IN THE MANUFACTURE OF
PAINTS AND SOLVENTS       02   WOOD PRESERVATIVES, NAMELY CREOSOTE AND CREOSOTE
SOLUTIONS       19   CRUDE COAL TAR AND PITCHES; PRESERVATIVE TREATED LUMBER;
BITUMINOUS CEMENT FOR FLASHING AND ROOFING; STRUCTURAL MEMBRANES FOR BUILT-UP
ROOF CONSTRUCTION, NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR FELT;
WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING;
BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING BITUMINOUS-COATED
SURFACES; PRESERVATIVE TREATED WOOD PRODUCTS, NAMELY, PILINGS, POLES, POSTS,
CROSSTIES, LUMBER; LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND ASPHALTIC ROOF
COATINGS FOR BRUSHING AND SPRAYING    

 

- 62 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

UNITED STATES   12-127-US   7/10/2012   85/673,152       PENDING   17, 19    

CLASS

 

DESCRIPTION

                      17   NON-METALLIC BUILDING MATERIALS, NAMELY, CARBON,
GRAPHITE AND COMPOSITE FOAM, AND SYNTHETIC GRAPHITE, FOR HEAT TRANSFER AND
THERMAL MANAGEMENT APPLICATIONS, INSULATING AND FLAME RETARDANT MATERIALS,
THERMAL INTERFACE MATERIALS, BLAST ABATEMENT MATERIALS, ROOFING MATERIALS,
STRUCTURAL APPLICATIONS, AND ELECTRICALLY CONDUCTIVE APPLICATIONS       19  
CARBON, GRAPHITE AND COMPOSITE FOAM, AND SYNTHETIC GRAPHITE, FOR HEAT TRANSFER
AND THERMAL MANAGEMENT APPLICATIONS, INSULATING AND FLAME RETARDANT MATERIALS,
THERMAL INTERFACE MATERIALS, BLAST ABATEMENT MATERIALS, ROOFING MATERIALS,
STRUCTURAL APPLICATIONS, AND ELECTRICALLY CONDUCTIVE APPLICATIONS     KOPPERS  
                          AUSTRALIA   02-112-AU-7   7/18/1969   N/A   7/18/1969
  B230715   REGISTERED   01    

CLASS

 

DESCRIPTION

                      01   NAPHTHALENE, CREOSOTE AND OTHER SUCH PRODUCTS DERIVED
FROM COAL TAR OR MADE FROM SUBSTANCES OR MIXTURES CONTAINING COAL TAR, ALL BEING
CHEMICAL PRODUCTS FOR USE IN INDUSTRY    

 

- 63 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

AUSTRALIA   02-112-AU-6   6/10/1981   B361298   6/10/1981   B361298   REGISTERED
  19    

CLASS

 

DESCRIPTION

                      19   PRESERVATIVE TREATED WOOD PRODUCTS, EXCLUDING
REFRACTORY MATERIALS; BUILDING MATERIALS (NONMETALLIC); NONMETALLIC RIGID PIPES
FOR BUILDING; ASPHALT, PITCH AND BITUMEN; NONMETALLIC TRANSPORTABLE BUILDINGS;
MONUMENTS, NOT OF METAL     AUSTRALIA   02-112-AU-5   7/18/1969   A293576  
7/18/1969   A293576   REGISTERED   01    

CLASS

 

DESCRIPTION

                      01   NAPHTHALENE, BEING A COAL TAR DERIVED PRODUCT FOR USE
IN INDUSTRY     AUSTRALIA   02-112-AU-4   7/18/1969   A293575   7/18/1969  
A293575   REGISTERED   02    

CLASS

 

DESCRIPTION

                      02   CREOSOTE DERIVED FROM COKE OVEN TAR AND BEING A
PRESERVATIVE FOR WOOD, AND COAL TAR ENAMELS BEING ANTI-CORROSIVE COATING
MATERIALS     AUSTRALIA   02-112-AU-3   6/10/1981   B361299   6/10/1981  
B361299   REGISTERED   02

 

- 64 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      02   WOOD PRESERVATIVE CHEMICALS AND COMPOSITIONS    
AUSTRALIA   02-112-AU-2   7/18/1969   B293574   7/18/1969   B293574   REGISTERED
  19    

CLASS

 

DESCRIPTION

                      19   PITCH INCLUDING ELECTRODE BINDER REFRACTORY PITCH AND
TAPHOLE PITCH; ROAD TARS AND BLENDED TAR AND PITCH COATING MATERIALS IN THIS
CLASS ALL THE AFORESAID GOODS BEING DERIVED FROM COKE OVEN TAR, AND ALL OTHER
GOODS, EXCEPT REFRACTORY MATERIALS; BUILDING MATERIALS (NONMETALLIC);
NONMETALLIC RIGID PIPES FOR BUILDING, ASPHALT PITCH AND BITUMEN NONMETALLIC
TRANSPORTABLE BUILDING, MONUMENTS NOT OF METAL     AUSTRALIA   02-112-AU-1  
7/18/1969   N/A   7/18/1969   A230716   REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   PITCH INCLUDING ELECTRODE BINDER PITCH, REFRACTORY
PITCH AND TADPOLE PITCH; ROAD TARS AND BLENDED TAR AND PITCH COATING MATERIALS
IN THIS CLASS, ALL THE AFORESAID GOODS BEING DERIVED FROM COKE AND TAR    
AUSTRALIA   02-112-AU-8   4/18/2005   1050872   11/28/2005   1050872  
REGISTERED   40

 

- 65 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      40   TREATMENT OF MATERIALS, INCLUDING TREATMENT OF WOOD
PRODUCTS FOR OTHERS     BAHRAIN   02-112-BH   12/12/2005   46315   6/15/2008  
46315   REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   COAL TAR PITCH     CANADA   02-112-CA-1   7/10/1972  
355075   7/13/1973   TMA192633   REGISTERED   NA    

CLASS

 

DESCRIPTION

                      NA   COKE, CRUDE COAL TARS AND PITCHES; ASPHALT; MINERAL
AGGREGATES; SYNTHETIC RESINS, NAMELY, AMINO, VINYL, ALKYD, POLYESTER, AND
ACRYLIC RESINS; CHLORINATED RUBBER; AND CHEMICALLY TREATED TIMBER, BITUMINOUS
AND ASPHALTIC PAVING MATERIALS, NAMELY, PRIMERS, EMULSIONS, BINDERS, SEALERS,
AND PAVEMENT REJUVENATORS; PRINTED HOUSE ORGAN PUBLICATIONS ISSUED PERIODICALLY
AND PAMPHLETS FOR SHEETS ISSUES FROM TIME TO TIME     CANADA   02-112-CA-2  
2/10/1933   161378   2/10/1933   UCA001052   REGISTERED   NA

 

- 66 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      NA   ROOFING MATERIALS, ROAD MATERIALS, COAL TARS, WATER
GAS TARS, PITCHES, PITCH COKE AND CHEMICAL PRODUCTS, SUCH AS FERTILIZERS,
DISINFECTANTS, DEODORANTS, INSECTICIDES, FUNGICIDES, PAINTS AND WOOD PRESERVING
OILS AND COMPOUNDS, TAR ACIDS, LIGHT OILS, SULFUR AND THE LIKE     CHINA  
11-089-CN-1   5/30/2011   9529529   6/21/2012   9529529   REGISTERED   01    

CLASS

 

DESCRIPTION

                      01   ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS, NAPHTHALENE,
COAL TAR BASES IN CRUDE AND PURE FORM, NAMELY QUINOLINE AND PYRIDINE, SYNTHETIC
PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC ANHYDRIDE, AND MALEIC
ANHYDRIDE, SOLD IN BULK TO THE TAR, COKE AND ALUMINUM INDUSTRIES; FLOATATION
OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN THE MANUFACTURE OF
PAINTS AND SOLVENTS     CHINA   11-089-CN-2   5/30/2011   9529528   6/21/2012  
9529528   REGISTERED   02    

CLASS

 

DESCRIPTION

                      02   WOOD PRESERVATIVES, NAMELY CREOSOTE FOR WOOD
PRESERVATION     CHINA   11-089-CN-3   5/30/2011   9529527   6/21/2012   9529527
  REGISTERED   04

 

- 67 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      04   FUEL; FLOATATION OILS, COAL TAR NEUTRAL OILS; TAR
ACID OILS FOR USE AS INDUSTRIAL LUBRICANTS (INCLUDES CARBON BLACK FEEDSTOCK)    
CHINA   11-089-CN-5   5/30/2011   9529526   6/21/2012   9529526   REGISTERED  
19    

CLASS

 

DESCRIPTION

                      19   CRUDE OIL TAR AND PITCHES; PRESERVATIVE TREATED
LUMBER; BITUMINOUS CEMENT FOR FLASHING AND ROOFING; STRUCTURAL MEMBRANES FOR
BUILT-UP ROOF CONSTRUCTION: NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR FELT;
WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING
PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING
BITUMINOUS-COATED SURFACES; PRESERVATIVE TREATED WOOD PRODUCTS, NAMELY, PILINGS,
POLES, POSTS, CROSSTIES, LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL
WOOD PRODUCTS FOR GENERAL CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD
PRODUCTS, NAMELY ARCHES, BEAMS, COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY
CROSSARMS, PLYWOOD AND OTHER STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD
STRUCTURAL SHAPES FOR GENERAL CONSTRUCTION PURPOSES AND PANELS; POLYESTER
FLOORING; AND LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND ASPHALTIC ROOF
COATINGS FOR BRUSHING AND SPRAYING; BITUMINOUS COATINGS FOR PROTECTING ROOFING;
BITUMINOUS COATING FOR PROTECTING SIDING; BITUMINOUS COATING FOR PROTECTING
VALLEYS     EGYPT   02-112-EG-2   12/13/2005   181216   3/4/2009   181216  
REGISTERED   01

 

- 68 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      01   NAPHTHALENE     EUROPEAN UNION (C   02-112-CT  
8/30/2000   001838259   10/16/2001   001838259   REGISTERED   01, 02, 04    

CLASS

 

DESCRIPTION

                      01   CHEMICALS, NAMELY NAPHTHALENE, BENZENE AND SODIUM
PHENOLATE       02   RESINS AND PRESERVATIVES, NAMELY CREOSOTE       04  
INDUSTRIAL OILS AND GREASED, NAMELY COAL TAR DERIVATIVES, INCLUDING OILS,
PITCHES AND TARS     FIJI   02-112-FJ   4/28/2005   N/A   8/2/2006   2782005  
REGISTERED   50    

CLASS

 

DESCRIPTION

                      50   (LOCAL) GOODS MANUFACTURED FROM WOOD NOT INCLUDED IN
OTHER CLASSES, INCLUDING TREATED TIMBER LUMBER, AND TREATED WOOD PRODUCTS    
FIJI   02-112-FJ-2   4/28/2005   N/A   8/2/2006   2772005   REGISTERED   17

 

- 69 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      17   (LOCAL) MANUFACTURES FROM WOOD FOR BUILDING,
INCLUDING TREATED TIMBER, TREATED LUMBER, AND TREATED WOOD PRODUCTS     FRANCE  
02-112-FR   6/30/1997   31126   7/28/1967   1539181   REGISTERED  
01, 02, 06, 07, 09, 16, 17, 19, 20, 26, 28    

CLASS

 

DESCRIPTION

                      01   ARTIFICIAL AND SYNTHETIC RESINS, THERMOPLASTIC OR
THERMOADHESIVE; MATERIALS AND FILM FOR FABRICATION OF TUBES, COLORANTS,
VARNISHES, LACQUERS, MATERIALS TO PROTECT AGAINST RUST, WOOD PRESERVATIVES,
ANTI-CORROSIVES, MATERIALS FOR CONSTRUCTION OF RAILROADS, PACKING AND DRUMS FOR
INDUSTRIAL USE; MATERIALS FOR PACKING HOUSEHOLD AND INDUSTRIAL PRODUCTS;
PISTONS, RINGS FOR INDUSTRIAL USE; INDUSTRIAL FANS; INSTALLATIONS AND EQUIPMENT
FOR PRODUCTION OF ALL KINDS OF PACKAGING; SOUND CONTROL EQUIPMENT; MATERIALS FOR
PACKING HOUSEHOLD AND INDUSTRIAL PRODUCTS PACKAGING; OBJECTS MADE OF ARTIFICIAL
AND SYNTHETIC RESINS, THERMOPLASTIC OR THERMOADHESIVE; PANELS FOR AUTOMOBILES ;
MATERIALS FOR WELDING, INSULATION INSTALLATIONS, SHAFT JOINTS; PANELS;
CONSTRUCTION LUMBER, FLOOR AND ROOFING MATERIALS, FURNITURE, MIRRORS, FRAMES,
BUTTON BANKS AND MOLDS; SPORTS ITEMS, TOYS GAMES       02   PAINTS, VARNISHES,
LACQUERS; PRESERVATIVES AGAINST RUST AND AGAINST DETERIORATION OF WOOD;
COLOURANTS, MORDANTS; RAW NATURAL RESINS; METALS IN FOIL AND POWDER FORM FOR
PAINTERS, DECORATORS, PRINTERS AND ARTISTS       06   COMMON METALS AND THEIR
ALLOYS; METAL BUILDING MATERIALS; TRANSPORTABLE BUILDINGS OF METAL, MATERIALS OF
METAL FOR RAILWAY TRACKS NONELECTRIC CABLES AND WIRES OF COMMON METAL;
IRONMONGERY, SMALL ITEMS OF METAL HARDWARE PIPES AND TUBES OF METAL, SAFES;
GOODS OF COMMON METALS NOT INCLUDED IN OTHER CLASSES; ORES       07   MACHINES
AND MACHINE TOOLS; MOTORS AND ENGINES (EXCEPT FOR LAND VEHICLES); MACHINE
COUPLING AND TRANSMISSION COMPONENTS (EXCEPT FOR LAND VEHICLES); AGRICULTURAL
IMPLEMENTS OTHER THAN HAND-OPERATED; INCUBATORS FOR EGGS       09   SCIENTIFIC,
NAUTICAL, SURVEYING, PHOTOGRAPHIC, CINEMATOGRAPHIC, OPTICAL, WEIGHING,
MEASURING, SIGNALING, CHECKING (SUPERVISION), LIFESAVING AND TEACHING APPARATUS
AND INSTRUMENTS; APPARATUS AND INSTRUMENTS FOR CONDUCTING, SWITCHING,
TRANSFORMING, ACCUMULATING, REGULATING OR CONTROLLING ELECTRICITY; APPARATUS FOR
RECORDING, TRANSMISSION OR REPRODUCTION OF SOUND OR IMAGES; MAGNETIC DATA
CARRIERS, RECORDING DISCS, AUTOMATIC VENDING MACHINES AND MECHANISMS FOR COIN
OPERATED APPARATUS; CASH REGISTERS, CALCULATING MACHINES, DATA PROCESSING
EQUIPMENT AND COMPUTERS, FIRE-EXTINGUISHING APPARATUS    

 

- 70 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  16   PAPER, CARDBOARD AND GOODS MADE FROM THESE MATERIALS, NOT INCLUDED IN
OTHER CLASSES; PRINTED MATTER; BOOKBINDING MATERIAL, PHOTOGRAPHS, STATIONERY;
ADHESIVES FOR STATIONERY OR HOUSEHOLD PURPOSES; ARTISTS’ MATERIALS; PAINT
BRUSHES; TYPEWRITERS AND OFFICE REQUISITES (EXCEPT FURNITURE); INSTRUCTIONAL AND
TEACHING MATERIAL (EXCEPT APPARATUS); PLASTIC MATERIALS FOR PACKAGING (NOT
INCLUDED IN OTHER CLASSES); PRINTERS TYPE, PRINTING BLOCKS       17   RUBBER,
GUTTA-PERCHA, GUM, ASBESTOS, MICA AND GOODS MADE FROM THESE MATERIALS AND NOT
INCLUDED IN OTHER CLASSES; PLASTICS IN EXTRUDED FORM FOR USE IN MANUFACTURE
PACKING, STOPPING AND INSULATING MATERIALS; FLEXIBLE PIPES, NOT OF METAL      
19   BUILDING MATERIALS (NONMETALLIC); NONMETALLIC RIGID PIPES FOR BUILDING;
ASPHALT, PITCH AND BITUMEN; NONMETALLIC TRANSPORTABLE BUILDINGS; MONUMENTS, NOT
OF METAL       20   FURNITURE, MIRRORS, PICTURE FRAMES; GOODS (NOT INCLUDED IN
OTHER CLASSES) OF WOOD, CORK REED, CANE, WICKER, HORN, BONE, IVORY, WHALEBONE,
SHELL, AMBER, MOTHER-OF-PEARL, MEERSCHAUM AND SUBSTITUTES FOR ALL THESE
MATERIALS, OR OF PLASTICS       26   LACE AND EMBROIDERY, RIBBONS AND BRAID;
BUTTONS, HOOKS AND EYES, PINS AND NEEDLES; ARTIFICIAL FLOWERS       28   GAMES
AND PLAYTHINGS; GYMNASTIC AND SPORTING ARTICLES NOT INCLUDED IN OTHER CLASSES;
DECORATIONS FOR CHRISTMAS TREES     INDIA   02-112-IN   10/26/2005   1394588    
  ALLOWED   01    

CLASS

 

DESCRIPTION

                      01   ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS, NAPHTHALENE,
COAL TAR BASES IN CRUDE AND PURE FORM, NAMELY QUINOLINE AND PYRIDINE, SYNTHETIC
PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC ANHYDRIDE, AND MALEIC
ANHYDRIDE, SOLD IN BULK TO THE TAR, COKE AND ALUMINUM INDUSTRIES; FLOATATION
OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN THE MANUFACTURE OF
PAINTS AND SOLVENTS; SODIUM PHENOLATE; BENZENE; BENZOLE ABSORBING OIL; CARBOLIC
OIL    

 

- 71 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

INDIA   02-112-IN-2   10/26/2005   1394589       PENDING   19    

CLASS

 

DESCRIPTION

                      19   CRUDE COAL TAR AND PITCHES; EVT TARS; PRESERVATIVE
TREATED LUMBER; BITUMINOUS CEMENT FOR FLASHING AND ROOFING; STRUCTURAL MEMBRANES
FOR BUILT-UP ROOF CONSTRUCTION: NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR
FELT; WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING
PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING
BITUMINOUS-COATED SURFACES; BITUMINOUS PROTECTED ROOFING, SIDING AND VALLEYS;
PRESERVATIVE TREATED WOOD PRODUCTS, NAMELY, PILINGS, POLES, POSTS, CROSSTIES,
LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL WOOD PRODUCTS FOR GENERAL
CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD PRODUCTS, NAMELY ARCHES BEAMS,
COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY CROSSARMS, PLYWOOD AND OTHER
STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD STRUCTURAL SHAPES FOR GENERAL
CONSTRUCTION PURPOSES AND PANELS, POLYESTER FLOORING; AND LIQUID AND LIQUIFIABLE
BITUMINOUS MASTIC AND ASPHALT ROOF COATINGS FOR BRUSHING AND SPRAYING; ALUMINUM
PITCH LIQUID; ALUMINUM PITCH SOLID     INDONESIA   02-112-ID   7/8/2005  
2005011083   2/13/2005   IDM000113504   REGISTERED   01    

CLASS

 

DESCRIPTION

                      01   COAL TAR PITCH; COAL TAR DERIVATIVES     ITALY  
02-112-IT   7/28/1967   508380   5/11/1989   815165   REGISTERED  
01, 02, 06, 07, 09, 16, 17, 19, 20

 

- 72 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      01   CHEMICAL PRODUCTS FOR USE IN THE INDUSTRY, SCIENCE,
PHOTOGRAPHY, AGRICULTURE, HORTICULTURE, FORESTRY; ARTIFICIAL AND SYNTHETIC
RESINS; PLASTICS IN THE FORM OF POWDERS, LIQUIDS OR PASTES, FOR INDUSTRIAL USE;
MANURES (NATURAL OR ARTIFICIAL); FIRE EXTINGUISHING COMPOSITIONS; TEMPERING
SUBSTANCES AND CHEMICAL PREPARATIONS FOR SOLDERING; CHEMICAL SUBSTANCES FOR
PRESERVING FOODSTUFFS; TANNING SUBSTANCES; AND ADHESIVE SUBSTANCES FOR USE IN
INDUSTRY       02   PAINTS, VARNISHES, LACQUERS; PRESERVATIVES AGAINST RUST AND
AGAINST DETERIORATION OF WOOD; COLORING MATTERS, DYESTUFFS; MORDANTS; NATURAL
RESINS; METALS IN FOIL AND POWDER FORM FOR PAINTERS, DECORATORS       06  
UNWROUGHT AND PARTLY WROUGHT COMMON METALS AND THEIR ALLOYS; ANCHORS, ANVILS,
BELLS, ROLLED AND CAST BUILDING MATERIALS; RAILS AND OTHER METALLIC MATERIALS
FOR RAILWAY TRACKS; CHAINS (EXCEPT DRIVING CHAINS FOR VEHICLES); CABLES AND
WIRES (NONELECTRIC); LOCKSMITHS’ WORK; METALLIC PIPES AND TUBES; SAFES AND CASH
BOXES; STEEL BALLS; HORSESHOES; NAILS AND SCREWS; OTHER GOODS IN NONPRECIOUS
METAL NOT INCLUDED IN OTHER CLASSES; ORES       07   MACHINES AND MACHINE TOOLS;
MOTORS (EXCEPT FOR LAND VEHICLES); MACHINE COUPLINGS AND BELTING (EXCEPT FOR
LAND VEHICLES); LARGE SIZE AGRICULTURAL IMPLEMENTS; INCUBATORS       09  
SCIENTIFIC, NAUTICAL, SURVEYING AND ELECTRICAL APPARATUS AND INSTRUMENTS
(INCLUDING WIRELESS), PHOTOGRAPHIC, CINEMATOGRAPHIC, OPTICAL, WEIGHING,
MEASURING, SIGNALING, CHECKING (SUPERVISION), LIFESAVING AND TEACHING APPARATUS
AND INSTRUMENTS; COIN OR COUNTERFREED APPARATUS; TALKING MACHINES; CASH
REGISTERS; CALCULATING MACHINES; FIRE EXTINGUISHING APPARATUS       16   PAPER
AND PAPER ARTICLES, CARDBOARD AND CARDBOARD ARTICLES; PRINTED MATTER;, NEWSPAPER
AND PERIODICALS, BOOKS; BOOKBINDING MATERIAL; PHOTOGRAPHS, STATIONERY; ADHESIVES
FOR STATIONARY ARTISTS’ MATERIALS; PAINT BRUSHES; TYPEWRITERS AND OFFICE
REQUISITES (EXCEPT FURNITURE); INSTRUCTIONAL AND TEACHING MATERIAL (OTHER THAN
APPARATUS); PLAYING CARDS; PRINTERS TYPE AND CLICHES (STEREOTYPES)       17  
GUTTA-PERCHA, INDIA RUBBER, BALATA AND SUBSTITUTES, ARTICLES MADE FROM THESE
SUBSTANCES AND NOT INCLUDED IN OTHER CLASSES; PLASTICS IN THE FORM OF SHEETS,
BLOCKS AND RODS, BEING FOR USE IN MANUFACTURE; MATERIALS FOR PACKING, STOPPING
OR INSULATING; ASBESTOS, MICA AND THEIR PRODUCTS; HOBE PIPES (NONMETALLIC)      
19   BUILDING MATERIALS, NATURAL AND ARTIFICIAL STONE, CEMENT, LIME MORTAR,
PLASTER AND GRAVEL; PIPES OF EARTHENWARE OR CEMENT, ROAD MAKING MATERIALS;
ASPHALT, PITCH AND BITUMEN; PORTABLE BUILDINGS; STONE MONUMENTS; CHIMNEY POTE  
 

 

- 73 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

  20   FURNITURE, MIRRORS, PICTURE FRAMES; ARTICLES (NOT INCLUDED IN OTHER
CLASSES) OF WOOD, CORK REEDS, CANE, WICKER, HORN, BONE, IVORY, WHALEBONE, SHELL,
AMBER, MOTHER-OF-PEARL, MEERSCHAUM, CELLOLOID, SUBSTITUTES FOR ALL THESE
MATERIALS, OR OF PLASTICS     JAPAN   02-112-JP   10/31/2001   2001097619  
7/11/2003   4690680   REGISTERED   02, 19    

CLASS

 

DESCRIPTION

                      19   CCA TREATED TIMBER; OTHER BUILDING TIMBER; TAR AND
PITCH       02   WOOD PRESERVATIVES     MALAYSIA   02-112-MY-2   11/2/2005  
05018584   4/20/2010   05018584   REGISTERED   02    

CLASS

 

DESCRIPTION

                      02   CREOSOTE FOR WOOD PRESERVATION     MALAYSIA  
02-112-MY   11/2/2005   05018583   4/20/2010   05018583   REGISTERED   01

 

- 74 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      01   CARBON BLACK FEEDSTOCK     MEXICO   02-112-MX-1  
6/15/1990   89343   6/25/1991   397005   REGISTERED   02    

CLASS

 

DESCRIPTION

                      02   PAINTS, VARNISHES, LACQUERS; PRESERVATIVES AGAINST
RUST AND AGAINST DETERIORATION OF WOOD; COLOURANTS; MORDANTS; RAW NATURAL
RESINS; METALS IN FOIL AND POWDER FORM FOR PAINTERS, DECORATORS, PRINTERS AND
ARTISTS     MEXICO   02-112-MX-4   5/8/2007   853132       PENDING   19    

CLASS

 

DESCRIPTION

                      19   BUILDING MATERIALS NON-METALLIC); NON-METALLIC RIGID
PIPES FOR BUILDING; ASPHALT PITCH AND BITUMEN; NON-METALLIC TRANSPORTABLE
BUILDINGS; MONUMENTS, NOT OF METAL, PARTICULARLY, TREATED WOOD PRODUCTS; FOR USE
IN RAILROADS (POLES, TIES AND BRIDGES); RAILROAD TRACK PRODUCTS (NOT OF METAL);
TREATED CROSSTIES (NOT OF METAL); SWITCH TIES (NOT OF METAL); LUMBER OF USE IN
RAILROADS (POLES, TIES AND BRIDGES), SPECIALTY TRACK WORK (NOT OF METAL),
EXCLUDING DECORATIVE STONE AND BRICK     MEXICO   02-112-MX-5   2/25/2008  
916400   2/11/2009   1083360   REGISTERED   19

 

- 75 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      19   NON-METALLIC RIGID PIPES FOR BUILDING; ASPHALT, PITCH
AND BITUMEN; NON-METALLIC TRANSPORTABLE BUILDINGS; MONUMENTS, NOT OF METAL;
TREATED WOOD PRODUCTS, RAILROAD TRACK PRODUCTS (NOT OF METAL), NAMELY, TREATED
CROSSTIES, SWITCH TIES, SWITCH TURNOUTS, PREPLATED TIES AND PANEL TIES; TREATED
CROSSTIES (NOT OF METAL); SWITCH TIES (NOT OF METAL); LUMBER, POLES; BRIDGE
MATERIALS; SPECIALTY TRACKWORK (NOT OF METAL); EXCLUDING DECORATIVE STONE AND
DECORATIVE BRICK     NEW ZEALAND   02-112-NZ   4/18/2005   728285   10/20/2005  
728285   REGISTERED   02, 19    

CLASS

 

DESCRIPTION

                      19   BUILDING MATERIALS (NON-METALLIC); ASPHALT, PITCH AND
BITUMEN; TREATED TIMBER; TREATED LUMBER; TREATED WOOD PRODUCTS; COAL TAR PITCH  
    02   PAINTS, VARNISHES, LACQUERS; PRESERVATIVES AGAINST RUST AND AGAINST
DETERIORATION OF WOOD; CREOSOTE     NORWAY   02-112-NO   9/13/2005   200509051  
5/24/2006   232835   REGISTERED   02, 19    

CLASS

 

DESCRIPTION

                      02   PAINTS, VARNISHES, LACQUERS; PRESERVATIVES AGAINST
RUST AND AGAINST DETERIORATION OF WOOD; COLOURANTS; MORDANTS; RAW NATURAL
RESINS; METALS IN FOIL AND POWDER FORM FOR PAINTERS, DECORATORS, PRINTERS AND
ARTISTS; CREOSOTE AND CREOSOTE OIL FOR WOOD PRESERVATION       19   BUILDING
MATERIALS (NON-METALLIC); NON-METALLIC RIGID PIPES FOR BUILDING; ASPHALT, PITCH
AND BITUMEN; NON-METALLIC TRANSPORTABLE BUILDINGS, MONUMENTS, NOT OF METAL; COAL
TAR PITCH    

 

- 76 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

PAKISTAN   02-112-PK   6/29/2005   211044   11/25/2011   211044   REGISTERED  
01    

CLASS

 

DESCRIPTION

                      01   NAPHTHALENE     PERU   02-112-PE-2   7/27/2005  
250154   12/16/2005   111314   REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   RAILROAD TIES - NOT OF METAL     PHILIPPINES  
02-112-PH   8/31/2005   42005008546   11/13/2006   42005008546   REGISTERED  
02, 19    

CLASS

 

DESCRIPTION

                      19   TREATED TIMBER       02   CREOSOTE FOR WOOD
PRESERVATION     SOUTH AFRICA   02-112-ZA     9607425   12/7/1999   9607425  
REGISTERED   02

 

- 77 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      02   PRESERVATIVES FOR WOOD; PAINTS VARNISHES; LACQUERS;
PRESERVATIVES AGAINST RUST; COLOURANTS; MORDANTS; RAW NATURAL RESINS; METALS IN
FOIL AND POWDER FORM FOR PAINTERS, DECORATORS, PRINTERS AND ARTISTS     TAIWAN  
02-112-TW   10/5/2001   90041149   11/16/2002   1021464   REGISTERED   01    

CLASS

 

DESCRIPTION

                      01   NAPHTHALENE AND CREOSOTE FOR CHEMICAL PURPOSES    
TURKEY   02-112-TR   5/2/2005   200516639   5/2/2005   200516639   REGISTERED  
19    

CLASS

 

DESCRIPTION

                      19   ASPHALT, PITCH, BITUMEN, TAR; MATERIALS FOR MAKING,
COATING AND REPAIRING ROAD… SAND, GRAVEL, MOSAIC, FINE GRAVEL; DRY MIXTURES OF
NATURAL MATERIALS SUCH AS SANDSTONE, SAND, GRAVE, AQUARIUM SAND . . . LIME;
CEMENT; GYPSUM . . . STONE, ARTIFICIAL STONE; MARBLE, ARTIFICIAL MARBLE,
INTERIOR AND EXTERIOR BUILDING AND FLOOR FACINGS OF STONE AND ARTIFICIAL STONE,
TILES, PAVING STONES, BORDER STONES . . . CONCRETE PANELS, CONCRETE PIPES, JOINT
PIECES, PANELS, WALLS, GIRDERS AND COLUMNS, ROOFING, PREFABRICATED CONCRETE
STRUCTURES, PORTABLE STRUCTURES OF CONCRETE POLES OF CONCRETE, PALINGS, POLES OF
CONCRETE FOR ELECTRIC AND COMMUNICATION LINES, CONCRETE BARRIERS, BENCHES,
FLOWER BEDS . . . PANELS, WALLS, PARTITIONS, BUILDING ELEMENTS OF GYPSUM;
PREFABRICATED BUILDING ELEMENTS OF GYPSUM . . . ASBESTOS PIPES, JOINT PIECES,
TRAFFIC SIGNS NOT OF METAL, MECHANICAL FOR ROADS, MONUMENTS AND STATUES OF
CONCRETE STONE OR MARBLE . . . MODULE STRUCTURES OF WOOD AND PREFABRICATED
BUILDING ELEMENTS, WOODWORK, DOORS OF WOOD, WINDOWS AND DOORS OF WOOD, WINDOW
AND DOOR CASES, VENETIAN BLIND, JALOUSIES, SHUTTERS, WAINSCOTING, PARTITIONS,
CABANAS OF WOOD, HUTS OF WOOD; PARQUETS OF WOOD; PLYWOOD; FIBREBOARDS . . .
SEMI-WORKED TIMBERS, WOOD POLES, WOOD, WOODEN BEAMS, BEAMS . . . MODULE
STRUCTURES OF PLASTIC OR SYNTHETIC, PREFABRICATED BUILDING ELEMENTS, PLASTIC
PARTITIONS, CABINETS; PLASTIC DOORS, WINDOWS AND DOOR AND WINDOW CASES, VENETIAN
BLIND, JALOUSIES, SHUTTERS, BUILDING PIPES OF PLASTIC AND PARTS THEREOF,
UNLOADING PIPES, GUTTERS, NATURAL OR SYNTHETIC VENEERS, SYNTHETIC COATINGS THAT
CAN BE STUCK WITH HEAT . . . BUILDING GLASS; GLASSES, DOUBLE GLASS, GLASS PLATES
FOR ROOFS, GLASS BRICK, GLASS PANELS, GLASS TILES . . . BITUMINOUS ROOFING
CARDBOARDS; BITUMINOUS VENEERS . . . PREFABRICATED SWIMMING POOLS NOT OF METAL  
 

 

- 78 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

UNITED ARAB EMR   02-112-AE   1/25/2006   77046   12/10/2006   78110  
REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   COAL TAR PITCH     UNITED KINGDOM   02-112-GB-9  
2/18/1976   B1059040   2/15/1978   B1059040   REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   NON-METALLIC BUILDING MATERIALS, CONCRETE, PIPES OF
EARTHENWARE OR OF CEMENT, NON-METALLIC ROAD MAKING MATERIALS, ASPHALT, PITCH,
BITUMEN, PAVING MATERIALS; TIMBER (OTHER THAN UNSAWN TIMBER) AND ARTICLES MADE
FROM TIMBER; COAL-TAR; COATINGS (NOT BEING PAINTS) FOR BUILDING AND CIVIL
ENGINEERING CONSTRUCTION PURPOSES; NATURAL AND ARTIFICIAL STONE    
UNITED STATES   02-112-US-2   11/4/1993   74/456,586   7/4/1995   1,902,735  
REGISTERED   19

 

- 79 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

   

CLASS

 

DESCRIPTION

                      19   BITUMEN CEMENT FOR FLASHING AND ROOFING; STRUCTURAL
MEMBRANES FOR BUILT-UP ROOF CONSTRUCTION; NAMELY, TAR-SATURATED FABRIC, ASPHALT
AND TAR FELT; WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF
COATING PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING
BITUMINOUS-COATED SURFACES, BITUMINOUS PROTECTED ROOFING, SIDING AND VALLEYS;
PRESERVATIVE TREATED WOOD PRODUCTS; NAMELY, PILINGS, POLES, POSTS, CROSSTIES,
LUMBER, STRUCTURAL SUPPORTS AND GENERAL CONSTRUCTIONS PURPOSES; LAMINATED
STRUCTURAL WOOD PRODUCTS, NAMELY ARCHES, BEAMS, COLUMNS, DECKING, LIGHTING
STANDARDS, UTILITY CROSSARMS, PLYWOOD AND OTHER STRUCTURAL MEMBERS; REINFORCED
PLASTIC STANDARD STRUCTURAL SHAPES FOR GENERAL CONSTRUCTION PURPOSES AND PANELS;
POLYESTER FLOORING; AND LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND ASPHALTIC
ROOF COATINGS FOR BRUSHING AND SPRAYING     UNITED STATES   02-112-US-3  
11/4/1993   74/456,289   9/19/1995   1,919,197   REGISTERED   04, 19    

CLASS

 

DESCRIPTION

                      04   FUEL, NAMELY COKE       19   CRUDE COAL TAR AND
PITCHES AND PRESERVATIVE TREATED LUMBER     UNITED STATES   02-112-US-4  
11/4/1993   74/456,593   12/12/1995   1,940,412   REGISTERED   01    

CLASS

 

DESCRIPTION

                      01   ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS, NAPHTHALENE,
COAL, TAR BASES IN CRUDE AND PURE FORM, NAMELY QUINOLINE AND PYRIDINE, SYNTHETIC
PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC ANHYDRIDE, AND MALEIC
ANHYDRIDE, SOLD IN BULK TO THE TAR, COKE AND ALUMINUM INDUSTRIES; FLOTATION
OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN THE MANUFACTURE OF
PAINTS AND SOLVENTS    

 

- 80 -



--------------------------------------------------------------------------------

 

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

UNITED STATES   02-112-US-15   4/19/2005   78/611,936   10/17/2006   3,156,761  
REGISTERED   40    

CLASS

 

DESCRIPTION

                      40   TREATMENT AND DISPOSAL OF CROSSTIES, SWITCH TIES,
LUMBER, CROSSING PANELS, POLES, AND PILING     UNITED STATES   02-112-US-1  
2/1/1982   73/348,052   6/7/1983   1,241,176   REGISTERED   17    

CLASS

 

DESCRIPTION

                      17   ISOCYANURATE FOAM INSULATION     VIETNAM   02-112-VN
  9/29/2005   4200512727   8/23/2007   86926   REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   PRESERVATIVE TREATED LUMBER; TREATED TIMBER    

 

- 81 -



--------------------------------------------------------------------------------

 

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

NORSIP                         EUROPEAN UNION (C   02-127-CT   10/6/2003  
3393733   2/8/2005   3393733   REGISTERED   01, 04, 19    

CLASS

 

DESCRIPTION

                      01   EVT TAR, PHTHALIC ANHYDRIDE       04   BENZENE, CRUDE
BENZOLE, BASE OILS, CARBOLIC OIL, BENZOLE ABSORBING OIL, COAL TAR OIL MIXTURES  
    19   ALUMINUM PITCH SOLIDS, ALUMINUM PITCH LIQUIDS, LIQUID PITCHES, PENCIL
PITCH, SPECIAL PITCHES, ANTHRACENE PASTE     ONYX                        
UNITED STATES   02-115-US   2/10/2000   75/915,987   9/4/2001   2,486,239  
REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   COLD PROCESS ROOFING SYSTEM COMPRISING TAR COATINGS,
INSULATION MATERIALS, REINFORCING FABRICS AND ADHESIVES    

 

- 82 -



--------------------------------------------------------------------------------

COUNTRY

 

REFERENCE #

 

FILED

 

APP#

 

REG DT

 

REG #

 

STATUS

 

CLASSES

ORGOL                         EUROPEAN UNION (C   02-125-CT   10/1/2001  
2393684   3/12/2004   02393684   REGISTERED   19    

CLASS

 

DESCRIPTION

                      19   BITUMEN; BITUMINOUS COATINGS; BITUMINOUS PRODUCTS;
COAL TAR; MACADAM; ROAD COATING MATERIALS; TAR AND TARRED STRIPS; COMPOSITIONS
FOR PRODUCING TAR MACADAM     UNITED KINGDOM   02-125-GB   10/26/1993   1551688
  10/26/1993   1551688   REGISTERED   19    

CLASS

 

DESCRIPTION

                        19  

BITUMEN; BITUMINOUS COATINGS; BITUMINOUS PRODUCTS; COAL TAR; MACADAM; ROAD
COATING MATERIALS; TAR AND TARRED STRIPS; COMPOSITIONS FOR PRODUCING TAR MACADAM

 

 

              END OF REPORT   TOTAL ITEMS SELECTED   95

 

- 83 -



--------------------------------------------------------------------------------

KOPPERS INC. - Patent Property Report

As of March 7, 2013

 

Title

   Country    Status    App Serial No.    Filing Date    Patent No.    Date
Issued    Owner    Webb
Ref.: “Center Supported Bond Joint for Railroad Track”    CA    ISSUED    111389
   5/30/2005    111389    1/16/2007    KOPPERS


DELAWARE,
INC.

   050087 “Center Supported Bond Joint”    US    ISSUED    29/221,351   
1/13/2005    D576,023    9/2/2008    KOPPERS


DELAWARE,
INC.

   040275 “Center Supported Bond Joint”    US    PENDING    13/473,074   
5/16/2012          KOPPERS


DELAWARE,
INC.

   121603 “Chopped Carbon Fiber Preform Processing Method Using Coal Tar Pitch
Binder”    JP    PUBLISHED    2006515131    6/1/2004          KOPPERS


DELAWARE,
INC.

   111582 “Coal Tar and Hydrocarbon Mixture Pitch and the Preparation and Use
Thereof”    US    ISSUED    10/476,017    5/9/2002    7,066,997    6/27/2006   
PNC BANK,


NATIONAL
ASSOCIATION

   111574 “Coal Tar and Hydrocarbon Mixture Pitch and the Preparation and Use
Thereof”    US    ISSUED    11/388,238    3/22/2006    7,465,387    12/16/2008
   PNC BANK,


NATIONAL
ASSOCIATION

   111576



--------------------------------------------------------------------------------

Title

   Country    Status    App Serial No.    Filing Date    Patent No.    Date
Issued    Owner    Webb
Ref.: “Coal Tar and Hydrocarbon Mixture Pitch and the Preparation and Use
Thereof    ZA    ISSUED    2005/6071    5/9/2002    2005/6071    3/29/2006   
KOPPERS


DELAWARE,
INC.

   122528 “Coal Tar and Hydrocarbon Mixture Pitch and the Preparation and Use
Thereof’    JP    PENDING    2002-589597    5/9/2002          KOPPERS


INDUSTRIES OF
DELAWARE,
INC.

   111571 “Coal Tar and Hydrocarbon Mixture Pitch and the Preparation and Use
Thereof’    ZA    PUBLISHED    2003/08434    5/9/2002          KOPPERS


COMPANY,
INC.

   111573 “Coal Tar and Hydrocarbon Mixture Pitch Production using a High
Efficiency Evaporate Distillation Process”    US    ISSUED    09/853,372   
5/11/2001    7,033,485    4/25/2006    PNC BANK,


NATIONAL
ASSOCIATION

   111562 “Coal Tar Pitch Blend Having Low Polycyclic Aromatic Hydrocarbon
Content and Method of Making Thereof”    US    ISSUED    08/513,329    8/10/1995
   5,746,906    5/5/1998    PNC BANK,


NATIONAL
ASSOCIATION

   111502



--------------------------------------------------------------------------------

Title

   Country    Status    App Serial No.    Filing Date    Patent No.    Date
Issued    Owner    Webb
Ref.: “Composite Pole”    AU    PUBLISHED    2007215390    2/15/2007         
KOPPERS WOOD
PRODUCTS PTY
LTD.    111524 “Concrete Railroad Tie Insulator Spacer and Fastening System”   
MX    PUBLISHED    MX/a/2001/008756    8/30/2001          KSA LIMITED
PARTNERSHIP    111548 “Concrete Railroad Tie Turnout Assembly”    MX    PENDING
   PA/a/2005/004835    10/23/2003          KSA LIMITED
PARTNERSHIP    110365 “Concrete Railroad Tie Two-Piece Insulator Spacer and
Fastening System”    MX    PUBLISHED    MX/a/2003/003088    4/9/2003         
KSA LIMITED
PARTNERSHIP    111543 “Cross-Tie Pre-Plating System”    US    ISSUED   
08/207,118    2/28/1994    5,343,606    9/6/1994    KOPPERS


DELAWARE,
INC.

   111084 “Cross-Tie Pre-Plating System”    US    ISSUED    08/300,749   
9/6/1994    5,528,807    6/25/1996    KOPPERS


DELAWARE,
INC.

   111085 “Cross-Tie Pre-Plating System”    US    ISSUED    08/665,670   
6/20/1996    5,813,103    9/29/1998    KOPPERS


DELAWARE,
INC.

   111086 “Cross-Tie Pre-Plating System”    US    ISSUED    09/161,135   
9/25/1998    6,119,327    9/19/2000    KOPPERS


DELAWARE,
INC.

   111088



--------------------------------------------------------------------------------

Title

   Country    Status    App Serial No.    Filing Date    Patent No.    Date
Issued    Owner    Webb
Ref.: “Cross-Tie Pre-Plating System”    US    ISSUED    09/273,600    3/22/1999
   6,131,272    10/17/2000    KOPPERS


DELAWARE,
INC.

   111089 “Cross·Tie Pre-Plating System”    US    ISSUED    09/689,330   
10/12/2000    6,543,118    4/8/2003    KOPPERS


DELAWARE,
INC.

   111090 “Gauge Plate and Switch Rod Insulators”    US    ISSUED    09/72,354
   11/27/2000    6,305,614    10/23/2001    KOPPERS


DELAWARE,
INC.

   001916 “Gauge Plate and Switch Rod Insulators”    US    ISSUED    09/941,010
   8/28/2001    6,422,479    7/23/2002    KOPPERS


DELAWARE,
INC.

   011014 “Gauge Plate and Switch Rod Insulators”    US    ISSUED    09/089,958
   6/3/1998    6,170,756    1/9/2001    KOPPERS


DELAWARE,
INC.

   980148 “Gauge Plate and Switch Rod Insulators”    CA    ISSUED    2,239,651
   6/4/1998    2,239,651    2/19/2002    KOPPERS


DELAWARE,
INC.

   980729 “Insulated Rail Joint Incorporating Spacer-Impregnated Adhesive and
Method for Bonding Insulated Rail Joints”    US    ISSUED    08/246,596   
5/20/1994    5,503,331    4/2/1996    KOPPERS


DELAWARE,
INC.

   940513 “Lap Joint”    US    ISSUED    11/900,635    9/12/2007    8,113,441   
2/14/2012    KOPPERS


DELAWARE,
INC.

   071812



--------------------------------------------------------------------------------

Title

   Country    Status    App Serial No.    Filing Date    Patent No.    Date
Issued    Owner    Webb
Ref.: “Lap Joint”    CA    PUBLISHED    2,602,622    9/14/2007          KOPPERS
DELAWARE,
INC.    073287 “Lap Joint”    US    PUBLISHED    13/350,886    1/16/2012      
   KOPPERS


DELAWARE,
INC.

   113069 “Low-PAH Pitch and Process for Same”    ME    PUBLISHED    949,105   
   194,872       KOPPERS
DELAWARE,
INC.    “Low-PAH Pitch and Process for Same”    US    PUBLISHEDF    08/156,240
   11/23/1993    5,534,134    7/9/1996    KOPPERS
DELAWARE,
INC.    “Mesophase Pitch and Preparation from Quinoline Insoluble Free Coal Tar
Pitch Distillate”    EP    PENDING    11153716.3    5/9/2002    2363446      
KOPPERS


DELAWARE,
INC.

   121281 “Method and Arrangement to Insulate Rail Ends”    US    ISSUED   
11/375,372    3/14/2006    7,975,933    7/12/2011    KOPPERS


DELAWARE,
INC.

   060529 “Method and Arrangement to Insulate Rail Ends”    US    ISSUED   
13/037,483    3/1/2011    8,302,878    11/6/2012    KOPPERS


DELAWARE,
INC.

   110242 “Method and Arrangement to Insulate Rail Ends”    CA    PENDING   
2,600,746    3/14/2006          KOPPERS


DELAWARE,
INC.

   073279



--------------------------------------------------------------------------------

Title

   Country    Status    App Serial No.    Filing Date    Patent No.    Date
Issued    Owner    Webb
Ref.: “Modular Insulated Tie Plate”    US    PENDING    13/723,264    12/21/2012
         KOPPERS


DELAWARE,
INC.

   121142 “Notched Tie Plate Insulator”    US    ISSUED    12/199,915   
8/28/2008    8,042,747    10/25/2011    KOPPERS


DELAWARE,
INC.

   082683 “Notched Tie Plate Insulator”    CA    PUBLISHED    2,639,207   
8/28/2008          KOPPERS


DELAWARE,
INC.

   082697 “Process for Making Carbon Electrode Impregnating Pitch from Coal Tar”
   JP    PENDING    7500143    7/30/1993          KOPPERS


INDUSTRIES,
INC.

   111556 “Profiled Bar”    US    ISSUED    29/181,073    5/2/2003    D497,326
   10/19/2004    KOPPERS


DELAWARE,
INC.

   030522 “Profiled Bar”    US    ISSUED    10/838,173    5/3/2004    7,097,112
   8/29/2006    KOPPERS


DELAWARE,
INC.

   040305 “Profiled Bar”    CA    ISSUED    2,466,137    5/3/2004    2,466,137
   7/5/2011    KOPPERS


DELAWARE,
INC.

   044071 “Rail Joint Bars and Rail Joint Assemblies”    US    ISSUED   
10/838,172    5/3/2004    7,090,143    8/15/2006    KOPPERS


DELAWARE,
INC.

   043808 “Rail Joint Bars and Rail Joint Assemblies”    CA    ISSUED   
2,466,134    5/3/2004    2,466,134    12/18/2012    KOPPERS


DELAWARE,
INC.

   043823 “Rail Joint Bars and Rail Joint Assemblies”    US    ISSUED   
11/503,865    8/14/2006    7,490,781    2/17/2009    KOPPERS


DELAWARE,
INC.

   062466



--------------------------------------------------------------------------------

Title

   Country    Status    App Serial No.    Filing Date    Patent No.    Date
Issued    Owner    Webb
Ref.: “Rail Joint Bars and Rail Joint Assemblies”    US    ISSUED    12/353,269
   1/14/2009    8,123,144    2/28/2012    KOPPERS


DELAWARE,
INC.

   083596 “Rail Joint Bars and Rail Joint Assemblies”    CA    PENDING   
2,792,005    5/3/2004          PORTEC RAIL
PRODUCTS,
INC.    122510 “Rail Joint for Railroad Track”    CA    ISSUED    104675   
10/28/2003    104675    4/22/2005    KOPPERS


DELAWARE,
INC.

   031982 “Saturated Aircraft Brake Preform Including Coal Tar Pitch and
Preparation Thereof”    EP    PENDING    11153714.8    5/9/2002    2363619      
KOPPERS


DELAWARE,
INC.

   121282 “Single Bend Rail”    US    PENDING    61/701,185    9/14/2012      
   KOPPERS


DELAWARE,
INC.

   120075 “Tie Plate”    CA    ISSUED    2,445,491    10/17/2003    2,445,491   
6/14/2011    KOPPERS


DELAWARE,
INC.

   032009 “Tie Plate”    US    ISSUED    11/269,160    11/7/2005    7,261,244   
8/28/2007    KOPPERS


DELAWARE,
INC.

   053354 “Wrap-Around Joint Bar Sleeve Insulator”    US    ISSUED    29/236,399
   8/15/2005    D547,642    7/31/2007    KOPPERS


DELAWARE,
INC.

   044647 “In Situ Mesophase Pitch Infiltration of Carbon Fiber Preforms with
Optional CVI/CVD Step”    US    PENDING    61/722,844             KOPPERS


DELAWARE,
INC.

  



--------------------------------------------------------------------------------

Schedule 6.1.18

PARTNERSHIPS AGREEMENTS: LLC AGREEMENTS

Koppers Asia LLC Operating Agreement, dated as of November 20, 2007, by and
between Koppers Inc. and Koppers Asia LLC

Koppers Ventures LLC Operating Agreement dated February 2, 2010, by Koppers
World-Wide Ventures Corporation

KSA Partnership Agreement dated April 12, 1991, amended April 12, 1991, second
amendment June 9, 2003, between Concrete Partners, Inc., Koppers Concrete
Products, Inc. and Sherman-Abetong, Inc



--------------------------------------------------------------------------------

Schedule 6.1.19

Insurance Policies

The following Insurance policies are in effect for Koppers Inc. as of March
    , 2013

 

Coverage

   Carrier    Limits

Executive Risks (Worldwide)

     

D&O / ODL

   Chubb    $10,000,000

First Excess D&O

   AIG    $10,000,000

Second Excess D&O

   Navigators    $10,000,000

Side A Excess DIC

   Travelers    $10,000,000

Koppers UK D&O

   Chubb    $1,000,000

Koppers Australia D&O

   Chubb    $1,000,000

Koppers Denmark D&O

   Chubb    $1,000,000

Koppers Netherlands D&O

   Chubb    $1,000,000

Koppers China D&O

   Chubb    $1,000,000

Fiduciary

   Chubb    $10,000,000

Employment Practices

   Chubb    $10,000,000

Crime

   Zurich    $5,000,000

Special Coverage ( expires 11/1/14)

   Chubb    $5,000,000

Koppers US

     

Casualty

     

Primary Workers Compensation

   Chartis    Statutory /$2,000,000

Primary Employers Liability

   Chartis    $2,000,000

Primary General Liability

   Chartis   

General Aggregate

   Chartis    $3,000,000

Products Completed

   Chartis    $3,000,000

Personal & Advertising

   Chartis    $1,000,000

Fire Damage Limit

   Chartis    $1,000,000

Medical Expense

   Chartis    $1,000,000

Employee Benefit

   Chartis    $1,000,000

Primary Automobile

   Chartis   

Liability

   Chartis    $2,000,000

Auto Medical Payments

   Chartis    $10,000

Motorist Coverage

   Chartis    $2,000,000

Umbrella

   Chartis    $23,000,000 xs Primary

Excess Liability

   XL    $75,000,000 xs $25,000,000

Excess Liability

   Catlin    $25,000,000 xs $100,000,000

Excess Liability

   Iron-Starr    $25,000,000 xs $125,000,000

Punitive Damages Excess

   Catlin    $25,000,000

International Liability (DIC)

     

General Liability

   Chartis    $4,000,000

Workers Compensation

   Chartis    $2,000,000

Automobile

   Chartis    $2,000,000

Employers Liability

   Chartis    $2,000,000



--------------------------------------------------------------------------------

Repatriation

   Chartis    $250,000

Accidental Death & Dismemberment

   Chartis   

Per Person ( US / Canada)

   Chartis    $50,000

Per Person (Third Country Nationals )

   Chartis    $25,000

Aggregate

   Chartis    $500,000

Property

     

All Risks Boiler and Machinery

   Chartis    $110,000,000 of $250,000,000

Boiler and Machinery

   HDI    $110,000,000 of $250,000,000

Boiler and Machinery

   LIU    $30,000,000 of $250,000,000

Marine Liability

   Allianz    $1,000,000

Excess Marine Liability

   ProSight    $18,000,000 of $24,000,000

Excess Marine Liability

   Starr    $6,000,000 of $24,000,000

Motor Truck Cargo Liability

   Allianz    $10,000

Business Travel

     

Class 1- full time salaried employees

   Chartis    5 X Salary max of $1,500,000

Class 2- Outside Directors

   Chartis    $250,000

Class 3 - Eligible Spouse / Children

   Chartis    Spouse $100,000 Children $25,000

Koppers Europe

     

Property / Boiler / Machinery

   Chartis/HDI/LIU    US Global

Marine Liability

   Allianz    $1,000,000

Excess Marine Liability

   ProSight    $18,000,000 of $24,000,000

Excess Marine Liability

   Starr    $6,000,000 of $24,000,000

UK Employer Liability

   Zurich    £ 25,000,000

Koppers Europe Public & Products Liability

   Ace    $ 2,000,000.00

Umbrella Casualty

   Chartis    US Global

Excess Liability

   XL/Catlin/Iron-Starr    US Global

UK Motor Fleet

   Zurich    Unlimited for personal injury Third Party Property Damage

UK & Netherlands Computer

   RSA    £ 1,010,000

UK Hired in Plant

   Zurich    £ 1,200,000

UK Customs

   Norwich Union   

Russia Policy ( Rail Cars)

   Igosstrakh    Property $2 million USD Liability $1 million USD

UK Personal Accident & Travel

   Chartis    Various

Koppers Australia

     

Property / Boiler / Machinery

   Chartis/HDI/LIU    US Global

Marine Liability

   Allianz    $1,000,000

Excess Marine Liability

   ProSight    $18,000,000 of $24,000,000

Excess Marine Liability

   Starr    $6,000,000 of $24,000,000

Workers Compensation

   QBE    Statutory

General Liability / Products

   QBE    $5,000,000

Umbrella Casualty

   Chartis    US Global

Excess Liability

   XL/Catlin/Iron-Starr    US Global

Fidelity Guarantee

   Chubb    $250,000

Motor Vehicle Fleet

   Allianz    $30,000,000

Pollution Legal Liability

   Ace    $50,000,000 of $100,000,000    XL    $50.000.000 of $100,000,000



--------------------------------------------------------------------------------

Schedule 6.1.21

MATERIAL CONTRACTS

Joint Venture Contract for the establishment of Koppers (Jiangsu) Carbon
Chemical Company Limited between Koppers International B.V. and Yizhou Group
Company Limited dated September 10, 2012.

Indenture, by and among Koppers Inc., Koppers Holdings Inc., the Subsidiary
Guarantors party thereto and Wells Fargo Bank, National Association, dated as of
December 1, 2009.

Subscription Agreement by and between Koppers Inc. and Mr. Walter Turner dated
December 1, 2009.

Exchange and Registration Rights Agreement by and among Koppers Inc., Koppers
Holdings and the other guarantors party hereto, Goldman, Sachs & Co., Banc of
America Securities LLC, RBS Securities Inc. and UBS Securities LLC, dated
December 1, 2009.

Asset Purchase Agreement by and between Koppers Inc. and Koppers Company, Inc.,
dated as of December 28, 1988.

Asset Purchase Agreement Guarantee provided by Beazer PLC, dated as of
December 28, 1988.

Employment agreement with Steven R. Lacy dated April 5, 2002.

Retirement Plan of Koppers Industries, Inc. and Subsidiaries for Salaried
Employees.

Koppers Industries, Inc. Non-contributory Long Term Disability Plan for Salaried
Employees.

Koppers Industries, Inc. Employee Savings Plan.

Koppers Industries, Inc. Survivor Benefit Plan.

Employment agreement with Brian H. McCurrie dated October 13, 2003.

Amendment and Restatement to Article VII of the Asset Purchase Agreement by and
between Koppers Inc. and Beazer East, Inc., dated July 15, 2004.

2004 Restricted Stock Unit Plan.

Agreement and Plan of Merger dated as of November 18, 2004, by and among Koppers
Inc., Merger Sub for KI Inc. and Koppers Holdings Inc. (f/k/a KI Holdings Inc.).

Form of Change in Control Agreement entered into as of October 20, 2005 between
Koppers Holdings Inc. (f/k/a KI Holdings Inc.) and certain executive officers.

Amended and Restated 2005 Long Term Incentive Plan



--------------------------------------------------------------------------------

Asset Purchase Agreement dated April 28, 2006 between Reilly Industries, Inc.
and Koppers Inc.

Form of Amendment to Change in Control Agreement entered into as of May 25, 2006
between the Koppers Inc. and the named Executive.

Joint Venture Contract in relation to the establishment of Tangshan Koppers
Kailuan Carbon Chemical Co., LTD, among Kailuan Clean Coal Company Limited,
Koppers Mauritius, and Tangshan Iron & Steel Co. Ltd.

Koppers Holdings Inc. Benefit Restoration Plan.

Purchase Agreement dated as of August 3, 2008 by and among Koppers Inc., Carbon
Investments, Inc., and ArcelorMittal S.A.

Koppers Inc. Supplemental Executive Retirement Plan I.

Koppers Inc. Supplemental Executive Retirement Plan II.

Amendment to Employment Agreement with Steven R. Lacy effective as of January 1,
2009.

Amendment to Employment Agreement with Brian H. McCurrie effective as of
January 1, 2009.

Amendment to Koppers Holdings Inc. Benefit Restoration Plan effective as of
January 1, 2009.

Amendment to the Employee Savings Plan of Koppers Inc. and Subsidiaries
effective as of January 1, 2008.

Amendment to the Retirement Plan for Koppers Inc. effective January 1, 2008.

Senior Management Corporate Incentive Plan.

Management Incentive Plan.

Restricted Stock Unit Issuance Agreement – Time Vesting.

Restricted Stock Unit Issuance Agreement – Performance Vesting.

Notice of Grant of Stock Option.

Amendment #2 to Employment Agreement with Brian H. McCurrie effective May 1,
2010.

Form of Koppers Holdings Inc. Restricted Stock Unit Issuance Agreement
Non-Employee Director –Time Vesting.

Letter Agreement dated October 4, 2006.



--------------------------------------------------------------------------------

Summary of Terms and Conditions of Employment for Mark R. McCormack.

Amendment No. 1 to Change in Control Agreement by and between Leroy M. Ball, Jr.
and the Company, dated December 19, 2012.

Amendment No. 3 to Change in Control Agreement by and between Thomas D. Loadman
and the Company dated December 19, 2012.

Amendment No. 2 to Employment Agreement with Steven R. Lacy effective
December 19, 2012.

Amendment No. 3 to Employment Agreement with Brian McCurrie effective
December 19, 2012.

Amendment No. 3 to Employment Agreement with Brian McCurrie effective
December 19, 2012.

Employment Agreement between Koppers Inc. and Walter W. Turner effective
January 1, 2013.

2013 Restricted Stock Unit Issuance Agreement – Time Vesting for Walter W.
Turner.

2013 Restricted Stock Unit Issuance Agreement – Performance Vesting for Walter
W. Turner.

2013 Notice of Grant of Stock Option for Walter W. Turner.



--------------------------------------------------------------------------------

Schedule 6.1.23

EMPLOYEE BENEFIT PLAN DISCLOSURES

None.



--------------------------------------------------------------------------------

SCHEDULE 6.1.25

ENVIRONMENTAL DISCLOSURES

Section 6.1.25(i):

 

1) In July 2008, the Illinois EPA (“IEPA”) issued two Notices of Violation to
the Stickney, Illinois facility alleging improper management of hazardous
materials and demanding an investigation of the site. One notice was for the
owned portion of the site (38 acres) and one Notice was for the leased terminal.
Subsequently, the terminal owner, Metropolitan Water Reclamation District
(“MWRD”) issued a Default Notice on the lease and demanded Koppers cure the
default within 90 days. Koppers, Inc. (the “Company”) has met with IEPA and
gained consensus on a work plan for investigation for both sites. MWRD indicates
they will not pursue the default notice unless the Company fails to comply with
IEPA requirements for the investigation and remediation.

 

2) In February 2007, the United States Environmental Protection Agency (“EPA” or
“USEPA”) Region IV issued an Information Request to both the Company and Beazer
East, Inc. regarding the investigation and remediation of the Grenada,
Mississippi facility. In subsequent meetings, the parties agreed to additional
investigation to address alleged information gaps in the on-going investigation.

 

3) Portland Harbor Superfund. The Company has been named as one of the
potentially responsible parties (“PRPs”) at the Portland Harbor CERCLA site
located on the Willamette River in Oregon. The Company currently operates a coal
tar pitch terminal near the site. The Company has responded to an EPA
information request and has executed a PRP agreement which outlines the process
to develop an allocation of past and future costs among more than 80 parties to
the site. The Company believes that it is a de minimus contributor at the site.
Additionally, a separate natural resources damages assessment (“NRDA”) is being
conducted by a local trustee group. The NRDA is intended to identify further
information necessary to estimate liabilities for remediation based settlements
of national resource damages (“NRD”) claims. The Company may also incur
liabilities under the NRD process and has entered into a separate process to
develop an allocation of NRD cost.

On March 30, 2012, a draft Feasibility Study (“FS”) was submitted to EPA by the
Lower Willamette Group (“LWG”), a group of certain PRPs which has been
conducting the investigation of the site. The draft FS identifies ten possible
remedial alternatives which range in cost from approximately $170 million to
$1.8 billion. The FS does not determine who is responsible for remediation costs
or select remedies. The FS is under review by the EPA which will issue a final
decision on the nature and extent of the final remediation. Responsibility for
implementing and funding that work will be decided in a separate allocation
process.

Other than the estimated costs of participating in the PRP group at the Portland
Harbor CERCLA site, the Company has not provided a reserve for this matter
because there has not been a determination of the total cost of the
investigation, the remediation that will be required, the amount of natural
resources damages or how those costs will be allocated



--------------------------------------------------------------------------------

  among the PRPs. Accordingly, the Company believes that it cannot reasonably
determine the probability of a loss, and the amount of loss, if any, cannot be
reasonably estimated. An unfavorable resolution of this matter may have a
material adverse effect on the Company’s business, financial condition, cash
flows and results of operations.

 

4) Newark Bay Superfund. In September 2009, the Company received a general
notice letter notifying it that it may be a PRP at the Newark Bay CERCLA site.
In January 2010, Koppers Inc. submitted a response to the general notice letter
asserting that Koppers Inc. is a de minimus party at this site.

Other than the estimated costs of participating in the PRP group at the Newark
Bay CERCLA site, the Company has not provided a reserve for this matter because
there has not been a determination of the total cost of the investigation, the
remediation that will be required, the amount of natural resources damages or
how those costs will be allocated among the PRPs. Accordingly, the Company
believes that it cannot reasonably determine the probability of a loss, and the
amount of loss, if any, cannot be reasonably estimated. An unfavorable
resolution of this matter may have a material adverse effect on the Company’s
business, financial condition, cash flows and results of operations.

 

5) In addition, the Company has been notified that it is a PRP in the following
site and has joined the PRP group at the following site:

a. LWD, Calvert City, Kentucky - In 2009, USEPA accepted completion of remedial
activities at the site. Subsequently, the Kentucky Department of Environmental
Protection (“KYDEP”) identified additional potential work areas. Final costs and
a consent order are being prepared to complete the PRP’s approved scope of work
and operation and maintenance (“O&M”) plan for these areas. The PRPs and other
settling parties have signed an agreement with USEPA to settle USEPA’s claim for
past recovery cost reimbursement. The agreement will be finalized by USEPA and
issued for public comments in the near future. The PRP Group’s and USEPA’s
tolling agreements with non-settling parties expired on 12/31/2012 and the PRPs
filed suit against non-settling parties at that time. The Company does not
believe that on an individual basis this matter would have a material adverse
effect on the Company’s business, financial condition, cash flows and results of
operations.

 

6) See also Item 2 (Gainesville matter) on Schedule 6.1.7

Section 6.1.25(ii):

Follansbee, WV NPDES – a permit was issued in February 2013 with modified
discharge limits on certain parameters which the Company cannot currently meet.
The Company has appealed the modified discharge limits on those certain
parameters (and certain other minor matters) and is working with the West
Virginia DEP to resolve the issues.

Guthrie, KY air permit – As the result of installation of new equipment,
Kentucky required the Company to perform air emission testing. The results of
such testing are in discussion and may result in modified permit limits.



--------------------------------------------------------------------------------

Clairton, PA air permit – While developing Title V Application for the facility,
the facility discovered permits initiated by former owners which are not a part
of the current permit application. The Company is working with the Allegheny
County Health Department to resolve the issues associated with these permits
with the goal of obtaining the required Title V Permit.

Section 6.1.25(iii):

Follansbee, WV NPDES - a permit was issued in February 2013 with modified
discharge limits on certain parameters which the Company cannot currently meet.
The Company has appealed the modified discharge limits on those certain
parameters (and certain other minor matters) and is working with the West
Virginia DEP to resolve the issues.

Section 6.1.25(vii):

There may be structures, improvements, equipment, fixtures, impoundments, pits,
lagoons, or aboveground or underground storage tanks which are owned by a Loan
Party (by virtue of the acquisition of a Property), but that are not currently
operated by an Loan Party which may contain Regulated Substances other than
conforming to the descriptions contained in Section 6.1.25(vii).

Section 6.1.25(ix):

The Company has been notified that it is a PRP at the following site:

 

  1) LWD, Calvert City, Kentucky

Section 6.1.25(x):

 

1) Properties owned or operated by the Borrower that are on the NPL: Florence,
South Carolina (200 acres of owned property); Gainesville, Florida (86 acres of
owned property); Galesburg, Illinois (125 acres of leased property).

 

2) Properties owned or operated by the Borrower at which a RCRA Facility
Investigation, Corrective Action Study and/or Corrective Action is underway:
Denver, Colorado (64 acres of owned property; Follansbee, West Virginia (32
acres of owned property); Green Spring, West Virginia (98 acres of owned
property); Grenada, Mississippi (154 acres of owned property); Guthrie, Kentucky
(122 acres of owned property); Montgomery, Alabama (84 acres of owned property);
l North Little Rock, Arkansas (148 acres of owned property); Portland, Oregon (6
acres of leased property); Roanoke, Virginia (91 acres of owned property);
Somerville, Texas (244 acres of owned property); Superior, Wisconsin (120 acres
of owned property); Susquehanna, Pennsylvania (109 acres of owned property);
Woodward, Alabama (23 acres of owned property); Florence, South Carolina (listed
on NPL, but being remediated under RCRA).



--------------------------------------------------------------------------------

3) Properties owned or operated by the Borrower that are being investigated
under Environmental Laws other than CERCLA or RCRA: Clairton, Pennsylvania (17
acres of owned property) – Pursuant to Pennsylvania Clean Streams Law; Stickney,
Illinois (38 acres of owned property) – voluntary site investigation at the
request of the IEPA; Stickney, Illinois (7.89 acres of leased land) – Illinois
site remediation program.

 

4) Properties owned or operated by the Borrower which have known CERCLA or RCRA
sites located adjacent: Gainesville, Florida – Cabot Carbon (CERCLA); Denver,
Colorado – Broderick wood treating site (CERCLA); Denver, Colorado – Dewey Lake
(to the knowledge of any Loan Party Dewey Lake has not yet been identified or
proposed to be identified on any such list, but some investigatory work has been
done); Clairton, Pennsylvania – USS Clairton Works (RCRA); Portland, Oregon –
Portland Harbor (CERCLA); Woodward, Alabama – Beazer Coke Plant (RCRA); Grenada,
Mississippi – Heatcraft (RCRA).

Note: All Properties subject to a Remedial Action either have a land use
restriction filed, recorded or imposed, or can be expected to have a land use
restriction filed, recorded or imposed, effectively restricting the use of the
land to industrial use.

Section 6.1.25(xi):

Green Spring, West Virginia; Roanoke, Virginia; and Montgomery, Alabama are each
located in a floodplain



--------------------------------------------------------------------------------

SCHEDULE 7.1.1

MATTERS TO BE ADDRESSED BY OPINION(S) OF COUNSEL

The opinions of counsel shall confirm those representations and warranties
contained in Section 6.1 of the Credit Agreement which are listed below:

6.1.1 Organization and Qualification

6.1.4 Power and Authority

6.1.5 Validity and Binding Effect

6.1.6 No Conflict

6.1.10 Margin Stock

6.1.13 Consents and Approvals

6.1.16 Security Interests

6.1.22 Investment Companies

Such other matters as the Administrative Agent may reasonably request



--------------------------------------------------------------------------------

SCHEDULE 8.1.3

INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL

COVENANTS:

At the request of the Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate, and (y) from time
to time a summary schedule indicating all insurance then in force with respect
to each of the Loan Parties. Such policies of insurance shall contain special
endorsements, in form and substance reasonably acceptable to the Administrative
Agent, which shall include the provisions set forth below or are otherwise in
form reasonably acceptable to the Administrative Agent in its discretion. The
applicable Loan Parties shall notify the Administrative Agent promptly of any
occurrence causing a material loss or decline in value of the Collateral and the
estimated (or actual, if available) amount of such loss or decline. Except for
monies which the applicable Loan Party is entitled to use for replacement or
rebuilding as permitted herein, any monies received by the Administrative Agent
constituting insurance proceeds for the Collateral may, at the option of the
Administrative Agent, (i) be applied by the Administrative Agent to the payment
of the Loans in such manner as the Administrative Agent may reasonably
determine, or (ii) be disbursed to the applicable Loan Parties on such terms as
are deemed appropriate by the Administrative Agent for the repair, restoration
and/or replacement of property in respect of which such proceeds were received.

Except in the case of liability insurance and workmen’s compensation insurance
relating to the Collateral owned by the Loan Parties:

(a) provided no Event of Default or Potential Default exists, all insurance
proceeds for losses of $10,000,000 or less shall be adjusted with and payable to
the applicable Loan Parties,

(b) provided no Event of Default or Potential Default exists, all insurance
proceeds for losses greater than $10,000,000 but less than $30,000,000 shall be
adjusted with and payable to the applicable Loan Parties and shall be either
used by the Loan Parties within 180 days of the receipt of such proceeds to
rebuild or replace the property subject to such loss (provided that the Loan
Parties shall have provided to the Administrative Agent within 60 days of the
receipt of such proceeds satisfactory evidence of such Loan Parties’ commitment
to rebuild or replace such property in the form of executed purchase orders,
construction contracts and the like) or applied as a mandatory prepayment of the
Loans in accordance with the provisions of Section 5.7.2 [Application Among
Loans and Interest Rate Options]; and

(c) all insurance proceeds for losses of $30,000,000 or more shall be adjusted
with the applicable Loan Parties and payable to the Administrative Agent;
provided that in the event of such a loss under this clause (iii), the Loan
Parties may provide the Administrative Agent with a written request within 10
days of such loss that the Loan Parties be permitted to use the insurance
proceeds associated with such loss for rebuilding or replacing the property
subject to such loss, and upon receipt of such request, the Administrative Agent
shall distribute such request to the Lenders, which shall have 15 days to decide
whether to approve or deny such request, and,

(i) in the event that the Required Lenders approve such request, the
Administrative Agent shall provide notice of such approval to the Borrower, and



--------------------------------------------------------------------------------

the Borrower shall have 180 days from the receipt of such proceeds to rebuild or
replace the property subject to such loss (provided that the Loan Parties shall
have provided to the Administrative Agent within 60 days of the receipt of such
proceeds satisfactory evidence of such Loan Parties’ commitment to rebuild or
replace such property in the form of executed purchase orders, construction
contracts and the like),

(ii) in the event that the Required Lenders fail to approve such request or the
Loan Parties fail to reinvest such funds within 180 days from the date of
receipt of such proceeds (or fail to provide the Administrative Agent with
satisfactory evidence of such parties’ commitment to rebuild or replace such
property within 60 days of the receipt of such proceeds), such proceeds shall be
applied as a mandatory prepayment of the Loans in accordance with the provisions
of Section 5.5.3,

(iii) include effective waivers by the insurer of all claims for insurance
premiums against the Administrative Agent,

(iv) provide that no cancellation of such policies by reason of non-payment of
premium shall be effective until at least ten (10) days after receipt by the
Administrative Agent of written notice of such cancellation,

(v) provide that no cancellation of such policies for any reason (other than
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation or change,

(vi) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and

(vii) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.

ENDORSEMENTS:

(i) specify the Administrative Agent as an additional insured and lender loss
payee as its interests may appear, with the understanding that any obligation
imposed upon the insured (including the liability to pay premiums) shall be the
sole obligation of the applicable Loan Parties and not that of the insured,

(ii) with respect to all property insurance policies, provide that the interest
of the Lenders shall be insured regardless of any breach or violation by the
applicable Loan Parties of any warranties, declarations or conditions contained
in such policies or any action or inaction of the applicable Loan Parties or
others insured under such policies, except that the insurer shall not be
obligated to maintain the insurance if the breach consists of non-payment of
premiums which continues for ten (10) days after written notice to
Administrative Agent,



--------------------------------------------------------------------------------

(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,

(iv) provide that any and all rights of subrogation which the insurers may have
or acquire against the Loan Parties shall be, at all times and in all respects,
junior and subordinate to the prior Payment In Full of the Indebtedness
hereunder and that no insurer shall exercise or assert any right of subrogation
until such time as the Indebtedness hereunder has been Paid In Full and the
Commitments have terminated,

(v) provide that no cancellation of such policies by reason of non-payment of
premium shall be effective until at least ten (10) days after receipt by the
Administrative Agent of written notice of such cancellation,

(vi) provide that no cancellation of such policies for any reason (other than
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation or change,

(vii) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and

(viii) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.



--------------------------------------------------------------------------------

SCHEDULE 8.2.1

PERMITTED INDEBTEDNESS

 

United States (all amounts in U.S. Dollars)    Total Facility      Total Drawn 
As
of
Amended And
Restated  Credit
Agreement
Effective Date*  

Koppers Inc. – (Financing of Insurance Premiums)

Bank Direct Capital Finance / AFCO Premium Credit LLC

    
 
 
 
  (not to exceed
$10 million
depending on
premium
amount)   
  
  
  
       
 
  (not to
exceed
$10 million)   
  
  

PNC Visa Procurement Card

  

$

2,200,000

  

  

$

1,100,000

  

Bank of America, NA –Uncommitted Banker’s Undertaking Facility and Uncommitted
Overdraft Facility to Koppers Australia Pty, Limited

   A$ 11,000,000       A$ 960,415   

Europe (currency as specified below)

     

Koppers Europe and its Subsidiaries -

Den Danske Bank

   (£) 4,000,000       (£) 808,464   

Koppers Inc. Capital Leases

     

Dell

   $ 19,377.30       $ 19,377.30   

The following intercompany loans

Loan by Koppers World-Wide Ventures Corporation to Koppers Australia Holding
Company Pty. Ltd. – AU$64 million

Loan by Koppers World Wide Ventures Corporation to Koppers Mauritius - USD $4.1
million

Loan by Koppers Assurance Inc. to Koppers Inc. – USD $38.9 million

Advance accounts (loans) by Koppers Inc. to wood raw material suppliers totaling
USD $3,140,393.26 as of 2/28/13

Loan by Koppers European Holdings ApS to Koppers Denmark ApS - DKK 0.6 Million



--------------------------------------------------------------------------------

Loan by Koppers Europe ApS to Koppers Denmark ApS to–DKK 2.4 Million

Loan by Koppers Denmark ApS to Koppers International B.V. –DKK 91.8 million.

Loan by Koppers Tar Tech International ApS to Koppers Denmark ApS –DKK
3.0 million

Loan by Koppers UK Limited to Koppers International B.V. - GBP 20 Million

Loan by Koppers Mauritius to Tangshan Koppers Kailuan Carbon & Chemical Co Ltd-
USD $9.5 million



--------------------------------------------------------------------------------

SCHEDULE 8.2.3

GUARANTIES

 

Guarantor

  

Primary Obligor

  

Lender / Guarantee

   Amount  

Koppers Inc.

   Koppers Europe    Den Danske Bank    £ 4,000,000   

Koppers Inc.

   Koppers Employees (multiple)    American Express    $ 200,000   

Koppers Inc.

   Koppers International B.V.    Vos Logistics Uithoorn B.V.    € 500,000   

Koppers Inc.

   Koppers International B.V.    Koppers UK Ltd    $ 6,000,000   



--------------------------------------------------------------------------------

SCHEDULE 8.2.4

PERMITTED LOANS AND INVESTMENTS

Amounts as of 2/28/13

United States (currency as noted) –

Investment by Koppers Inc. in Koppers Assurance, Inc. - US$0.5 million

Investment by Koppers World-Wide Ventures Corporation in Koppers Australia
Holding Company Pty. Ltd. – US$3.5 million

Investment by Koppers World-Wide Ventures Corporation in Koppers Ventures LLC -
US$21.8 million

Investment by Koppers World-Wide Ventures Corporation in Koppers World-Wide
Holdings C.V. – US$0.1 million

Investment by Koppers Ventures LLC in Koppers World-Wide Holdings C.V. – US$21.8
million (related to the Investment by Koppers World-Wide Ventures Corporation in
Koppers Ventures LLC of US$21.8 million)

Investment by Koppers Concrete Products, Inc. in KSA Limited Partnership –
US$33,170

Investment by Concrete Partners, Inc. in KSA Limited Partnership – US$1.9
million

Loan by Koppers Concrete Products, Inc. in KSA Limited Partnership – US$4,500

Loan by Concrete Partners, Inc. in KSA Limited Partnership – US$220,500

Loan by Koppers World-Wide Ventures Corporation to Koppers Australia Holding
Company Pty. Ltd. – AU$64 million

Loan by Koppers World-Wide Ventures Corporation to Koppers Mauritius US$4.1
million

Advance accounts (loans) by Koppers Inc. to wood raw material suppliers totaling
US$3,140,393.26 and replacements thereof

Loan by Koppers World-Wide Ventures Corporation to Koppers Inc. – US$5.7 million

Loan by Koppers Assurance, Inc. to Koppers Inc. - US$38.9 million

Mauritius (all amounts in U.S. Dollars)

Investment by Koppers Mauritius in Koppers (China) Carbon & Chemical Co. Ltd -
$7.3 million

Investment by Koppers Mauritius in Tangshan Koppers Kailuan Carbon & Chemical
Co. Ltd - $3.8 million



--------------------------------------------------------------------------------

Investment by Koppers Mauritius in Koppers India Carbon Materials & Chemical
Private Limited - $0.1 million

Loan by Koppers Mauritius to Tangshan Koppers Kailuan Carbon & Chemical Co. Ltd
- $9.5 million

Australia (all amounts in Australian Dollars)

Investment by Koppers Australia Holding Company Pty. Ltd. in Koppers Australia
Pty. Ltd. – AU$81.5 million

Investment by Koppers Australia Pty. Ltd. in Koppers Carbon Materials &
Chemicals Pty. Ltd. – AU$9.2 million

Investment by Koppers Australia Pty. Ltd. in Continental Carbon Australia Pty.
Ltd. – AU$8.7 million

Investment by Koppers Australia Pty. Ltd. in Koppers Wood Products Pty. Ltd. –
AU$7.1 million

Investment by Koppers Australia Pty. Ltd. in Koppers Mauritius – AU$19.5 million

Investment by Koppers Australia Pty. Ltd. in Koppers (Beijing) Chemical Co.,
Ltd. – AU$0.1 million

Europe (currency as noted)

Investment by Koppers Europe ApS in Koppers Denmark ApS – DKK 49.0 million

Investment by Koppers Denmark ApS in Koppers Tar Tech International ApS – DKK
0.2 million

Investment by Koppers Denmark ApS in Koppers European Holdings ApS – DKK
0.6 million

Investment by Koppers European Holdings ApS in Koppers Poland Sp. Z.o.o. – DKK
0.5 million

Investment by Koppers European Holdings ApS in Koppers UK Holding Ltd. – DKK
6 million

Investment by Koppers UK Holding Ltd. in Koppers UK Limited – GBP 11.8 million

Investment by Koppers UK Limited in Koppers Lambson Ltd. – GBP 0.1 million

Investment by Koppers UK Limited in Koppers UK Transport Ltd. – GBP 0.3 million

Investment by Koppers World-Wide Holdings C.V. in Koppers International B.V. –
Euro 9.7 million

Investment by Koppers International B.V. in Koppers Netherlands B.V. – Euro
18.0 million



--------------------------------------------------------------------------------

Investment by Koppers International B.V. in Koppers Europe ApS – Euro
21.4 million

Investment by Koppers International B.V. in Koppers S.a.r.l. Luxembourg – Euro
0.1 million

Investment by Koppers International B.V. in Koppers (Tianjin) Trading Co., Ltd
(China) – Euro 0.2 million

Investment by Koppers International B.V. in Koppers (Jiangsu) Carbon Chemical
Co., Ltd (China) – Euro 7.7 million

Loan by Koppers European Holdings ApS to Koppers Denmark ApS - DKK 0.6 million

Loan by Koppers Europe ApS to Koppers Denmark ApS to–DKK 2.4 million

Loan by Koppers Denmark ApS to Koppers International B.V. –DKK 91.8 million

Loan by Koppers Tar Tech International ApS to Koppers Denmark ApS –DKK
3.0 million

Loan by Koppers UK Ltd to Koppers International B.V. GBP 20 million



--------------------------------------------------------------------------------

Schedule 8.2.9

PERMITTED PARTNERSHIPS, LLC’S, JOINT VENTURES

KSA Limited Partnership (owned 1% by Koppers Concrete Products, Inc., 49% by
Concrete Partners Inc. and 50% by Sherman-Abetong, Inc

Koppers Ventures LLC is General Partner of Koppers World-Wide Holdings C.V. (1%
Share)



--------------------------------------------------------------------------------

Schedule 8.2.10

BUSINESS DESCRIPTIONS

Koppers Holdings Inc. was incorporated in November 2004 as a holding company for
Koppers Inc. (Koppers). Koppers is a leading integrated global provider of
carbon compounds and commercial wood treatment products and services. Their
products are used in a variety of niche applications in a diverse range of
end-markets, including the aluminum, railroad, specialty chemical, utility,
concrete and steel industries. Koppers serves their customers through a
comprehensive global manufacturing and distribution network, with manufacturing
facilities located in the United States, Australia, China, the United Kingdom,
the Netherlands and Denmark.

Koppers operates two principal business segments: Carbon Materials & Chemicals
and Railroad & Utility Products.

Their operations are, to a substantial extent, vertically integrated. Through
its Carbon Materials & Chemicals business, they process coal tar into a variety
of products, including carbon pitch, creosote, naphthalene and phthalic
anhydride, which are intermediate materials necessary in the production of
aluminum, the pressure treatment of wood, the production of high strength
concrete, and the production of plasticizers and specialty chemicals,
respectively. Through its Railroad & Utility Products business, they are the
largest supplier of railroad crossties to the North American railroads.



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as the same may be further amended, restated, modified, or supplemented,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

12.    ASSIGNOR:   

 

   13.    ASSIGNEE:   

 

[and is an Affiliate of [identify Lender]]

   14.    BORROWER:    KOPPERS INC.    15.    ADMINISTRATIVE AGENT:    PNC BANK,
NATIONAL ASSOCIATION, as the administrative agent under the Credit Agreement   



--------------------------------------------------------------------------------

16.    AMENDED AND RESTATED CREDIT AGREEMENT:    The Amended and Restated Credit
Agreement dated as of March 27, 2013 among Koppers Inc., the Lenders party
thereto, the Guarantors party thereto and PNC Bank, National Association, as
Administrative Agent.    17.    ASSIGNED INTEREST:      

 

Facility Assigned

   Aggregate Amount of
Commitment for all
Lenders      Amount of
Commitment
Assigned      Percentage Assigned
of
Commitment/Loans2      CUSIP Number  

Revolving Credit Commitment

   $         $           %         50060JAA8   

 

18.    [TRADE DATE:             ]3      

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]4

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

By:  

 

Name:  

 

Title:  

 

ASSIGNEE

 

By:  

 

Name:  

 

Title:  

 

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4 

Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.



--------------------------------------------------------------------------------

Consented to and Accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

[PNC BANK, NATIONAL ASSOCIATION, 5]

as Issuing Lender

By:  

 

Name:  

 

Title:  

 

Consented to:6 KOPPERS INC., a Pennsylvania corporation By:  

 

Name:  

 

Title:  

 

 

 

5 

If applicable.

6 

If applicable.



--------------------------------------------------------------------------------

ANNEX 1

REVOLVING CREDIT FACILITY

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and the other Loan Documents as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 8.3 [Reporting Requirements] thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption Agreement and
to purchase such Assigned Interest and (vii) if Assignee is not incorporated or
organized under the Laws of the United States of America or a state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem



--------------------------------------------------------------------------------

appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal laws of the Commonwealth of
Pennsylvania, without regard to its conflict of laws principles.

 

118



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of             ,
20    , by                     , a             [corporation/partnership/limited
liability company] (the “New Guarantor”).

Background

Reference is made to: (i) the Amended and Restated Credit Agreement dated as of
March 27, 2013 (as the same may be further modified, supplemented or amended,
the “Credit Agreement”) by and among Koppers Inc., a Pennsylvania corporation
(the “Borrower”), PNC Bank, National Association, in its capacity as
administrative agent for the Lenders party thereto (in such capacity, the
“Administrative Agent”), the Guarantors party thereto, and the Lenders party
thereto, (ii) the Amended and Restated Continuing Agreement of Guaranty and
Suretyship dated as of March 27, 2013 (as the same may be further modified,
supplemented or amended, the “Guaranty”) of the Guarantors issued to the Lenders
and the Administrative Agent, (iii) the Amended and Restated Security Agreement,
dated as of March 27, 2013 (as the same may be further restated, modified,
supplemented or amended from time to time, the “Security Agreement”), among the
Borrower and the Guarantors in favor of the Administrative Agent, (iv) [INSERT
AS APPLICABLE: the Amended and Restated Pledge Agreement, dated as of March 27,
2013 (as the same may be further restated, modified, supplemented or amended
from time to time, the “Pledge Agreement”), among the Borrower and the
Guarantors party thereto in favor of the Administrative Agent, (v) the Amended
and Restated Patent, Trademark and Copyright Security Agreement, dated as of
March 27, 2013 (as the same may be further restated, modified, supplemented or
amended from time to time, the “Patent, Trademark and Copyright Security
Agreement”), among the Borrower and the Guarantors party thereto in favor of the
Administrative Agent, (vi)] the Amended and Restated Intercompany Subordination
Agreement, dated as of March 27, 2013, among the Borrower and the Guarantors (as
the same may be further restated, modified, supplemented, or amended from time
to time, the “Intercompany Subordination Agreement”), and [(v) / (vii)] the
other Loan Documents referred to in the Credit Agreement, as the same may be
modified, supplemented, or amended.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Guarantor becoming a Guarantor under the
terms of the Credit Agreement and in consideration of the value of the direct
and indirect benefits received by New Guarantor as a result of becoming
affiliated with the Borrower and the Guarantors, the New Guarantor hereby agrees
that effective as of the date hereof it hereby is, and shall be deemed to be, a
Guarantor under the Credit Agreement, the Guaranty, the Security Agreement,
[INSERT AS APPLICABLE: the Pledge Agreement, the Patent, Trademark and Copyright
Security Agreement,] the Intercompany Subordination Agreement, and each of the
other Loan Documents to which the Guarantors are a party, and agrees that from
the date hereof and so long as any Loan or any Commitment of any Lender shall
remain outstanding and until the Payment

 

119



--------------------------------------------------------------------------------

In Full, New Guarantor has assumed the joint and several obligations of a
“Guarantor” under, and New Guarantor shall perform, comply with and be subject
to and bound by, jointly and severally, each of the terms, provisions and
waivers of the Credit Agreement, the Guaranty, the Security Agreement [INSERT AS
APPLICABLE: the Pledge Agreement, the Patent, Trademark and Copyright Security
Agreement,] the Intercompany Subordination Agreement, and each of the other Loan
Documents which are stated to apply to or are made by a “Guarantor”. Without
limiting the generality of the foregoing, the New Guarantor hereby represents
and warrants that (i) each of the representations and warranties set forth in
Article 6 of the Credit Agreement applicable to New Guarantor as a Guarantor is
true and correct as to New Guarantor on and as of the date hereof, and (ii) New
Guarantor has heretofore received a true and correct copy of the Credit
Agreement, the Guaranty, and each of the other Loan Documents (including any
modifications thereof or supplements or waivers thereto) in effect on the date
hereof.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, the Guaranty and each of the
other Loan Documents given by the Guarantors to Administrative Agent and any of
the Lenders.

New Guarantor is simultaneously delivering to the Administrative Agent the
following documents together with the Guarantor Joinder required under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures], and Section 11.13
[Joinder of Guarantors] of the Credit Agreement:

Updated Schedules to Credit Agreement. [Note: updates to schedules do not cure
any breach of warranties].

 

Schedule No. and Description

   Delivered    Not
Delivered

Schedule 6.1.1 - Qualifications To Do Business

   ¨    ¨

Schedule 6.1.3 - Subsidiaries

   ¨    ¨

Opinion of Counsel (Schedule 7.1.1)

   ¨    ¨

Any other Schedules to Credit Agreement that necessitate updates after giving
effect to this Guarantor Joinder and Assumption Agreement

   ¨    ¨

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Guarantor Joinder and Assumption Agreement.

This Guarantor Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so

 

120



--------------------------------------------------------------------------------

executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. New Guarantor acknowledges and agrees
that a telecopy transmission to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor.

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that it constitute a sealed
instrument.

 

 

By:  

(SEAL)

Name:  

 

Title:  

 

 

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(2)

AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP

THIS AMENDED AND RESTATED CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP (this
“Guaranty”), dated as of this 27th day of March, 2013, is jointly and severally
given by EACH OF THE UNDERSIGNED AND EACH OF THE OTHER PERSONS WHICH BECOMES A
GUARANTOR HEREUNDER FROM TIME TO TIME (each a “Guarantor” and collectively the
“Guarantors”) in favor of PNC BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders (the “Administrative Agent”) in connection with the Credit
Agreement (as defined below).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Amended and Restated Continuing
Agreement of Guaranty and Suretyship, dated as of October 31, 2008, made by the
Guarantors (as defined therein) party thereto in favor of the Administrative
Agent, as heretofore amended (as so amended, the “Existing Guaranty Agreement”),
executed and delivered pursuant to that certain Amended and Restated Credit
Agreement, dated October 31, 2008, among Koppers Inc., a Pennsylvania
corporation (the “Borrower”), the Guarantors (as defined therein) party thereto,
the Lenders (as defined therein) party thereto, and the Administrative Agent, as
heretofore amended (as so amended, the “Existing Credit Agreement”); and

WHEREAS, the parties desire to further amend and restate the Existing Credit
Agreement pursuant to that certain Amended and Restated Credit Agreement (as it
may hereafter from time to time be further restated, amended, modified or
supplemented, the “Credit Agreement”, capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty) of even date herewith by
and among the Borrower, the Guarantors, the Lenders (as defined therein) from
time to time party thereto (the “Lenders”), and the Administrative Agent; and

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make certain financial accommodations and loans to the
Borrower; and

WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans under the Credit Agreement is subject to the conditions, among others,
that the Guarantors amend and restate the Existing Guaranty Agreement and
guaranty the Obligations to the Administrative Agent and the Lenders under the
Credit Agreement, the other Loan Documents and otherwise as more fully described
herein in the manner set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

19. GUARANTIED OBLIGATIONS. TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS
TO MAKE LOANS AND GRANT OTHER FINANCIAL

 

123



--------------------------------------------------------------------------------

ACCOMMODATIONS TO THE BORROWER UNDER THE CREDIT AGREEMENT, EACH GUARANTOR HEREBY
JOINTLY AND SEVERALLY UNCONDITIONALLY, AND IRREVOCABLY, GUARANTIES TO THE
ADMINISTRATIVE AGENT, EACH LENDER AND ANY PROVIDER OF ANY LENDER-PROVIDED HEDGE
OR ANY LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT; AND BECOMES SURETY, AS
THOUGH IT WAS A PRIMARY OBLIGOR FOR, THE FULL AND PUNCTUAL PAYMENT AND
PERFORMANCE WHEN DUE (WHETHER ON DEMAND, AT STATED MATURITY, BY ACCELERATION, OR
OTHERWISE AND INCLUDING ANY AMOUNTS WHICH WOULD BECOME DUE BUT FOR THE OPERATION
OF AN AUTOMATIC STAY UNDER THE FEDERAL BANKRUPTCY CODE OF THE UNITED STATES OR
ANY SIMILAR LAWS OF ANY COUNTRY OR JURISDICTION) OF ALL OBLIGATIONS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE FOLLOWING: (A) ANY AND ALL
OBLIGATIONS, LIABILITIES, AND INDEBTEDNESS FROM TIME TO TIME OF THE BORROWER,
ANY OTHER GUARANTOR OR ANY OTHER SUBSIDIARY OF THE BORROWER TO THE
ADMINISTRATIVE AGENT, ANY OF THE LENDERS OR ANY AFFILIATE OF ANY AGENT OR ANY
LENDER UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, WHETHER FOR PRINCIPAL, INTEREST, FEES, INDEMNITIES, EXPENSES, OR
OTHERWISE, AND ALL REFINANCINGS OR REFUNDINGS THEREOF, WHETHER SUCH OBLIGATIONS,
LIABILITIES, OR INDEBTEDNESS ARE DIRECT OR INDIRECT, SECURED OR UNSECURED, JOINT
OR SEVERAL, ABSOLUTE OR CONTINGENT, DUE OR TO BECOME DUE, WHETHER FOR PAYMENT OR
PERFORMANCE, NOW EXISTING OR HEREAFTER ARISING (AND INCLUDING OBLIGATIONS,
LIABILITIES, AND INDEBTEDNESS ARISING OR ACCRUING AFTER THE COMMENCEMENT OF ANY
BANKRUPTCY, INSOLVENCY, REORGANIZATIONS, OR SIMILAR PROCEEDING WITH RESPECT TO
THE BORROWER, ANY GUARANTOR OR ANY OTHER SUBSIDIARY OF THE BORROWER OR WHICH
WOULD HAVE ARISEN OR ACCRUED BUT FOR THE COMMENCEMENT OF SUCH PROCEEDING, EVEN
IF THE CLAIM FOR SUCH OBLIGATION, LIABILITY, OR INDEBTEDNESS IS NOT ENFORCEABLE
OR ALLOWABLE IN SUCH PROCEEDING, AND INCLUDING ALL OBLIGATIONS, LIABILITIES, AND
INDEBTEDNESS ARISING FROM ANY EXTENSIONS OF CREDIT UNDER OR IN CONNECTION WITH
THE LOAN DOCUMENTS FROM TIME TO TIME, REGARDLESS WHETHER ANY SUCH EXTENSIONS OF
CREDIT ARE IN EXCESS OF THE AMOUNT COMMITTED UNDER OR CONTEMPLATED BY THE LOAN
DOCUMENTS OR ARE MADE IN CIRCUMSTANCES IN WHICH ANY CONDITION TO AN EXTENSION OF
CREDIT IS NOT SATISFIED); (B) ALL REIMBURSEMENT OBLIGATIONS OF EACH OTHER LOAN
PARTY AND ANY OTHER SUBSIDIARY OF THE BORROWER WITH RESPECT TO ANY ONE OR MORE
LETTERS OF CREDIT ISSUED BY ANY ISSUING LENDER; (C) ALL INDEBTEDNESS, LOANS,
OBLIGATIONS, EXPENSES AND LIABILITIES OF EACH OTHER LOAN PARTY OR ANY OTHER
SUBSIDIARY OF THE BORROWER TO THE AGENTS OR ANY OF THE LENDERS, OR ANY OF THEIR
RESPECTIVE AFFILIATES, ARISING OUT OF ANY LENDER-PROVIDED HEDGE OR ANY
LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT PROVIDED BY THE ADMINISTRATIVE
AGENT, ANY OF THE LENDERS OR SUCH AFFILIATES PURSUANT TO THE CREDIT AGREEMENT;
(D) ANY SUMS ADVANCED BY OR OWING TO THE ADMINISTRATIVE

 

124



--------------------------------------------------------------------------------

AGENT OR ANY OF THE LENDERS FOR ANY REASON RELATING TO THE CREDIT AGREEMENT, ANY
OTHER LOAN DOCUMENT, OR ANY COLLATERAL RELATING THERETO, INCLUDING FOR
INDEMNIFICATION, FOR MAINTENANCE, PRESERVATION, PROTECTION OR ENFORCEMENT OF, OR
REALIZATION UPON, THE COLLATERAL OR OTHER COLLATERAL SECURITY OR ANY ONE OR MORE
GUARANTIES, AND FOR ENFORCEMENT, COLLECTION, OR PRESERVATION OF THE RIGHTS OF
THE ADMINISTRATIVE AGENT AND THE LENDERS, AND REGARDLESS WHETHER BEFORE OR AFTER
DEFAULT OR THE ENTRY OF ANY JUDGMENT; (E) ANY OBLIGATION OR LIABILITY OF ANY
OTHER LOAN PARTY OR ANY OTHER SUBSIDIARY OF THE BORROWER ARISING OUT OF
OVERDRAFTS ON DEPOSITS OR OTHER ACCOUNTS OR OUT OF ELECTRONIC FUNDS (WHETHER BY
WIRE TRANSFER OR THROUGH AUTOMATED CLEARING HOUSES OR OTHERWISE) OR OUT OF THE
RETURN UNPAID OF, OR OTHER FAILURE OF ANY AGENT OR ANY LENDER TO RECEIVE FINAL
PAYMENT FOR, ANY CHECK, ITEM, INSTRUMENT, PAYMENT ORDER OR OTHER DEPOSIT OR
CREDIT TO A DEPOSIT OR OTHER ACCOUNT, OR OUT OF ANY AGENT’S OR ANY LENDER’S
NON-RECEIPT OF OR INABILITY TO COLLECT FUNDS OR OTHERWISE NOT BEING MADE WHOLE
IN CONNECTION WITH DEPOSITORY OR OTHER SIMILAR ARRANGEMENTS, AND (F) ANY
AMENDMENTS, EXTENSIONS, RENEWALS AND INCREASES OF OR TO ANY OF THE FOREGOING;
NOTWITHSTANDING THE FOREGOING PROVISIONS IN THIS DEFINITION, “OBLIGATIONS” SHALL
NOT INCLUDE EXCLUDED SWAP OBLIGATIONS (ALL OF THE FOREGOING OBLIGATIONS,
LIABILITIES AND INDEBTEDNESS ARE REFERRED TO HEREIN COLLECTIVELY AS THE
“GUARANTIED OBLIGATIONS” AND EACH AS A “GUARANTIED OBLIGATION”). WITHOUT
LIMITATION OF THE FOREGOING, ANY OF THE GUARANTIED OBLIGATIONS SHALL BE AND
REMAIN GUARANTIED OBLIGATIONS ENTITLED TO THE BENEFIT OF THIS GUARANTY EVEN IF
THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS (OR ANY ONE OR MORE ASSIGNEES OR
TRANSFEREES THEREOF) FROM TIME TO TIME ASSIGN OR OTHERWISE TRANSFER ALL OR ANY
PORTION OF THEIR RESPECTIVE RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS, OR
ANY OTHER GUARANTIED OBLIGATIONS, TO ANY OTHER PERSON. IN FURTHERANCE OF THE
FOREGOING, EACH GUARANTOR JOINTLY AND SEVERALLY AGREES AS FOLLOWS.

20. GUARANTY. EACH GUARANTOR HEREBY PROMISES TO PAY AND PERFORM ALL SUCH
GUARANTIED OBLIGATIONS IMMEDIATELY UPON DEMAND OF THE ADMINISTRATIVE AGENT AND
THE LENDERS OR ANY ONE OR MORE OF THEM. ALL PAYMENTS MADE HEREUNDER SHALL BE
MADE BY EACH GUARANTOR IN IMMEDIATELY AVAILABLE FUNDS IN, AS APPLICABLE, U.S.
DOLLARS OR THE APPLICABLE ORIGINAL CURRENCY, AND SHALL BE MADE WITHOUT SETOFF,
COUNTERCLAIM, WITHHOLDING, OR OTHER DEDUCTION OF ANY NATURE.

21. OBLIGATIONS ABSOLUTE. THE OBLIGATIONS OF THE GUARANTORS HEREUNDER SHALL NOT
BE DISCHARGED OR IMPAIRED OR OTHERWISE DIMINISHED BY ANY FAILURE, DEFAULT,
OMISSION, OR DELAY, WILLFUL OR OTHERWISE, BY ANY LENDER, THE ADMINISTRATIVE
AGENT, OR THE

 

125



--------------------------------------------------------------------------------

BORROWER OR ANY OTHER OBLIGOR ON ANY OF THE GUARANTIED OBLIGATIONS, OR BY ANY
OTHER ACT OR THING OR OMISSION OR DELAY TO DO ANY OTHER ACT OR THING WHICH MAY
OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF ANY GUARANTOR OR WOULD
OTHERWISE OPERATE AS A DISCHARGE OF ANY GUARANTOR AS A MATTER OF LAW OR EQUITY.
EACH OF THE GUARANTORS AGREES THAT THE GUARANTIED OBLIGATIONS WILL BE PAID AND
PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS OR ANY
LENDER-PROVIDED HEDGE OR ANY LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GUARANTOR HEREBY CONSENTS
TO, AT ANY TIME AND FROM TIME TO TIME, AND THE JOINT AND SEVERAL OBLIGATIONS OF
EACH GUARANTOR HEREUNDER SHALL NOT BE DIMINISHED, TERMINATED, OR OTHERWISE
SIMILARLY AFFECTED BY ANY OF THE FOLLOWING:

21.1 Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any Law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or the Lenders or any other Person with
respect thereto;

21.2 Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of
the Guarantied Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of, any Loan Document or any of the Guarantied Obligations;

21.3 Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against the Borrower or any other Person
under or in connection with any Loan Document or any of the Guarantied
Obligations; any refusal of payment or performance of any of the Guarantied
Obligations, whether or not with any reservation of rights against any
Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;

21.4 Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure

 

126



--------------------------------------------------------------------------------

to protect, perfect, or preserve the value of, or any enforcement of,
realization upon, or exercise of rights, or remedies under or in connection
with, or any failure, omission, breach, default, delay, or wrongful action by
the Administrative Agent or the Lenders, or any of them, or any other Person in
connection with the enforcement of, realization upon, or exercise of rights or
remedies under or in connection with, or, any other action or inaction by the
Administrative Agent or the Lenders, or any of them, or any other Person in
respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

21.5 Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
the Borrower, or any other Person in connection with any such proceeding;

21.6 Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other Person with respect to any Loan
Document or any of the Guarantied Obligations; or subject to Section 5 hereof,
any discharge by operation of law or release of the Borrower or any other Person
from the performance or observance of any Loan Document or any of the Guarantied
Obligations; or

21.7 Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only Payment In Full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 11.13 [Joinder of Guarantors] of the Credit
Agreement and each Guarantor affirms that its obligations shall continue
hereunder undiminished. Each Guarantor consents to, and approves of, each of its
Subsidiaries entering into and performing its obligations under the Loan
Documents to which each such Subsidiary is a party.

22. WAIVERS, ETC. EACH OF THE GUARANTORS HEREBY WAIVES ANY DEFENSE TO OR
LIMITATION ON ITS OBLIGATIONS UNDER THIS GUARANTY ARISING OUT OF OR BASED ON ANY
EVENT OR CIRCUMSTANCE REFERRED TO IN SECTION 3 HEREOF. WITHOUT LIMITATION AND TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR WAIVES EACH OF
THE FOLLOWING:

22.1 All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 3 hereof; any notice

 

127



--------------------------------------------------------------------------------

required by any Law, regulation or order now or hereafter in effect in any
jurisdiction; any notice of nonpayment, nonperformance, dishonor, or protest
under any Loan Document or any of the Guarantied Obligations; any notice of the
incurrence of any Guarantied Obligation; any notice of any default or any
failure on the part of the Borrower or any other Person to comply with any Loan
Document or any of the Guarantied Obligations or any direct or indirect security
for any of the Guarantied Obligations; and any notice of any information
pertaining to the business, operations, condition (financial or otherwise) or
prospects of the Borrower or any other Person;

22.2 Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan Document, and any requirement that any Guarantor receive notice of any such
acceptance;

22.3 Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

22.4 Any and all defenses any Guarantor may now or hereafter have based on
principles of suretyship, impairment of collateral, or the like.

23. REINSTATEMENT. THIS GUARANTY IS A CONTINUING OBLIGATION OF EACH OF THE
GUARANTORS AND SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THAT NO
GUARANTIED OBLIGATIONS MAY BE OUTSTANDING FROM TIME TO TIME AND NOTWITHSTANDING
ANY OTHER EVENT OR CIRCUMSTANCE. UPON TERMINATION OF ALL COMMITMENTS, THE
EXPIRATION OF ALL LETTERS OF CREDIT AND PAYMENT IN FULL, THIS GUARANTY SHALL
TERMINATE; PROVIDED, HOWEVER, THAT THIS GUARANTY SHALL CONTINUE TO BE EFFECTIVE
OR BE REINSTATED, AS THE CASE MAY BE, ANY TIME ANY PAYMENT OF ANY OF THE
GUARANTIED OBLIGATIONS IS RESCINDED, RECOUPED, AVOIDED, OR MUST OTHERWISE BE
RETURNED OR RELEASED BY ANY LENDER OR THE ADMINISTRATIVE AGENT UPON OR DURING
THE INSOLVENCY, BANKRUPTCY, OR REORGANIZATION OF, OR ANY SIMILAR PROCEEDING
AFFECTING, THE BORROWER OR ANY OTHER PERSON, OR FOR ANY OTHER REASON WHATSOEVER,
ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE AND WAS DUE AND OWING.

 

128



--------------------------------------------------------------------------------

24. SUBROGATION. EACH GUARANTOR WAIVES AND AGREES IT WILL NOT EXERCISE ANY
RIGHTS AGAINST THE BORROWER OR ANY OTHER GUARANTOR OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES ARISING IN CONNECTION WITH, OR ANY COLLATERAL SECURING, THE
GUARANTIED OBLIGATIONS (INCLUDING RIGHTS OF SUBROGATION, CONTRIBUTION, AND THE
LIKE) UNTIL THE GUARANTIED OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL, AND
ALL COMMITMENTS HAVE BEEN TERMINATED AND ALL LETTERS OF CREDIT HAVE EXPIRED. IF
ANY AMOUNT SHALL BE PAID TO ANY GUARANTOR BY OR ON BEHALF OF THE BORROWER OR ANY
OTHER GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES BY VIRTUE OF ANY RIGHT
OF SUBROGATION, CONTRIBUTION, OR THE LIKE, SUCH AMOUNT SHALL BE DEEMED TO HAVE
BEEN PAID TO SUCH GUARANTOR FOR THE BENEFIT OF, AND SHALL BE HELD IN TRUST FOR
THE BENEFIT OF, THE ADMINISTRATIVE AGENT AND THE LENDERS AND SHALL FORTHWITH BE
PAID TO THE ADMINISTRATIVE AGENT TO BE CREDITED AND APPLIED UPON THE GUARANTIED
OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN ACCORDANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

25. NO STAY. WITHOUT LIMITATION OF ANY OTHER PROVISION OF THIS GUARANTY, IF ANY
DECLARATION OF DEFAULT OR ACCELERATION OR OTHER EXERCISE OR CONDITION TO
EXERCISE OF RIGHTS OR REMEDIES UNDER OR WITH RESPECT TO ANY GUARANTIED
OBLIGATION SHALL AT ANY TIME BE STAYED, ENJOINED, OR PREVENTED FOR ANY REASON
(INCLUDING BUT NOT LIMITED TO STAY OR INJUNCTION RESULTING FROM THE PENDENCY
AGAINST THE BORROWER OR ANY OTHER PERSON OF A BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR PROCEEDING), THE GUARANTORS AGREE THAT, FOR THE
PURPOSES OF THIS GUARANTY AND THEIR OBLIGATIONS HEREUNDER, THE GUARANTIED
OBLIGATIONS SHALL BE DEEMED TO HAVE BEEN DECLARED IN DEFAULT OR ACCELERATED, AND
SUCH OTHER EXERCISE OR CONDITIONS TO EXERCISE SHALL BE DEEMED TO HAVE BEEN TAKEN
OR MET.

26. TAXES. EACH GUARANTOR HEREBY AGREES TO BE BOUND BY THE PROVISIONS OF
SECTION 5.9 [TAXES] OF THE CREDIT AGREEMENT AND SHALL MAKE ALL PAYMENTS FREE AND
CLEAR OF TAXES AS PROVIDED THEREIN.

27. NOTICES. EACH GUARANTOR AGREES THAT ALL NOTICES, STATEMENTS, REQUESTS,
DEMANDS AND OTHER COMMUNICATIONS UNDER THIS GUARANTY SHALL BE GIVEN TO SUCH
GUARANTOR AT THE ADDRESS SET FORTH ON A SCHEDULE TO, OR IN A GUARANTOR JOINDER
GIVEN UNDER, THE CREDIT AGREEMENT AND IN THE MANNER PROVIDED IN SECTION 11.5
[NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION] OF THE CREDIT AGREEMENT. THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY RELY ON ANY NOTICE (WHETHER OR NOT MADE
IN A MANNER CONTEMPLATED BY THIS GUARANTY) PURPORTEDLY MADE BY OR ON BEHALF OF A
GUARANTOR, AND THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE NO DUTY TO
VERIFY THE IDENTITY OR AUTHORITY OF THE PERSON GIVING SUCH NOTICE.

 

129



--------------------------------------------------------------------------------

28. COUNTERPARTS; TELECOPY SIGNATURES. THIS GUARANTY MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT A TELECOPY TRANSMISSION
TO THE ADMINISTRATIVE AGENT OR ANY LENDER OF SIGNATURE PAGES HERETO PURPORTING
TO BE SIGNED ON BEHALF OF ANY GUARANTOR SHALL CONSTITUTE EFFECTIVE AND BINDING
EXECUTION AND DELIVERY HEREOF BY SUCH GUARANTOR.

29. SETOFF, DEFAULT PAYMENTS BY BORROWER.

29.1 In the event that at any time any obligation of any of the Guarantors now
or hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or Affiliate of any Lender or the
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender or any subsidiary or
Affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the
Administrative Agent or the Lenders, or any of them, shall have given any notice
or made any demand under this Guaranty or under such obligation to any
Guarantor, whether such obligation to such Guarantor is absolute or contingent,
matured or unmatured (it being agreed that the Administrative Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Administrative Agent or any of the Lenders. The rights of the
Administrative Agent and the Lenders under this Section are in addition to such
other rights and remedies (including, without limitation, other rights of setoff
and banker’s lien) which the Administrative Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document shall
be deemed a waiver of or restriction on the right of setoff or banker’s lien of
the Administrative Agent and the Lenders, or any of them. Each of the Guarantors
hereby agrees that, to the fullest extent permitted by Law, any Affiliate or
subsidiary of the Administrative Agent or any of the Lenders and any holder of a
participation in any Guarantied Obligations or in any other obligation of any
Guarantor under this Guaranty, shall have the same rights of setoff as the
Administrative Agent and the Lenders as provided in this Section (regardless
whether such Affiliate or participant otherwise would be deemed a creditor of
the Guarantor).

29.2 Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of Borrower, any other Guarantor or any other Subsidiary of the
Borrower, such amount shall be held in trust for the benefit of each Lender and
Administrative Agent and shall forthwith be paid to the Administrative Agent to
be credited and applied to the Guarantied Obligations when due and payable.

 

130



--------------------------------------------------------------------------------

30. CONSTRUCTION. THE SECTION AND OTHER HEADINGS CONTAINED IN THIS GUARANTY ARE
FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT INTERPRETATION OF THIS GUARANTY
IN ANY RESPECT. THIS GUARANTY HAS BEEN FULLY NEGOTIATED BETWEEN THE APPLICABLE
PARTIES, EACH PARTY HAVING THE BENEFIT OF LEGAL COUNSEL, AND ACCORDINGLY NEITHER
ANY DOCTRINE OF CONSTRUCTION OF GUARANTIES OR SURETYSHIPS IN FAVOR OF THE
GUARANTOR OR SURETY, NOR ANY DOCTRINE OF CONSTRUCTION OF AMBIGUITIES IN
AGREEMENTS OR INSTRUMENTS AGAINST THE PARTY CONTROLLING THE DRAFTING THEREOF,
SHALL APPLY TO THIS GUARANTY.

31. SUCCESSORS AND ASSIGNS. THIS GUARANTY SHALL BE BINDING UPON EACH GUARANTOR,
ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY OF THEM, AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS; PROVIDED, HOWEVER, THAT NO
GUARANTOR MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR
ANY INTEREST HEREIN AND ANY SUCH PURPORTED ASSIGNMENT OR TRANSFER SHALL BE NULL
AND VOID. WITHOUT LIMITATION OF THE FOREGOING, THE ADMINISTRATIVE AGENT AND THE
LENDERS, OR ANY OF THEM (AND ANY OF THEIR RESPECTIVE SUCCESSIVE ASSIGNEES OR
TRANSFEREES), FROM TIME TO TIME MAY ASSIGN OR OTHERWISE TRANSFER ALL OR ANY
PORTION OF ITS RIGHTS OR OBLIGATIONS UNDER THE LOAN DOCUMENTS (INCLUDING ALL OR
ANY PORTION OF ANY COMMITMENT TO EXTEND CREDIT), OR ANY OTHER GUARANTIED
OBLIGATIONS, TO ANY OTHER PERSON AND SUCH GUARANTIED OBLIGATIONS (INCLUDING ANY
GUARANTIED OBLIGATIONS RESULTING FROM AN EXTENSION OF CREDIT BY SUCH OTHER
PERSON UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS, OR ANY LENDER-PROVIDED
HEDGE OR ANY LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT) SHALL BE AND REMAIN
GUARANTIED OBLIGATIONS ENTITLED TO THE BENEFIT OF THIS GUARANTY, AND TO THE
EXTENT OF ITS INTEREST IN SUCH GUARANTIED OBLIGATIONS SUCH OTHER PERSON SHALL BE
VESTED WITH ALL THE BENEFITS IN RESPECT THEREOF GRANTED TO THE ADMINISTRATIVE
AGENT AND THE LENDERS IN THIS GUARANTY OR OTHERWISE.

32. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

32.1 Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with, the internal Laws of the Commonwealth of Pennsylvania,
without regard to conflict of laws principles.

 

131



--------------------------------------------------------------------------------

32.2 Certain Waivers. Each Guarantor hereby irrevocably:

32.2.1 Submits to the nonexclusive jurisdiction of any Pennsylvania state or
federal court sitting in Allegheny County, in any action or proceeding arising
out of or relating to this Guaranty, and each Guarantor hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Pennsylvania state or federal court. Each Guarantor hereby
waives to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of any such action or proceeding. Each
Guarantor hereby appoints the process agent identified below (the “Process
Agent”) as its agent to receive on behalf of such party and its respective
property service of copies of the summons and complaint and any other process
which may be served in any action or proceeding. Such service may be made by
mailing or delivering a copy of such process to the Guarantor in care of the
Process Agent at the Process Agent’s address, and each Guarantor hereby
authorizes and directs the Process Agent to receive such service on its behalf.
Each Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions (or any political
subdivision thereof) by suit on the judgment or in any other manner provided at
law. Each Guarantor further agrees that it shall, for so long as any commitment
or any obligation of any Loan Party to any Lender remains outstanding, continue
to retain Process Agent for the purposes set forth in this Section 14. The
Process Agent is the Borrower, with an office on the date hereof as set forth in
the Credit Agreement. The Process Agent hereby accepts the appointment of
Process Agent by the Guarantors and agrees to act as Process Agent on behalf of
the Guarantors;

32.2.2 Waives any objection to jurisdiction and venue of any action instituted
against it as provided herein and agrees not to assert any defense based on lack
of jurisdiction or venue; and

32.2.3 WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

33. SEVERABILITY; MODIFICATION TO CONFORM TO LAW.

33.1 It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable Law, but that the unenforceability
(or modification to conform to such Law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable Law, without in
any manner affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

132



--------------------------------------------------------------------------------

33.2 Without limitation of the preceding subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of a
Guarantor’s obligations hereunder invalid, voidable, or unenforceable on account
of the amount of such Guarantor’s aggregate liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such Guarantor’s liability shall, without any further action
by the Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

33.2.1 the fair consideration actually received by such Guarantor under the
terms and as a result of the Loan Documents, and any Lender-Provided Hedge and
any Lender-Provided Treasury/Credit Arrangement, and the value of the benefits
described in this Section 15 (b) hereof, including (and to the extent not
inconsistent with applicable federal and state Laws affecting the enforceability
of guaranties) distributions, commitments, and advances made to or for the
benefit of such Guarantor with the proceeds of any credit extended under the
Loan Documents and any Lender-Provided Hedge and any Lender-Provided
Treasury/Credit Arrangement, or

33.2.2 the excess of (A) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (B) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.

33.3 Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

34. ADDITIONAL GUARANTORS. AT ANY TIME AFTER THE INITIAL EXECUTION AND DELIVERY
OF THIS GUARANTY TO THE ADMINISTRATIVE AGENT AND THE LENDERS, ADDITIONAL PERSONS
MAY BECOME PARTIES TO THIS GUARANTY AND THEREBY ACQUIRE THE DUTIES AND RIGHTS OF
BEING A GUARANTOR HEREUNDER BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE
AGENT AND THE LENDERS A GUARANTOR JOINDER PURSUANT TO THE CREDIT AGREEMENT. NO
NOTICE OF THE ADDITION OF ANY GUARANTOR SHALL BE REQUIRED TO BE GIVEN TO ANY
PRE-EXISTING GUARANTOR AND EACH GUARANTOR HEREBY CONSENTS THERETO.

35. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS AND ADDITIONAL LIABILITIES OF
THE GUARANTORS UNDER THIS GUARANTY ARE

 

133



--------------------------------------------------------------------------------

JOINT AND SEVERAL OBLIGATIONS OF THE GUARANTORS, AND EACH GUARANTOR HEREBY
WAIVES TO THE FULL EXTENT PERMITTED BY LAW ANY DEFENSE IT MAY OTHERWISE HAVE TO
THE PAYMENT AND PERFORMANCE OF THE GUARANTIED OBLIGATIONS THAT ITS LIABILITY
HEREUNDER IS LIMITED AND NOT JOINT AND SEVERAL. EACH GUARANTOR ACKNOWLEDGES AND
AGREES THAT THE FOREGOING WAIVERS AND THOSE SET FORTH BELOW SERVE AS A MATERIAL
INDUCEMENT TO THE AGREEMENT OF THE ADMINISTRATIVE AGENT AND THE LENDERS TO MAKE
THE LOANS, AND THAT THE ADMINISTRATIVE AGENT AND THE LENDERS ARE RELYING ON EACH
SPECIFIC WAIVER AND ALL SUCH WAIVERS IN ENTERING INTO THIS GUARANTY. THE
UNDERTAKINGS OF EACH GUARANTOR HEREUNDER SECURE THE OBLIGATIONS OF ITSELF AND
THE OTHER GUARANTORS. THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY OF THEM,
MAY, IN THEIR SOLE DISCRETION, ELECT TO ENFORCE THIS GUARANTY AGAINST ANY
GUARANTOR WITHOUT ANY DUTY OR RESPONSIBILITY TO PURSUE THE BORROWER, ANY OTHER
GUARANTOR OR ANY OTHER PERSON, AND SUCH AN ELECTION BY THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY OF THEM, SHALL NOT BE A DEFENSE TO ANY ACTION THE
ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY OF THEM, MAY ELECT TO TAKE AGAINST
ANY GUARANTOR. EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY RESERVES
ALL RIGHTS AGAINST EACH GUARANTOR.

36. RECEIPT OF CREDIT AGREEMENT, OTHER LOAN DOCUMENTS, BENEFITS.

36.1 Each Guarantor hereby acknowledges that it has received a copy of the
Credit Agreement, the other Loan Documents and any Lender-Provided Hedge and any
Lender-Provided Treasury/Credit Arrangement, and each Guarantor certifies that
the representations and warranties made therein with respect to such Guarantor
are true and correct. Further, each Guarantor acknowledges and agrees to
perform, comply with, and be bound by all of the provisions of the Credit
Agreement and the other Loan Documents.

36.2 Each Guarantor hereby acknowledges, represents, and warrants that it
receives direct and indirect benefits by virtue of its affiliation with Borrower
and the other Guarantors and that it will receive direct and indirect benefits
from the financing arrangements contemplated by the Credit Agreement and that
such benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Guaranty.

37. MISCELLANEOUS.

37.1 Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Administrative Agent or the Lenders, or any of
them, in exercising any right or remedy under this Guaranty shall operate as a

 

134



--------------------------------------------------------------------------------

waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Administrative Agent and
the Lenders under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by Law, or otherwise.

37.2 Telecommunications. Each Lender and the Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy,
electronic or telephonic notice, request, or signature without the necessity of
receipt of any verification thereof.

37.3 Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including attorney’s fees incurred by the Administrative Agent or any
of the Lenders in enforcing this Guaranty against any Guarantor and each
Guarantor shall pay and indemnify each Lender and the Administrative Agent for,
and hold it harmless from and against, any and all obligations, liabilities,
losses, damages, costs, expenses (including disbursements and reasonable legal
fees of counsel to any Lender or the Administrative Agent), penalties,
judgments, suits, actions, claims, and disbursements imposed on, asserted
against, or incurred by any Lender or the Administrative Agent:

37.3.1 relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof;

37.3.2 relating to any amendment, modification, waiver, or consent hereunder or
relating to any telecopy or telephonic transmission purporting to be by any
Guarantor or the Borrower; and

37.3.3 in any way relating to or arising out of this Guaranty, or any document,
instrument, or agreement relating to any of the Guarantied Obligations, or any
action taken or omitted to be taken by any Lender or the Administrative Agent
hereunder, and including those arising directly or indirectly from the violation
or asserted violation by any Guarantor or the Borrower or the Administrative
Agent or any Lender of any Law, rule, regulation, judgment, order, or the like
of any jurisdiction or political subdivision thereof (including those relating
to environmental protection, health, labor, importing, exporting, or safety) and
regardless whether asserted by any governmental entity or any other Person.

37.4 Prior Understandings. This Guaranty and the Credit Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede any and all other prior and contemporaneous understandings and
agreements.

37.5 Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

 

135



--------------------------------------------------------------------------------

37.6 Amendment and Restatement; No Novation. The Existing Guaranty Agreement is
hereby amended and restated in its entirety as provided herein, and this
Guaranty is not intended to constitute, nor does it constitute, an interruption,
suspension of continuity, satisfaction, discharge of prior duties, novation, or
termination of the liens, security interests, indebtedness, loans, liabilities,
expenses, or obligations under the Credit Agreement, the Existing Credit
Agreement or the Existing Guaranty Agreement. Each Guarantor and the
Administrative Agent acknowledge and agree that the Existing Guaranty Agreement
has continued to guaranty the indebtedness, loans, liabilities, expenses, and
obligations under the Credit Agreement and the Existing Credit Agreement since
the date of execution of the Existing Guaranty Agreement; and that this Guaranty
is entitled to all rights and benefits originally pertaining to the Existing
Guaranty Agreement.

[SIGNATURE PAGE FOLLOWS]

 

136



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, the undersigned parties intending to be legally bound, have
executed this Guaranty as of the date first above written with the intention
that this Guaranty shall constitute a sealed instrument.

 

KOPPERS HOLDINGS INC. By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS WORLD-WIDE VENTURES CORPORATION By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS DELAWARE, INC. By:  

(SEAL)

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

KOPPERS ASIA LLC By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS CONCRETE PRODUCTS, INC. By:  

(SEAL)

Name:  

 

Title:  

 

CONCRETE PARTNERS, INC. By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS VENTURES LLC By:  

(SEAL)

Name:  

 

Title:  

 

 

138



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

Acknowledged and consented to: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:  

/s/ Tracy J. DeCock                                       (SEAL)

Name:   Tracy J. DeCock Title:   Senior Vice President Acknowledged and
consented to: KOPPERS INC. By:  

(SEAL)

Name:  

 

Title:  

 

 

139



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)

AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT is dated as of
March 27, 2013 and is made by and among KOPPERS INC., a Pennsylvania corporation
(the “Borrower”), EACH OF THE PERSONS LISTED ON THE SIGNATURE PAGES HERETO AND
EACH OF THE OTHER PERSONS WHICH BECOMES A GUARANTOR UNDER THE CREDIT AGREEMENT
(EACH AS DEINFED BELOW) OR IS OTHERWISE REQUIRED TO BE A PARTY HEREUNDER
PURSUANT TO THE CREDIT AGREEMENT HEREUNDER FROM TIME TO TIME (the Borrower, each
other Person and each Guarantor being individually referred to herein as a
“Company” and collectively as the “Companies”), and PNC BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”) for the
Lenders (defined below).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Amended and Restated Intercompany
Subordination Agreement, dated as of October 31, 2008, made by the Companies (as
defined therein) party thereto and the Administrative Agent, as heretofore
amended (as so amended, the “Existing Intercompany Subordination Agreement”),
executed and delivered pursuant to that certain Amended and Restated Credit
Agreement, dated October 31, 2008, among the Borrower, the Guarantors (as
defined therein) party thereto, the Lenders (as defined therein) party thereto,
and the Administrative Agent, as heretofore amended (as so amended, the
“Existing Credit Agreement”); and

WHEREAS, the parties desire to further amend and restate the Existing Credit
Agreement pursuant to that certain Amended and Restated Credit Agreement (as it
may hereafter from time to time be further restated, amended, modified or
supplemented, the “Credit Agreement”) of even date herewith by and among the
Borrower, the Guarantors (as defined therein) from time to time party thereto
(the “Guarantors”), the Lenders (as defined therein) from time to time party
thereto (the “Lenders”), and the Administrative Agent; each capitalized term
used herein shall, unless otherwise defined herein, have the meaning specified
in the Credit Agreement; and

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make certain loans and other financial accommodations to
the Borrower; and

WHEREAS, the Companies have or, in the future, may have liabilities, obligations
or indebtedness owed to each other (the liabilities, obligations and
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Company to any other Company are hereinafter collectively referred to as the
“Intercompany Indebtedness”); and

 

140



--------------------------------------------------------------------------------

WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans under the Credit Agreement is subject to the conditions, among others,
that the Companies amend and restate the Existing Intercompany Subordination
Agreement and subordinate the Intercompany Indebtedness to the Obligations of
the Borrower or any other Company to the Administrative Agent or the Lenders
pursuant to the Credit Agreement, the other Loan Documents and any
Lender-Provided Hedge and any Lender-Provided Treasury/Credit Arrangement
(collectively, the “Senior Debt”) in the manner set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

38. INTERCOMPANY INDEBTEDNESS SUBORDINATED TO SENIOR DEBT. THE RECITALS SET
FORTH ABOVE ARE HEREBY INCORPORATED BY REFERENCE. ALL INTERCOMPANY INDEBTEDNESS
SHALL BE SUBORDINATE AND SUBJECT IN RIGHT OF PAYMENT UNTIL RECEIPT BY THE
ADMINISTRATIVE AGENT AND THE LENDERS OF PAYMENT IN FULL.

39. PAYMENT OVER OF PROCEEDS UPON DISSOLUTION, ETC. UPON ANY DISTRIBUTION OF
ASSETS OF ANY COMPANY IN THE EVENT OF (A) ANY INSOLVENCY OR BANKRUPTCY CASE OR
PROCEEDING, OR ANY RECEIVERSHIP, LIQUIDATION, REORGANIZATION OR OTHER SIMILAR
CASE OR PROCEEDING IN CONNECTION THEREWITH, RELATIVE TO ANY COMPANY OR TO ITS
CREDITORS, AS SUCH, OR TO ITS ASSETS, OR (B) ANY LIQUIDATION, DISSOLUTION OR
OTHER WINDING UP OF ANY COMPANY, WHETHER VOLUNTARY OR INVOLUNTARY AND WHETHER OR
NOT INVOLVING INSOLVENCY OR BANKRUPTCY, OR (C) ANY ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR ANY MARSHALLING OF ASSETS AND LIABILITIES OF ANY COMPANY (A COMPANY
DISTRIBUTING ASSETS AS SET FORTH HEREIN BEING REFERRED TO IN SUCH CAPACITY AS A
“DISTRIBUTING COMPANY”), THEN AND IN ANY SUCH EVENT, THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RECEIVE, FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND
THE LENDERS AS THEIR RESPECTIVE INTERESTS MAY APPEAR, PAYMENT IN FULL OF ALL
AMOUNTS DUE OR TO BECOME DUE (WHETHER OR NOT AN EVENT OF DEFAULT HAS OCCURRED
UNDER THE TERMS OF THE LOAN DOCUMENTS OR THE SENIOR DEBT HAS BEEN DECLARED DUE
AND PAYABLE PRIOR TO THE DATE ON WHICH IT WOULD OTHERWISE HAVE BECOME DUE AND
PAYABLE) ON OR IN RESPECT OF ANY AND ALL SENIOR DEBT BEFORE THE HOLDER OF ANY
INTERCOMPANY INDEBTEDNESS OWED BY THE DISTRIBUTING COMPANY IS ENTITLED TO
RECEIVE ANY PAYMENT ON ACCOUNT OF THE PRINCIPAL OF OR INTEREST ON SUCH
INTERCOMPANY INDEBTEDNESS, AND TO THAT END, THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RECEIVE, FOR APPLICATION TO THE PAYMENT OF THE SENIOR DEBT, ANY
PAYMENT OR DISTRIBUTION OF ANY KIND OR CHARACTER, WHETHER IN CASH, PROPERTY OR
SECURITIES,

 

141



--------------------------------------------------------------------------------

WHICH MAY BE PAYABLE OR DELIVERABLE IN RESPECT OF THE INTERCOMPANY INDEBTEDNESS
OWED BY THE DISTRIBUTING COMPANY IN ANY SUCH CASE, PROCEEDING, DISSOLUTION,
LIQUIDATION OR OTHER WINDING UP EVENT.

40. NO COMMENCEMENT OF ANY PROCEEDING. EACH COMPANY AGREES THAT, SO LONG AS THE
SENIOR DEBT SHALL REMAIN UNPAID, IT WILL NOT COMMENCE, OR JOIN WITH ANY CREDITOR
OTHER THAN THE LENDERS AND THE ADMINISTRATIVE AGENT IN COMMENCING, ANY
PROCEEDING REFERRED TO IN THE FIRST PARAGRAPH OF SECTION 2 AGAINST ANY OTHER
COMPANY THAT OWES IT ANY INTERCOMPANY INDEBTEDNESS.

41. PRIOR PAYMENT OF SENIOR DEBT UPON ACCELERATION OF INTERCOMPANY INDEBTEDNESS.
IF ANY PORTION OF THE INTERCOMPANY INDEBTEDNESS OWED BY ANY COMPANY BECOMES OR
IS DECLARED DUE AND PAYABLE BEFORE ITS STATED MATURITY, THEN AND IN SUCH EVENT
THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RECEIVE PAYMENT IN
FULL OF ALL AMOUNTS DUE AND TO BECOME DUE ON OR IN RESPECT OF THE SENIOR DEBT
(WHETHER OR NOT AN EVENT OF DEFAULT HAS OCCURRED UNDER THE TERMS OF THE LOAN
DOCUMENTS OR THE SENIOR DEBT HAS BEEN DECLARED DUE AND PAYABLE PRIOR TO THE DATE
ON WHICH IT WOULD OTHERWISE HAVE BECOME DUE AND PAYABLE) BEFORE THE HOLDER OF
ANY SUCH INTERCOMPANY INDEBTEDNESS IS ENTITLED TO RECEIVE ANY PAYMENT THEREON.

42. NO PAYMENT WHEN SENIOR DEBT IN DEFAULT. IF ANY EVENT OF DEFAULT OR POTENTIAL
SHALL HAVE OCCURRED AND BE CONTINUING, OR SUCH AN EVENT OF DEFAULT OR POTENTIAL
DEFAULT WOULD RESULT FROM OR EXIST AFTER GIVING EFFECT TO A PAYMENT WITH RESPECT
TO ANY PORTION OF THE INTERCOMPANY INDEBTEDNESS, UNLESS THE REQUIRED LENDERS
SHALL HAVE CONSENTED TO OR WAIVED THE SAME, SO LONG AS ANY OF THE SENIOR DEBT
SHALL REMAIN OUTSTANDING, NO PAYMENT SHALL BE MADE BY ANY COMPANY OWING SUCH
INTERCOMPANY INDEBTEDNESS ON ACCOUNT OF PRINCIPAL OR INTEREST ON ANY PORTION OF
THE INTERCOMPANY INDEBTEDNESS.

43. PAYMENT PERMITTED IF NO DEFAULT. NOTHING CONTAINED IN THIS AGREEMENT SHALL
PREVENT ANY OF THE COMPANIES, AT ANY TIME EXCEPT DURING THE PENDENCY OF ANY OF
THE CONDITIONS DESCRIBED IN SECTIONS 2, 4 AND 5, FROM MAKING REGULARLY SCHEDULED
PAYMENTS OF PRINCIPAL OF OR INTEREST ON ANY PORTION OF THE INTERCOMPANY
INDEBTEDNESS, OR THE RETENTION THEREOF BY ANY OF THE COMPANIES OF ANY MONEY
DEPOSITED WITH IT FOR THE PAYMENT OF OR ON ACCOUNT OF THE PRINCIPAL OF OR
INTEREST ON THE INTERCOMPANY INDEBTEDNESS.

44. RECEIPT OF PROHIBITED PAYMENTS. IF, NOTWITHSTANDING THE FOREGOING PROVISIONS
OF SECTIONS 2, 4, 5 AND 6, A COMPANY THAT IS OWED INTERCOMPANY INDEBTEDNESS BY A
DISTRIBUTING COMPANY SHALL HAVE

 

142



--------------------------------------------------------------------------------

RECEIVED ANY PAYMENT OR DISTRIBUTION OF ASSETS FROM THE DISTRIBUTING COMPANY OF
ANY KIND OR CHARACTER, WHETHER IN CASH, PROPERTY OR SECURITIES, THEN AND IN SUCH
EVENT SUCH PAYMENT OR DISTRIBUTION SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS AS THEIR RESPECTIVE INTERESTS MAY APPEAR,
SHALL BE SEGREGATED FROM OTHER FUNDS AND PROPERTY HELD BY SUCH COMPANY, AND
SHALL BE FORTHWITH PAID OVER TO THE ADMINISTRATIVE AGENT IN THE SAME FORM AS SO
RECEIVED (WITH ANY NECESSARY ENDORSEMENT) TO BE APPLIED (IN THE CASE OF CASH) TO
OR HELD AS COLLATERAL (IN THE CASE OF NONCASH PROPERTY OR SECURITIES) FOR THE
PAYMENT OR PREPAYMENT OF THE SENIOR DEBT IN ACCORDANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

45. RIGHTS OF SUBROGATION. EACH COMPANY AGREES THAT NO PAYMENT OR DISTRIBUTION
TO THE ADMINISTRATIVE AGENT OR THE LENDERS PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT SHALL ENTITLE IT TO EXERCISE ANY RIGHTS OF SUBROGATION IN RESPECT
THEREOF UNTIL THE SENIOR DEBT SHALL HAVE BEEN INDEFEASIBLY PAID IN FULL.

46. AGREEMENT SOLELY TO DEFINE RELATIVE RIGHTS. THE PURPOSE OF THIS AGREEMENT IS
SOLELY TO DEFINE THE RELATIVE RIGHTS OF THE COMPANIES, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENT AND THE LENDERS, ON THE OTHER HAND. NOTHING CONTAINED IN
THIS AGREEMENT IS INTENDED TO OR SHALL IMPAIR, AS BETWEEN ANY OF THE COMPANIES
AND THEIR CREDITORS OTHER THAN THE ADMINISTRATIVE AGENT AND THE LENDERS, THE
OBLIGATION OF THE COMPANIES TO EACH OTHER TO PAY THE PRINCIPAL OF AND INTEREST
ON THE INTERCOMPANY INDEBTEDNESS AS AND WHEN THE SAME SHALL BECOME DUE AND
PAYABLE IN ACCORDANCE WITH ITS TERMS, OR IS INTENDED TO OR SHALL AFFECT THE
RELATIVE RIGHTS AMONG THE COMPANIES AND THEIR CREDITORS OTHER THAN THE
ADMINISTRATIVE AGENT AND THE LENDERS, NOR SHALL ANYTHING HEREIN PREVENT ANY OF
THE COMPANIES FROM EXERCISING ALL REMEDIES OTHERWISE PERMITTED BY APPLICABLE LAW
UPON DEFAULT UNDER ANY AGREEMENT PURSUANT TO WHICH THE INTERCOMPANY INDEBTEDNESS
IS CREATED, SUBJECT TO THE RIGHTS, IF ANY, UNDER THIS AGREEMENT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS TO RECEIVE CASH, PROPERTY OR SECURITIES
OTHERWISE PAYABLE OR DELIVERABLE WITH RESPECT TO THE INTERCOMPANY INDEBTEDNESS.

47. INSTRUMENTS EVIDENCING INTERCOMPANY INDEBTEDNESS. EACH COMPANY SHALL CAUSE
EACH INSTRUMENT WHICH NOW OR HEREAFTER EVIDENCES ALL OR A PORTION OF THE
INTERCOMPANY INDEBTEDNESS TO BE CONSPICUOUSLY MARKED AS FOLLOWS:

“This instrument is subject to the terms of that certain Intercompany
Subordination Agreement dated as of March 27, 2013, in favor of PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders referred

 

143



--------------------------------------------------------------------------------

to therein, which Intercompany Subordination Agreement is incorporated herein by
reference. Notwithstanding any contrary statement contained in the within
instrument, no payment on account of the principal thereof or interest thereon
shall become due or payable except in accordance with the express terms of the
Intercompany Subordination Agreement.”

Each Company will further mark its internal records in such a manner as shall be
effective to give proper notice to the effect of this Agreement.

48. NO IMPLIED WAIVERS OF SUBORDINATION. NO RIGHT OF THE ADMINISTRATIVE AGENT OR
ANY LENDER TO ENFORCE SUBORDINATION, AS HEREIN PROVIDED, SHALL AT ANY TIME IN
ANY WAY BE PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO ACT ON THE PART OF
ANY COMPANY OR BY ANY ACT OR FAILURE TO ACT BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, OR BY ANY NON-COMPLIANCE BY ANY COMPANY WITH THE TERMS, PROVISIONS AND
COVENANTS OF ANY AGREEMENT PURSUANT TO WHICH THE INTERCOMPANY INDEBTEDNESS IS
CREATED, REGARDLESS OF ANY KNOWLEDGE THEREOF WITH WHICH THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY HAVE OR BE OTHERWISE CHARGED. EACH COMPANY BY ITS ACCEPTANCE
HEREOF SHALL AGREE THAT, SO LONG AS THERE IS SENIOR DEBT OUTSTANDING OR
COMMITMENTS IN EFFECT UNDER THE CREDIT AGREEMENT, SUCH COMPANY SHALL NOT AGREE
TO SELL, ASSIGN, PLEDGE, ENCUMBER OR OTHERWISE DISPOSE OF, OR AGREE TO
COMPROMISE, THE OBLIGATIONS OF THE OTHER COMPANIES WITH RESPECT TO THEIR
INTERCOMPANY INDEBTEDNESS, OTHER THAN BY MEANS OF PAYMENT OF SUCH INTERCOMPANY
INDEBTEDNESS ACCORDING TO ITS TERMS, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT.

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to any of the Companies, except the
Borrower to the extent provided in the Credit Agreement, without incurring
responsibility to any of the Companies and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Companies to the Administrative Agent and the Lenders, do any one or more of the
following in accordance with the terms of the Credit Agreement: (i) change the
manner, place or terms of payment, or extend the time of payment, renew or alter
the Senior Debt or otherwise amend or supplement the Senior Debt or the Loan
Documents; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing the Senior Debt; (iii) release any
person liable in any manner for the payment or collection of the Senior Debt;
and (iv) exercise or refrain from exercising any rights against any of the
Companies and any other person.

49. ADDITIONAL SUBSIDIARIES. THE COMPANIES COVENANT AND AGREE THAT THEY SHALL
CAUSE SUBSIDIARIES (OTHER THAN EXCLUDED SUBSIDIARIES) CREATED OR ACQUIRED AFTER
THE DATE OF THIS AGREEMENT, AND ANY OTHER SUBSIDIARIES REQUIRED TO JOIN THIS
AGREEMENT PURSUANT TO SECTION 11.13 [JOINDER OF GUARANTORS] OR OTHERWISE UNDER
THE CREDIT AGREEMENT, TO EXECUTE A GUARANTOR JOINDER IN SUBSTANTIALLY

 

144



--------------------------------------------------------------------------------

THE FORM OF EXHIBIT 1.1(G)(1) TO THE CREDIT AGREEMENT, WHEREBY SUCH SUBSIDIARY
JOINS THIS AGREEMENT AND SUBORDINATES ALL INDEBTEDNESS OWED TO ANY SUCH
SUBSIDIARY BY ANY OF THE COMPANIES OR OTHER SUBSIDIARIES HEREAFTER CREATED OR
ACQUIRED TO THE SENIOR DEBT.

50. CONTINUING FORCE AND EFFECT. THIS AGREEMENT SHALL CONTINUE IN FORCE FOR SO
LONG AS ANY PORTION OF THE SENIOR DEBT REMAINS UNPAID AND ANY COMMITMENTS OR
LETTERS OF CREDIT UNDER THE CREDIT AGREEMENT REMAIN OUTSTANDING, IT BEING
CONTEMPLATED THAT THIS AGREEMENT BE OF A CONTINUING NATURE.

51. MODIFICATION, AMENDMENTS OR WAIVERS. ANY AND ALL AGREEMENTS AMENDING OR
CHANGING ANY PROVISION OF THIS AGREEMENT OR THE RIGHTS OF THE ADMINISTRATIVE
AGENT OR THE LENDERS HEREUNDER, AND ANY AND ALL WAIVERS OR CONSENTS TO EVENTS OF
DEFAULT OR OTHER DEPARTURES FROM THE DUE PERFORMANCE OF ANY COMPANY HEREUNDER,
SHALL BE MADE ONLY BY WRITTEN AGREEMENT, WAIVER OR CONSENT SIGNED BY THE
ADMINISTRATIVE AGENT, ACTING ON BEHALF OF ALL THE LENDERS, WITH THE WRITTEN
CONSENT OF THE REQUIRED LENDERS, ANY SUCH AGREEMENT, WAIVER OR CONSENT MADE WITH
SUCH WRITTEN CONSENT BEING EFFECTIVE TO BIND ALL THE LENDERS.

52. EXPENSES. THE COMPANIES UNCONDITIONALLY AND JOINTLY AND SEVERALLY AGREE UPON
DEMAND TO PAY TO THE ADMINISTRATIVE AGENT AND THE LENDERS THE AMOUNT OF ANY AND
ALL OUT-OF-POCKET COSTS, EXPENSES AND DISBURSEMENTS, INCLUDING FEES AND EXPENSES
OF COUNSEL (INCLUDING THE ALLOCATED COSTS OF STAFF COUNSEL) FOR WHICH
REIMBURSEMENT IS CUSTOMARILY OBTAINED, WHICH THE ADMINISTRATIVE AGENT OR ANY OF
THE LENDERS MAY INCUR IN CONNECTION WITH (A) THE EXERCISE OR ENFORCEMENT OF ANY
OF THE RIGHTS OF THE ADMINISTRATIVE AGENT OR THE LENDERS HEREUNDER, OR (B) THE
FAILURE BY ANY OF THE COMPANIES TO PERFORM OR OBSERVE ANY OF THE PROVISIONS
HEREOF.

53. SEVERABILITY. THE PROVISIONS OF THIS AGREEMENT ARE INTENDED TO BE SEVERABLE.
IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD INVALID OR UNENFORCEABLE IN
WHOLE OR IN PART IN ANY JURISDICTION, SUCH PROVISION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR
UNENFORCEABILITY WITHOUT IN ANY MANNER AFFECTING THE VALIDITY OR ENFORCEABILITY
THEREOF IN ANY OTHER JURISDICTION OR THE REMAINING PROVISIONS HEREOF IN ANY
JURISDICTION.

54. GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT UNDER THE INTERNAL LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OF CONFLICT OF LAWS.

 

145



--------------------------------------------------------------------------------

55. SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, AS PERMITTED IN THE CREDIT AGREEMENT, AND THE OBLIGATIONS OF EACH
COMPANY SHALL BE BINDING UPON THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS,
PROVIDED, THAT NO COMPANY MAY ASSIGN OR TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER OR ANY INTEREST HEREIN AND ANY SUCH PURPORTED ASSIGNMENT OR TRANSFER
SHALL BE NULL AND VOID. THE DUTIES AND OBLIGATIONS OF THE COMPANIES MAY NOT BE
DELEGATED OR TRANSFERRED BY THE COMPANIES WITHOUT THE PRIOR WRITTEN CONSENT OF
THE REQUIRED LENDERS AND ANY SUCH DELEGATION OR TRANSFER WITHOUT SUCH CONSENT
SHALL BE NULL AND VOID. EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY THE CONTEXT
OF THIS AGREEMENT, THE WORD “LENDERS” WHEN USED HEREIN SHALL INCLUDE, WITHOUT
LIMITATION, ANY HOLDER OF A NOTE OR AN ASSIGNMENT OF RIGHTS THEREIN ORIGINALLY
ISSUED TO A LENDER UNDER THE CREDIT AGREEMENT, AND EACH SUCH HOLDER OF A NOTE OR
ASSIGNMENT SHALL HAVE THE BENEFITS OF THIS AGREEMENT TO THE SAME EXTENT AS IF
SUCH HOLDER HAD ORIGINALLY BEEN A LENDER UNDER THE CREDIT AGREEMENT.

56. JOINT AND SEVERAL OBLIGATIONS. EACH OF THE OBLIGATIONS OF EACH AND EVERY
COMPANY UNDER THIS AGREEMENT IS JOINT AND SEVERAL. THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY OF THEM, MAY, IN THEIR SOLE DISCRETION, ELECT TO ENFORCE
THIS AGREEMENT AGAINST ANY COMPANY WITHOUT ANY DUTY OR RESPONSIBILITY TO PURSUE
ANY OTHER COMPANY AND SUCH AN ELECTION BY THE ADMINISTRATIVE AGENT AND THE
LENDERS, OR ANY OF THEM, SHALL NOT BE A DEFENSE TO ANY ACTION THE ADMINISTRATIVE
AGENT AND THE LENDERS, OR ANY OF THEM, MAY ELECT TO TAKE AGAINST ANY COMPANY.
EACH OF THE LENDERS AND ADMINISTRATIVE AGENT HEREBY RESERVES ALL RIGHT AGAINST
EACH COMPANY.

57. COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS
AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. EACH COMPANY
ACKNOWLEDGES AND AGREES THAT A TELECOPY OR ELECTRONIC TRANSMISSION TO THE
ADMINISTRATIVE AGENT OR ANY LENDER OF THE SIGNATURE PAGE HEREOF PURPORTING TO BE
SIGNED ON BEHALF OF ANY COMPANY SHALL CONSTITUTE EFFECTIVE AND BINDING EXECUTION
AND DELIVERY HEREOF BY SUCH COMPANY.

58. ATTORNEYS-IN-FACT. EACH OF THE COMPANIES HEREBY AUTHORIZES AND EMPOWERS THE
ADMINISTRATIVE AGENT, AT THE ELECTION OF THE ADMINISTRATIVE AGENT AND IN THE
NAME OF EITHER THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT AND THE LENDERS AS THEIR RESPECTIVE INTERESTS MAY APPEAR, OR IN THE

 

146



--------------------------------------------------------------------------------

NAME OF EACH SUCH COMPANY AS IS OWED INTERCOMPANY INDEBTEDNESS, TO EXECUTE AND
FILE PROOFS AND DOCUMENTS AND TAKE ANY OTHER ACTION THE ADMINISTRATIVE AGENT MAY
DEEM ADVISABLE TO COMPLETELY PROTECT THE ADMINISTRATIVE AGENT’S AND THE LENDERS’
INTERESTS IN THE INTERCOMPANY INDEBTEDNESS AND THE RIGHT OF THE ADMINISTRATIVE
AGENT AND THE LENDERS OF ENFORCEMENT THEREOF, AND TO THAT END EACH OF THE
COMPANIES HEREBY IRREVOCABLY MAKES, CONSTITUTES AND APPOINTS THE ADMINISTRATIVE
AGENT, ITS OFFICERS, EMPLOYEES AND AGENTS, OR ANY OF THEM, WITH FULL POWER OF
SUBSTITUTION, AS THE TRUE AND LAWFUL ATTORNEY-IN-FACT AND AGENT OF SUCH COMPANY,
AND WITH FULL POWER FOR SUCH COMPANY, AND IN THE NAME, PLACE AND STEAD OF SUCH
COMPANY FOR THE PURPOSE OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT, AND
TAKING ANY ACTION AND EXECUTING, DELIVERING, FILING AND RECORDING ANY
INSTRUMENTS WHICH THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR ADVISABLE TO
ACCOMPLISH THE PURPOSES HEREOF, WHICH POWER OF ATTORNEY, BEING GIVEN FOR
SECURITY, IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE. EACH COMPANY HEREBY
RATIFIES AND CONFIRMS, AND AGREES TO RATIFY AND CONFIRM, ALL ACTION TAKEN BY THE
ADMINISTRATIVE AGENT, ITS OFFICERS, EMPLOYEES OR AGENTS PURSUANT TO THE
FOREGOING POWER OF ATTORNEY.

59. APPLICATION OF PAYMENTS. IN THE EVENT ANY PAYMENTS ARE RECEIVED BY THE
ADMINISTRATIVE AGENT UNDER THE TERMS OF THIS AGREEMENT FOR APPLICATION TO THE
SENIOR DEBT AT ANY TIME WHEN THE SENIOR DEBT HAS NOT BEEN DECLARED DUE AND
PAYABLE AND PRIOR TO THE DATE ON WHICH IT WOULD OTHERWISE BECOME DUE AND
PAYABLE, SUCH PAYMENT SHALL CONSTITUTE A VOLUNTARY PREPAYMENT OF THE SENIOR DEBT
FOR ALL PURPOSES UNDER THE CREDIT AGREEMENT.

60. REMEDIES. IN THE EVENT OF A BREACH BY ANY OF THE COMPANIES IN THE
PERFORMANCE OF ANY OF THE TERMS OF THIS AGREEMENT, THE ADMINISTRATIVE AGENT, ON
BEHALF OF THE LENDERS, MAY DEMAND SPECIFIC PERFORMANCE OF THIS AGREEMENT AND
SEEK INJUNCTIVE RELIEF AND MAY EXERCISE ANY OTHER REMEDY AVAILABLE AT LAW OR IN
EQUITY, IT BEING RECOGNIZED THAT THE REMEDIES OF THE ADMINISTRATIVE AGENT ON
BEHALF OF THE LENDERS AT LAW MAY NOT FULLY COMPENSATE THE ADMINISTRATIVE AGENT
ON BEHALF OF THE LENDERS FOR THE DAMAGES THEY MAY SUFFER IN THE EVENT OF A
BREACH HEREOF.

61. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. EACH COMPANY HEREBY
IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY PENNSYLVANIA STATE
OR FEDERAL COURT SITTING IN ALLEGHENY COUNTY, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH COMPANY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH PENNSYLVANIA STATE OR FEDERAL COURT. EACH
COMPANY HEREBY WAIVES TO THE FULLEST EXTENT IT MAY

 

147



--------------------------------------------------------------------------------

EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY SUCH ACTION OR PROCEEDING. EACH COMPANY HEREBY APPOINTS THE PROCESS AGENT
IDENTIFIED BELOW (THE “PROCESS AGENT”) AS ITS AGENT TO RECEIVE ON BEHALF OF SUCH
PARTY AND ITS RESPECTIVE PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT
AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING. SUCH
SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO THE
COMPANY IN CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S ADDRESS, AND EACH
COMPANY HEREBY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO RECEIVE SUCH SERVICE
ON ITS BEHALF. EACH COMPANY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS (OR
ANY POLITICAL SUBDIVISION THEREOF) BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED AT LAW. EACH COMPANY FURTHER AGREES THAT IT SHALL, FOR SO LONG
AS ANY COMMITMENT OR ANY OBLIGATION OF ANY LOAN PARTY TO ANY LENDER REMAINS
OUTSTANDING, CONTINUE TO RETAIN PROCESS AGENT FOR THE PURPOSES SET FORTH IN THIS
SECTION 24. THE PROCESS AGENT IS THE BORROWER, WITH AN OFFICE ON THE DATE HEREOF
AS SET FORTH IN THE CREDIT AGREEMENT. THE PROCESS AGENT HEREBY ACCEPTS THE
APPOINTMENT OF PROCESS AGENT BY THE COMPANIES AND AGREES TO ACT AS PROCESS AGENT
ON BEHALF OF THE COMPANIES.

62. EXCEPT AS PROHIBITED BY LAW, EACH COMPANY HEREBY WAIVES TRIAL BY A JURY IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE FULLEST EXTENT
PERMITTED BY LAW.

63. NOTICES. ALL NOTICES, STATEMENTS, REQUESTS AND DEMANDS AND OTHER
COMMUNICATIONS GIVEN TO OR MADE UPON THE COMPANIES, THE ADMINISTRATIVE AGENT OR
THE LENDERS IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE GIVEN
OR MADE AS PROVIDED IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION] OF THE CREDIT AGREEMENT.

64. RULES OF CONSTRUCTION. THE RULES OF CONSTRUCTION SET FORTH IN SECTION 1.2
[CONSTRUCTION] OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AGREEMENT.

65. AMENDMENT AND RESTATEMENT; NO NOVATION. THE EXISTING INTERCOMPANY
SUBORDINATION AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS
PROVIDED HEREIN, AND THIS AGREEMENT IS NOT INTENDED TO CONSTITUTE, NOR DOES IT
CONSTITUTE, AN INTERRUPTION, SUSPENSION OF CONTINUITY, SATISFACTION, DISCHARGE
OF PRIOR DUTIES, NOVATION, OR TERMINATION OF THE LIENS, SECURITY INTERESTS,
INDEBTEDNESS, LOANS, LIABILITIES, EXPENSES, OR OBLIGATIONS UNDER THE CREDIT
AGREEMENT, THE EXISTING CREDIT AGREEMENT OR THE EXISTING INTERCOMPANY
SUBORDINATION AGREEMENT. EACH COMPANY AND THE

 

148



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT ACKNOWLEDGE AND AGREE THAT THE EXISTING INTERCOMPANY
SUBORDINATION AGREEMENT HAS CONTINUED TO SECURE THE INDEBTEDNESS, LOANS,
LIABILITIES, EXPENSES, AND OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE
EXISTING CREDIT AGREEMENT SINCE THE DATE OF EXECUTION OF THE EXISTING
INTERCOMPANY SUBORDINATION AGREEMENT; AND THAT THIS AGREEMENT IS ENTITLED TO ALL
RIGHTS AND BENEFITS ORIGINALLY PERTAINING TO THE EXISTING INTERCOMPANY
SUBORDINATION AGREEMENT.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

149



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written with
the intent that it constitute a sealed instrument.

 

KOPPERS INC. By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS HOLDINGS INC. By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS WORLD-WIDE VENTURES CORPORATION By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS DELAWARE, INC. By:  

(SEAL)

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

 

KOPPERS ASIA LLC By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS CONCRETE PRODUCTS, INC. By:  

(SEAL)

Name:  

 

Title:  

 

CONCRETE PARTNERS, INC. By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS VENTURES LLC By:  

(SEAL)

Name:  

 

Title:  

 

 

151



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President

 

152



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

REVOLVING CREDIT NOTE

 

US$            

Pittsburgh, Pennsylvania

March 27, 2013

FOR VALUE RECEIVED, the undersigned, KOPPERS INC., a Pennsylvania corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to the
order of                              (the “Lender”), the lesser of (i) the
principal sum of                      U.S. Dollars (US$            ), or
(ii) the aggregate unpaid principal balance of all Revolving Credit Loans made
by the Lender to the Borrower pursuant to Section 2.6.4 [Repayment of Revolving
Credit Loans] of the Amended and Restated Credit Agreement, dated as of
March 27, 2013, among the Borrower, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto and PNC Bank, National
Association, as administrative agent, (hereinafter referred to in such capacity
as the “Administrative Agent”) (as further amended, restated, modified, or
supplemented from time to time, the “Credit Agreement”), together with all
outstanding interest thereon on the Expiration Date.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Revolving Credit Note will be payable pursuant to Section 5.5 [Interest Payment
Dates] of, or as otherwise provided in, the Credit Agreement. If any payment or
action to be made or taken hereunder shall be stated to be or become due on a
day which is not a Business Day, such payment or action shall be made or taken
on the next following Business Day, unless otherwise provided in the Credit
Agreement, and such extension of time shall be included in computing interest or
fees, if any, in connection with such payment or action. Upon the occurrence and
during the continuation of an Event of Default and at the Administrative Agent’s
discretion or upon written demand by the Required Lenders, the Borrower shall
pay interest on the entire principal amount of the then outstanding Revolving
Credit Loans evidenced by this Revolving Credit Note and all other obligations
due and payable to the Lender pursuant to the Credit Agreement and the other
Loan Documents at a rate per annum as set forth in Section 4.3 [Interest After
Default] of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments, in certain circumstances,

 

153



--------------------------------------------------------------------------------

on account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Revolving Credit Note and the Credit
Agreement.

This Revolving Credit Note shall bind the Borrower and its successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns. All references herein to the “Borrower”, the
“Administrative Agent” and the “Lender” shall be deemed to apply to the
Borrower, the Administrative Agent and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the Commonwealth of Pennsylvania without giving effect to
its conflicts of law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.

[That certain Revolving Credit Note, made by the Borrower in favor of the
Lender, pursuant to the Existing Credit Agreement (the “Existing Revolving
Credit Note”), is hereby amended and restated in its entirety and as such, the
Existing Revolving Credit Note no longer constitutes obligations of the Borrower
as of the date hereof separate from this Revolving Credit Note but this
Revolving Credit Note is not intended to constitute, nor does it constitute, an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
novation, or termination of the indebtedness, loans, liabilities, expenses, or
guarantied obligations under the Credit Agreement, the Existing Credit Agreement
or the Existing Revolving Credit Note. The Borrower and the Lender acknowledge
and agree that the Existing Revolving Credit Note has continued to evidence the
indebtedness, loans, liabilities, expenses, and obligations under the Credit
Agreement and the Existing Credit Agreement since the date of execution of the
Existing Revolving Credit Note; and that this Revolving Credit Note is entitled
to all rights and benefits originally pertaining to the Existing Revolving
Credit Note.]

[SIGNATURE PAGE FOLLOWS]

 

154



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer with the
intention that it constitute a sealed instrument.

 

KOPPERS INC. By:  

(SEAL)

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(2)

SWING LOAN NOTE

 

US$20,000,000    

Pittsburgh, Pennsylvania

March 27, 2013

FOR VALUE RECEIVED, the undersigned, KOPPERS INC., a Pennsylvania corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to the
order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”), the lesser of (i) the
principal sum of Twenty Million U.S. Dollars (US$20,000,000), or (ii) the
aggregate unpaid principal balance of all Swing Loans made by the Lender to the
Borrower pursuant to the Amended and Restated Credit Agreement, dated as of
March 27, 2013, among the Borrower, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto, and the Lender, as
administrative agent (hereinafter referred to in such capacity as the
“Administrative Agent”) (as further amended, restated, modified, or supplemented
from time to time, the “Credit Agreement”), payable with respect to each Swing
Loan evidenced hereby on the earlier of (i) demand by the Lender or (ii) on the
Expiration Date.

The Borrower shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding from the date hereof at the rate per annum
and on the date(s) provided in the Credit Agreement. Subject to the provisions
of the Credit Agreement, interest on this Swing Loan Note will be payable
pursuant to Section 5.5 [Interest Payment Dates] of, or as otherwise provided
in, the Credit Agreement. If any payment or action to be made or taken hereunder
shall be stated to be or become due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day,
unless otherwise provided in the Credit Agreement, and such extension of time
shall be included in computing interest or fees, if any, in connection with such
payment or action. Upon the occurrence and during the continuation of an Event
of Default and at the Administrative Agent’s discretion or upon written demand
by the Required Lenders, the Borrower shall pay interest on the entire principal
amount of the then outstanding Swing Loans evidenced by this Swing Loan Note at
a rate per annum as set forth in Section 4.3 [Interest After Default] of the
Credit Agreement. Such interest rate will accrue before and after any judgment
has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Swing Loan Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions, security interests and Liens
contained or granted therein. The Credit Agreement among other things contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments, in certain circumstances, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified.

 

156



--------------------------------------------------------------------------------

The Borrower waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Swing Loan Note and the Credit Agreement.

The Borrower acknowledges and agrees that the Lender may at any time and in its
sole discretion demand payment of all amounts outstanding under this Swing Loan
Note without prior notice to the Borrower.

This Swing Loan Note shall bind the Borrower and its successors and assigns, and
the benefits hereof shall inure to the benefit of the Lender and its successors
and assigns. All references herein to the “Borrower”, the “Administrative Agent”
and the “Lender” shall be deemed to apply to the Borrower, the Administrative
Agent and the Lender, respectively, and their respective successors and assigns
as permitted under the Credit Agreement.

This Swing Loan Note and any other documents delivered in connection herewith
and the rights and obligations of the parties hereto and thereto shall for all
purposes be governed, by and construed and enforced in accordance with, the
internal laws of the Commonwealth of Pennsylvania without giving effect to its
conflicts of law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Swing Loan Note.

That certain Swing Loan Note, made by the Borrower in favor of the Lender,
pursuant to the Existing Credit Agreement (the “Existing Swing Loan Note”), is
hereby amended and restated in its entirety and as such, the Existing Swing Loan
Note no longer constitutes obligations of the Borrower as of the date hereof
separate from this Swing Loan Note but this Swing Loan Note is not intended to
constitute, nor does it constitute, an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation, or termination of the
indebtedness, loans, liabilities, expenses, or guarantied obligations under the
Credit Agreement, the Existing Credit Agreement or the Existing Swing Loan Note.
The Borrower and the Lender acknowledge and agree that the Existing Swing Loan
Note has continued to evidence the indebtedness, loans, liabilities, expenses,
and obligations under the Credit Agreement and the Existing Credit Agreement
since the date of execution of the Existing Swing Loan Note; and that this Swing
Loan Note is entitled to all rights and benefits originally pertaining to the
Existing Swing Loan Note.

[SIGNATURE PAGE FOLLOWS]

 

157



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SWING LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Swing Loan Note by its duly authorized officer with the
intention that it constitute a sealed instrument.

 

KOPPERS INC. By:  

(SEAL)

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(P)(1)

AMENDED AND RESTATED PATENT, TRADEMARK

AND COPYRIGHT SECURITY AGREEMENT

THIS AMENDED AND RESTATED PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
(the “Agreement”), dated as of March 27, 2013 is entered into by and among EACH
OF THE PERSONS LISTED ON THE SIGNATURE PAGES HERETO AND EACH OF THE OTHER
PERSONS WHICH BECOMES A PLEDGOR HEREUNDER FROM TIME TO TIME (each a “Pledgor”
and collectively, the “Pledgors”) and PNC BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders referred to below (the “Administrative
Agent”).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Amended and Restated Patent,
Trademark and Copyright Security Agreement, dated as of October 31, 2008, made
by the Pledgors (as defined therein) party thereto and the Administrative Agent,
as heretofore amended (as so amended, the “Existing Patent, Trademark and
Copyright Security Agreement”), executed and delivered pursuant to that certain
Amended and Restated Credit Agreement, dated October 31, 2008, among Koppers
Inc., a Pennsylvania corporation (the “Borrower”), the Guarantors (as defined
therein) party thereto, the Lenders (as defined therein) party thereto, and the
Administrative Agent, as heretofore amended (as so amended, the “Existing Credit
Agreement”); and

WHEREAS, the parties desire to further amend and restate the Existing Credit
Agreement pursuant to that certain Amended and Restated Credit Agreement (as it
may hereafter from time to time be further restated, amended, modified or
supplemented, the “Credit Agreement”) of even date herewith by and among the
Borrower, the Guarantors (as defined therein) from time to time party thereto
(the “Guarantors”), the Lenders (as defined therein) from time to time party
thereto (the “Lenders”), and the Administrative Agent; and

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make certain loans and other financial accommodations to
the Borrower; and

WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans under the Credit Agreement is subject to the conditions, among others,
that the Pledgors amend and restate the Existing Patent, Trademark and Copyright
Security Agreement and secure the Obligations to the Administrative Agent and
the Lenders under the Credit Agreement, the other Loan Documents and otherwise
as more fully described herein in the manner set forth herein.

 

159



--------------------------------------------------------------------------------

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

66. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) CAPITALIZED TERMS USED IN
THIS AGREEMENT SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM IN THE CREDIT
AGREEMENT AND (II) THE RULES OF CONSTRUCTION SET FORTH IN SECTION 1.2
[CONSTRUCTION] OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AGREEMENT. WHERE
APPLICABLE AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TERMS USED HEREIN
(WHETHER OR NOT CAPITALIZED) SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM
IN THE UNIFORM COMMERCIAL CODE AS ENACTED IN THE COMMONWEALTH OF PENNSYLVANIA,
AS AMENDED FROM TIME TO TIME (THE “CODE”).

66.1 “Patents, Trademarks and Copyrights” shall mean and include all of each
Pledgor’s present and future right, title and interest in and to the following:
all trade names, patent applications, patents, trademark applications,
trademarks and copyrights, whether now owned or hereafter acquired by any
Pledgor, including, without limitation, those listed on Schedule A hereto,
including all proceeds thereof (such as, by way of example, license royalties
and proceeds of infringement suits), the right to sue for past, present and
future infringements, all rights corresponding thereto throughout the world and
all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, and the goodwill of the business to which any of
the patents, trademarks and copyrights relate.

66.2 “Secured Obligations” shall mean and include the following: (i) any and all
obligations, liabilities, and indebtedness from time to time of the Borrower,
any Guarantor or any other Subsidiary of the Borrower to the Administrative
Agent, any of the Lenders or any Affiliate of any Agent or any Lender under or
in connection with the Credit Agreement or any other Loan Document, whether for
principal, interest, fees, indemnities, expenses, or otherwise, and all
refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganizations, or similar proceeding with respect to
the Borrower, any Guarantor or any other Subsidiary of the Borrower or which
would have arisen or accrued but for the commencement of such proceeding, even
if the claim for such obligation, liability, or indebtedness is not enforceable
or allowable in such proceeding, and including all Obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents from time to time, regardless whether any such extensions of
credit are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to an extension of
credit is not satisfied); (ii) all Reimbursement Obligations of each Loan Party
and any other Subsidiary of the Borrower with respect to any one or more Letters
of Credit issued by any Issuing Lender; (iii) all indebtedness, loans,
obligations, expenses and liabilities of each Loan Party or any other Subsidiary
of the Borrower to the Agents or any of the Lenders, or any of their respective
Affiliates, arising out of any Lender-Provided Hedge or any Lender-Provided
Treasury/Credit Arrangement provided by the Administrative Agent, any of the
Lenders or such Affiliates pursuant to the Credit Agreement; (iv) any sums
advanced by or owing to the Administrative Agent or any of the Lenders for any
reason relating to the Credit Agreement, any other Loan Document, or any
collateral relating thereto, including for indemnification, for maintenance,

 

160



--------------------------------------------------------------------------------

preservation, protection or enforcement of, or realization upon, the Collateral
or other collateral security or any one or more guaranties, and for enforcement,
collection, or preservation of the rights of the Administrative Agent and the
Lenders, and regardless whether before or after default or the entry of any
judgment; (v) any obligation or liability of any Loan Party or any other
Subsidiary of the Borrower arising out of overdrafts on deposits or other
accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of any Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of any Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository or
other similar arrangements, and (vi) any amendments, extensions, renewals and
increases of or to any of the foregoing; notwithstanding the foregoing
provisions in this definition, “Obligations” shall not include Excluded Swap
Obligations.

67. TO SECURE THE FULL PAYMENT AND PERFORMANCE OF ALL SECURED OBLIGATIONS, EACH
PLEDGOR HEREBY GRANTS AND CONVEYS A SECURITY INTEREST TO THE ADMINISTRATIVE
AGENT, FOR ITSELF AND THE BENEFIT OF THE LENDERS AND THEIR RESPECTIVE
AFFILIATES, IN THE ENTIRE RIGHT, TITLE AND INTEREST OF SUCH PLEDGOR IN AND TO
ALL OF ITS PATENTS, TRADEMARKS AND COPYRIGHTS. NOTWITHSTANDING THE FOREGOING AND
ONLY WITH RESPECT TO CONTRACTS AND LICENSES WHICH EXIST ON THE CLOSING DATE, IF
THE FOREGOING GRANT OF A SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT
WOULD CAUSE SUCH CONTRACTS AND LICENSES TO BE VOID PURSUANT TO THE TERMS OF SUCH
CONTRACTS AND LICENSES (SUBJECT TO ANY LIMITATIONS IN ARTICLE 9 OF THE CODE WITH
RESPECT TO THE EFFECT OF SUCH RESTRICTIONS ON THE COLLATERAL ASSIGNMENT OF SUCH
CONTRACTS AND LICENSES), THEN THE GRANT OF A SECURITY INTEREST IN SUCH CONTRACTS
AND LICENSES SHALL BE POSTPONED TO THE EXTENT OF SUCH RESTRICTIONS ON COLLATERAL
ASSIGNMENT UNTIL SUCH TIME AS THE GRANT OF THE SECURITY INTEREST WOULD NOT CAUSE
SUCH CONTRACTS AND LICENSES TO BE VOID.

68. EACH PLEDGOR JOINTLY AND SEVERALLY REPRESENTS AND WARRANTS, AND COVENANTS
THAT:

68.1 the Patents, Trademarks and Copyrights are subsisting and have not been
adjudged invalid or unenforceable, in whole or in part;

68.2 to the best of such Pledgor’s knowledge, each of the Patents, Trademarks
and Copyrights is valid and enforceable;

68.3 such Pledgor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each of the Patents, Trademarks and
Copyrights, free and clear of any liens, charges and encumbrances, except for
Permitted Liens, including pledges, assignments, licenses, shop rights and
covenants by such Pledgor not to sue third persons;

 

161



--------------------------------------------------------------------------------

68.4 such Pledgor has the corporate, limited liability company or partnership
power and authority, as applicable, to enter into this Agreement and perform its
terms;

68.5 no claim has been made to such Pledgor or, to the knowledge of such
Pledgor, any other person that the use of any of the Patents, Trademarks and
Copyrights does or may violate the rights of any third party;

68.6 such Pledgor has used, and will continue to use for the duration of this
Agreement, consistent standards of quality in its manufacture of products sold
under the Patents, Trademarks and Copyrights;

68.7 such Pledgor has used, and will continue to use for the duration of this
Agreement, proper statutory notice in connection with its use of the Patents,
Trademarks and Copyrights, except for those Patents, Trademarks and Copyrights
that are hereafter allowed to lapse in accordance with Section 11 hereof;

68.8 such Pledgor will not change its state of incorporation, formation or
organization, as applicable without providing thirty (30) days prior written
notice the Administrative Agent;

68.9 such Pledgor will not change its name without providing thirty (30) days
prior written notice to the Administrative Agent; and

68.10 such Pledgor shall preserve its existence as a corporation, partnership or
a limited liability company, as applicable, and except as permitted by the
Credit Agreement, shall not (1) in one, or a series of related transactions,
merge into or consolidate with any other entity, the survivor of which is not
such Pledgor, or (2) sell all or substantially all of its assets.

69. EACH OF THE OBLIGATIONS AND ADDITIONAL LIABILITIES OF EACH AND EVERY PLEDGOR
UNDER THIS AGREEMENT ARE JOINT AND SEVERAL WITH THE OBLIGATIONS OF THE OTHER
PLEDGORS, AND EACH PLEDGOR HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY DEFENSE IT MAY OTHERWISE HAVE TO THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS THAT ITS LIABILITY HEREUNDER IS LIMITED AND NOT JOINT AND SEVERAL.
EACH PLEDGOR ACKNOWLEDGES AND AGREES THAT THE FOREGOING WAIVER SERVES AS A
MATERIAL INDUCEMENT TO THE AGREEMENT OF THE ADMINISTRATIVE AGENT AND THE LENDERS
TO MAKE THE LOANS, AND THAT THE ADMINISTRATIVE AGENT AND THE LENDERS ARE RELYING
ON SUCH WAIVER IN ENTERING INTO THIS AGREEMENT. THE UNDERTAKINGS OF EACH PLEDGOR
HEREUNDER SECURE THE OBLIGATIONS OF THE BORROWER, ITSELF AND THE OTHER PLEDGORS.
THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY OF THEM, MAY, IN THEIR SOLE
DISCRETION, ELECT TO ENFORCE THIS AGREEMENT AGAINST ANY PLEDGOR WITHOUT ANY DUTY
OR RESPONSIBILITY TO PURSUE ANY OTHER PLEDGOR AND SUCH AN ELECTION BY THE
ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY OF THEM, SHALL NOT BE A DEFENSE TO
ANY ACTION THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY OF THEM, MAY ELECT
TO TAKE AGAINST ANY PLEDGOR. EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT
HEREBY RESERVES ALL RIGHTS AGAINST EACH PLEDGOR.

 

162



--------------------------------------------------------------------------------

70. EACH PLEDGOR AGREES THAT, UNTIL ALL OF THE SECURED OBLIGATIONS SHALL HAVE
BEEN INDEFEASIBLY PAID IN FULL, ALL COMMITMENTS HAVE BEEN TERMINATED, AND ALL
LETTERS OF CREDIT AND ANY LENDER-PROVIDED HEDGE AND ANY LENDER-PROVIDED
TREASURY/CREDIT ARRANGEMENT HAVE EXPIRED OR BEEN TERMINATED, IT WILL NOT ENTER
INTO ANY AGREEMENT (FOR EXAMPLE, A LICENSE AGREEMENT) WHICH IS INCONSISTENT WITH
SUCH PLEDGOR’S OBLIGATIONS UNDER THIS AGREEMENT, WITHOUT THE ADMINISTRATIVE
AGENT’S PRIOR WRITTEN CONSENT WHICH SHALL NOT BE UNREASONABLY WITHHELD, EXCEPT
SUCH PLEDGOR MAY LICENSE TECHNOLOGY IN THE ORDINARY COURSE OF BUSINESS WITHOUT
THE ADMINISTRATIVE AGENT’S CONSENT TO SUPPLIERS AND CUSTOMERS TO FACILITATE THE
MANUFACTURE AND USE OF SUCH PLEDGOR’S PRODUCTS.

71. IF, BEFORE THE SECURED OBLIGATIONS SHALL HAVE BEEN PAID IN FULL AND ALL
COMMITMENTS HAVE BEEN TERMINATED, AND ALL LETTERS OF CREDIT AND ANY
LENDER-PROVIDED HEDGE AND ANY LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT HAVE
EXPIRED OR BEEN TERMINATED, ANY PLEDGOR SHALL OWN ANY NEW TRADEMARKS OR ANY NEW
COPYRIGHTABLE OR PATENTABLE INVENTIONS, OR ANY PATENT APPLICATION OR PATENT FOR
ANY REISSUE, DIVISION, CONTINUATION, RENEWAL, EXTENSION, OR CONTINUATION IN PART
OF ANY PATENT, TRADEMARK OR COPYRIGHT OR ANY IMPROVEMENT ON ANY PATENT,
TRADEMARK OR COPYRIGHT, THE PROVISIONS OF THIS AGREEMENT SHALL AUTOMATICALLY
APPLY THERETO AND SUCH PLEDGOR SHALL GIVE TO THE ADMINISTRATIVE AGENT PROMPT
NOTICE THEREOF IN WRITING. EACH PLEDGOR AND THE ADMINISTRATIVE AGENT AGREE TO
MODIFY THIS AGREEMENT BY AMENDING SCHEDULE A TO INCLUDE ANY FUTURE PATENTS,
PATENT APPLICATIONS, TRADEMARK APPLICATIONS, TRADEMARKS, COPYRIGHTS OR COPYRIGHT
APPLICATIONS AND THE PROVISIONS OF THIS AGREEMENT SHALL APPLY THERETO.

72. THE ADMINISTRATIVE AGENT SHALL HAVE, IN ADDITION TO ALL OTHER RIGHTS AND
REMEDIES GIVEN IT BY THIS AGREEMENT AND THOSE RIGHTS AND REMEDIES SET FORTH IN
THE CREDIT AGREEMENT, THOSE ALLOWED BY APPLICABLE LAW AND THE RIGHTS AND
REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE AS ENACTED IN ANY
JURISDICTION IN WHICH THE PATENTS, TRADEMARKS AND COPYRIGHTS MAY BE LOCATED AND,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE ADMINISTRATIVE AGENT MAY IMMEDIATELY, WITHOUT
DEMAND OF PERFORMANCE AND WITHOUT OTHER NOTICE (EXCEPT AS SET FORTH BELOW) OR
DEMAND WHATSOEVER TO ANY PLEDGOR, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED, AND
WITHOUT ADVERTISEMENT, SELL AT PUBLIC OR PRIVATE SALE OR OTHERWISE REALIZE UPON,
IN A CITY THAT THE

 

163



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT SHALL DESIGNATE BY NOTICE TO SUCH PLEDGOR, IN PITTSBURGH,
PENNSYLVANIA OR ELSEWHERE, THE WHOLE OR FROM TIME TO TIME ANY PART OF THE
PATENTS, TRADEMARKS AND COPYRIGHTS, OR ANY INTEREST WHICH SUCH PLEDGOR MAY HAVE
THEREIN AND, AFTER DEDUCTING FROM THE PROCEEDS OF SALE OR OTHER DISPOSITION OF
THE PATENTS, TRADEMARKS AND COPYRIGHTS ALL EXPENSES (INCLUDING FEES AND EXPENSES
FOR BROKERS AND ATTORNEYS), SHALL APPLY THE REMAINDER OF SUCH PROCEEDS TOWARD
THE PAYMENT OF THE SECURED OBLIGATIONS AS THE ADMINISTRATIVE AGENT, IN ITS SOLE
DISCRETION, SHALL DETERMINE. ANY REMAINDER OF THE PROCEEDS AFTER PAYMENT IN FULL
OF THE SECURED OBLIGATIONS SHALL BE PAID OVER TO PLEDGORS. NOTICE OF ANY SALE OR
OTHER DISPOSITION OF THE PATENTS, TRADEMARKS AND COPYRIGHTS SHALL BE GIVEN TO
PLEDGORS AT LEAST TEN (10) DAYS BEFORE THE TIME OF ANY INTENDED PUBLIC OR
PRIVATE SALE OR OTHER DISPOSITION OF THE PATENTS, TRADEMARKS AND COPYRIGHTS IS
TO BE MADE, WHICH EACH PLEDGOR HEREBY AGREES SHALL BE REASONABLE NOTICE OF SUCH
SALE OR OTHER DISPOSITION. AT ANY SUCH SALE OR OTHER DISPOSITION, THE
ADMINISTRATIVE AGENT MAY, TO THE EXTENT PERMISSIBLE UNDER APPLICABLE LAW,
PURCHASE THE WHOLE OR ANY PART OF THE PATENTS, TRADEMARKS AND COPYRIGHTS SOLD,
FREE FROM ANY RIGHT OF REDEMPTION ON THE PART OF ANY PLEDGOR, WHICH RIGHT IS
HEREBY WAIVED AND RELEASED.

73. IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, EACH PLEDGOR
HEREBY AUTHORIZES AND EMPOWERS THE ADMINISTRATIVE AGENT TO MAKE, CONSTITUTE AND
APPOINT ANY OFFICER OR AGENT OF THE ADMINISTRATIVE AGENT, AS THE ADMINISTRATIVE
AGENT MAY SELECT IN ITS EXCLUSIVE DISCRETION, AS SUCH PLEDGOR’S TRUE AND LAWFUL
ATTORNEY-IN-FACT, WITH THE POWER TO ENDORSE SUCH PLEDGOR’S NAME ON ALL
APPLICATIONS, DOCUMENTS, PAPERS AND INSTRUMENTS NECESSARY FOR THE ADMINISTRATIVE
AGENT TO USE THE PATENTS, TRADEMARKS AND COPYRIGHTS, OR TO GRANT OR ISSUE, ON
COMMERCIALLY REASONABLE TERMS, ANY EXCLUSIVE OR NONEXCLUSIVE LICENSE UNDER THE
PATENTS, TRADEMARKS AND COPYRIGHTS TO ANY THIRD PERSON, OR NECESSARY FOR THE
ADMINISTRATIVE AGENT TO ASSIGN, PLEDGE, CONVEY OR OTHERWISE TRANSFER TITLE IN OR
DISPOSE, ON COMMERCIALLY REASONABLE TERMS, OF THE PATENTS, TRADEMARKS AND
COPYRIGHTS TO ANY THIRD PERSON. EACH PLEDGOR HEREBY RATIFIES ALL THAT SUCH
ATTORNEY SHALL LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF. THIS POWER OF
ATTORNEY, BEING COUPLED WITH AN INTEREST, SHALL BE IRREVOCABLE FOR THE LIFE OF
THIS AGREEMENT.

74. AT SUCH TIME AS ALL OF THE SECURED OBLIGATIONS SHALL HAVE BEEN PAID IN FULL
AND ALL COMMITMENTS SHALL HAVE BEEN TERMINATED, AND ALL LETTERS OF CREDIT AND
ANY LENDER-PROVIDED HEDGE AND ANY LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT
HAVE EXPIRED OR BEEN TERMINATED, THIS AGREEMENT SHALL TERMINATE AND THE
ADMINISTRATIVE

 

164



--------------------------------------------------------------------------------

AGENT SHALL EXECUTE AND DELIVER TO THE PLEDGORS ALL DEEDS, ASSIGNMENTS AND OTHER
INSTRUMENTS AS MAY BE NECESSARY OR PROPER TO RE-VEST IN THE PLEDGORS FULL TITLE
TO THE PATENTS, TRADEMARKS AND COPYRIGHTS, SUBJECT TO ANY DISPOSITION THEREOF
WHICH MAY HAVE BEEN MADE BY THE ADMINISTRATIVE AGENT PURSUANT HERETO.

75. ANY AND ALL FEES, COSTS AND EXPENSES, OF WHATEVER KIND OR NATURE, INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THE PREPARATION OF THIS AGREEMENT AND ALL OTHER DOCUMENTS
RELATING HERETO AND THE CONSUMMATION OF THIS TRANSACTION, THE FILING OR
RECORDING OF ANY DOCUMENTS (INCLUDING ALL TAXES IN CONNECTION THEREWITH) IN
PUBLIC OFFICES, THE PAYMENT OR DISCHARGE OF ANY TAXES, COUNSEL FEES, MAINTENANCE
FEES, ENCUMBRANCES, THE PROTECTION, MAINTENANCE OR PRESERVATION OF THE PATENTS,
TRADEMARKS AND COPYRIGHTS, OR THE DEFENSE OR PROSECUTION OF ANY ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATED TO THE PATENTS, TRADEMARKS AND COPYRIGHTS,
SHALL BE BORNE AND PAID BY THE PLEDGORS WITHIN FIFTEEN (15) DAYS OF DEMAND BY
THE ADMINISTRATIVE AGENT, AND IF NOT PAID WITHIN SUCH TIME, SHALL BE ADDED TO
THE PRINCIPAL AMOUNT OF THE SECURED OBLIGATIONS AND SHALL BEAR INTEREST AT THE
HIGHEST RATE PRESCRIBED IN THE CREDIT AGREEMENT.

76. EACH PLEDGOR SHALL HAVE THE DUTY, THROUGH COUNSEL REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT, TO PROSECUTE DILIGENTLY ANY PATENT APPLICATIONS OF THE
PATENTS, TRADEMARKS AND COPYRIGHTS PENDING AS OF THE DATE OF THIS AGREEMENT IF
COMMERCIALLY REASONABLE OR THEREAFTER UNTIL THE SECURED OBLIGATIONS SHALL HAVE
BEEN INDEFEASIBLY PAID IN FULL AND THE COMMITMENTS SHALL HAVE TERMINATED, AND
THE LETTERS OF CREDIT AND ANY LENDER-PROVIDED HEDGE AND ANY LENDER-PROVIDED
TREASURY/CREDIT ARRANGEMENT HAVE EXPIRED OR BEEN TERMINATED, TO MAKE APPLICATION
ON UNPATENTED BUT PATENTABLE INVENTIONS (WHENEVER IT IS COMMERCIALLY REASONABLE
IN THE REASONABLE JUDGMENT OF SUCH PLEDGOR TO DO SO) AND TO PRESERVE AND
MAINTAIN ALL RIGHTS IN PATENT APPLICATIONS AND PATENTS OF THE PATENTS, INCLUDING
THE PAYMENT OF ALL MAINTENANCE FEES. ANY EXPENSES INCURRED IN CONNECTION WITH
SUCH AN APPLICATION SHALL BE BORNE BY THE PLEDGORS. NO PLEDGOR SHALL ABANDON ANY
PATENT, TRADEMARK OR COPYRIGHT WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT,
WHICH SHALL NOT BE UNREASONABLY WITHHELD.

77. EACH PLEDGOR SHALL HAVE THE RIGHT, WITH THE CONSENT OF THE ADMINISTRATIVE
AGENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD, TO BRING SUIT, ACTION OR OTHER
PROCEEDING IN ITS OWN NAME, AND TO JOIN THE ADMINISTRATIVE AGENT, IF NECESSARY,
AS A PARTY TO SUCH SUIT SO LONG AS THE ADMINISTRATIVE AGENT IS SATISFIED THAT
SUCH

 

165



--------------------------------------------------------------------------------

JOINDER WILL NOT SUBJECT IT TO ANY RISK OF LIABILITY, TO ENFORCE THE PATENTS,
TRADEMARKS AND COPYRIGHTS AND ANY LICENSES THEREUNDER. EACH PLEDGOR SHALL
PROMPTLY, UPON DEMAND, REIMBURSE AND INDEMNIFY THE ADMINISTRATIVE AGENT FOR ALL
DAMAGES, COSTS AND EXPENSES, INCLUDING REASONABLE LEGAL FEES, INCURRED BY THE
ADMINISTRATIVE AGENT AS A RESULT OF SUCH SUIT OR JOINDER BY SUCH PLEDGOR.

78. NO COURSE OF DEALING BETWEEN ANY PLEDGOR AND THE ADMINISTRATIVE AGENT, NOR
ANY FAILURE TO EXERCISE NOR ANY DELAY IN EXERCISING, ON THE PART OF THE
ADMINISTRATIVE AGENT, ANY RIGHT, REMEDY, POWER OR PRIVILEGE OF THE
ADMINISTRATIVE AGENT HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, REMEDY, POWER OR PRIVILEGE. NO WAIVER OF A SINGLE EVENT OF DEFAULT SHALL
BE DEEMED A WAIVER OF A SUBSEQUENT EVENT OF DEFAULT.

79. ALL OF THE ADMINISTRATIVE AGENT’S RIGHTS AND REMEDIES WITH RESPECT TO THE
PATENTS, TRADEMARKS AND COPYRIGHTS, WHETHER ESTABLISHED HEREBY OR BY THE CREDIT
AGREEMENT OR BY ANY OTHER AGREEMENTS OR BY LAW, SHALL BE CUMULATIVE AND NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH IT MAY OTHERWISE HAVE UNDER THE OTHER
LOAN DOCUMENTS, UNDER ANY LENDER-PROVIDED HEDGE OR UNDER ANY LENDER-PROVIDED
TREASURY/CREDIT ARRANGEMENT, OR BY LAW, AND THE ADMINISTRATIVE AGENT MAY ENFORCE
ANY ONE OR MORE REMEDIES HEREUNDER SUCCESSIVELY OR CONCURRENTLY AT ITS OPTION.

80. (A) IT IS THE INTENTION OF THE PARTIES THAT THIS AGREEMENT BE ENFORCEABLE TO
THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, BUT THAT THE
UNENFORCEABILITY (OR MODIFICATION TO CONFORM TO SUCH LAW) OF ANY PROVISION OR
PROVISIONS HEREOF SHALL NOT RENDER UNENFORCEABLE, OR IMPAIR, THE REMAINDER
HEREOF. IF ANY PROVISION IN THIS AGREEMENT SHALL BE HELD INVALID OR
UNENFORCEABLE IN WHOLE OR IN PART IN ANY JURISDICTION, THIS AGREEMENT SHALL, AS
TO SUCH JURISDICTION, BE DEEMED AMENDED TO MODIFY OR DELETE, AS NECESSARY, THE
OFFENDING PROVISION OR PROVISIONS AND TO ALTER THE BOUNDS THEREOF IN ORDER TO
RENDER IT OR THEM VALID AND ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, WITHOUT IN ANY MANNER AFFECTING THE VALIDITY OR ENFORCEABILITY
OF SUCH PROVISION OR PROVISIONS IN ANY OTHER JURISDICTION OR THE REMAINING
PROVISIONS HEREOF IN ANY JURISDICTION WITHOUT INVALIDATING THE REMAINING
PROVISIONS HEREOF.

(b) Without limitation of the preceding Subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or

 

166



--------------------------------------------------------------------------------

preferential transfer) otherwise would render the full amount of any Pledgor’s
obligations hereunder invalid, voidable, or unenforceable on account of the
amount of a Pledgor’s aggregate liability under this Agreement, then,
notwithstanding any other provision of this Agreement to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Pledgor or any other Person,
be automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding, which (without limiting
the generality of the foregoing) may be an amount which is equal to the greater
of:

80.1.1 the fair consideration actually received by such Pledgor under the terms
and as a result of the Loan Documents, and any Lender-Provided Hedge and any
Lender-Provided Treasury/Credit Arrangement, and the value of the benefits
described in Section 25 hereof, including (and to the extent not inconsistent
with applicable federal and state laws affecting the enforceability of
guaranties) distributions, commitments, and advances made to or for the benefit
of such Pledgor with the proceeds of any credit extended under the Loan
Documents or any Lender-Provided Hedge or any Lender-Provided Treasury/Credit
Arrangement, or

80.1.2 the excess of (1) the amount of the fair value of the assets of such
Pledgor as of the date of this Agreement as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Pledgor as of the date of this Agreement, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Agreement, this Agreement shall be presumptively valid and enforceable to
its full extent in accordance with its terms, as if this Section (and references
elsewhere in this Agreement to enforceability to the fullest extent permitted by
Law) were not a part of this Agreement, and in any related litigation, the
burden of proof shall be on the party asserting the invalidity or
unenforceability of any provision hereof or asserting any limitation on any
Pledgor’s obligations hereunder as to each element of such assertion.

81. THIS AGREEMENT SUPERSEDES ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, BETWEEN THE PARTIES HERETO RELATING TO A GRANT OF A SECURITY
INTEREST IN THE PATENTS, TRADEMARKS AND COPYRIGHTS BY ANY PLEDGOR. THIS
AGREEMENT IS SUBJECT TO WAIVER, MODIFICATION, SUPPLEMENT OR AMENDMENT ONLY BY A
WRITING SIGNED BY THE PARTIES, EXCEPT AS PROVIDED IN SECTION 6 AND SECTION 26
HEREOF WITH RESPECT TO ADDITIONS AND SUPPLEMENTS TO SCHEDULE A HERETO.

82. EACH PLEDGOR HEREBY AGREES TO BE BOUND BY THE PROVISIONS OF SECTION 5.9
[TAXES] OF THE CREDIT AGREEMENT AND SHALL MAKE ALL PAYMENTS FREE AND CLEAR OF
TAXES AS PROVIDED THEREIN.

 

167



--------------------------------------------------------------------------------

83. THE BENEFITS AND BURDENS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE BINDING UPON THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES,
PROVIDED, HOWEVER, THAT NO PLEDGOR MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN, AND ANY SUCH PURPORTED ASSIGNMENT
OR TRANSFER SHALL BE NULL AND VOID.

84. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO ITS
CONFLICT OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THE VALIDITY OR PERFECTION OF
THE SECURITY INTERESTS OR THE REMEDIES HEREUNDER IN RESPECT OF ANY PATENTS,
TRADEMARKS OR COPYRIGHTS ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN
THE COMMONWEALTH OF PENNSYLVANIA.

85. EACH PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF
ANY PENNSYLVANIA STATE OR FEDERAL COURT SITTING IN ALLEGHENY COUNTY, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH
PLEDGOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH PENNSYLVANIA STATE OR FEDERAL
COURT. EACH PLEDGOR HEREBY WAIVES TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO
SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION
OR PROCEEDING. EACH PLEDGOR HEREBY APPOINTS THE PROCESS AGENT IDENTIFIED BELOW
(THE “PROCESS AGENT”) AS ITS AGENT TO RECEIVE ON BEHALF OF SUCH PARTY AND ITS
RESPECTIVE PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER
PROCESS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING. SUCH SERVICE MAY BE
MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO ANY OF THE PLEDGOR IN
CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S ADDRESS, AND EACH PLEDGOR
HEREBY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO RECEIVE SUCH SERVICE ON ITS
BEHALF. EACH PLEDGOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS (OR
ANY POLITICAL SUBDIVISION THEREOF) BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED AT LAW. EACH PLEDGOR FURTHER AGREES THAT IT SHALL, FOR SO LONG
AS ANY COMMITMENT OR ANY OBLIGATION OF ANY LOAN PARTY TO THE ADMINISTRATIVE
AGENT OR ANY LENDER REMAINS OUTSTANDING, CONTINUE TO RETAIN PROCESS AGENT FOR
THE PURPOSES SET FORTH IN THIS SECTION 20. THE PROCESS AGENT IS THE BORROWER,
WITH AN OFFICE ON THE DATE HEREOF AS SET FORTH IN THE CREDIT AGREEMENT. THE
PROCESS AGENT HEREBY ACCEPTS THE APPOINTMENT OF PROCESS AGENT BY THE PLEDGORS
AND AGREES TO ACT AS PROCESS AGENT ON BEHALF OF THE PLEDGORS.

86. THIS AGREEMENT MAY BE EXECUTED BY DIFFERENT PARTIES HERETO ON ANY NUMBER OF
SEPARATE COUNTERPARTS, EACH OF WHICH,

 

168



--------------------------------------------------------------------------------

WHEN SO EXECUTED AND DELIVERED, SHALL BE DEEMED AN ORIGINAL, AND ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. EACH PLEDGOR
ACKNOWLEDGES AND AGREES THAT A TELECOPY OR ELECTRONIC TRANSMISSION TO THE
ADMINISTRATIVE AGENT OR ANY LENDER OF THE SIGNATURE PAGE HEREOF PURPORTING TO BE
SIGNED ON BEHALF OF SUCH PLEDGOR SHALL CONSTITUTE EFFECTIVE AND BINDING
EXECUTION AND DELIVERY HEREOF BY SUCH PLEDGOR.

87. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE PATENTS,
TRADEMARKS AND COPYRIGHTS TO THE FULLEST EXTENT PERMITTED BY LAW.

88. ALL NOTICES, STATEMENTS, REQUESTS, DEMANDS, DIRECTIONS AND OTHER
COMMUNICATIONS (COLLECTIVELY, “NOTICES”) GIVEN TO OR MADE UPON ANY PARTY HERETO
UNDER THE PROVISIONS OF THIS AGREEMENT SHALL BE GIVEN TO THE APPLICABLE PARTY
HERETO AT THE ADDRESS SET FORTH ON A SCHEDULE 1.1(B) TO THE CREDIT AGREEMENT AND
IN THE MANNER PROVIDED IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION] OF THE CREDIT AGREEMENT. THE ADMINISTRATIVE AGENT AND THE LENDERS
MAY RELY ON ANY NOTICE (WHETHER OR NOT MADE IN THE MANNER CONTEMPLATED BY THIS
AGREEMENT) PURPORTEDLY MADE BY OR ON BEHALF OF ANY PLEDGOR, AND THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE NO DUTY TO VERIFY THE IDENTITY
OR AUTHORITY OF THE PERSON GIVING SUCH NOTICE.

89. EACH PLEDGOR ACKNOWLEDGES AND AGREES THAT, IN ADDITION TO THE OTHER RIGHTS
OF THE ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS,
BECAUSE THE ADMINISTRATIVE AGENT’S REMEDIES AT LAW FOR FAILURE OF SUCH PLEDGOR
TO COMPLY WITH THE PROVISIONS HEREOF RELATING TO THE ADMINISTRATIVE AGENT’S
RIGHTS (I) TO INSPECT THE BOOKS AND RECORDS RELATED TO THE PATENTS, TRADEMARKS
AND COPYRIGHTS, (II) TO RECEIVE THE VARIOUS NOTIFICATIONS SUCH PLEDGOR IS
REQUIRED TO DELIVER HEREUNDER, (III) TO OBTAIN COPIES OF AGREEMENTS AND
DOCUMENTS AS PROVIDED HEREIN WITH RESPECT TO THE PATENTS, TRADEMARKS AND
COPYRIGHTS, (IV) TO ENFORCE THE PROVISIONS HEREOF PURSUANT TO WHICH SUCH PLEDGOR
HAS APPOINTED THE ADMINISTRATIVE AGENT ITS ATTORNEY-IN-FACT, AND (V) TO ENFORCE
THE ADMINISTRATIVE AGENT’S REMEDIES HEREUNDER, WOULD BE INADEQUATE AND THAT ANY
SUCH FAILURE WOULD NOT BE ADEQUATELY COMPENSABLE IN DAMAGES, SUCH PLEDGOR AGREES
THAT EACH SUCH PROVISION HEREOF MAY BE SPECIFICALLY ENFORCED.

90. EACH PLEDGOR HEREBY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT IT RECEIVES
SYNERGISTIC BENEFITS BY VIRTUE OF ITS AFFILIATION WITH THE BORROWER AND/OR THE
OTHER PLEDGORS AND THAT IT

 

169



--------------------------------------------------------------------------------

WILL RECEIVE DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS
CONTEMPLATED BY THE CREDIT AGREEMENT AND THAT SUCH BENEFITS, TOGETHER WITH THE
RIGHTS OF CONTRIBUTION AND SUBROGATION THAT MAY ARISE IN CONNECTION HEREWITH ARE
A REASONABLY EQUIVALENT EXCHANGE OF VALUE IN RETURN FOR PROVIDING THIS
AGREEMENT.

91. AT ANY TIME AFTER THE INITIAL EXECUTION AND DELIVERY OF THIS AGREEMENT TO
THE ADMINISTRATIVE AGENT AND THE LENDERS, ADDITIONAL PERSONS MAY BECOME PARTIES
TO THIS AGREEMENT AND THEREBY ACQUIRE THE DUTIES AND RIGHTS OF BEING A PLEDGOR
HEREUNDER BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT AND THE
LENDERS A GUARANTOR JOINDER PURSUANT TO THE CREDIT AGREEMENT AND, IN ADDITION, A
NEW SCHEDULE A HERETO SHALL BE PROVIDED TO THE ADMINISTRATIVE AGENT WITH RESPECT
TO SUCH NEW PLEDGOR. NO NOTICE OF THE ADDITION OF ANY PLEDGOR SHALL BE REQUIRED
TO BE GIVEN TO ANY PRE-EXISTING PLEDGOR AND EACH PLEDGOR HEREBY CONSENTS
THERETO.

92. THE EXISTING PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS PROVIDED HEREIN, AND THIS AGREEMENT IS
NOT INTENDED TO CONSTITUTE, NOR DOES IT CONSTITUTE, AN INTERRUPTION, SUSPENSION
OF CONTINUITY, SATISFACTION, DISCHARGE OF PRIOR DUTIES, NOVATION, OR TERMINATION
OF THE LIENS, SECURITY INTERESTS, INDEBTEDNESS, LOANS, LIABILITIES, EXPENSES, OR
OBLIGATIONS UNDER THE CREDIT AGREEMENT, THE EXISTING CREDIT AGREEMENT OR THE
EXISTING PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT. EACH PLEDGOR AND
THE ADMINISTRATIVE AGENT ACKNOWLEDGE AND AGREE THAT THE EXISTING PATENT,
TRADEMARK AND COPYRIGHT SECURITY AGREEMENT HAS CONTINUED TO SECURE THE
INDEBTEDNESS, LOANS, LIABILITIES, EXPENSES, AND OBLIGATIONS UNDER THE CREDIT
AGREEMENT AND THE EXISTING CREDIT AGREEMENT SINCE THE DATE OF EXECUTION OF THE
EXISTING PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT; AND THAT THIS
AGREEMENT IS ENTITLED TO ALL RIGHTS AND BENEFITS ORIGINALLY PERTAINING TO THE
EXISTING PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

170



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED PATENT,

TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized, as of the date
first above written with the intent that it constitutes a sealed instrument.

 

PLEDGORS: KOPPERS INC.

By:

 

(SEAL)

Name:

 

 

Title:

 

 

KOPPERS HOLDINGS INC.

By:

 

(SEAL)

Name:

 

 

Title:

 

 

KOPPERS WORLD-WIDE VENTURES CORPORATION

By:

 

(SEAL)

Name:

 

 

Title:

 

 

KOPPERS DELAWARE, INC.

By:

 

(SEAL)

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED PATENT,

TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

 

KOPPERS ASIA LLC By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS CONCRETE PRODUCTS, INC. By:  

(SEAL)

Name:  

 

Title:  

 

CONCRETE PARTNERS, INC. By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS VENTURES LLC By:  

(SEAL)

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED PATENT,

TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

 

ADMINISTRATIVE AGENT: PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE A

TO

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

LIST OF REGISTERED PATENTS, TRADEMARKS,

TRADE NAMES AND COPYRIGHTS

1. Registered Patents:

2. Trademarks:

3. Trade Names:

4, Copyrights:



--------------------------------------------------------------------------------

EXHIBIT 1.1(P)(2)

AMENDED AND RESTATED PLEDGE AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of March 27, 2013 (as
further amended, restated, supplemented or modified from time to time, the
“Agreement”), is given, made and entered into by EACH OF THE PERSONS LISTED ON
THE SIGNATURE PAGES HERETO AND EACH OF THE OTHER PERSONS WHICH BECOMES A PLEDGOR
HEREUNDER FROM TIME TO TIME (each, a “Pledgor” and collectively, the
“Pledgors”), a Pledgor of the corporations, limited liability companies,
partnerships or other entities as set forth on Schedule A hereto (each a
“Company” and collectively the “Companies”), and PNC BANK, NATIONAL ASSOCIATION,
as the administrative agent for itself and the other Lenders under the Credit
Agreement described below (the “Administrative Agent”).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Amended and Restated Pledge
Agreement, dated as of October 31, 2008, made by the Pledgors (as defined
therein) party thereto and the Administrative Agent, as heretofore amended (as
so amended, the “Existing Pledge Agreement”), executed and delivered pursuant to
that certain Amended and Restated Credit Agreement, dated October 31, 2008,
among Koppers Inc., a Pennsylvania corporation (the “Borrower”), the Guarantors
(as defined therein) party thereto, the Lenders (as defined therein) party
thereto, and the Administrative Agent, as heretofore amended (as so amended, the
“Existing Credit Agreement”); and

WHEREAS, the parties desire to further amend and restate the Existing Credit
Agreement pursuant to that certain Amended and Restated Credit Agreement (as it
may hereafter from time to time be further restated, amended, modified or
supplemented, the “Credit Agreement”) of even date herewith by and among the
Borrower, the Guarantors (as defined therein) from time to time party thereto
(the “Guarantors”), the Lenders (as defined therein) from time to time party
thereto (the “Lenders”), and the Administrative Agent; and

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make certain financial accommodations and loans to the
Borrower; and

WHEREAS, pursuant to and in consideration of the Credit Agreement, certain of
the issued and outstanding capital stock, shares, securities, member interests,
partnership interests and other ownership interests of each of the Companies is
to be pledged to the Administrative Agent in accordance herewith; and

WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities,
member interests, partnership interests and other ownership interests of the
Companies as set forth on Schedule A hereto; and

WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans under the Credit Agreement is subject to the conditions, among others,
that the Pledgors amend

 

175



--------------------------------------------------------------------------------

and restate the Existing Pledge Agreement and secure the Obligations to the
Administrative Agent and the Lenders under the Credit Agreement, the other Loan
Documents and otherwise as more fully described herein in the manner set forth
herein.

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

93. DEFINED TERMS.

93.1 Except as otherwise expressly provided herein, capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the Credit
Agreement. Where applicable and except as otherwise expressly provided herein,
terms used herein (whether or not capitalized) shall have the respective
meanings assigned to them in the Uniform Commercial Code as enacted in the
Commonwealth of Pennsylvania, as amended from time to time (the “Code”).

93.2 “Pledged Collateral” shall mean and include all of each Pledgor’s present
and future right, title and interest in and to the following: (i) all investment
property, capital stock, shares, securities, member interests, partnership
interests, warrants, options, put rights, call rights, similar rights, and all
other ownership or participation interests in any entity or business or in the
revenue, income, or profits thereof, (ii) all property of each Pledgor in the
Administrative Agent’s possession or in transit to or from, under the custody or
control of, or on deposit with, the Administrative Agent or any Affiliate
thereof, including deposit and other accounts, (iii) cash and cash equivalents
(collectively referred to herein as “Investments”, including all Investments
listed on Schedule A attached hereto and made a part hereof, and all rights and
privileges pertaining thereto, including, without limitation, all present and
future Investments receivable in respect of or in exchange for any Investments,
and all rights under shareholder, member, partnership agreements and other
similar agreements relating to any Investments, all rights to subscribe for
Investments, whether or not incidental to or arising from ownership of any
Investments, (iv) all Investments hereafter pledged by any Pledgor to
Administrative Agent to secure the Secured Obligations, (v) together with all
cash, interest, stock and other dividends or distributions paid or payable on
any of the foregoing, and all books and records (whether paper, electronic or
any other medium) pertaining to any of the foregoing, including, without
limitation, all stock record and transfer books, and together with whatever is
received when any of the foregoing is sold, exchanged, replaced or otherwise
disposed of, including all proceeds, as such term is defined in the Code, and
all other investment property and similar assets of any Pledgor, and (vi) all
cash and non-cash proceeds (including, without limitation, insurance proceeds)
of any of the foregoing property, all products thereof, and all additions and
accessions thereto, substitutions therefor and replacements thereof.

93.3 “Company” and “Companies” shall mean one or more of the entities issuing
any of the Collateral which is or should be (in accordance with Section 5(k)
hereto) described on Schedule A hereto.

93.4 “Secured Obligations” shall mean and include the following: (i) any and all
obligations, liabilities, and indebtedness from time to time of the Borrower,
any Guarantor or any

 

176



--------------------------------------------------------------------------------

other Subsidiary of the Borrower to the Administrative Agent, any of the Lenders
or any Affiliate of any Agent or any Lender under or in connection with the
Credit Agreement or any other Loan Document, whether for principal, interest,
fees, indemnities, expenses, or otherwise, and all refinancings or refundings
thereof, whether such obligations, liabilities, or indebtedness are direct or
indirect, secured or unsecured, joint or several, absolute or contingent, due or
to become due, whether for payment or performance, now existing or hereafter
arising (and including obligations, liabilities, and indebtedness arising or
accruing after the commencement of any bankruptcy, insolvency, reorganizations,
or similar proceeding with respect to the Borrower, any Guarantor or any other
Subsidiary of the Borrower or which would have arisen or accrued but for the
commencement of such proceeding, even if the claim for such obligation,
liability, or indebtedness is not enforceable or allowable in such proceeding,
and including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents from time to
time, regardless whether any such extensions of credit are in excess of the
amount committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to an extension of credit is not
satisfied); (ii) all Reimbursement Obligations of each Loan Party and any other
Subsidiary of the Borrower with respect to any one or more Letters of Credit
issued by any Issuing Lender; (iii) all indebtedness, loans, obligations,
expenses and liabilities of each Loan Party or any other Subsidiary of the
Borrower to the Agents or any of the Lenders, or any of their respective
Affiliates, arising out of any Lender-Provided Hedge or any Lender-Provided
Treasury/Credit Arrangement provided by the Administrative Agent, any of the
Lenders or such Affiliates pursuant to the Credit Agreement; (iv) any sums
advanced by or owing to the Administrative Agent or any of the Lenders for any
reason relating to the Credit Agreement, any other Loan Document, or any
collateral relating thereto, including for indemnification, for maintenance,
preservation, protection or enforcement of, or realization upon, the Collateral
or other collateral security or any one or more guaranties, and for enforcement,
collection, or preservation of the rights of the Administrative Agent and the
Lenders, and regardless whether before or after default or the entry of any
judgment; (v) any obligation or liability of any Loan Party or any other
Subsidiary of the Borrower arising out of overdrafts on deposits or other
accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of any Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of any Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository or
other similar arrangements, and (vi) any amendments, extensions, renewals and
increases of or to any of the foregoing; notwithstanding the foregoing
provisions in this definition, “Obligations” shall not include Excluded Swap
Obligations.

94. GRANT OF SECURITY INTERESTS.

94.1 To secure on a first priority perfected basis the Payment In Full of all
Secured Obligations, each Pledgor hereby grants to the Administrative Agent a
continuing first priority security interest under the Code in and hereby pledges
to Administrative Agent, in each case for the benefit of each of the Lenders and
Administrative Agent and any provider of any Lender-Provided Hedge or any
Lender-Provided Treasury/Credit Arrangement, all of such Pledgor’s now existing
and hereafter acquired or arising right, title and interest in, to, and under
the Pledged Collateral whether now or hereafter existing and wherever located.

 

177



--------------------------------------------------------------------------------

94.2 Upon the execution and delivery of this Agreement, each Pledgor shall
deliver to and deposit with the Administrative Agent (or with a Person
designated by the Administrative Agent to hold the Pledged Collateral on behalf
of the Administrative Agent) in pledge, all of such Pledgor’s certificates,
instruments or other documents comprising or evidencing the Pledged Collateral,
together with undated stock powers, instruments or other documents signed in
blank by such Pledgor. In the event that any Pledgor should ever acquire or
receive certificates, securities, instruments or other documents evidencing the
Pledged Collateral, such Pledgor shall deliver to and deposit with the
Administrative Agent in pledge, all such certificates, securities, instruments
or other documents which evidence the Pledged Collateral.

94.3 Notwithstanding anything to the contrary contained in this Agreement, the
Pledged Collateral with respect to any Company organized under the laws of a
country or state other than the United States (or any state thereof) or such
other country designated by the Borrower and consented to in writing by the
Administrative Agent (each a “Partial Pledge Company”) shall not exceed
sixty-five percent (65%) of the total combined voting power of all classes of
capital stock, shares, securities, member interests, partnership interests and
other ownership interests entitled to vote of such Partial Pledge Company and
this Agreement shall not apply to any such stock, shares, securities, member
interests, partnership interests or ownership interests which are in excess of
such sixty-five percent (65%) limitation. To the extent the Administrative Agent
receives more than sixty-five percent (65%) of the total combined voting power
of all classes of capital stock, shares, securities, member interests,
partnership interests and other ownership interests entitled to vote of any
Partial Pledge Company, Administrative Agent shall return such excess stock,
shares, securities, member interests, partnership interests and other ownership
interests upon the request of a Pledgor.

95. ADDITIONAL ACTIONS AND FURTHER ASSURANCES.

95.1 Prior to or concurrently with the execution of this Agreement, and
thereafter from time to time without any request or notice by the Administrative
Agent, Pledgor, at its sole cost and expense, shall execute and deliver to the
Administrative Agent all filings, notices, registrations for the corporate
records, and all such other documents, and shall take such other action, as may
be necessary or advisable to obtain, preserve, protect, and maintain the
Administrative Agent’s continuing first priority perfected security interest in
the portion of the Pledged Collateral that relates to capital stock (or other
equity interests) in any Partial Pledged Subsidiary.

95.2 Prior to or concurrently with the execution of this Agreement, and
thereafter at any time and from time to time upon reasonable request of the
Administrative Agent, each Pledgor shall execute and deliver to the
Administrative Agent all financing statements, continuation financing
statements, assignments, certificates and documents of title, affidavits,
reports, notices, schedules of account, letters of authority, further pledges,
powers of attorney and all other documents (collectively, the “Security
Documents”) which the Administrative Agent may reasonably request, in form
reasonably satisfactory to the Administrative Agent, and take such other action
which the Administrative Agent may reasonably request, to perfect and continue
perfected and to create and maintain the first priority status of the
Administrative Agent’s security interest in the Pledged Collateral and to fully
consummate the transactions contemplated under this Agreement. Each Pledgor
agrees that the Administrative Agent may

 

178



--------------------------------------------------------------------------------

record any one or more financing statements under the applicable Uniform
Commercial Code with respect to the pledge and security interest herein granted.
Each Pledgor hereby irrevocably makes, constitutes and appoints the
Administrative Agent (and any of the Administrative Agent’s officers or
employees or agents designated by the Administrative Agent) as such Pledgor’s
true and lawful attorney with power to sign the name of such Pledgor on all or
any of the Security Documents which the Administrative Agent determines must be
executed, filed, recorded or sent in order to perfect or continue perfected the
Administrative Agent’s security interest in the Pledged Collateral in any
jurisdiction. Such power, being coupled with an interest, is irrevocable until
all of the Secured Obligations have been indefeasibly Paid In Full and the
Commitments have terminated.

96. REPRESENTATIONS AND WARRANTIES.

Each Pledgor hereby jointly and severally represents and warrants to the
Administrative Agent as follows:

96.1 The Pledged Collateral does not include Margin Stock and no Loan under the
Credit Agreement shall be used for the purpose of purchasing or carrying Margin
Stock. “Margin Stock” as used in this clause (a) shall have the meaning ascribed
to such term by Regulation U of the Board of Governors of the Federal Reserve
System of the United States;

96.2 Such Pledgor, has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time such Pledgor acquires rights in
such Pledged Collateral, will have and will continue to have), title to its
Pledged Collateral, free and clear of all Liens other than those in favor of the
Administrative Agent for the Lenders and the Administrative Agent, and Liens of
a governmental authority for taxes not yet due and payable to the extent any
applicable statute provides for a Lien on the Pledged Collateral;

96.3 The capital stock shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral have
been duly authorized and validly issued to such Pledgor (as set forth on
Schedule A hereto), are fully paid and nonassessable and constitute the
following: (i) one hundred percent (100%) of the issued and outstanding capital
stock, member interests, partnership interests of each of the Companies which
are not Partial Pledged Companies, and (ii) sixty-five percent (65%) of the
issued and outstanding capital stock, shares, securities, member interests and
partnership interests of each of the Partial Pledged Companies;

96.4 The security interests in the Pledged Collateral granted hereunder are
valid, perfected and of first priority, subject to the Lien of no other Person,
other than Liens of a governmental authority for taxes not yet due and payable
to the extent any applicable statute provides for a Lien on the Pledged
Collateral;

96.5 There are no restrictions upon the transfer of the Pledged Collateral and
such Pledgor has the power and authority and right to transfer the Pledged
Collateral owned by such Pledgor free of any encumbrances and without obtaining
the consent of any other Person;

96.6 Such Pledgor has all necessary power to execute, deliver and perform this
Agreement;

 

179



--------------------------------------------------------------------------------

96.7 There are no actions, suits, or proceedings pending or, to such Pledgor’s
best knowledge after due inquiry, threatened against or affecting such Pledgor
with respect to the Pledged Collateral, at law or in equity or before or by any
Official Body, and such Pledgor is not in default with respect to any judgment,
writ, injunction, decree, rule or regulation which could adversely affect such
Pledgor’s performance of the terms of this Agreement;

96.8 This Agreement has been duly executed and delivered and constitutes the
valid and legally binding obligation of such Pledgor, enforceable in accordance
with its terms, except to the extent that enforceability of this Agreement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance;

96.9 Neither the execution or delivery by such Pledgor of this Agreement, nor
the compliance with the terms and provisions hereof, will violate any provision
of any Law or conflict with or result in a breach of any of the terms,
conditions or provisions of any judgment, order, injunction, decree or ruling of
any Official Body to which such Pledgor or any of its property is subject or any
provision of any agreement, understanding or arrangement to which Pledgor is a
party or by which such Pledgor or any of its property is bound;

96.10 Such Pledgor’s exact legal name is as set forth on the signature page
hereto;

96.11 The jurisdiction of incorporation, formation or organization as
applicable, of such Pledgor is as set forth on Schedule A hereto; and

96.12 All rights of such Pledgor in connection with its ownership of each of the
Companies are evidenced and governed solely by the stock certificates,
instruments or other documents evidencing ownership and organizational documents
of each of the Companies and no shareholder, voting or other similar agreements
are applicable to any of the Pledged Collateral or any of any Pledgor’s rights
with respect thereto, and no such certificate, instrument or other document
provides that any member interest, or partnership interest or other intangible
ownership interest, constituting Pledged Collateral, is a “security” within the
meaning of and subject to Article 8 of the Code; and, the organizational
documents of each Company contain no restrictions on the rights of shareholders,
members or partners other than those that normally would apply to a company
organized under the laws of the jurisdiction of organization of each of the
Companies.

97. GENERAL COVENANTS.

Each Pledgor hereby covenants and agrees as follows:

97.1 Such Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral; such
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by such Pledgor, unless such loss is the result
of the gross negligence or willful misconduct of the Administrative Agent.

97.2 The capital stock shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral have
been duly authorized and validly issued to such Pledgor (as set forth on
Schedule A hereto), are fully paid and

 

180



--------------------------------------------------------------------------------

nonassessable and constitute the following: (i) the percentage listed on
Schedule A of the issued and outstanding capital stock, member interests and
partnership interests of each of the Companies which are not Partial Pledged
Companies, and (ii) the lesser of (x) sixty five percent (65%) of the issued and
outstanding capital stock, shares, securities, member interests and partnership
interests of each of the Partial Pledged Companies or (y) all of the issued and
outstanding capital stock, member interests and partnership interests owned by
Borrower or any of its Subsidiaries of each Partial Pledged Company.

97.3 The security interests under the Code in the Pledged Collateral granted
hereunder are valid, perfected and of first priority subject to the Lien of no
other Person, other than Liens of a governmental authority for taxes not yet due
and payable to the extent any applicable statute provides for a Lien on the
Pledged Collateral. Upon the consummation of those actions described in
Section 3 hereof, the security interests in the Pledged Collateral granted
hereunder shall be valid, perfected and of first priority subject to the Lien of
no other Person under all applicable Law, other than Liens of a governmental
authority for taxes not yet due and payable to the extent any applicable statute
provides for a Lien on the Pledged Collateral.

97.4 Such Pledgor shall appear in and defend any action or proceeding of which
such Pledgor is aware which could reasonably be expected to affect such
Pledgor’s title to, or the Administrative Agent’s interest in, the Pledged
Collateral or the proceeds thereof; provided, however, that with the prior
written consent of the Administrative Agent such Pledgor may settle such actions
or proceedings with respect to the Pledged Collateral, which consent shall not
be unreasonably withheld or delayed;

97.5 Such Pledgor shall, and shall cause each of the Companies to, keep
separate, accurate and complete records of the Pledged Collateral, disclosing
the Administrative Agent’s security interest hereunder;

97.6 Such Pledgor shall comply with all Laws applicable to the Pledged
Collateral unless any noncompliance would not individually or in the aggregate
materially impair the use or value of the Pledged Collateral or the
Administrative Agent’s rights hereunder;

97.7 There are no restrictions upon the transfer of the Pledged Collateral and
such Pledgor has the power and authority and unencumbered right to transfer the
Pledged Collateral owned by such Pledgor free of any encumbrances and without
the necessity of obtaining the consent of any other Person, other than such
consents as have been or will be obtained as of the date hereof or in connection
with Pledged Collateral subsequently acquired by Pledgor and other than as
provided in the Credit Agreement.

97.8 Such Pledgor has all necessary power to execute, deliver and perform this
Agreement and all necessary action to authorize the execution, delivery and
performance of this Agreement has been properly taken.

97.9 Such Pledgor shall pay any and all taxes, duties, fees or imposts of any
nature imposed by any Official Body on any of the Pledged Collateral, except to
the extent contested in good faith by appropriate proceedings;

 

181



--------------------------------------------------------------------------------

97.10 Such Pledgor shall permit the Administrative Agent, its officers,
employees and agents at reasonable times to inspect all books and records
related to the Pledged Collateral;

97.11 Subject to Section 2(c) hereof, to the extent, following the date hereof,
such Pledgor acquires capital stock, shares securities, member interests,
partnership interests and other ownership interests of any of the Companies or
any of the rights, property or securities, shares, capital stock, member
interests, partnership interests or any other ownership interests described in
the definition of Pledged Collateral with respect to any of the Companies, such
ownership interests shall be subject to the terms hereof and, upon such
acquisition, shall be deemed to be hereby pledged to the Administrative Agent;
and, such Pledgor thereupon shall deliver all such securities, shares, capital
stock, member interests, partnership interests and other ownership interests
together with an updated Schedule A hereto, to the Administrative Agent together
with all such control agreements, financing statements, and any other documents
necessary to implement the provisions and purposes of this Agreement as the
Administrative Agent may request;

97.12 Except as permitted by the Credit Agreement, during the term of this
Agreement, such Pledgor shall not sell, assign, replace, retire, transfer or
otherwise dispose of its Pledged Collateral;

97.13 Such Pledgor will not change its state of incorporation, formation or
organization, as applicable without providing at least thirty (30) days prior
written notice to the Administrative Agent;

97.14 Such Pledgor will not change its name without providing at least thirty
(30) days prior written notice to the Administrative Agent;

97.15 Such Pledgor shall preserve its existence as a corporation, limited
liability company or partnership, as applicable, and except as permitted by the
Credit Agreement, shall not (i) in one, or a series of related transactions,
merge into or consolidate with any other entity, the survivor of which is not
such Pledgor, or (ii) sell all or substantially all of its assets; and

97.16 During the term of this Agreement, such Pledgor shall not and shall not
permit not permit any Company (i) to issue any certificates evidencing the
ownership interests of such Company unless such securities are immediately
delivered to the Secured Party upon issuance, together with all evidence of such
election and issuance and all Security Documents as set forth in Section 3
hereof or (ii) to elect to treat any ownership interests as securities that are
subject to Article 8 of the Code.

98. OTHER RIGHTS WITH RESPECT TO PLEDGED COLLATERAL.

In addition to the other rights with respect to the Pledged Collateral granted
to the Administrative Agent hereunder, at any time and from time to time, after
and during the continuation of an Event of Default, the Administrative Agent, at
its option and at the expense of the Pledgors, may (a) transfer into its own
name, or into the name of its nominee, all or any part of the Pledged
Collateral, thereafter receiving all dividends, income or other distributions
upon the Pledged Collateral; (b) take control of and manage all or any of the
Pledged Collateral; (c) apply to the payment of any of the Secured Obligations,
whether any be due and payable or

 

182



--------------------------------------------------------------------------------

not, any moneys, including cash dividends and income from any Pledged
Collateral, now or hereafter in the hands of the Administrative Agent or
provider of any Lender-Provided Hedge or any Lender-Provided Treasury/Credit
Arrangement , on deposit or otherwise, belonging to any Pledgor, as the
Administrative Agent in its sole discretion shall determine; and (d) do anything
which any Pledgor is required but fails to do hereunder.

99. ADDITIONAL REMEDIES UPON EVENT OF DEFAULT.

Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Administrative Agent shall have, in addition to all
rights and remedies of a secured party under the Code or other applicable Law,
and in addition to its rights under Section 6 above and under the other Loan
Documents, the following rights and remedies:

99.1 The Administrative Agent may, after ten (10) days’ advance notice to the a
Pledgor, sell, assign, give an option or options to purchase or otherwise
dispose of such Pledgor’s Pledged Collateral or any part thereof at public or
private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable. Each Pledgor agrees that
ten (10) days’ advance notice of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Pledged Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor recognizes that the Administrative Agent may be compelled to resort to
one or more private sales of the Pledged Collateral to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities, shares, capital stock, member interests, partnership interests or
ownership interests for their own account for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agree
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay sale of any of the Pledged Collateral for the period of time necessary to
permit any Pledgor (or issuer) to register such securities for public sale under
the Securities Act of 1933, as amended, or under applicable securities laws,
even if any Pledgor (or issuer) would agree to do so.

99.2 The Pledgors and each of the Companies hereby agree that, at the joint and
several expense of the Pledgors and the Companies, the Administrative Agent may
have this Agreement translated into the official language of the Administrative
Agent or any Company at any time in the Administrative Agent’s discretion. In
the event of any disagreement between the Administrative Agent and any Pledgor
or any of the Companies regarding the translation of this Agreement, the
Administrative Agent may submit this Agreement to an internationally recognized
translator for translation, at the joint and several expense of the Pledgors and
each Company, and each of the Pledgors and each of the Companies is hereby
irrevocably deemed to accept as accurate and agree to the translation rendered
thereby.

 

183



--------------------------------------------------------------------------------

99.3 The proceeds of any collection, sale or other disposition of the Pledged
Collateral, or any part thereof, shall, after the Administrative Agent has made
all deductions of expenses, including but not limited to attorneys’ fees and
other expenses incurred in connection with repossession, collection, sale or
disposition of such Pledged Collateral or in connection with the enforcement of
the Administrative Agent’s rights with respect to the Pledged Collateral,
including in any insolvency, bankruptcy or reorganization proceedings, be
applied against the Secured Obligations, whether or not all the same be then due
and payable, as follows:

99.3.1 first, to the Secured Obligations and to reimburse the Administrative
Agent for out-of-pocket costs, expenses and disbursements, including without
limitation reasonable attorneys’ fees and legal expenses, incurred by the
Administrative Agent in connection with realizing on the Pledged Collateral or
collection of any obligation of any Pledgor under any of the Loan Documents or
any obligations in connection with any Lender-Provided Hedge or any
Lender-Provided Treasury/Credit Arrangement, including advances made subsequent
to an Event of Default by the Administrative Agent for the reasonable
maintenance, preservation, protection or enforcement of, or realization upon,
the Pledged Collateral, including without limitation advances for taxes,
insurance, and the like, and reasonable expenses incurred to sell or otherwise
realize on, or prepare for sale of or other realization on, any of the Pledged
Collateral, in such order as the Administrative Agent may determine in its
discretion; and

99.3.2 the balance, if any, as required by Law.

100. ADMINISTRATIVE AGENT’S DUTIES.

The powers conferred on the Administrative Agent hereunder are solely to protect
its interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Administrative Agent shall have no duty as to any Pledged
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Pledged Collateral.

101. ADDITIONAL PLEDGORS.

It is anticipated that additional persons will from time to time become
Subsidiaries of the Borrower or a Guarantor, each of whom will be required to
join this Agreement. It is acknowledged and agreed that new Subsidiaries of the
Borrower or of a Guarantor will become Pledgors hereunder and will be bound
hereby simply by executing and delivering to Administrative Agent a Guarantor
Joinder in the form of Exhibit 1.1(G)(1) to the Credit Agreement. In addition, a
new Schedule A hereto shall be provided to Administrative Agent showing the
pledge of the ownership interest in such new Subsidiary and any ownership
interests that such new Subsidiary owns in any other Person.

102. NO WAIVER; CUMULATIVE REMEDIES.

No failure to exercise, and no delay in exercising, on the part of the
Administrative Agent, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise

 

184



--------------------------------------------------------------------------------

thereof or the exercise of any other right, power or privilege. No waiver of a
single Event of Default shall be deemed a waiver of a subsequent Event of
Default. The remedies herein provided are cumulative and not exclusive of any
remedies provided under the other Loan Documents or by Law and the
Administrative Agent may enforce any one or more remedies hereunder successively
or concurrently at its option. Each Pledgor waives any right to require the
Administrative Agent to proceed against any other Person or to exhaust any of
the Pledged Collateral or other security for the Secured Obligations or to
pursue any remedy in the Administrative Agent’s power.

103. NO DISCHARGE UNTIL INDEFEASIBLE PAYMENT OF THE SECURED OBLIGATIONS.

The pledge, security interests, and other Liens and the obligations of each
Pledgor hereunder shall not be discharged or impaired or otherwise diminished by
any failure, default, omission, or delay, willful or otherwise, by
Administrative Agent, or any other obligor on any of the Secured Obligations, or
by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of such Pledgor
or which would otherwise operate as a discharge of such Pledgor as a matter of
law or equity. Without limiting the generality of the foregoing, each Pledgor
hereby consents to, and the pledge, security interests, and other Liens given by
such Pledgor hereunder shall not be diminished, terminated, or otherwise
similarly affected by any of the following at any time and from time to time:

103.1 Any lack of genuineness, legality, validity, enforceability, or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document, any obligations in connection with any Lender-Provided Hedge or
any Lender-Provided Treasury/Credit Arrangement or any of the Secured
Obligations and regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of the Secured Obligations, any of the
terms of the Loan Documents, or any rights of the Administrative Agent or any
other Person with respect thereto;

103.2 Any increase, decrease, or change in the amount, nature, type or purpose
of any of or any release, surrender, exchange, compromise or settlement of any
of the Secured Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document, any Lender-Provided Hedge or any Lender-Provided Treasury/Credit
Arrangement or any of the Secured Obligations;

103.3 Any failure to assert any breach of or default under any Loan Document,
any Lender-Provided Hedge or any Lender-Provided Treasury/Credit Arrangement or
any of the Secured Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents or any Lender-Provided
Hedge or any Lender-Provided Treasury/Credit Arrangement, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against such Pledgor or any other Person under or in
connection with any Loan

 

185



--------------------------------------------------------------------------------

Document or any Lender-Provided Hedge or any Lender-Provided Treasury/Credit
Arrangement; any refusal of payment or performance of any of the Secured
Obligations, whether or not with any reservation of rights against any Pledgor;
or any application of collections (including collections resulting from
realization upon any direct or indirect security for the Secured Obligations) to
other obligations, if any, not entitled to the benefits of this Agreement, in
preference to Secured Obligations or, if any collections are applied to Secured
Obligations, any application to particular Secured Obligations;

103.4 Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Administrative Agent
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by Administrative Agent or any other Person in respect of, any
direct or indirect security for any of the Secured Obligations (including the
Pledged Collateral). As used in this Agreement, “direct or indirect security”
for the Secured Obligations, and similar phrases, includes any collateral
security, guaranty, suretyship, letter of credit, capital maintenance agreement,
put option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Secured Obligations, made by or on behalf of any Person;

103.5 Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Pledgor or the Borrower or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to any Pledgor or the Borrower or any other Person; or any action
taken or election (including any election under Section 1111(b)(2) of the United
States Bankruptcy Code or any comparable law of any jurisdiction) made by
Administrative Agent or any Pledgor or the Borrower or by any other Person in
connection with any such proceeding;

103.6 Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Pledgor or the Borrower or any other Person with respect
to any Loan Document or any of the Secured Obligations; or any discharge by
operation of law or release of any Pledgor or the Borrower or any other Person
from the performance or observance of any Loan Document or any of the Secured
Obligations;

103.7 Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including any Pledgor, excepting only Payment In Full of the Secured
Obligations.

104. TAXES.

Each Pledgor hereby agrees to be bound by the provisions of Section 5.9 [Taxes]
of the Credit Agreement and shall make all payments free and clear of Taxes as
provided therein.

 

186



--------------------------------------------------------------------------------

105. WAIVERS.

Each Pledgor hereby waives any and all defenses that any Pledgor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Pledgor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable law, each Pledgor hereby further waives each of the following:

105.1 All notices, disclosures and demands of any nature that otherwise might be
required from time to time to preserve intact any rights against such Pledgor,
including the following: any notice of any event or circumstance described in
the immediately preceding section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any Lender-Provided Hedge or any Lender-Provided Treasury/Credit Arrangement or
any of the Secured Obligations; any notice of the incurrence of any Secured
Obligations; any notice of any default or any failure on the part of such
Pledgor or the Borrower or any other Person to comply with any Loan Document or
any Lender-Provided Hedge or any Lender-Provided Treasury/Credit Arrangement or
any of the Secured Obligations or any requirement pertaining to any direct or
indirect security for any of the Secured Obligations; and any notice or other
information pertaining to the business, operations, condition (financial or
otherwise), or prospects of the Borrower or any other Person;

105.2 Any right to any marshalling of assets, to the filing of any claim against
such Pledgor or the Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Pledgor or the Borrower, or any other Person of any other right or remedy
under or in connection with any Loan Document, any Lender-Provided Hedge or any
Lender-Provided Treasury/Credit Arrangement, or any of the Secured Obligations
or any direct or indirect security for any of the Secured Obligations; any
requirement of promptness or diligence on the part of the Administrative Agent
or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Secured Obligations or any direct or indirect
security for any of the Secured Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Agreement or any other
Loan Document, and any requirement that any Pledgor receive notice of any such
acceptance;

105.3 Any defense or other right arising by reason of any Law now or hereafter
in effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws, or the like), or by reason of any
election of remedies or other action or inaction by the Administrative Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Secured
Obligations), which results in denial or impairment of the right of the
Administrative Agent to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Secured Obligations.

 

187



--------------------------------------------------------------------------------

106. SETOFF.

Each Pledgor hereby waives and releases, and shall not assert, any and all
rights of setoff and any similar claims or actions whatsoever now and hereafter
it may have at any time against the Administrative Agent or any Lender, any of
the Administrative Agent’s or any Lender’s Affiliates, and any of the respective
successors, assigns, and participants of the Administrative Agent or any Lender
or any Affiliate of the Administrative Agent or any Lender.

107. ASSIGNMENT.

All rights of the Administrative Agent under this Agreement shall inure to the
benefit of its successors and assigns. All obligations of each Pledgor shall
bind its successors and assigns; provided, however, no Pledgor may assign or
transfer any of its rights and obligations hereunder or any interest herein, and
any such purported assignment or transfer shall be null and void.

108. SEVERABILITY.

Any provision of this Agreement (or portion thereof) which shall be held invalid
or unenforceable shall be ineffective without invalidating the remaining
provisions hereof (or portions thereof).

109. GOVERNING LAW.

This Agreement shall be construed in accordance with and governed by the
internal laws of the Commonwealth of Pennsylvania without regard to its
conflicts of law principles, except to the extent the validity or perfection of
the security interests or the remedies hereunder in respect of any Pledged
Collateral are governed by the law of a jurisdiction other than the Commonwealth
of Pennsylvania.

110. NOTICES.

All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be as set forth in Section 11.5 [Notices;
Effectiveness; Electronic Communication] of the Credit Agreement.

111. SPECIFIC PERFORMANCE.

Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Administrative Agent hereunder and under the other Loan Documents, because
the Administrative Agent’s remedies at law for failure of such Pledgor to comply
with the provisions hereof relating to the Administrative Agent’s rights (i) to
inspect the books and records related to the Pledged Collateral, (ii) to receive
the various notifications such Pledgor is required to deliver hereunder,
(iii) to obtain copies of agreements and documents as provided herein with
respect to the Pledged Collateral, (iv) to enforce the provisions hereof
pursuant to which the such Pledgor has appointed the Administrative Agent its
attorney-in-fact, and (v) to enforce the Administrative Agent’s remedies
hereunder, would be inadequate and that any such failure would not be adequately
compensable in damages, such Pledgor agrees that each such provision hereof may
be specifically enforced.

 

188



--------------------------------------------------------------------------------

112. VOTING RIGHTS IN RESPECT OF THE PLEDGED COLLATERAL.

So long as no Event of Default shall occur and be continuing under the Credit
Agreement, each Pledgor may exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral or any part thereof for any purpose
not inconsistent with the terms of this Agreement or the other Loan Documents;
provided, however, that such Pledgor will not exercise or will refrain from
exercising any such voting and other consensual right pertaining to the Pledged
Collateral, as the case may be, if such action would have a material adverse
effect on the value of any Pledged Collateral. Without limiting the generality
of the foregoing and in addition thereto, without the written consent of the
Administrative Agent, the Pledgors shall not vote to enable, or take any other
action to permit, any of the Companies to issue any stock, member interests,
partnership interests or other equity securities, member interests, partnership
interests or other ownership interests of any nature or to issue any other
securities, shares, capital stock, member interests, partnership interests or
other ownership interests convertible into or granting the right to purchase or
exchange for any stock, member interests, partnership interests or other equity
securities, member interests, partnership interests or other ownership interests
of any nature of any such Company, and all such additional stock, member
interests, partnership interests, or other equity securities consented to by the
Administrative Agent shall be Pledged Collateral subject to the terms of this
Agreement. The Pledgors shall not enter into any agreement or undertaking
restricting the right or ability of any Pledgor or the Administrative Agent to
sell, assign or transfer any of the Pledged Collateral.

113. CONSENT TO JURISDICTION.

Each Pledgor and each of the Companies hereby irrevocably submits to the
nonexclusive jurisdiction of any Pennsylvania state or federal court sitting in
Allegheny County, in any action or proceeding arising out of or relating to this
Agreement, and each Pledgor and each of the Companies hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such Pennsylvania state or federal court. Each Pledgor and each of
the Companies hereby waives to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding. Each Pledgor and each of the Companies hereby appoints the process
agent identified below (the “Process Agent”) as its agent to receive on behalf
of such party and its respective property service of copies of the summons and
complaint and any other process which may be served in any action or proceeding.
Such service may be made by mailing or delivering a copy of such process to any
of the Pledgors or the Companies in care of the Process Agent at the Process
Agent’s address, and each Pledgor and each Company hereby authorizes and directs
the Process Agent to receive such service on its behalf. Each Pledgor and each
of the Companies agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions (or any political
subdivision thereof) by suit on the judgment or in any other manner provided at
law. Each Pledgor further agrees that it shall, for so long as any Commitment or
any Obligation of any Loan Party to any Lender or the Administrative Agent
remains outstanding, continue to retain Process Agent for the purposes set forth
in this Section 21. The Process Agent is the Borrower, with an office on the
date hereof as set forth in the Credit Agreement. The Process Agent hereby
accepts the appointment of Process Agent by the Pledgors and the Companies and
agrees to act as Process Agent on behalf of the Pledgors and the Companies.

 

189



--------------------------------------------------------------------------------

114. WAIVER OF JURY TRIAL.

EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR AND EACH OF THE COMPANIES HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.

115. ENTIRE AGREEMENT; AMENDMENTS.

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements relating to a
grant of a security interest in the Pledged Collateral by any Pledgor. This
Agreement may not be amended or supplemented except by a writing signed by the
Administrative Agent and the Pledgors.

116. COUNTERPARTS; TELECOPY SIGNATURES.

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument. Each Pledgor acknowledges and agrees that a telecopy
transmission to the Administrative Agent or any Lender of the signature pages
hereof purporting to be signed on behalf of any Pledgor shall constitute
effective and binding execution and delivery hereof by such Pledgor.

117. CONSTRUCTION.

The rules of construction contained in Section 1.2 [Construction] of the Credit
Agreement apply to this Agreement.

118. AMENDMENT AND RESTATEMENT; NO NOVATION.

The Existing Pledge Agreement is hereby amended and restated in its entirety as
provided herein, and this Agreement is not intended to constitute, nor does it
constitute, an interruption, suspension of continuity, satisfaction, discharge
of prior duties, novation, or termination of the liens, security interests,
indebtedness, loans, liabilities, expenses, or obligations under the Credit
Agreement, the Existing Credit Agreement or the Existing Pledge Agreement. Each
Pledgor and the Administrative Agent acknowledge and agree that the Existing
Pledge Agreement has continued to secure the indebtedness, loans, liabilities,
expenses, and obligations under the Credit Agreement and the Existing Credit
Agreement since the date of execution of the Existing Pledge Agreement; and that
this Agreement is entitled to all rights and benefits originally pertaining to
the Existing Pledge Agreement.

[SIGNATURE PAGES FOLLOW]

 

190



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written
with the intent that it constitute a sealed instrument.

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AGREEMENT]

 

KOPPERS INC. By:  

(Seal)

Name:  

 

Title:  

 

KOPPERS WORLD-WIDE VENTURES CORPORATION

By:  

(Seal)

Name:  

 

Title:  

 

KOPPERS VENTURES LLC By:  

(Seal)

Name:  

 

Title:  

 

KOPPERS HOLDINGS INC. By:  

(Seal)

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

Each of the undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Pledge Agreement, dated as of March 27, 2013, made by each of the
Pledgors (as defined therein) from time to time party thereto for the benefit of
PNC Bank, National Association, as Administrative Agent (the “Pledge
Agreement”). Each of the undersigned, intending to be legally bound hereby,
agrees for the benefit of the Administrative Agent and the Lenders as follows:

1. Each of the undersigned will be bound by the terms of the Pledge Agreement
and will comply with such terms insofar as such terms are applicable to the
undersigned, including without limiting the generality of the foregoing, those
terms in Sections 20 and 21 of the Pledge Agreement.

2. Each of the undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5(k) of the
Pledge Agreement.

3. The terms of Section 3 of the Pledge Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may facilitate, in the reasonable
judgment of the Administrative Agent, the carrying out of Section 3 of the
Pledge Agreement.

4. To the extent that any of undersigned has or hereafter may acquire any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution, or otherwise) with respect to itself or its property, each
of undersigned hereby irrevocably waives such immunity in respect of its
obligations under the Pledge Agreement and any other document or agreement
executed in connection therewith, and each of undersigned agrees that it will
not raise or claim any such immunity at or in respect of any such action or
proceeding.

5. Each of the undersigned acknowledges and agrees that any notices sent to the
Pledgor regarding any of the Pledged Collateral shall also be sent to the
Administrative Agent in the manner and at the address of Administrative Agent as
indicated in Section 18 of the Pledge Agreement.



--------------------------------------------------------------------------------

6. During the term of this Agreement, each of the undersigned shall not treat
any uncertificated ownership interests as securities which are subject to
Article 8 of the Code.

 

                              [list each Company whose stock/
LLC interest/partnership interest is being
pledged]

By:  

 

Name:  

 

Title:  

 

Address for Notices:

 

 

Fax:  

 



--------------------------------------------------------------------------------

SCHEDULE A

TO

AMENDED AND RESTATED PLEDGE AGREEMENT

DESCRIPTION OF PLEDGED COLLATERAL

 

A. Corporations

 

Pledgor and Pledgor’s

jurisdiction of formation

   Pledged Shares    Type and Amount of Ownership                        

 

B. Limited Liability Companies

 

Pledgor and Pledgor’s

jurisdiction of formation

   Pledged limited liability
company interests    Type and Amount of Ownership                        

 

C. Partnerships

 

Pledgor and Pledgor’s

jurisdiction of formation

   Pledged Partnership Interests    Type and Amount of Ownership               
        



--------------------------------------------------------------------------------

EXHIBIT 1.1(S)

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”), dated as of
March 27, 2013, is entered into by and among EACH OF THE PERSONS LISTED ON THE
SIGNATURE PAGES HERETO AND EACH OF THE OTHER PERSONS WHICH BECOMES A DEBTOR
HEREUNDER FROM TIME TO TIME (each a “Debtor” and collectively, the “Debtors”),
and PNC BANK, NATIONAL ASSOCIATION, as administrative agent (the “Administrative
Agent”) for the Lenders (as defined below);

WITNESSETH THAT:

WHEREAS, reference is made to that certain Amended and Restated Security
Agreement, dated as of October 31, 2008, made by the Debtors (as defined
therein) party thereto in favor of the Administrative Agent, as heretofore
amended (as so amended, the “Existing Security Agreement”), executed and
delivered pursuant to that certain Amended and Restated Credit Agreement, dated
October 31, 2008, among Koppers Inc., a Pennsylvania corporation (the
“Borrower”), the Guarantors (as defined therein) party thereto, the Lenders (as
defined therein) party thereto, and the Administrative Agent, as heretofore
amended (as so amended, the “Existing Credit Agreement”); and

WHEREAS, the Debtors are (or will be with respect to after-acquired property)
the legal and beneficial owners and the holders of the Collateral (as defined in
Section 1 hereof); and

WHEREAS, the parties desire to further amend and restate the Existing Credit
Agreement pursuant to that certain Amended and Restated Credit Agreement (as it
may hereafter from time to time be further restated, amended, modified or
supplemented, the “Credit Agreement”) of even date herewith by and among the
Borrower, the Guarantors (as defined therein) from time to time party thereto
(the “Guarantors”), the Lenders (as defined therein) from time to time party
thereto (the “Lenders”), and the Administrative Agent; and

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make certain financial accommodations and loans to the
Borrower; and

WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans under the Credit Agreement is subject to the conditions, among others,
that the Debtors amend and restate the Existing Security Agreement and secure
the Obligations to the Administrative Agent and the Lenders under the Credit
Agreement, the other Loan Documents and otherwise as more fully described herein
in the manner set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

119. TERMS WHICH ARE DEFINED IN THE CREDIT AGREEMENT AND NOT OTHERWISE DEFINED
HEREIN ARE USED HEREIN AS DEFINED THEREIN AND THE

 

196



--------------------------------------------------------------------------------

RULES OF CONSTRUCTION SET FORTH IN SECTION 1.2 [CONSTRUCTION] OF THE CREDIT
AGREEMENT SHALL APPLY TO THIS AGREEMENT. THE FOLLOWING WORDS AND TERMS SHALL
HAVE THE FOLLOWING MEANINGS, RESPECTIVELY, UNLESS THE CONTEXT HEREOF OTHERWISE
CLEARLY REQUIRES:

119.1 “Code” means the Uniform Commercial Code as in effect in the Commonwealth
of Pennsylvania on the date hereof and as amended from time to time except to
the extent that the conflict of law rules of such Uniform Commercial Code shall
apply the Uniform Commercial Code as in effect from time to time in any other
state to specific property or other matters.

119.2 “Collateral” means all of each Debtor’s right, title and interest in, to
and under the following described property of such Debtor (each capitalized term
used in this Section 1(b) shall have in this Agreement the meaning given to it
by the Code):

119.2.1 all now existing and hereafter acquired or arising Accounts, Goods,
Health Care Insurance Receivables, General Intangibles, Payment Intangibles,
Deposit Accounts, Chattel Paper (including, without limitation, Electronic
Chattel Paper), Documents, Instruments, Software, Investment Property, Letters
of Credit, Letter of Credit Rights, advices of credit, money, Commercial Tort
Claims as listed on Schedule B hereto (as such Schedule is amended or
supplemented from time to time), Equipment, As-Extracted Collateral, Inventory,
Fixtures, and Supporting Obligations, together with all products of and
Accessions to any of the foregoing and all Proceeds of any of the foregoing
(including, without limitation, all insurance policies and proceeds thereof);

119.2.2 to the extent, if any, not included in clause (i) above, each and every
other item of personal property and fixtures, whether now existing or hereafter
arising or acquired, including, without limitation, all licenses, contracts and
agreements, and all collateral for the payment or performance of any contract or
agreement, together with all products and Proceeds (including all insurance
policies and proceeds) of any Accessions to any of the foregoing; and

119.2.3 all present and future business records and information, including
computer tapes and other storage media containing the same and computer programs
and software (including, without limitation, source code, object code and
related manuals and documentation and all licenses to use such software) for
accessing and manipulating such information;

119.3 “Receivables” means all of the Accounts, Health Care Insurance
Receivables, Payment Intangibles, Chattel Paper (including, without limitation,
Electronic Chattel Paper, all Proceeds of the foregoing and other Collateral
arising from the foregoing.

119.4 “Secured Obligations” shall mean and include the following: (i) any and
all obligations, liabilities, and indebtedness from time to time of the
Borrower, any Guarantor or any other Subsidiary of the Borrower to the
Administrative Agent, any of the Lenders or any Affiliate of any Agent or any
Lender under or in connection with the Credit Agreement or any other Loan
Document, whether for principal, interest, fees, indemnities, expenses, or
otherwise, and all refinancings or refundings thereof, whether such obligations,
liabilities, or indebtedness

 

197



--------------------------------------------------------------------------------

are direct or indirect, secured or unsecured, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising (and including obligations, liabilities, and
indebtedness arising or accruing after the commencement of any bankruptcy,
insolvency, reorganizations, or similar proceeding with respect to the Borrower,
any Guarantor or any other Subsidiary of the Borrower or which would have arisen
or accrued but for the commencement of such proceeding, even if the claim for
such obligation, liability, or indebtedness is not enforceable or allowable in
such proceeding, and including all Obligations, liabilities, and indebtedness
arising from any extensions of credit under or in connection with the Loan
Documents from time to time, regardless whether any such extensions of credit
are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to an extension of
credit is not satisfied); (ii) all Reimbursement Obligations of each Loan Party
and any other Subsidiary of the Borrower with respect to any one or more Letters
of Credit issued by any Issuing Lender; (iii) all indebtedness, loans,
obligations, expenses and liabilities of each Loan Party or any other Subsidiary
of the Borrower to the Agents or any of the Lenders, or any of their respective
Affiliates, arising out of any Lender-Provided Hedge or any Lender-Provided
Treasury/Credit Arrangement provided by the Administrative Agent, any of the
Lenders or such Affiliates pursuant to the Credit Agreement; (iv) any sums
advanced by or owing to the Administrative Agent or any of the Lenders for any
reason relating to the Credit Agreement, any other Loan Document, or any
collateral relating thereto, including for indemnification, for maintenance,
preservation, protection or enforcement of, or realization upon, the Collateral
or other collateral security or any one or more guaranties, and for enforcement,
collection, or preservation of the rights of the Administrative Agent and the
Lenders, and regardless whether before or after default or the entry of any
judgment; (v) any obligation or liability of any Loan Party or any other
Subsidiary of the Borrower arising out of overdrafts on deposits or other
accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of any Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of any Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository or
other similar arrangements, and (vi) any amendments, extensions, renewals and
increases of or to any of the foregoing; notwithstanding the foregoing
provisions in this definition, “Obligations” shall not include Excluded Swap
Obligations.

120. AS SECURITY FOR THE PAYMENT IN FULL OF THE SECURED OBLIGATIONS, EACH DEBTOR
HEREBY AGREES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS AND ANY PROVIDER OF
ANY LENDER-PROVIDED HEDGE OR ANY LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT
SHALL HAVE, AND EACH DEBTOR HEREBY GRANTS TO AND CREATES IN FAVOR OF THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ITSELF, THE LENDERS AND ANY PROVIDER OF
ANY LENDER-PROVIDED HEDGE OR ANY LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT, A
CONTINUING FIRST PRIORITY LIEN ON AND SECURITY INTEREST UNDER THE CODE IN AND TO
THE COLLATERAL SUBJECT ONLY TO PERMITTED LIENS. WITHOUT LIMITING THE GENERALITY
OF SECTION 4 BELOW, EACH DEBTOR FURTHER AGREES THAT WITH RESPECT TO EACH ITEM OF
THE COLLATERAL AS TO WHICH (A) THE CREATION OF A VALID AND ENFORCEABLE SECURITY
INTEREST IS NOT GOVERNED EXCLUSIVELY BY

 

198



--------------------------------------------------------------------------------

THE CODE, OR (B) THE PERFECTION OF A VALID AND ENFORCEABLE FIRST PRIORITY
SECURITY INTEREST THEREIN UNDER THE CODE CANNOT BE ACCOMPLISHED EITHER BY THE
ADMINISTRATIVE AGENT TAKING POSSESSION THEREOF OR BY THE FILING IN APPROPRIATE
LOCATIONS OF APPROPRIATE CODE FINANCING STATEMENTS EXECUTED BY SUCH DEBTOR, SUCH
DEBTOR WILL AT ITS EXPENSE EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND
HEREBY DOES AUTHORIZE THE ADMINISTRATIVE AGENT TO EXECUTE AND FILE SUCH
DOCUMENTS, AGREEMENTS, NOTICES, ASSIGNMENTS AND INSTRUMENTS AND TAKE SUCH
FURTHER ACTIONS AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT FROM TIME TO
TIME FOR THE PURPOSE OF CREATING A VALID AND PERFECTED FIRST PRIORITY LIEN ON
SUCH ITEM, SUBJECT ONLY TO PERMITTED LIENS, ENFORCEABLE AGAINST SUCH DEBTOR AND
ALL THIRD PARTIES TO SECURE THE SECURED OBLIGATIONS. NOTWITHSTANDING THE
FOREGOING AND ONLY WITH RESPECT TO CONTRACTS AND LICENSES WHICH EXIST ON THE
CLOSING DATE, IF THE FOREGOING GRANT OF A SECURITY INTEREST IN FAVOR OF THE
ADMINISTRATIVE AGENT WOULD CAUSE SUCH CONTRACTS AND LICENSES TO BE VOID PURSUANT
TO THE TERMS OF SUCH CONTRACTS AND LICENSES (SUBJECT TO ANY LIMITATIONS IN
ARTICLE 9 OF THE CODE WITH RESPECT TO THE EFFECT OF SUCH RESTRICTIONS ON THE
COLLATERAL ASSIGNMENT OF SUCH CONTRACTS AND LICENSES), THEN THE GRANT OF A
SECURITY INTEREST IN SUCH CONTRACTS AND LICENSES SHALL BE POSTPONED TO THE
EXTENT OF SUCH RESTRICTIONS ON COLLATERAL ASSIGNMENT UNTIL SUCH TIME AS THE
GRANT OF THE SECURITY INTEREST WOULD NOT CAUSE SUCH CONTRACTS AND LICENSES TO BE
VOID).

121. EACH DEBTOR REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE
LENDERS THAT (A) THE DEBTORS HAVE GOOD AND MARKETABLE TITLE TO THE COLLATERAL,
(B) EXCEPT FOR THE SECURITY INTEREST GRANTED TO AND CREATED IN FAVOR OF THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ITSELF AND THE LENDERS HEREUNDER AND
PERMITTED LIENS, ALL THE COLLATERAL IS FREE AND CLEAR OF ANY LIEN, (C) THE
DEBTORS WILL DEFEND THE COLLATERAL AGAINST ALL CLAIMS AND DEMANDS OF ALL PERSONS
AT ANY TIME CLAIMING THE SAME OR ANY INTEREST THEREIN, (D) EACH ACCOUNT IS
GENUINE AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND THE DEBTORS WILL DEFEND
THE SAME AGAINST ALL CLAIMS, DEMANDS, RECOUPMENT, SETOFFS, AND COUNTERCLAIMS AT
ANY TIME ASSERTED, (E) AT THE TIME ANY ACCOUNT BECOMES SUBJECT TO THIS
AGREEMENT, EACH SUCH ACCOUNT WILL BE A GOOD AND VALID ACCOUNT REPRESENTING A
BONA FIDE SALE OF GOODS OR SERVICES BY THE DEBTORS AND SUCH GOODS WILL HAVE BEEN
SHIPPED TO THE RESPECTIVE ACCOUNT DEBTORS OR THE SERVICES WILL HAVE BEEN
PERFORMED FOR THE RESPECTIVE ACCOUNT DEBTORS (OR FOR THOSE ON BEHALF OF WHOM THE
ACCOUNT DEBTORS ARE OBLIGATED ON THE ACCOUNTS), AND NO SUCH ACCOUNT WILL AT SUCH
TIME BE SUBJECT TO ANY CLAIM FOR CREDIT, ALLOWANCE, SETOFF, RECOUPMENT, DEFENSE,
COUNTERCLAIM OR ADJUSTMENT BY ANY ACCOUNT DEBTOR OR OTHERWISE, (F) THE EXACT
LEGAL NAME OF EACH DEBTOR IS AS SET FORTH ON THE

 

199



--------------------------------------------------------------------------------

SIGNATURE PAGE HERETO, AND (G) THE STATE OF INCORPORATION, FORMATION OR
ORGANIZATION AS APPLICABLE, OF EACH DEBTOR IS AS SET FORTH ON SCHEDULE A HERETO.

122. EACH DEBTOR WILL FAITHFULLY PRESERVE AND PROTECT THE ADMINISTRATIVE AGENT’S
SECURITY INTEREST IN THE COLLATERAL AS A PRIOR PERFECTED SECURITY INTEREST UNDER
THE CODE, SUPERIOR AND PRIOR TO THE RIGHTS OF ALL THIRD PERSONS, EXCEPT FOR
HOLDERS OF PERMITTED LIENS, AND WILL DO ALL SUCH OTHER ACTS AND THINGS AND WILL,
UPON REQUEST THEREFOR BY THE ADMINISTRATIVE AGENT, EXECUTE, DELIVER, FILE AND
RECORD, AND EACH DEBTOR HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO SO FILE,
ALL SUCH OTHER DOCUMENTS AND INSTRUMENTS, INCLUDING, WITHOUT LIMITATION,
FINANCING STATEMENTS, SECURITY AGREEMENTS, ASSIGNMENTS AND DOCUMENTS AND POWERS
OF ATTORNEY WITH RESPECT TO THE COLLATERAL, AND PAY ALL FILING FEES AND TAXES
RELATED THERETO, AS THE ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION MAY
DEEM NECESSARY OR ADVISABLE FROM TIME TO TIME IN ORDER TO ATTACH, CONTINUE,
PRESERVE, PERFECT, AND PROTECT SAID SECURITY INTEREST (INCLUDING THE FILING AT
ANY TIME OR TIMES AFTER THE DATE HEREOF OF FINANCING STATEMENTS UNDER, AND IN
THE LOCATIONS ADVISABLE PURSUANT TO, THE CODE); AND, EACH DEBTOR HEREBY
IRREVOCABLY APPOINTS THE ADMINISTRATIVE AGENT, ITS OFFICERS, EMPLOYEES AND
AGENTS, OR ANY OF THEM, AS ATTORNEYS-IN-FACT FOR EACH DEBTOR TO EXECUTE,
DELIVER, FILE AND RECORD SUCH ITEMS FOR SUCH DEBTOR AND IN THE DEBTOR’S NAME,
PLACE AND STEAD TO PRESERVE, CONTINUE, PERFECT AND PROTECT SAID SECURITY
INTEREST. THIS POWER OF ATTORNEY, BEING COUPLED WITH AN INTEREST, SHALL BE
IRREVOCABLE FOR THE LIFE OF THIS AGREEMENT.

123. EACH DEBTOR COVENANTS AND AGREES THAT:

123.1 it will defend the Administrative Agent’s and the Lenders’ right, title
and lien on and security interest in and to the Collateral and the Proceeds
thereof against the claims and demands of all Persons whomsoever, other than any
Person claiming a right in the Collateral pursuant to an agreement between such
Person and the Administrative Agent;

123.2 it will not suffer or permit to exist on any Collateral any Lien except
for Permitted Liens;

123.3 it will not take or omit to take any action, the taking or the omission of
which would result in a material alteration (except as permitted by the Credit
Agreement) or impairment of the Collateral or of the Administrative Agent’s
rights under this Agreement;

123.4 it will not sell, assign or otherwise dispose of any portion of the
Collateral except as permitted in Section 8.2.7 [Disposition of Assets or
Subsidiaries] of the Credit Agreement;

 

200



--------------------------------------------------------------------------------

123.5 it will (i) except for such Collateral delivered to the Administrative
Agent pursuant to this Section or otherwise now or hereafter under the control
of the Administrative Agent, obtain and maintain sole and exclusive possession
of all Chattel Paper, Documents, Instruments, Investment Property and Letters of
Credit, (ii) maintain its chief executive office and keep the Collateral and all
records pertaining thereto at the locations specified on the Security Interest
Data Summary attached as Schedule A hereto, unless it shall have given the
Administrative Agent prior notice and taken any action reasonably requested by
the Administrative Agent to maintain its security interest therein, (iii) notify
the Administrative Agent if an Account becomes evidenced or secured by an
Instrument or Chattel Paper and deliver to the Administrative Agent upon the
Administrative Agent’s request therefor all Collateral consisting of Instruments
and Chattel Paper immediately upon each Debtor’s receipt of a request therefor,
(iv) deliver to the Administrative Agent possession of all Collateral the
possession of which is required to perfect the Administrative Agent’s Lien
thereon or security interest therein or the possession of which grants priority
over a Person filing a financing statement with respect thereto, (v) execute
control agreements and cause other Persons to execute acknowledgments in form
and substance reasonably satisfactory to the Administrative Agent evidencing the
Administrative Agent’s control with respect to all Collateral the control or
acknowledgment of which perfects the Administrative Agent’s security interest
therein, including Letters of Credit, Letter of Credit Rights, Electronic
Chattel Paper, Deposit Accounts and Investment Property, and (vi) keep
materially accurate and complete books and records concerning the Collateral and
such other books and records as the Administrative Agent may from time to time
reasonably require;

123.6 it will promptly furnish to the Administrative Agent such information and
documents relating to the Collateral as the Administrative Agent may reasonably
request, including, without limitation, all invoices, Documents, contracts,
Chattel Paper, Instruments and other writings pertaining to such Debtor’s
contracts or the performance thereof, all of the foregoing to be certified upon
request of the Administrative Agent by an authorized officer of such Debtor;

123.7 it shall immediately notify the Administrative Agent if any Account arises
out of contracts with the United States or any department, agency or
instrumentality thereof or any one or more of the states of the United States or
any department, agency, or instrumentality thereof, and will execute any
instruments and take any steps required by the Administrative Agent so that all
monies due and to become due under such contract shall be assigned to the
Administrative Agent and notice of the assignment given to and acknowledged by
the appropriate government agency or authority under the Federal Assignment of
Claims Act;

123.8 it will not change its state of incorporation, formation or organization,
as applicable without providing thirty (30) days prior written notice to the
Administrative Agent;

123.9 it will not change its name without providing thirty (30) days prior
written notice to the Administrative Agent;

123.10 except as otherwise permitted under the Credit Agreement, it shall
preserve its current existence as a corporation, partnership or a limited
liability, as applicable, and shall not (i) in one, or a series of related
transactions, merge into or consolidate with any other entity, the survivor of
which is not the Debtor, or (ii) sell all or substantially all of its assets;

 

201



--------------------------------------------------------------------------------

123.11 if such Debtor shall at any time acquire a Commercial Tort Claim, as
defined in the Code, such Debtor shall immediately notify the Administrative
Agent in a writing signed by such Debtor of the details thereof and grant to the
Administrative Agent for the benefit of itself, the Lenders and any provider of
any Lender-Provided Hedge or any Lender-Provided Treasury/Credit Arrangement in
such writing a security interest therein and in the Proceeds thereof, with such
writing to be in form and substance reasonably satisfactory to the
Administrative Agent and such writing shall constitute a supplement to Schedule
B hereto;

123.12 it hereby authorizes the Administrative Agent to, at any time and from
time to time, file in any one or more jurisdictions financing statements that
describe the Collateral, together with continuation statements thereof and
amendments thereto, without the signature of such Debtor and which contain any
information required by the Code or any other applicable statute applicable to
such jurisdiction for the sufficiency or filing office acceptance of any
financing statements, continuation statements, or amendments. Each Debtor agrees
to furnish any such information to the Administrative Agent promptly upon
request. Any such financing statements, continuation statements, or amendments
may be signed by the Administrative Agent on behalf of such Debtor if the
Administrative Agent so elects and may be filed at any time in any jurisdiction;
and

123.13 it shall at any time and from time to time take such steps as the
Administrative Agent may reasonably request as are necessary for the
Administrative Agent to insure the continued perfection of the Administrative
Agent’s and the Lenders’ security interest in the Collateral with the same
priority required hereby and the preservation of its rights therein.

124. EACH DEBTOR ASSUMES FULL RESPONSIBILITY FOR TAKING ANY AND ALL NECESSARY
STEPS TO PRESERVE THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ RIGHTS WITH
RESPECT TO THE COLLATERAL AGAINST ALL PERSONS OTHER THAN ANYONE ASSERTING RIGHTS
IN RESPECT OF A PERMITTED LIEN. THE ADMINISTRATIVE AGENT SHALL BE DEEMED TO HAVE
EXERCISED REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF THE COLLATERAL IN
ITS POSSESSION IF THE ADMINISTRATIVE AGENT TAKES SUCH ACTION FOR THAT PURPOSE AS
SUCH DEBTOR SHALL REQUEST IN WRITING; PROVIDED THAT SUCH REQUESTED ACTION WILL
NOT, IN THE JUDGMENT OF THE ADMINISTRATIVE AGENT, IMPAIR THE SECURITY INTEREST
IN THE COLLATERAL CREATED HEREBY OR THE ADMINISTRATIVE AGENT’S AND THE LENDERS’
RIGHTS IN, OR THE VALUE OF, THE COLLATERAL; AND PROVIDED FURTHER THAT SUCH
WRITTEN REQUEST IS RECEIVED BY THE ADMINISTRATIVE AGENT IN SUFFICIENT TIME TO
PERMIT THE ADMINISTRATIVE AGENT TO TAKE THE REQUESTED ACTION.

125. THE PLEDGE, SECURITY INTERESTS AND OTHER LIENS AND THE OBLIGATION OF EACH
DEBTOR HEREUNDER SHALL NOT BE DISCHARGED UNTIL PAYMENT IN FULL OF THE SECURED
OBLIGATIONS. THE PLEDGE, SECURITY INTERESTS, AND OTHER LIENS AND THE OBLIGATIONS
OF EACH DEBTOR

 

202



--------------------------------------------------------------------------------

HEREUNDER SHALL NOT BE DISCHARGED OR IMPAIRED OR OTHERWISE DIMINISHED BY ANY
FAILURE, DEFAULT, OMISSION, OR DELAY, WILLFUL OR OTHERWISE, BY ADMINISTRATIVE
AGENT, OR ANY OTHER OBLIGOR ON ANY OF THE SECURED OBLIGATIONS, OR BY ANY OTHER
ACT OR THING OR OMISSION OR DELAY TO DO ANY OTHER ACT OR THING WHICH MAY OR
MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF SUCH DEBTOR OR WHICH WOULD
OTHERWISE OPERATE AS A DISCHARGE OF ANY DEBTOR AS A MATTER OF LAW OR EQUITY.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH DEBTOR HEREBY CONSENTS
TO, AND THE PLEDGE, SECURITY INTERESTS, AND OTHER LIENS GIVEN BY SUCH DEBTOR
HEREUNDER SHALL NOT BE DIMINISHED, TERMINATED, OR OTHERWISE SIMILARLY AFFECTED
BY ANY OF THE FOLLOWING AT ANY TIME AND FROM TIME TO TIME:

125.1 Any lack of genuineness, legality, validity, enforceability, or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document or any of the Secured Obligations and regardless of any law,
regulation, or order now or hereafter in effect in any jurisdiction affecting
any of the Secured Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or any other Person with respect thereto;

125.2 Any increase, decrease, or change in the amount, nature, type or purpose
of any of the Secured Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document or any of the Secured Obligations;

125.3 Any failure to assert any breach of or default under any Loan Document or
any of the Secured Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against any Debtor or any other Person under or in
connection with any Loan Document or any of the Secured Obligations; any refusal
of payment or performance of any of the Secured Obligations, whether or not with
any reservation of rights against any Debtor; or any application of collections
(including collections resulting from realization upon any direct or indirect
security for the Secured Obligations) to other Obligations, if any, not entitled
to the benefits of this Agreement, in preference to Secured Obligations or, if
any collections are applied to Secured Obligations, any application to
particular Secured Obligations;

125.4 Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Administrative Agent
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or

 

203



--------------------------------------------------------------------------------

inaction by Administrative Agent or any other Person in respect of, any direct
or indirect security for any of the Secured Obligations (including the
Collateral). As used in this Agreement, “direct or indirect security” for the
Secured Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Secured Obligations, made by or on behalf of any Person;

125.5 Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the existing structure or existence of, any Debtor or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Debtor or any other Person; or any action taken or election (including any
election under Section 1111(b)(2) of the United States Bankruptcy Code or any
comparable law of any jurisdiction) made by the Administrative Agent or any
Debtor or by any other Person in connection with any such proceeding;

125.6 Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Debtor or any other Person with respect to any Loan
Document or any of the Secured Obligations; or any discharge by operation of law
or release of any Debtor or any other Person from the performance or observance
of any Loan Document or any of the Secured Obligations; or

125.7 Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including each Debtor, excepting only full, strict, and Payment In Full of the
Secured Obligations.

126. EACH DEBTOR HEREBY WAIVES ANY AND ALL DEFENSES WHICH SUCH DEBTOR MAY NOW OR
HEREAFTER HAVE BASED ON PRINCIPLES OF SURETYSHIP, IMPAIRMENT OF COLLATERAL, OR
THE LIKE AND EACH DEBTOR HEREBY WAIVES ANY DEFENSE TO OR LIMITATION ON ITS
OBLIGATIONS UNDER THIS AGREEMENT ARISING OUT OF OR BASED ON ANY EVENT OR
CIRCUMSTANCE REFERRED TO IN THE IMMEDIATELY PRECEDING SECTION HEREOF. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING AND TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH DEBTOR HEREBY FURTHER WAIVES EACH OF THE FOLLOWING:

126.1 All notices, disclosures and demands of any nature which otherwise might
be required from time to time to preserve intact any rights against such Debtor,
including the following: any notice of any event or circumstance described in
the immediately preceding section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Secured Obligations; any notice of the incurrence of any Secured
Obligations; any notice of any default or any failure on the part of the Debtors
or any other Person to comply with any Loan Document or any of the Secured
Obligations or any requirement pertaining to any direct or indirect security for
any of the Secured Obligations; and any notice or other information pertaining
to the business, operations, condition (financial or otherwise), or prospects of
the Debtors or any other Person;

 

204



--------------------------------------------------------------------------------

126.2 Any right to any marshalling of assets, to the filing of any claim against
such Debtor or any other Person in the event of any bankruptcy, insolvency,
reorganization, or similar proceeding, or to the exercise against such Debtor or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Secured Obligations or any direct or indirect
security for any of the Secured Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or any other Person; any
requirement to exhaust any remedies under or in connection with, or to mitigate
the damages resulting from default under, any Loan Document or any of the
Secured Obligations or any direct or indirect security for any of the Secured
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Agreement or any other Loan Document, and any requirement
that such Debtor receive notice of any such acceptance; and

126.3 Any defense or other right arising by reason of any Law now or hereafter
in effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws or the like), or by reason of any
election of remedies or other action or inaction by the Administrative Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of the Collateral for any of the Secured
Obligations), which results in denial or impairment of the right of the
Administrative Agent to seek a deficiency against such Debtor or any other
Person or which otherwise discharges or impairs any of the Secured Obligations.

127. (A) AT ANY TIME AND FROM TIME TO TIME WHETHER OR NOT AN EVENT OF DEFAULT
THEN EXISTS AND WITHOUT PRIOR NOTICE TO OR CONSENT OF ANY DEBTOR, THE
ADMINISTRATIVE AGENT MAY AT ITS OPTION TAKE SUCH ACTIONS AS THE ADMINISTRATIVE
AGENT DEEMS APPROPRIATE (I) TO ATTACH, PERFECT, CONTINUE, PRESERVE AND PROTECT
THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ FIRST PRIORITY SECURITY INTEREST IN
OR LIEN ON THE COLLATERAL, AND/OR (II) TO INSPECT, AUDIT AND VERIFY THE
COLLATERAL, INCLUDING REVIEWING ALL OF EACH DEBTOR’S BOOKS AND RECORDS AND
COPYING AND MAKING EXCERPTS THEREFROM; PROVIDED THAT PRIOR TO AN EVENT OF
DEFAULT OR A POTENTIAL DEFAULT, THE SAME IS DONE WITH ADVANCE NOTICE DURING
NORMAL BUSINESS HOURS TO THE EXTENT ACCESS TO SUCH DEBTOR’S PREMISES IS
REQUIRED, AND (III) TO ADD ALL LIABILITIES, OBLIGATIONS, COSTS AND EXPENSES
REASONABLY INCURRED IN CONNECTION WITH THE FOREGOING CLAUSES (I) AND (II) TO THE
SECURED OBLIGATIONS, TO BE PAID BY THE DEBTORS TO THE ADMINISTRATIVE AGENT FOR
THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS WITHIN TEN (10) DAYS
AFTER DEMAND;

(b) At any time and from time to time after an Event of Default exists and is
continuing and without prior notice to or consent of any Debtor, the
Administrative Agent may at its option take such action as the Administrative
Agent deems appropriate (i) to maintain, repair, protect and insure the
Collateral, and/or (ii) to perform, keep, observe and render true and correct
any and all covenants, agreements, representations and warranties of the Debtors
hereunder, and

 

205



--------------------------------------------------------------------------------

(iii) to add all liabilities, obligations, costs and expenses reasonably
incurred in connection with the foregoing clauses (i) and (ii) to the Secured
Obligations, to be paid by the Debtors to the Administrative Agent for the
benefit of the Administrative Agent and the Lenders within ten (10) days after
demand.

128. AFTER THERE EXISTS ANY EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT:

128.1 The Administrative Agent shall have and may exercise all the rights and
remedies available to a secured party under the Code in effect at the time, and
such other rights and remedies as may be provided by Law and as set forth below,
including, without limitation, to take over and collect all of any Debtor’s
Receivables and all other Collateral, and to this end each Debtor hereby
appoints the Administrative Agent, its officers, employees and agents, as its
irrevocable, true and lawful attorneys-in-fact with all necessary power and
authority to (i) take possession immediately, with or without notice, demand, or
legal process, of any of or all of the Collateral wherever found, and for such
purposes, enter upon any premises upon which the Collateral may be found and
remove the Collateral therefrom, (ii) require any Debtor to assemble the
Collateral and deliver it to the Administrative Agent or to any place designated
by the Administrative Agent at the Debtors’ expense, (iii) receive, open and
dispose of all mail addressed to any Debtor and notify postal authorities to
change the address for delivery thereof to such address as the Administrative
Agent may designate, (iv) demand payment of the Receivables, (v) enforce payment
of the Receivables by legal proceedings or otherwise, (vi) exercise all of any
Debtor’s rights and remedies with respect to the collection of the Receivables,
(vii) settle, adjust, compromise, extend or renew the Receivables,
(viii) settle, adjust or compromise any legal proceedings brought to collect the
Receivables, (ix) to the extent permitted by applicable Law, sell or assign the
Receivables upon such terms, for such amounts and at such time or times as the
Administrative Agent deems advisable, (x) discharge and release the Receivables,
(xi) take control, in any manner, of any item of payment or Proceeds from any
account debtor, (xii) prepare, file and sign any Debtor’s name on any proof of
claim in any bankruptcy or similar proceeding or similar document against any
account debtor, (xiii) prepare, file and sign any Debtor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xiv) do all acts and things necessary, in the Administrative
Agent’s sole discretion, to fulfill each the Borrower’s, or any Guarantor’s or
any Debtor’s obligations to the Administrative Agent or the Lenders under the
Credit Agreement, Loan Documents or otherwise, (xv) endorse the name of any
Debtor upon any check, Chattel Paper, Document, Instrument, invoice, freight
bill, bill of lading or similar document or agreement relating to the
Receivables or Inventory, (xvi) use any Debtor’s stationery and sign such
Debtor’s name to verifications of the Receivables and notices thereof to account
debtors, (xvii) access and use the information recorded on or contained in any
data processing equipment or computer hardware or software relating to the
Receivables, Inventory, or other Collateral or proceeds thereof to which any
Debtor has access, (xviii) demand, sue for, collect, compromise and give
acquittances for any and all Collateral, (xix) prosecute, defend or compromise
any action, claim or proceeding with respect to any of the Collateral, and
(xx) take such other action as the Administrative Agent may deem appropriate,
including extending or modifying the terms of payment of any Debtor’s debtors.
This power of attorney, being coupled with an interest, shall be irrevocable for
the life of this Agreement. To the extent permitted by Law, each Debtor hereby
waives all claims of damages due to or arising from or connected with

 

206



--------------------------------------------------------------------------------

any of the rights or remedies exercised by the Administrative Agent pursuant to
this Agreement, except claims for physical damage to the Collateral arising from
gross negligence or willful misconduct by the Administrative Agent.

128.2 The Administrative Agent shall have the right to lease, sell or otherwise
dispose of all or any of the Collateral at public or private sale or sales for
cash, credit or any combination thereof, with such notice as may be required by
Law (it being agreed by the Debtors that, in the absence of any contrary
requirement of Law, ten (10) days’ prior notice of a public or private sale of
Collateral shall be deemed reasonable notice), in lots or in bulk, for cash or
on credit, all as the Administrative Agent, in its sole discretion, may deem
advisable. Such sales may be adjourned from time to time with or without notice.
The Administrative Agent shall have the right to conduct such sales on any
Debtor’s premises or elsewhere and shall have the right to use any Debtor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may purchase all or
any part of the Collateral at public or, if permitted by Law, private sale and,
in lieu of actual payment of such purchase price, may set off the amount of such
price against the Secured Obligations.

128.3 Each Debtor, at its cost and expense (including the cost and expense of
any of the following referenced consents, approvals, etc.), will promptly
execute and deliver or cause the execution and delivery of all applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may request in connection with the obtaining of
any consent, approval, registration, qualification, permit, license,
accreditation, or authorization of any other Official Body or other Person
necessary or appropriate for the effective exercise of any rights hereunder or
under the other Loan Documents. Without limiting the generality of the
foregoing, each Debtor agrees that in the event the Administrative Agent on
behalf of itself and/or the Lenders shall exercise its rights hereunder or
pursuant to the other Loan Documents, to sell, transfer, or otherwise dispose
of, or vote, consent, operate, or take any other action in connection with any
of the Collateral, each Debtor shall execute and deliver (or cause to be
executed and delivered) all applications, certificates, assignments and other
documents that the Administrative Agent requests to facilitate such actions and
shall otherwise promptly, fully, and diligently cooperate with the
Administrative Agent and any other Persons in making any application for the
prior consent or approval of any Official Body or any other Person to the
exercise by the Administrative Agent on behalf of itself and/or the Lenders or
any such rights relating to all or any of the Collateral. Furthermore, because
each Debtor agrees that the remedies at law, of the Administrative Agent on
behalf of itself and/or the Lenders, for failure of such Debtor to comply with
this subsection (c) would be inadequate, and that any such failure would not be
adequately compensable in damages, each Debtor agrees that this Subsection
(c) may be specifically enforced.

128.4 The Administrative Agent may request, without limiting the rights and
remedies of the Administrative Agent on behalf of itself and the Lenders
otherwise provided hereunder and under the other Loan Documents, that each
Debtor do any of the following: (i) give the Administrative Agent on behalf of
itself and the Lenders specific assignments of the accounts receivable of the
Debtors after such accounts receivable come into existence, and schedules of
such accounts receivable, the form and content of such assignment and schedules
to be reasonably satisfactory to Administrative Agent, and (ii) in order to
better secure the Administrative Agent on behalf of itself and the Lenders, to
the extent permitted by Law, enter

 

207



--------------------------------------------------------------------------------

into such lockbox agreements and establish such lockbox accounts as the
Administrative Agent may require, all at the sole expense of the Debtors and
shall direct all payments from all payors due to each Debtor, to such lockbox
accounts.

129. THE LIEN ON AND SECURITY INTEREST IN THE COLLATERAL GRANTED TO AND CREATED
IN FAVOR OF THE ADMINISTRATIVE AGENT BY THIS AGREEMENT SHALL BE FOR THE BENEFIT
OF THE ADMINISTRATIVE AGENT AND THE LENDERS AND ANY PROVIDER OF ANY
LENDER-PROVIDED HEDGE OR ANY LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT. EACH
OF THE RIGHTS, PRIVILEGES, AND REMEDIES PROVIDED TO THE ADMINISTRATIVE AGENT
HEREUNDER OR OTHERWISE BY LAW WITH RESPECT TO THE COLLATERAL SHALL BE EXERCISED
BY THE ADMINISTRATIVE AGENT ONLY FOR ITS OWN BENEFIT AND THE BENEFIT OF THE
LENDERS AND FOR THE BENEFIT OF ANY PROVIDER OF ANY LENDER-PROVIDED HEDGE OR ANY
LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT, AND ANY OF THE COLLATERAL OR
PROCEEDS THEREOF HELD OR REALIZED UPON AT ANY TIME BY THE ADMINISTRATIVE AGENT
SHALL BE APPLIED AS SET FORTH IN SECTION 9.2.4 [APPLICATION OF PROCEEDS] OF THE
CREDIT AGREEMENT. EACH DEBTOR SHALL REMAIN LIABLE TO THE ADMINISTRATIVE AGENT
AND THE LENDERS AND ANY PROVIDER OF ANY LENDER-PROVIDED HEDGE OR ANY
LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT FOR AND SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ITSELF AND THE LENDERS AND ANY PROVIDER
OF ANY LENDER-PROVIDED HEDGE OR ANY LENDER-PROVIDED TREASURY/CREDIT ARRANGEMENT
ANY DEFICIENCY WHICH MAY REMAIN AFTER SUCH SALE OR COLLECTION.

130. IF THE ADMINISTRATIVE AGENT REPOSSESSES OR SEEKS TO REPOSSESS ANY OF THE
COLLATERAL PURSUANT TO THE TERMS HEREOF BECAUSE OF THE OCCURRENCE OF AN EVENT OF
DEFAULT, THEN TO THE EXTENT IT IS COMMERCIALLY REASONABLE FOR THE ADMINISTRATIVE
AGENT TO STORE ANY COLLATERAL ON ANY PREMISES OF ANY DEBTOR, SUCH DEBTOR HEREBY
AGREES TO LEASE TO THE ADMINISTRATIVE AGENT ON A MONTH-TO-MONTH TENANCY FOR A
PERIOD NOT TO EXCEED ONE HUNDRED TWENTY (120) DAYS AT THE ADMINISTRATIVE AGENT’S
ELECTION, AT A RENTAL RATE EQUAL TO ONE DOLLAR ($1.00) PER MONTH (IF SUCH DEBTOR
OWNS THE PREMISES), AND AT THE CURRENT RENTAL RATE PER MONTH (IF SUCH DEBTOR
LEASES THE PREMISES), THE PREMISES ON WHICH THE COLLATERAL IS LOCATED; PROVIDED
IT IS LOCATED ON PREMISES OWNED OR LEASED BY SUCH DEBTOR.

131. UPON PAYMENT IN FULL OF THE SECURED OBLIGATIONS, THE EXPIRATION OF ALL
COMMITMENTS AND LETTERS OF CREDIT, AND TERMINATION OF THE CREDIT AGREEMENT, THIS
AGREEMENT SHALL TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT, AND THE
ADMINISTRATIVE AGENT SHALL THEREUPON PROMPTLY RETURN TO EACH DEBTOR SUCH OF THE
COLLATERAL AND SUCH OTHER DOCUMENTS DELIVERED BY SUCH DEBTOR OR OBTAINED BY THE
ADMINISTRATIVE AGENT HEREUNDER AS MAY THEN BE IN THE ADMINISTRATIVE AGENT’S
POSSESSION, SUBJECT TO

 

208



--------------------------------------------------------------------------------

THE RIGHTS OF THIRD PARTIES. UNTIL SUCH TIME, HOWEVER, THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.

132. NO FAILURE OR DELAY ON THE PART OF THE ADMINISTRATIVE AGENT IN EXERCISING
ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF OR OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE OF THE ADMINISTRATIVE
AGENT HEREUNDER; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT,
REMEDY, POWER OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE. NO WAIVER OF A SINGLE
EVENT OF DEFAULT SHALL BE DEEMED A WAIVER OF A SUBSEQUENT EVENT OF DEFAULT. ALL
WAIVERS UNDER THIS AGREEMENT MUST BE IN WRITING. THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT ARE CUMULATIVE AND IN ADDITION TO ANY
RIGHTS OR REMEDIES WHICH IT MAY OTHERWISE HAVE, AND THE ADMINISTRATIVE AGENT MAY
ENFORCE ANY ONE OR MORE REMEDIES HEREUNDER SUCCESSIVELY OR CONCURRENTLY AT ITS
OPTION.

133. ALL NOTICES, STATEMENTS, REQUESTS AND DEMANDS GIVEN TO OR MADE UPON EITHER
PARTY HERETO IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE GIVEN
OR MADE AS PROVIDED IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION] OF THE CREDIT AGREEMENT.

134. EACH DEBTOR AGREES THAT AS OF THE DATE HEREOF, ALL INFORMATION CONTAINED ON
THE SECURITY INTEREST DATA SUMMARY ATTACHED HERETO AS SCHEDULE A IS ACCURATE AND
COMPLETE AND CONTAINS NO OMISSION OR MISREPRESENTATION. EXCEPT FOR SUCH
INFORMATION IN SCHEDULE A WHICH IS SPECIFIC TO THE CLOSING DATE, EACH DEBTOR
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF ANY CHANGES IN THE INFORMATION
SET FORTH THEREON.

135. EACH DEBTOR HEREBY AGREES TO BE BOUND BY THE PROVISIONS OF SECTION 5.9
[TAXES] OF THE CREDIT AGREEMENT AND SHALL MAKE ALL PAYMENTS FREE AND CLEAR OF
TAXES AS PROVIDED THEREIN.

136. EACH DEBTOR ACKNOWLEDGES THAT THE PROVISIONS HEREOF GIVING THE
ADMINISTRATIVE AGENT RIGHTS OF ACCESS TO BOOKS, RECORDS AND INFORMATION
CONCERNING THE COLLATERAL AND SUCH DEBTOR’S OPERATIONS AND PROVIDING THE
ADMINISTRATIVE AGENT ACCESS TO SUCH DEBTOR’S PREMISES ARE INTENDED TO AFFORD THE
ADMINISTRATIVE AGENT WITH IMMEDIATE ACCESS TO CURRENT INFORMATION CONCERNING
SUCH DEBTOR AND ITS ACTIVITIES, INCLUDING WITHOUT LIMITATION, THE VALUE, NATURE
AND LOCATION OF THE COLLATERAL SO THAT THE ADMINISTRATIVE AGENT CAN, AMONG OTHER
THINGS, MAKE AN APPROPRIATE DETERMINATION AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, WHETHER AND WHEN TO

 

209



--------------------------------------------------------------------------------

EXERCISE ITS OTHER REMEDIES HEREUNDER AND AT LAW, INCLUDING, WITHOUT LIMITATION,
INSTITUTING A REPLEVIN ACTION SHOULD ANY DEBTOR REFUSE TO TURN OVER ANY
COLLATERAL TO THE ADMINISTRATIVE AGENT. EACH DEBTOR FURTHER ACKNOWLEDGES THAT
SHOULD SUCH DEBTOR AT ANY TIME FAIL TO PROMPTLY PROVIDE SUCH INFORMATION AND
ACCESS TO THE ADMINISTRATIVE AGENT, EACH DEBTOR ACKNOWLEDGES THAT THE
ADMINISTRATIVE AGENT WOULD HAVE NO ADEQUATE REMEDY AT LAW TO PROMPTLY OBTAIN THE
SAME. EACH DEBTOR AGREES THAT THE PROVISIONS HEREOF MAY BE SPECIFICALLY ENFORCED
BY THE ADMINISTRATIVE AGENT AND WAIVES ANY CLAIM OR DEFENSE IN ANY SUCH ACTION
OR PROCEEDING THAT THE ADMINISTRATIVE AGENT HAS AN ADEQUATE REMEDY AT LAW.

137. THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
AND EACH DEBTOR AND EACH OF ITS RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT
NO DEBTOR MAY NOT ASSIGN OR TRANSFER ITS OBLIGATIONS HEREUNDER OR ANY INTEREST
HEREIN.

138. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA AND FOR ALL PURPOSES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF SAID COMMONWEALTH EXCLUDING ITS RULES
RELATING TO CONFLICTS OF LAW.

139. ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY
JURISDICTION SHALL NOT INVALIDATE THE REMAINING PROVISIONS HEREOF, AND ANY SUCH
PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

140. EACH DEBTOR HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF
ANY PENNSYLVANIA STATE OR FEDERAL COURT SITTING IN ALLEGHENY COUNTY,
PENNSYLVANIA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND EACH DEBTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH PENNSYLVANIA
STATE OR FEDERAL COURT. EACH DEBTOR HEREBY WAIVES TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY SUCH ACTION OR PROCEEDING. EACH DEBTOR HEREBY APPOINTS THE PROCESS AGENT
IDENTIFIED BELOW (THE “PROCESS AGENT”) AS ITS AGENT TO RECEIVE ON BEHALF OF SUCH
PARTY AND ITS RESPECTIVE PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT
AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING. SUCH
SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO SUCH
DEBTOR IN CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S ADDRESS, AND EACH
DEBTOR HEREBY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO RECEIVE

 

210



--------------------------------------------------------------------------------

SUCH SERVICE ON ITS BEHALF. EACH DEBTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS (OR ANY POLITICAL SUBDIVISION THEREOF) BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED AT LAW. EACH DEBTOR FURTHER AGREES THAT IT SHALL,
FOR SO LONG AS ANY COMMITMENT OR ANY OBLIGATION OF ANY LOAN PARTY TO ANY LENDER
REMAINS OUTSTANDING, CONTINUE TO RETAIN PROCESS AGENT FOR THE PURPOSES SET FORTH
IN THIS SECTION 22. THE PROCESS AGENT IS THE BORROWER, WITH AN OFFICE ON THE
DATE HEREOF AS SET FORTH IN THE CREDIT AGREEMENT. THE PROCESS AGENT HEREBY
ACCEPTS THE APPOINTMENT OF PROCESS AGENT BY THE COMPANIES AND AGREES TO ACT AS
PROCESS AGENT ON BEHALF OF THE COMPANIES.

141. EXCEPT AS PROHIBITED BY LAW, EACH DEBTOR HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENTS OR TRANSACTIONS RELATING THERETO.

142. AT ANY TIME AFTER THE INITIAL EXECUTION AND DELIVERY OF THIS AGREEMENT TO
THE ADMINISTRATIVE AGENT AND THE LENDERS, ADDITIONAL PERSONS MAY BECOME PARTIES
TO THIS AGREEMENT AND THEREBY ACQUIRE THE DUTIES AND RIGHTS OF BEING A DEBTOR
HEREUNDER BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT AND THE
LENDERS A GUARANTOR JOINDER PURSUANT TO THE CREDIT AGREEMENT. NO NOTICE OF THE
ADDITION OF ANY DEBTOR SHALL BE REQUIRED TO BE GIVEN TO ANY PRE-EXISTING DEBTOR
AND EACH DEBTOR HEREBY CONSENTS THERETO.

143. THE EXISTING SECURITY AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY AS PROVIDED HEREIN, AND THIS AGREEMENT IS NOT INTENDED TO CONSTITUTE,
NOR DOES IT CONSTITUTE, AN INTERRUPTION, SUSPENSION OF CONTINUITY, SATISFACTION,
DISCHARGE OF PRIOR DUTIES, NOVATION, OR TERMINATION OF THE LIENS, SECURITY
INTERESTS, INDEBTEDNESS, LOANS, LIABILITIES, EXPENSES, OR OBLIGATIONS UNDER THE
CREDIT AGREEMENT, THE EXISTING CREDIT AGREEMENT OR THE EXISTING SECURITY
AGREEMENT. EACH DEBTOR AND THE ADMINISTRATIVE AGENT ACKNOWLEDGE AND AGREE THAT
THE EXISTING SECURITY AGREEMENT HAS CONTINUED TO SECURE THE INDEBTEDNESS, LOANS,
LIABILITIES, EXPENSES, AND OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE
EXISTING CREDIT AGREEMENT SINCE THE DATE OF EXECUTION OF THE EXISTING SECURITY
AGREEMENT; AND THAT THIS AGREEMENT IS ENTITLED TO ALL RIGHTS AND BENEFITS
ORIGINALLY PERTAINING TO THE EXISTING SECURITY AGREEMENT.

144. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND BY
DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH, WHEN SO
EXECUTED, SHALL BE DEEMED AN

 

211



--------------------------------------------------------------------------------

ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT. EACH DEBTOR ACKNOWLEDGES AND AGREES THAT A TELECOPY TRANSMISSION TO
THE ADMINISTRATIVE AGENT OR ANY LENDER OF THE SIGNATURE PAGES HEREOF PURPORTING
TO BE SIGNED ON BEHALF OF SUCH DEBTOR SHALL CONSTITUTE EFFECTIVE AND BINDING
EXECUTION AND DELIVERY HEREOF BY SUCH DEBTOR.

[SIGNATURE PAGES FOLLOW]

 

212



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED SECURITY AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth with the intention that this Agreement constitutes a
sealed instrument.

 

KOPPERS INC. By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS HOLDINGS INC. By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS WORLD-WIDE VENTURES CORPORATION By:  

(SEAL)

Name:  

 

Title:  

 

KOPPERS DELAWARE, INC. By:  

(SEAL)

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED SECURITY AGREEMENT]

 

KOPPERS ASIA LLC

By:

 

(SEAL)

Name:

 

 

Title:

 

 

KOPPERS CONCRETE PRODUCTS, INC.

By:

 

(SEAL)

Name:

 

 

Title:

 

 

CONCRETE PARTNERS, INC.

By:

 

(SEAL)

Name:

 

 

Title:

 

 

KOPPERS VENTURES LLC

By:

 

(SEAL)

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO AMENDED AND RESTATED SECURITY AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:

 

/s/ Tracy J. DeCock                            (SEAL)

Name:

  Tracy J. DeCock

Title:

  Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE A

TO

AMENDED AND RESTATED SECURITY AGREEMENT

Security Interest Data Summary

1. The chief executive office of                      (a “Debtor”) is located
at:

[ADDRESS]

                     County

2. Such Debtor’s true and full name is as follows:                     . Such
Debtor uses no trade names or fictitious names.

3. Such Debtor’s form of organization is as follows:

4. Such Debtor’s state of organization is as follows:

5. Such Debtor’s EIN # is as follows:

6. Such Debtor’s organization ID # (if any exists) is as follows:

7. As of the Closing Date, all of such Debtor’s personal property which has not
been delivered to the Administrative Agent pursuant to the terms of this
Agreement or the Credit Agreement is now, and will be at all future times,
located at such Debtor’s chief executive office as described in Paragraph 1
above, except as specified below:

8. All of such Debtor’s books and records, including those relating to accounts
payable and accounts receivable, are kept at such Debtor’s chief executive
office as described in Paragraph 1 above, except as specified below:

9. All of the Debtor’s real property is located in the following counties:



--------------------------------------------------------------------------------

SCHEDULE B

TO

AMENDED AND RESTATED SECURITY AGREEMENT

Commercial Tort Claims



--------------------------------------------------------------------------------

EXHIBIT 2.5.1

LOAN REQUEST

 

TO:    PNC Bank, National Association, as Administrative Agent    PNC Firstside
Center - 4th Floor    500 First Avenue    P7-PFSC-04-I    Pittsburgh, PA 15219
   Telephone No.: (412) 762 - 6442    Telecopier No.: (412) 762 – 8672    Attn:
Agency Services FROM:    Koppers Inc., a Pennsylvania corporation (the
“Borrower”). RE:    Amended and Restated Credit Agreement (as it may be further
amended, restated, modified or supplemented, the “Credit Agreement”), dated as
of March 27, 2013, by and among the Borrower, the Guarantors party thereto, the
Lenders party thereto and PNC Bank, National Association, as administrative
agent for the Lenders (the “Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A.

  Pursuant to Section 2.5.1 [Revolving Credit Loan Requests] of the Credit
Agreement, the undersigned Borrower irrevocably requests [check one line under
1(a) below and fill in blank space next to the line as appropriate]:   1(a)   
                        A new Revolving Credit Loan in U.S. Dollars, OR     
                        Renewal of the Euro-Rate Option applicable to an
outstanding                     Revolving Credit Loan in U.S. Dollars originally
made on             , 20    , OR                              Conversion of the
Base Rate Option applicable to an outstanding                     Revolving
Credit Loan in U.S. Dollars originally made on             , 20     to a Loan in
U.S. Dollars to which the Euro-Rate Option applies, OR                          
   Conversion of the Euro-Rate Option applicable to an outstanding
                     Revolving Credit Loan in U.S. Dollars originally made on
            , 20     to a Loan in U.S. Dollars to which the Base Rate Option
applies, OR                              A new Revolving Credit Loan in [specify
Optional Currency: Euro, Australian dollars, other]                     , OR  
  

                    

   Renewal of the Euro-Rate Option applicable to an outstanding
                     Revolving Credit Loan in [specify Optional Currency: Euro,
Australian dollars, other]                     originally made on              ,
20    , OR

 

218



--------------------------------------------------------------------------------

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

[Check one line under 1(b) below and fill in blank spaces in line next to line]:

 

1(b)(i)

 

                    

   Under the Base Rate Option for Loans in U.S. Dollars. Such Loan in U.S.
Dollars shall have a Borrowing Date of             , 20     (which date shall be
the same Business Day of receipt by the Administrative Agent by 12:00 noon
eastern time of this Loan Request for making a new Revolving Credit Loan to
which the Base Rate Option applies, or (ii) the last day of the preceding
Interest Period if a Loan to which the Euro-Rate Option applies is being
converted to a Loan to which the Base Rate Option applies).       

OR

 

    (ii)

 

                    

   Under the Euro-Rate Option for Loans in U.S. Dollars. Such Loan shall have a
Borrowing Date of             , 20     (which date shall be (i) three (3)
Business Days subsequent to the Business Day of receipt by the Administrative
Agent by 12:00 noon eastern time of this Loan Request for making a new Revolving
Credit Loan in U.S. Dollars to which the Euro-Rate Option applies, renewing a
Loan in U.S. Dollars to which the Euro-Rate Option applies, or converting a Loan
in U.S. Dollars to which the Base Rate Option applies to a Loan in U.S. Dollars
to which the Euro-Rate Option applies).       

OR

 

    (iii)

 

                    

   Under the Euro-Rate Option for Loans in [specify Optional Currency: Euro,
Australian dollars, other]                    . Such Loan shall have a Borrowing
Date of             , 20     (which date shall be (i) four (4) Business Days
subsequent to the Business Day of receipt by the Administrative Agent by 12:00
noon eastern time of this Loan Request for making a new Revolving Credit Loan in
[specify Optional Currency: Euro, Australian dollars, other]                    
to which the Euro-Rate Option applies, renewing a Loan in [specify Optional
Currency: Euro, Australian dollars, other]                     to which the
Euro-Rate Option applies, or converting a Loan in [specify Optional Currency:
Euro, Australian dollars, other]                     to which the Base Rate
Option applies to a Loan in [specify Optional Currency: Euro, Australian
dollars, other]                     to which the Euro-Rate Option applies).  

2

 

Such Loan is in the principal amount of [specify U.S. Dollars OR Optional
Currency: Euro, Australian dollars, other]                     or the principal
amount to be renewed is [specify U.S. Dollars OR Optional Currency: Euro,
Australian dollars, other]                     or the principal amount to be
converted is U.S.$        .

 

219



--------------------------------------------------------------------------------

    

[for Revolving Credit Loans under Section 2.5.1 not to be less than U.S.
$1,000,000, or the Dollar Equivalent thereof if an Optional Currency Loan, and
in increments of U.S. $500,000, or the Dollar Equivalent thereof if an Optional
Currency Loan, for each Borrowing Tranche under the Euro-Rate Option and not
less than the lesser of $100,000 or the maximum amount available for Borrowing
Tranches under the Base Rate Option.]

  3   

[Complete the applicable blank below if the Borrower is selecting the Euro-Rate
Option]:

 

Such Loan in U.S. Dollars shall have an Interest Period of [select: one, two,
three, or six] Month(s):                     .

 

OR

 

Such Loan in [specify Optional Currency: Euro, Australian dollars, other]
                     shall have an Interest Period of one Month.

B

  As of the date hereof and the date of making the above-requested Loan (and
after giving effect thereto): all of the representations and warranties
contained in Section 6 of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties were true and correct on and as of the specific dates or times
referred to therein); no Event of Default or Potential Default has occurred and
is continuing; the making of such Loan shall not contravene any Law applicable
to the Borrower, any other Loan Party, any Subsidiary of the Borrower or of any
other Loan Party, or any Lender; and the making of such Loan shall not cause the
Revolving Facility Usage to exceed the Revolving Credit Commitments.

C

  Each of the undersigned hereby irrevocably requests [check one line below and
fill in blank spaces next to the line as appropriate]:   1   
                        Funds to be deposited into a PNC Bank bank account per
our current standing instructions. Complete amount of deposit if not full loan
advance amount: [specify U.S. Dollars OR Optional Currency: Euro, Australian
dollars, other]                     .   2                           

Funds to be wired per the following wire instructions:

 

[specify U.S. Dollars OR Optional Currency: Euro, Australian dollars, other]
                    Amount of Wire Transfer

 

Bank Name:                             

ABA:                             

Account Number:                             

Account Name:                             

Reference:

  3                            Funds to be wired per the attached Funds Flow
(multiple wire transfers).

[SIGNATURE PAGE FOLLOWS]

 

220



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN REQUEST]

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on             , 20    .

 

KOPPERS INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT 2.5.2

SWING LOAN REQUEST

 

TO:    PNC Bank, National Association, as Administrative Agent    PNC Firstside
Center - 4th Floor    500 First Avenue    P7-PFSC-04-I    Pittsburgh, PA 15219
   Telephone No.: (412) 762 - 6442    Telecopier No.: (412) 762 – 8672    Attn:
Agency Services FROM:    Koppers Inc., a Pennsylvania corporation (the
“Borrower”). RE:    Amended and Restated Credit Agreement (as it may be further
amended, restated, modified or supplemented, the “Credit Agreement”), dated as
of March 27, 2013, by and among the Borrower, the Guarantors party thereto, the
Lenders party thereto and PNC Bank, National Association, as administrative
agent for the Lenders (the “Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Agreement.

Pursuant to Section 2.5.2 of the Credit Agreement, the Borrower hereby makes the
following Swing Loan Request:

 

1.    Aggregate principal amount of such Swing Loan (may not be less than U.S.
$500,00 and in integral multiples of U.S. $100,000)    U.S. $         2.   

Proposed Borrowing Date

 

(which date shall be on or after the date on which the Administrative Agent
receives this Swing Loan Request, with such Swing Loan Request to be received no
later than 11:00 a.m. eastern time on the Borrowing Date)

                        3.    As of the date hereof and the date of making the
above-requested Swing Loan (and after giving effect thereto): all of the
representations and warranties contained in Section 6 of the Credit Agreement
and in the other Loan Documents are true and correct in all material respects
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties were true and correct on and as of
the specific dates or times referred to therein); no Event of Default or
Potential Default has occurred and is continuing; the making of such Loan shall
not contravene any Law applicable to the Borrower, any other Loan Party, any
Subsidiary of the Borrower or of any other Loan Party, or any Lender; and the
making of such Loan shall not exceed the Swing Loan Commitment or cause the
Revolving Facility Usage to exceed the Revolving Credit Commitments.

 

222



--------------------------------------------------------------------------------

4.    Each of the undersigned hereby irrevocably requests [check one line below
and fill in blank spaces next to the line as appropriate]:    A   
                        Funds to be deposited into a PNC Bank bank account per
our current standing instructions. Complete amount of deposit if not full loan
advance amount: [specify U.S. Dollars OR Optional Currency: Euro, Australian
dollars, other]                     .    B                           

Funds to be wired per the following wire instructions:

 

[specify U.S. Dollars OR Optional Currency: Euro, Australian dollars, other]
                     Amount of Wire Transfer

Bank Name:                     

ABA:                     

Account Number:                     

Account Name:                     

Reference:                     

   C                            Funds to be wired per the attached Funds Flow
(multiple wire transfers).

[SIGNATURE PAGE FOLLOWS]

 

223



--------------------------------------------------------------------------------

[SIGNATURE PAGE - SWING LOAN REQUEST]

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on             , 20    .

 

KOPPERS INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.11

LENDER JOINDER AND ASSUMPTION AGREEMENT

THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
            , 20     (the “Effective Date”) by                      (the “New
Lender”).

BACKGROUND

Reference is made to the Amended and Restated Credit Agreement dated as of
March 27, 2013 among Koppers Inc., a Pennsylvania corporation (the “Borrower”),
the Guarantors now or hereafter party thereto, the Lenders now or hereafter
party thereto and PNC Bank, National Association, as administrative agent (the
“Administrative Agent”) (as the same has been and may hereafter be further
modified, supplemented, amended or restated, the “Credit Agreement”).
Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

AGREEMENT

In consideration of the Lenders permitting the New Lender to become a Lender
under the Credit Agreement, the New Lender agrees that effective as of the
Effective Date it shall become, and shall be deemed to be, a Lender under the
Credit Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Credit
Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Ratable Share) to the benefits, rights and remedies set
forth therein and in each of the other Loan Documents. The New Lender hereby
acknowledges that it has heretofore received (i) a true and correct copy of the
Credit Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the Effective Date, and (ii) the executed original of
its Revolving Credit Note dated the Effective Date issued by the Borrower under
the Credit Agreement in the face amount of $        .

The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Credit Agreement. Schedule
1.1(B) to the Credit Agreement is being amended and restated effective as of the
Effective Date hereof to read as set forth on Schedule 1.1(B) hereto. Schedule 1
hereto lists as of the date hereof the amount of Loans under each outstanding
Borrowing Tranche. Notwithstanding the foregoing on the date hereof, the
Borrower shall repay all outstanding Loans to which either the Base Rate Option
or the Euro-Rate Option applies and simultaneously reborrow a like amount of
Loans under each such Interest Rate Option from the Lenders (including the New
Lender) according to the Ratable Shares set forth on attached Schedule 1.1(B)
and shall be subject to breakage fees and other indemnities provided in
Section 5.10 [Indemnity].

 

225



--------------------------------------------------------------------------------

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) participate in all new Revolving Credit
Loans borrowed by the Borrower on and after the Effective Date according to its
Ratable Share; and (B) participate in all Letters of Credit outstanding on and
after the Effective Date according to its Ratable Share.

[SIGNATURE PAGE FOLLOWS]

 

226



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

 

[NEW LENDER] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

 

ACKNOWLEDGED: PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:  

 

Title:  

 

BORROWER: KOPPERS INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS



--------------------------------------------------------------------------------

SCHEDULE 1

OUTSTANDING TRANCHES



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 27, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Koppers Inc., as borrower, each lender from
time to time party thereto, each lender from time to time party thereto, and PNC
Bank, National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 27, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Koppers Inc., as borrower, each lender from
time to time party thereto, each lender from time to time party thereto, and PNC
Bank, National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 27, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Koppers Inc., as borrower, each lender from
time to time party thereto, each lender from time to time party thereto, and PNC
Bank, National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of March 27, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Koppers Inc., as borrower, each lender from
time to time party thereto, each lender from time to time party thereto, and PNC
Bank, National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that: (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 7.1.16

LANDLORD’S WAIVER

THIS LANDLORD’S WAIVER (the “Agreement”) made as of this             day of
            , 20    by                     , a                     (the
“Landlord”) to PNC BANK, NATIONAL ASSOCIATION (the “Administrative Agent”), in
its capacity as Administrative Agent for the Lenders (as defined in that certain
Amended and Restated Credit Agreement dated as             , 2013 (as the same
has heretofore been and may hereafter be from time to time further amended,
restated, amended and restated, modified or supplemented, the “Credit
Agreement”) by and among Koppers Inc., a Pennsylvania corporation, as borrower,
the Lenders, the Administrative Agent, and the Guarantors, all as set forth and
defined therein).

WITNESSETH:

KOPPERS INC. (the “Borrower”) is or may become indebted to the Administrative
Agent and the Lenders for certain credit facilities (the “Loans”). The
Guarantors have guaranteed the Loans. Pursuant to the provisions of the Credit
Agreement the Loans are or may become secured by security interests and liens in
certain tangible and intangible personal property of the Borrower and Guarantors
(collectively, the “Collateral”). Under the provisions of a certain lease (the
“Lease”) dated                     , between the Landlord and
                    [insert name of Borrower or Guarantor] (the “Lessee”), the
Landlord has leased approximately             square feet situated on the
property described as                     (the “Premises”). Since all or a part
of the Collateral may be located on or affixed to the Premises, the
Administrative Agent and the Lenders have required, as a condition to making the
Loans, the execution and delivery of this Agreement by the Landlord.

NOW, THEREFORE, to induce the Administrative Agent and the Lenders to make the
Loans available to the Borrower, the Landlord, intending to be legally bound
hereby covenants and agrees with the Administrative Agent and the Lenders as
follows:

145. THE LANDLORD HEREBY AGREES THAT ANY OF THE COLLATERAL MAY BE AFFIXED TO THE
PREMISES AND SHALL REMAIN PERSONAL PROPERTY NOTWITHSTANDING THE MANNER IN WHICH
IT IS AFFIXED THERETO AND CONSENTS TO THE SECURITY INTEREST AND LIEN OF THE
ADMINISTRATIVE AGENT, THE LENDERS, AND THEIR SUCCESSORS AND ASSIGNS IN THE
COLLATERAL LOCATED ON, AT OR ABOUT OR AFFIXED TO THE PREMISES. THIS WAIVER SHALL
APPLY TO ANY OF THE COLLATERAL WHICH IS ALREADY LOCATED ON, AT OR ABOUT OR
AFFIXED TO THE PREMISES OR MAY HEREAFTER BE LOCATED ON, AT OR ABOUT OR AFFIXED
TO THE PREMISES.

146. THE LANDLORD HEREBY WAIVES AND RELEASES IN FAVOR OF THE ADMINISTRATIVE
AGENT AND THE LENDERS AND AGREES THAT THE ADMINISTRATIVE AGENT’S AND THE
LENDERS’ LIENS AND SECURITY INTERESTS IN THE COLLATERAL SHALL BE PRIOR AND
SUPERIOR TO (A) ANY AND ALL RIGHTS OF DISTRAINT, LEVY AND EXECUTION, AND
MARSHALLING OF ASSETS WHICH THE LANDLORD MAY NOW OR HEREAFTER HAVE AGAINST THE



--------------------------------------------------------------------------------

COLLATERAL, (B) ANY AND ALL LIENS AND SECURITY INTERESTS THAT THE LANDLORD MAY
NOW OR HEREAFTER HAVE ON THE COLLATERAL, AND (C) ANY AND ALL OTHER CLAIMS THAT
THE LANDLORD MAY NOW OR HEREAFTER HAVE ON OR AGAINST THE COLLATERAL FOR ANY RENT
OR OTHER SUMS DUE OR TO BECOME DUE TO THE LANDLORD BY THE LESSEE UNDER THE
PROVISIONS OF THE LEASE OR OTHERWISE.

147. THE ADMINISTRATIVE AGENT AND THE LENDERS MAY REMOVE THE COLLATERAL FROM THE
PREMISES WHENEVER THE ADMINISTRATIVE AGENT AND THE LENDERS DEEM IT NECESSARY TO
DO SO TO PROTECT THEIR INTERESTS, AND WITHOUT LIABILITY OR ACCOUNTABILITY TO THE
LANDLORD THEREFOR, AND THE LANDLORD HEREBY IRREVOCABLY GRANTS TO THE
ADMINISTRATIVE AGENT AND THE LENDERS THE RIGHT OF ENTRY TO THE PREMISES TO
REMOVE ANY OF THE COLLATERAL AT ANY REASONABLE TIME OR TIMES.

148. IN THE EVENT THE LESSEE DEFAULTS UNDER THE LEASE AND IS EVICTED BY THE
LANDLORD, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE THE RIGHT, BY
SENDING NOTICE TO THE LANDLORD, TO KEEP AND STORE ANY PORTION OF THE COLLATERAL
LOCATED AT THE PREMISES AT OR ABOUT THE DATE THE LESSEE LOSES POSSESSION OF THE
PREMISES FOR A PERIOD, DETERMINED BY THE ADMINISTRATIVE AGENT AND THE LENDERS,
OF UP TO ONE HUNDRED TWENTY (120) DAYS, COUNTING FROM THE DATE THE LESSEE LOSES
POSSESSION OF THE PREMISES, ON A MONTH-TO-MONTH BASIS, PROVIDED THE
ADMINISTRATIVE AGENT AND THE LENDERS PAY RENT TO THE LANDLORD FOR EACH MONTH AT
THE MONTHLY RENT PROVIDED FOR IN THE LEASE. THE ADMINISTRATIVE AGENT AND/OR THE
LENDERS SHALL GIVE THE LANDLORD AT LEAST TEN (10) CALENDAR DAYS’ NOTICE IF THE
ADMINISTRATIVE AGENT AND/OR THE LENDERS WISH TO TERMINATE THE ADMINISTRATIVE
AGENT’S OR THE LENDERS’ USE OF THE PREMISES FOR STORAGE AT THE END OF ANY MONTH
DURING THE ONE HUNDRED TWENTY (120) DAY PERIOD. IF THE ADMINISTRATIVE AGENT OR
THE LENDERS HAVE BEEN USING THE PREMISES FOR STORAGE AND FAIL TO GIVE SUCH
NOTICE, THE ADMINISTRATIVE AGENT OR THE LENDERS SHALL BE RESPONSIBLE FOR THE
NEXT MONTH’S RENT, EVEN IF THE ADMINISTRATIVE AGENT OR THE LENDERS ARE NO LONGER
USING THE PREMISES FOR STORAGE. THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL
HAVE NO OBLIGATION TO PAY ANY RENT UNDER THE LEASE FOR ANY PERIOD OF TIME PRIOR
TO THE DATE THE LESSEE LOST POSSESSION OF THE PREMISES AND THE ADMINISTRATIVE
AGENT AND/OR THE LENDERS NOTIFY THE LANDLORD OF THEIR INTENTION TO USE THE
PREMISES. THE ADMINISTRATIVE AGENT AND THE LENDERS MAY CONDUCT ONE OR MORE
AUCTION SALES OF THE COLLATERAL AT THE PREMISES DURING THE PERIOD THE
ADMINISTRATIVE AGENT OR THE LENDERS ARE USING THE PREMISES FOR STORAGE OF THE
COLLATERAL. AS USED IN THIS SECTION, THE TERM “MONTH” SHALL MEAN A CALENDAR
MONTH.



--------------------------------------------------------------------------------

149. THE LANDLORD SHALL NOTIFY ANY PURCHASER OF THE PREMISES AND ANY SUBSEQUENT
MORTGAGEE OR ANY OTHER HOLDER OF ANY LIEN, SECURITY INTEREST OR ENCUMBRANCE ON
THE PREMISES OF THE EXISTENCE OF THIS AGREEMENT.

150. THE LANDLORD HEREBY CERTIFIES THAT THE LANDLORD HAS FULL POWER AND
AUTHORITY TO EXECUTE THIS AGREEMENT AND THAT IT HAS LEGAL TITLE TO THE PREMISES.

151. THIS AGREEMENT SHALL CONTINUE IN EFFECT DURING THE TERM OF THE CREDIT
AGREEMENT AND ANY EXTENSIONS, RENEWALS, REFINANCINGS OR MODIFICATIONS THEREOF
AND ANY SUBSTITUTIONS THEREFOR, SHALL BE BINDING UPON THE SUCCESSORS, ASSIGNS
AND TRANSFEREES OF THE LANDLORD, AND SHALL INURE TO THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE LENDERS, AND THEIR SUCCESSORS AND ASSIGNS. THE
LANDLORD HEREBY WAIVES NOTICE OF THE ADMINISTRATIVE AGENT’S AND THE LENDERS’
ACCEPTANCE OF AND RELIANCE ON THIS AGREEMENT.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE - LANDLORD’S WAIVER]

IN WITNESS WHEREOF, the Landlord has caused this Agreement to be executed,
sealed and delivered on the day and year first written above.

 

WITNESS / ATTEST:      LANDLORD:

 

     By:  

 

     Name:  

 

     Title:  

 

     Address:     

 

    

 

    

 



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT TO BE MADE BY OWNER OR LANDLORD

STATE OF                     

COUNTY OF                     

TO WIT:

I HEREBY CERTIFY that on this              day of             ,         , before
me, a Notary Public for the state and county aforesaid, personally appeared
                    , known to me or satisfactorily proven to be the person
whose name is subscribed to the foregoing instrument, who acknowledged that
he/she is the                     , that he/she has been duly authorized to
execute, and has executed, the foregoing instrument on behalf of the said entity
for the purposes therein set forth, and that the same is its act and deed.

IN WITNESS WHEREOF, I have hereunto set my hand and Notarial Seal, the day and
year first above written.

 

 

Notary Public

My commission expires:



--------------------------------------------------------------------------------

CONSENT

The undersigned Lessee hereby consents to the terms and conditions of this
Landlord’s Waiver as set forth above.

 

ATTEST:     

INSERT NAME OF LESSEE

 

     By:  

(SEAL)

     Name:  

 

     Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 8.2.6

ACQUISITION COMPLIANCE CERTIFICATE

                                         , 20    

This certificate is delivered pursuant to Section 8.2.6 of that certain Amended
and Restated Credit Agreement dated as of March 27, 2013 (the “Credit
Agreement”) by and among Koppers Inc., a Pennsylvania corporation (the
“Borrower”), the Lenders party thereto (the “Lenders”), the Guarantors party
thereto (the “Guarantors”) and PNC Bank, National Association, as Administrative
Agent for the Lenders (the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein with the same
meanings.

The undersigned officer,                                              , the
                     [President/Chief Executive Officer/Chief Financial
Officer/Treasurer] of the Borrower, does hereby certify on behalf of the
Borrower after giving pro forma effect to the Permitted Acquisition which is the
basis for this Certificate, as follows:

Description of Proposed Permitted Acquisition

The Borrower desires that                                               [list
Borrower, Guarantor or other Subsidiary that will be making the Acquisition]
(the “Acquiring Company”) [acquire the assets/acquire the stock] [by purchase/by
merger] of                          [Insert name of entity or business division
whose assets are being acquired or the entity whose equity interests are being
acquired] (the “Target”) from                      [identify the name(s) of the
seller(s) of such assets or equity interests] (the “Seller”) (the
“Acquisition”).

The total Consideration to be paid, including the aggregate of (i) cash paid by
the Borrower or any of its Subsidiaries, directly or indirectly, to the Seller,
(ii) the Indebtedness incurred or assumed by the Borrower or any of its
Subsidiaries, whether in favor of Seller or otherwise, and whether fixed or
contingent, (iii) any Guaranty given or incurred by the Borrower or any of its
Subsidiaries in connection with the Acquisition, and (iv) any other
consideration given or obligation incurred by the Borrower or any of its
Subsidiaries in connection with the Acquisition is $                    , which
amount exceeds $50,000,000, and as such, Section 8.2.6(iv)(f) of the Credit
Agreement requires the delivery of this Certificate.

The proposed date of Acquisition is                      (the “Acquisition
Date”), which is at least five (5) Business Days after the date this Certificate
is delivered.

The Target is engaged in                      [describe business being
acquired].

The board of directors or other equivalent governing body of the Seller has
approved of such Permitted Acquisition.

 

  (1) Maximum Leverage Ratio (Section 8.2.17 and Section 8.2.6(iv)(f)(1)). After
giving effect to the proposed Permitted Acquisition, on a pro forma basis, the
Leverage Ratio is          to 1.0 (from item (1)(C) below), which does not
exceed the permitted ratio of 4.0 to 1.0



--------------------------------------------------------------------------------

 

PNC Bank, National Association,

as Administrative Agent

                    , 20    

Page 2

 

  (A) the numerator of the Leverage Ratio is calculated as follows:

 

(i)

  

pro forma Total Debt on the Acquisition Date

   $                        

(ii)

   cash and Cash Equivalents of the Borrower and its Consolidated Subsidiaries
in excess of $5,000,000 on the Acquisition Date    $                        

(iii)

   item (1)(A)(i) minus item (1)(A)(ii) equals the numerator of the Leverage
Ratio    $                        

 

  (B) Consolidated EBITDA, the denominator of the Leverage Ratio, is calculated
as follows:

 

(i)

  

net income

   $                        

(ii)

   depreciation    $                        

(iii)

   depletion    $                        

(iv)

   amortization    $                        

(v)

   other non-recurring, non-cash charges to net income    $                     
  

(vi)

   losses on the sale of assets outside the ordinary course of business    $
                       

(vii)

   interest expense    $                        

(viii)

   income tax expense    $                        

(ix)

   cash dividends received from Affiliates to the extent not included in
determining Consolidated Net Income    $                        

(x)

   equity losses of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income    $                     
  

(xi)

   non-recurring, cash and non-cash charges to net income in an aggregate
cumulative amount not greater than $10,000,000 related to discontinuation or
sale of business operations of the Borrower and its Subsidiaries    $
                       



--------------------------------------------------------------------------------

 

PNC Bank, National Association,

as Administrative Agent

                    , 20    

Page 3

 

(xii)

  

non-recurring, non-cash credits to net income

   $                        

(xiii)

  

gains on the sale of assets outside the ordinary course of business

   $                        

(xiv)

   equity earnings of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income    $                     
  

(xv)

  

EBITDA for the Target

   $                        

(xvi)

   the sum of items (1)(B)(i) through (1)(B)(xi) minus (the sum of items
(1)(B)(xii) through (1)(B)(xiv)) plus item (1)(B)(xv) equals Consolidated
EBITDA, the denominator of the Leverage Ratio    $                        

 

(C)

  

item (1)(A)(iii) divided by item (1)(B)(xvi) equals the Leverage Ratio

              to 1.0               

 

  (2) Minimum Fixed Charge Coverage Ratio (Section 8.2.16 and
Section 8.2.6(iv)(f)(2)). After giving effect to the proposed Permitted
Acquisition, on a pro forma basis, the Fixed Charge Coverage Ratio is         
to 1.0 (from item (2)(C) below), which is not less than the permitted ratio of
1.1 to 1.0.

 

(i)

       (i)     Consolidated EBITDA (from item (1)(B)(xv) above)    $
                          

 

(ii)

  

Capital Expenditures of the Borrower and its Subsidiaries

   $                        

(iii)

  

cash taxes of the Borrower and its Subsidiaries

   $                        

(iv)

   item (2)(A)(i) minus item (2)(A)(ii) minus item (2)(A)(iii) equals the
numerator of the Fixed Charge Coverage Ratio    $                        

 

(i)

       (i)     interest expense    $                           

 

(ii)

   contractual principal installments on Indebtedness    $                     
  

(iii)

  

contractual principal payments on capitalized leases

   $                        



--------------------------------------------------------------------------------

 

PNC Bank, National Association,

as Administrative Agent

                    , 20    

Page 4

(iv)

   dividends and distributions made by the Borrower (excluding payments made by
the Borrower to redeem the 2009 Senior Notes as permitted under Section 8.2.5 of
the Credit Agreement    $                        

(v)

   sum of items (2)(B)(i) through (2)(B)(iv) equals the denominator of the Fixed
Charge Coverage Ratio    $                        

 

(C)

   item (2)(A)(iv) divided by item (2)(B)(v) equals the Fixed Charge Coverage
Ratio               to 1.0               

 

  (3) Undrawn Availability (Section 8.2.6(iv)(f)(2)). After giving effect to the
Permitted Acquisition which is the basis for this Certificate, the Undrawn
Availability is $            , which is at least $50,000,000.

 

  (4) No Event of Default or Potential Default exists immediately prior to or
after giving effect to the Permitted Acquisition which is the basis for this
Certificate.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

ACQUISITION COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this         
day of                         , 20    .

 

KOPPERS INC.

By:

 

                              (SEAL)

Name:

 

                                                                  
                       

Title:

 

[President/Chief Executive

Officer/Chief Financial

Officer/Treasurer]



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

QUARTERLY COMPLIANCE CERTIFICATE

                    , 20    

This certificate is delivered pursuant to Section 8.3.3 of that certain Amended
and Restated Credit Agreement dated as of March 27, 2013 (the “Credit
Agreement”) by and among Koppers Inc., a Pennsylvania corporation (the
“Borrower”), the Lenders party thereto (the “Lenders”), the Guarantors party
thereto (the “Guarantors”) and PNC Bank, National Association, as Administrative
Agent for the Lenders (the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein with the same
meanings.

The undersigned officer,                     , the                     
[President/Chief Executive Officer/Chief Financial Officer/Treasurer] of the
Borrower, does hereby certify on behalf of the Borrower and each of its
Subsidiaries as of the [quarter/year] ended                     , 20     (the
“Report Date”), as follows:

 

  1. Maximum Leverage Ratio (Section 8.2.17). The Leverage Ratio is          to
1.0 (from item (1)(C) below), calculated as of the Report Date for the four
fiscal quarters ended as of the Report Date, which does not exceed the permitted
ratio of 4.0 to 1.0.

 

  (A) the numerator of the Leverage Ratio is calculated as follows:

 

(i)

   Total Debt    $                        

(ii)

   cash and Cash Equivalents of the Borrower and its Consolidated Subsidiaries
in excess of $5,000,000    $                        

(iii)

   item (1)(A)(i) minus item (1)(A)(ii) equals the numerator of the Leverage
Ratio    $                        

 

  (B) Consolidated EBITDA, the denominator of the Leverage Ratio, is calculated
as follows:

 

(i)

   net income    $                        

(ii)

   depreciation    $                        

(iii)

   depletion    $                        

(iv)

   amortization    $                        

(v)

   other non-recurring, non-cash charges to net income    $                     
  

(vi)

   losses on the sale of assets outside the ordinary course of business    $
                       



--------------------------------------------------------------------------------

 

PNC Bank, National Association,

as Administrative Agent

                    , 20    

Page 2

 

(vii)

   interest expense    $                        

(viii)

   income tax expense    $                        

(ix)

   cash dividends received from Affiliates to the extent not included in
determining Consolidated Net Income    $                        

(x)

   equity losses of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income    $                     
  

(xi)

   non-recurring, cash and non- charges to net income in aggregate cumulative
amount not greater than $10,000,000 related to discontinuation or sale of
business operations of the Borrower and its Subsidiaries    $
                       

(xii)

   non-recurring, non-cash credits to net income    $                        

(xiii)

   gains on the sale of assets outside the ordinary course of business    $
                       

(xiv)

   equity earnings of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income    $                     
  

(xv)

   the sum of items (1)(B)(i) through (1)(B)(xi) minus the sum of items
(1)(B)(xii) through (1)(B)(xiv) equals Consolidated EBITDA, the denominator of
the Leverage Ratio    $                            (C) item (1)(A)(iii) divided
by item (1)(B)(xv) equals the Leverage Ratio               to 1.0   

 

  2. Minimum Fixed Charge Coverage Ratio (Section 8.2.16). The Fixed Charge
Coverage Ratio, calculated as of the Report Date for the four fiscal quarters
ended as of the Report Date, is          to 1.0 (from item (2)(C) below), which
is not less than the permitted ratio of 1.1 to 1.0.

 

(i)

  

(i)

  

Consolidated EBITDA (from item (1)(B)(xv) above)

   $                           

(ii)

  

Capital Expenditures of the Borrower and its Subsidiaries

   $                           

(iii)

  

cash taxes of the Borrower and its Subsidiaries

   $                        



--------------------------------------------------------------------------------

 

PNC Bank, National Association,

as Administrative Agent

                    , 20    

Page 3

 

   (ii)    Capital Expenditures of the Borrower and its Subsidiaries    $
                              Subsidiaries    $                            (iv)
   item (2)(A)(i) minus item (2)(A)(ii) minus item (2)(A)(iii) equals the
numerator of the Fixed Charge Coverage Ratio    $                        

(i)

   (i)    interest expense    $                            (ii)    contractual
principal installments on Indebtedness    $                            (iii)   
contractual principal payments on capitalized leases    $                     
      (iv)    dividends and distributions made by the Borrower (excluding
payments made by the Borrower to redeem the 2009 Senior Notes as permitted under
Section 8.2.5 of the Credit Agreement    $                            (v)    sum
of items (2)(B)(i) through (2)(B)(iv) equals the denominator of the Fixed Charge
Coverage Ratio    $                           

(C)

  

item (2)(A)(iv) divided by item (2)(B)(v) equals the Fixed Charge Coverage Ratio

                  to 1.0   

 

  3. Indebtedness (Section 8.2.1).

 

  (A) As of the Report Date, the aggregate amount of all Indebtedness under any
Lender-Provided Treasury/Credit Arrangement or other cash management arrangement
approved by the Administrative Agent is $            , which is not greater than
$50,000,000.

 

  (B) As of the Report Date, the aggregate amount of Indebtedness secured by
Purchase Money Security Interests and Indebtedness evidenced by capitalized
leases (excluding any Indebtedness described in Schedule 8.2.1) is
$            , which does not exceed $25,000,000.

 

  4.

Loans and Investments (Section 8.2.4). The aggregate amount of (i) loans and
advances to, and investments in, Foreign Subsidiaries created or acquired after
the Closing Date, and (ii) additional loans and advances to, and investments in,



--------------------------------------------------------------------------------

 

PNC Bank, National Association,

as Administrative Agent

                    , 20    

Page 4

 

  Foreign Subsidiaries in existence on the Closing Date that are in excess of
the applicable amounts described for each such Foreign Subsidiary on Schedule
8.2.4 is $            , which amount does not exceed $100,000,000.

 

  5. [INSERT IF APPLICABLE: Restricted Payments (Section 8.2.5(i)). The Borrower
made dividends and distributions in an aggregate amount equal to $            
to KI Holdings, and prior to and after giving effect thereto:

 

  (A) The Fixed Charge Coverage Ratio on a pro forma basis after giving effect
to such dividends and distributions is              to 1.0 which is not less
than the permitted ratio of 1.1 to 1.0; and

 

  (B) No Event of Default or Potential Default occurred, was continuing or
existed.

 

  6. As of the date hereof, the Loan Parties have performed and complied with
all covenants and conditions of the Credit Agreement; all of the representations
and warranties of the Borrower and the other Loan Parties contained in Section 6
of the Credit Agreement and in the other Loan Documents are true and correct on
and as of the date hereof with the same effect as though such representations
and warranties had been made on the date hereof (except representations and
warranties which expressly relate solely to an earlier date or time, which
representations and warranties were true and correct on and as of the specific
dates or times referred to therein); and no Event of Default or Potential
Default exists or occurred and is continuing.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO QUARTERLY COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this         
day of                     , 20    .

 

KOPPERS INC.

By:                                                                             
(SEAL)

Name:

 

 

Title:

  [President/Chief Executive Officer/Chief Financial Officer/Treasurer]